Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of April 3, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1

  General      1   

SECTION 1.2

  Specific Terms      1   

SECTION 1.3

  Usage of Terms      2   

SECTION 1.4

  [Reserved]      3   

SECTION 1.5

  No Recourse      3   

SECTION 1.6

  Action by or Consent of Noteholders and Certificateholder      3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1

  Conveyance of the Receivables and the Other Conveyed Property      3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1

  Representations and Warranties of Seller      4   

SECTION 3.2

  Representations and Warranties of Purchaser      6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1

  Protection of Title of Purchaser      8   

SECTION 4.2

  Other Liens or Interests      10   

SECTION 4.3

  Costs and Expenses      10   

SECTION 4.4

  Indemnification      10   

ARTICLE V. REPURCHASES

     12   

SECTION 5.1

  Repurchase of Receivables Upon Breach of Warranty      12   

SECTION 5.2

  Reassignment of Purchased Receivables      13   

SECTION 5.3

  Waivers      13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1

  Liability of Seller      13   

SECTION 6.2

  Merger or Consolidation of Seller or Purchaser      13   

SECTION 6.3

  Limitation on Liability of Seller and Others      14   

SECTION 6.4

  Seller May Own Notes or the Certificate      14   

SECTION 6.5

  Amendment      14   

SECTION 6.6

  Notices      15   

SECTION 6.7

  Merger and Integration      15   

SECTION 6.8

  Severability of Provisions      16   

SECTION 6.9

  Intention of the Parties      16   

SECTION 6.10

  Governing Law      17   

SECTION 6.11

  Counterparts      17   

SECTION 6.12

  Conveyance of the Receivables and the Other Conveyed Property to the Issuer   
  17   

SECTION 6.13

  Nonpetition Covenant      17   

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of April 3, 2013, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of April 3, 2013, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2013-2, as Issuer, and Citibank, N.A., as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means April 11, 2013.

“Issuer” means AmeriCredit Automobile Receivables Trust 2013-2.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.



--------------------------------------------------------------------------------

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Lockbox Account Agreement,
the Lockbox Processing Agreement, the Underwriting Agreement and the Note
Purchase Agreement. The Related Documents to be executed by any party are
referred to herein as “such party’s Related Documents,” “its Related Documents”
or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Citibank, N.A., as trust collateral agent and any
successor trust collateral agent appointed and acting pursuant to the Sale and
Servicing Agreement.

“Trustee” means Citibank, N.A., as trustee and any successor trustee appointed
and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

 

2



--------------------------------------------------------------------------------

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

3



--------------------------------------------------------------------------------

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

 

4



--------------------------------------------------------------------------------

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture,

 

5



--------------------------------------------------------------------------------

agreement, mortgage, deed of trust or other instrument to which Seller is a
party or by which it is bound, or result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than this
Agreement, the Sale and Servicing Agreement and the Indenture, or violate any
law, order, rule or regulation applicable to Seller of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over Seller or any of its properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all

 

8



--------------------------------------------------------------------------------

jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

 

9



--------------------------------------------------------------------------------

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

 

10



--------------------------------------------------------------------------------

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

 

11



--------------------------------------------------------------------------------

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer and the Trust Collateral Agent a direct right against Seller to
demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

 

12



--------------------------------------------------------------------------------

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties

 

13



--------------------------------------------------------------------------------

shall speak as of the date of the consummation of such transaction) and be
continuing, (y) Seller or Purchaser, as applicable, shall have delivered written
notice of such consolidation, merger or purchase and assumption to the Rating
Agencies prior to the consummation of such transaction and shall have delivered
to the Issuer and the Trust Collateral Agent an Officer’s Certificate of the
Seller or a certificate signed by or on behalf of the Purchaser, as applicable,
and an Opinion of Counsel each stating that such consolidation, merger or
succession and such agreement of assumption comply with this Section 6.2 and
that all conditions precedent, if any, provided for in this Agreement relating
to such transaction have been complied with, and (z) Seller or Purchaser, as
applicable, shall have delivered to the Issuer, and the Trust Collateral Agent
an Opinion of Counsel, stating, in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and the Trust Collateral Agent in the Receivables and reciting the
details of the filings or (B) no such action shall be necessary to preserve and
protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the

 

14



--------------------------------------------------------------------------------

rights of the Certificateholder or Noteholders; provided, however, the Seller
provides the Trust Collateral Agent with an Opinion of Counsel (which may be
provided by the Seller’s internal counsel) that no such amendment shall increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on Receivables or distributions that shall be required
to be made on any Note or the Certificate and that such amendment is authorized
and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

15



--------------------------------------------------------------------------------

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

 

16



--------------------------------------------------------------------------------

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By 

  /s/ Susan B. Sheffield

Name: Susan B. Sheffield

Title: Executive Vice President, Corporate Finance

AMERICREDIT FINANCIAL SERVICES, INC., as Seller

By 

  /s/ Sheli Fitzgerald

Name: Sheli Fitzgerald

Title: Vice President, Corporate Finance

 

Accepted:

CITIBANK, N.A.,

not in its individual capacity but solely as Trustee and Trust Collateral Agent

By 

  /s/ Kristen Driscoll  

Name: Kristen Driscoll

 

Title: Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

431701754

    436878292        437130594        441057841        441296787       
442403770        450018312        450054416        450090311        450126065   
    450161609        450197173        450232483        450268040       
450303490        450338827        450374137        450409321        450444559   
    450479910   

431902931

    436878342        437130701        441057890        441296795       
442405148        450018320        450054424        450090329        450126073   
    450161617        450197181        450232491        450268057       
450303508        450338835        450374145        450409339        450444567   
    450479928   

432124485

    436878482        437130834        441057940        441296910       
442405171        450018338        450054432        450090337        450126081   
    450161625        450197199        450232509        450268065       
450303516        450338843        450374152        450409347        450444575   
    450479936   

432184737

    436878524        437130966        441057973        441296936       
442405502        450018346        450054440        450090345        450126107   
    450161633        450197207        450232517        450268073       
450303524        450338850        450374160        450409354        450444583   
    450479944   

432210144

    436878755        437131089        441057999        441296951       
442406260        450018353        450054457        450090352        450126115   
    450161641        450197215        450232525        450268081       
450303532        450338868        450374178        450409362        450444591   
    450479951   

432233930

    436878763        437131154        441058005        441296969       
442408605        450018361        450054465        450090360        450126123   
    450161658        450197223        450232533        450268099       
450303540        450338876        450374186        450409370        450444609   
    450479969   

432294411

    436878946        437131170        441058039        441296985       
442408688        450018379        450054473        450090378        450126131   
    450161666        450197231        450232541        450268107       
450303557        450338884        450374194        450409388        450444617   
    450479977   

432323764

    436878961        437131204        441058088        441297108       
442409314        450018387        450054481        450090386        450126149   
    450161674        450197249        450232558        450268115       
450303565        450338892        450374202        450409396        450444625   
    450479985   

432330017

    436879068        437131253        441058096        441297124       
442409744        450018395        450054499        450090394        450126156   
    450161682        450197256        450232566        450268123       
450303573        450338900        450374210        450409404        450444633   
    450479993   

432367274

    436879076        437131287        441058104        441297140       
442410692        450018403        450054507        450090402        450126164   
    450161690        450197264        450232574        450268131       
450303581        450338918        450374228        450409412        450444641   
    450480009   

432379279

    436879142        437131543        441058112        441297173       
442411153        450018411        450054515        450090410        450126172   
    450161708        450197272        450232582        450268149       
450303599        450338926        450374236        450409420        450444658   
    450480017   

432385144

    436879159        437131790        441058302        441297223       
442411856        450018429        450054523        450090428        450126180   
    450161716        450197298        450232590        450268156       
450303607        450338934        450374244        450409438        450444666   
    450480025   

432397313

    436879449        437131840        441058344        441297231       
442412250        450018437        450054531        450090436        450126198   
    450161724        450197306        450232608        450268164       
450303615        450338942        450374251        450409446        450444674   
    450480033   

432397891

    436879555        437131865        441058351        441297249       
442412383        450018445        450054549        450090444        450126206   
    450161732        450197314        450232616        450268172       
450303623        450338959        450374269        450409453        450444682   
    450480041   

432405827

    436879605        437132079        441058377        441297256       
442412524        450018452        450054556        450090451        450126214   
    450161740        450197322        450232624        450268180       
450303631        450338967        450374277        450409461        450444708   
    450480058   

432450989

    436879654        437132137        441058914        441297298       
442413597        450018460        450054564        450090469        450126222   
    450161757        450197330        450232632        450268198       
450303649        450338975        450374285        450409479        450444716   
    450480066   

432465656

    436879811        437132343        441058955        441297389       
442414116        450018478        450054572        450090477        450126230   
    450161765        450197348        450232640        450268206       
450303656        450338983        450374293        450409487        450444724   
    450480074   

432497907

    436879852        437132350        441058963        441297397       
442414215        450018486        450054580        450090485        450126248   
    450161773        450197355        450232657        450268214       
450303664        450338991        450374301        450409495        450444732   
    450480082   

432503308

    436879910        437132400        441059037        441297454       
442416525        450018494        450054598        450090493        450126255   
    450161781        450197363        450232665        450268222       
450303672        450339007        450374319        450409503        450444740   
    450480090   

432567733

    436879977        437132467        441059045        441297470       
442416574        450018502        450054606        450090501        450126263   
    450161799        450197371        450232673        450268230       
450303680        450339015        450374327        450409511        450444757   
    450480108   

432721843

    436879993        437132657        441059060        441297538       
442416731        450018510        450054614        450090519        450126271   
    450161807        450197389        450232681        450268248       
450303698        450339023        450374335        450409529        450444765   
    450480116   

432737211

    436880033        437132673        441059078        441297546       
442419883        450018528        450054622        450090527        450126289   
    450161815        450197397        450232699        450268255       
450303706        450339031        450374343        450409537        450444773   
    450480124   

432746915

    436880207        437132681        441059136        441297645       
442419982        450018536        450054630        450090535        450126297   
    450161823        450197405        450232707        450268263       
450303714        450339049        450374350        450409545        450444781   
    450480132   

432780906

    436880256        437132798        441059144        441297686       
442420253        450018544        450054648        450090543        450126305   
    450161831        450197413        450232715        450268271       
450303722        450339056        450374368        450409552        450444799   
    450480140   

432861219

    436880348        437132897        441059219        441297694       
442422903        450018551        450054655        450090550        450126313   
    450161849        450197421        450232723        450268289       
450303730        450339064        450374376        450409560        450444807   
    450480157   

432979870

    436880389        437132954        441059565        441297728       
442424198        450018569        450054663        450090568        450126321   
    450161856        450197439        450232731        450268297       
450303748        450339072        450374384        450409578        450444815   
    450480165   

433019940

    436880405        437133002        441059656        441297744       
442424511        450018577        450054671        450090576        450126339   
    450161864        450197447        450232749        450268305       
450303755        450339080        450374392        450409586        450444823   
    450480173   

433073434

    436880413        437133051        441061538        441297819       
442425922        450018585        450054689        450090584        450126347   
    450161872        450197454        450232756        450268313       
450303763        450339098        450374400        450409594        450444831   
    450480181   

433085420

    436880447        437133093        441061546        441297827       
442426219        450018593        450054697        450090592        450126354   
    450161880        450197462        450232764        450268321       
450303771        450339106        450374418        450409602        450444849   
    450480199   

433108750

    436880496        437133218        441061595        441297918       
442426490        450018601        450054705        450090600        450126362   
    450161898        450197470        450232772        450268339       
450303789        450339114        450374426        450409610        450444856   
    450480207   

433116712

    436880504        437133267        441061645        441297942       
442428041        450018619        450054713        450090618        450126370   
    450161906        450197488        450232780        450268347       
450303797        450339122        450374434        450409628        450444864   
    450480215   

433256591

    436880587        437133283        441061686        441297975       
442428470        450018627        450054721        450090626        450126388   
    450161914        450197496        450232798        450268354       
450303805        450339130        450374442        450409636        450444872   
    450480223   

433256807

    436880660        437133291        441061728        441297991       
442429023        450018635        450054739        450090634        450126396   
    450161922        450197504        450232806        450268362       
450303813        450339148        450374459        450409644        450444880   
    450480231   

433278793

    436880785        437133341        441061744        441298015       
442429502        450018643        450054747        450090642        450126404   
    450161930        450197512        450232814        450268370       
450303821        450339155        450374467        450409651        450444898   
    450480249   

433279098

    436880827        437133366        441061819        441298023       
442433702        450018650        450054754        450090659        450126412   
    450161948        450197520        450232822        450268388       
450303839        450339163        450374475        450409669        450444906   
    450480256   

433306537

    436880868        437133374        441061843        441298049       
442434445        450018668        450054762        450090667        450126420   
    450161955        450197538        450232830        450268396       
450303847        450339171        450374483        450409677        450444914   
    450480264   

433319258

    436880876        437133507        441061942        441298064       
442436259        450018684        450054770        450090675        450126438   
    450161963        450197546        450232848        450268412       
450303854        450339189        450374491        450409685        450444922   
    450480272   

433320033

    436880892        437133531        441061967        441298072       
442436358        450018692        450054788        450090691        450126446   
    450161971        450197553        450232855        450268420       
450303862        450339197        450374509        450409693        450444930   
    450480280   

433325214

    436880926        437133580        441061991        441298148       
442436366        450018700        450054796        450090709        450126453   
    450161989        450197561        450232863        450268438       
450303870        450339205        450374517        450409701        450444948   
    450480298   

433363082

    436880934        437133655        441062056        441298346       
442440640        450018718        450054804        450090717        450126479   
    450161997        450197579        450232871        450268446       
450303888        450339213        450374525        450409719        450444955   
    450480306   

433401973

    436881049        437133663        441062155        441298379       
442440749        450018726        450054812        450090725        450126487   
    450162003        450197587        450232889        450268453       
450303896        450339221        450374533        450409727        450444963   
    450480314   

433427267

    436881080        437133747        441062171        441298395       
442442067        450018734        450054820        450090733        450126495   
    450162011        450197595        450232897        450268461       
450303904        450339239        450374541        450409735        450444971   
    450480322   

433433836

    436881189        437133804        441062221        441298510       
442443230        450018742        450054838        450090741        450126503   
    450162029        450197603        450232905        450268479       
450303912        450339247        450374558        450409743        450444989   
    450480330   

433441938

    436881262        437133879        441062312        441298528       
442445102        450018759        450054846        450090758        450126511   
    450162037        450197611        450232913        450268487       
450303920        450339262        450374566        450409750        450444997   
    450480348   

433449386

    436881296        437133887        441062361        441298544       
442447736        450018767        450054853        450090766        450126529   
    450162045        450197629        450232921        450268495       
450303938        450339270        450374574        450409768        450445002   
    450480355   

433469707

    436881304        437134000        441062411        441298593       
442447793        450018775        450054861        450090774        450126537   
    450162052        450197637        450232939        450268503       
450303946        450339288        450374582        450409776        450445010   
    450480363   

433498441

    436881445        437134042        441062437        441298619       
442449948        450018809        450054879        450090782        450126545   
    450162060        450197645        450232947        450268511       
450303953        450339296        450374590        450409784        450445028   
    450480371   

433573979

    436881452        437134083        441062452        441298627       
442450342        450018817        450054887        450090790        450126552   
    450162078        450197652        450232954        450268529       
450303961        450339304        450374608        450409792        450445036   
    450480389   

433602885

    436881478        437134190        441062494        441298684       
442451241        450018833        450054903        450090808        450126560   
    450162094        450197660        450232962        450268537       
450303979        450339312        450374616        450409800        450445044   
    450480397   

433629425

    436881593        437134323        441062528        441298742       
442453536        450018841        450054911        450090816        450126578   
    450162102        450197678        450232970        450268545       
450303987        450339320        450374624        450409818        450445051   
    450480405   

433682218

    436881775        437134364        441062569        441298759       
442454575        450018858        450054937        450090824        450126586   
    450162110        450197686        450232988        450268552       
450303995        450339338        450374632        450409826        450445069   
    450480413   

433697976

    436882153        437134471        441062684        441298809       
442455093        450018866        450054945        450090832        450126594   
    450162128        450197694        450232996        450268560       
450304001        450339346        450374640        450409842        450445077   
    450480421   

433729852

    436882245        437134521        441062783        441298874       
442456406        450018874        450054952        450090840        450126602   
    450162136        450197702        450233002        450268578       
450304019        450339353        450374657        450409859        450445085   
    450480439   

433796612

    436882252        437134679        441062791        441298908       
442456844        450018882        450054960        450090857        450126610   
    450162144        450197710        450233010        450268586       
450304027        450339361        450374665        450409867        450445093   
    450480447   

433812617

    436882278        437134745        441063005        441298940       
442460267        450018890        450054978        450090865        450126628   
    450162151        450197728        450233028        450268594       
450304035        450339379        450374673        450409875        450445101   
    450480454   

433872124

    436882443        437134802        441063088        441298957       
442460812        450018908        450054994        450090873        450126636   
    450162169        450197736        450233036        450268602       
450304043        450339387        450374681        450409891        450445119   
    450480462   

433924511

    436882518        437134828        441063096        441298973       
442461075        450018916        450055009        450090881        450126644   
    450162177        450197744        450233044        450268610       
450304050        450339395        450374715        450409909        450445127   
    450480470   

433929767

    436882583        437135007        441063104        441298999       
442461174        450018924        450055017        450090899        450126651   
    450162185        450197751        450233051        450268628       
450304068        450339403        450374723        450409917        450445135   
    450480488   

433948007

    436882617        437135049        441063203        441299047       
442461802        450018932        450055025        450090907        450126669   
    450162193        450197769        450233069        450268636       
450304076        450339411        450374731        450409925        450445143   
    450480496   

433966439

    436882641        437135056        441063260        441299054       
442463311        450018940        450055033        450090915        450126677   
    450162201        450197777        450233077        450268644       
450304084        450339429        450374749        450409933        450445150   
    450480504   

434062469

    436882732        437135064        441063302        441299070       
442464855        450018957        450055041        450090923        450126685   
    450162219        450197785        450233085        450268651       
450304092        450339437        450374756        450409941        450445168   
    450480512   

434114534

    436882799        437135098        441063393        441299104       
442467601        450018965        450055058        450090931        450126693   
    450162227        450197793        450233093        450268669       
450304100        450339445        450374764        450409958        450445176   
    450480520   

434136339

    436882898        437135106        441063435        441299187       
442468096        450018973        450055066        450090949        450126701   
    450162235        450197801        450233101        450268677       
450304118        450339452        450374772        450409966        450445184   
    450480538   

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

434151270

    436883086        437135122        441063567        441299336       
442468724        450018981        450055074        450090956        450126727   
    450162243        450197819        450233119        450268685       
450304126        450339460        450374780        450409974        450445192   
    450480546   

434153300

    436883110        437135130        441063658        441299393       
442470464        450018999        450055082        450090964        450126735   
    450162250        450197827        450233127        450268693       
450304134        450339478        450374798        450409982        450445200   
    450480553   

434168308

    436883144        437135163        441063708        441299476       
442471934        450019005        450055090        450090972        450126743   
    450162268        450197835        450233135        450268701       
450304142        450339486        450374806        450409990        450445218   
    450480561   

434195160

    436883219        437135171        441063815        441299518       
442472239        450019021        450055108        450090980        450126750   
    450162276        450197843        450233143        450268719       
450304159        450339494        450374814        450410006        450445226   
    450480579   

434204269

    436883276        437135197        441063849        441299567       
442473492        450019039        450055116        450090998        450126768   
    450162284        450197850        450233150        450268727       
450304167        450339502        450374822        450410014        450445234   
    450480587   

434277935

    436883391        437135254        441063856        441299591       
442474789        450019047        450055124        450091004        450126776   
    450162292        450197868        450233168        450268735       
450304175        450339510        450374830        450410022        450445242   
    450480595   

434296778

    436883433        437135320        441063880        441299633       
442475653        450019054        450055132        450091012        450126784   
    450162300        450197876        450233176        450268750       
450304183        450339536        450374848        450410030        450445259   
    450480603   

434333860

    436883490        437135437        441063906        441299765       
442478897        450019062        450055140        450091020        450126792   
    450162318        450197884        450233184        450268768       
450304191        450339544        450374855        450410048        450445267   
    450480611   

434353819

    436884787        437135486        441063963        441299773       
442479325        450019070        450055157        450091038        450126800   
    450162326        450197892        450233192        450268776       
450304209        450339551        450374863        450410055        450445275   
    450480629   

434373999

    436884803        437135593        441064086        441299781       
442479549        450019088        450055165        450091046        450126818   
    450162334        450197900        450233200        450268784       
450304217        450339569        450374871        450410063        450445283   
    450480637   

434382776

    436884894        437135676        441064102        441299864       
442481420        450019104        450055173        450091053        450126826   
    450162342        450197918        450233218        450268792       
450304225        450339577        450374889        450410071        450445291   
    450480645   

434402012

    436884936        437135767        441064136        441299898       
442482519        450019112        450055181        450091061        450126834   
    450162367        450197926        450233226        450268800       
450304233        450339585        450374897        450410089        450445309   
    450480652   

434418406

    436885081        437135791        441064185        441299922       
442484770        450019120        450055207        450091079        450126842   
    450162375        450197934        450233234        450268818       
450304241        450339593        450374905        450410097        450445317   
    450480660   

434431631

    436885164        437135874        441064201        441299930       
442485371        450019138        450055215        450091087        450126859   
    450162383        450197942        450233242        450268826       
450304258        450339601        450374913        450410105        450445325   
    450480678   

434446738

    436885222        437135916        441064235        441299963       
442486973        450019146        450055223        450091095        450126867   
    450162391        450197959        450233259        450268834       
450304274        450339619        450374921        450410113        450445333   
    450480686   

434463287

    436885313        437135940        441064243        441300001       
442488250        450019153        450055231        450091103        450126875   
    450162409        450197967        450233267        450268842       
450304282        450339627        450374939        450410121        450445341   
    450480694   

434466777

    436885321        437136229        441064284        441300027       
442488516        450019161        450055249        450091111        450126883   
    450162417        450197975        450233275        450268859       
450304290        450339635        450374947        450410139        450445358   
    450480702   

434472833

    436885487        437136252        441064375        441300126       
442489308        450019179        450055256        450091129        450126891   
    450162425        450197983        450233283        450268867       
450304308        450339643        450374954        450410147        450445366   
    450480710   

434491585

    436885552        437136278        441064409        441300142       
442491072        450019187        450055264        450091137        450126909   
    450162433        450197991        450233291        450268875       
450304316        450339650        450374962        450410154        450445374   
    450480728   

434517348

    436885644        437136328        441064482        441300381       
442491536        450019195        450055280        450091145        450126917   
    450162441        450198007        450233309        450268883       
450304324        450339668        450374970        450410162        450445382   
    450480736   

434518569

    436885768        437136344        441064490        441300688       
442491858        450019203        450055298        450091152        450126925   
    450162458        450198015        450233317        450268891       
450304332        450339676        450374988        450410170        450445390   
    450480744   

434524351

    436885826        437136351        441064508        441300704       
442492260        450019211        450055306        450091160        450126933   
    450162466        450198023        450233325        450268909       
450304340        450339684        450374996        450410188        450445408   
    450480751   

434528667

    436885891        437136773        441064516        441300878       
442493094        450019229        450055314        450091178        450126941   
    450162474        450198031        450233333        450268917       
450304357        450339692        450375001        450410196        450445416   
    450480769   

434531711

    436885925        437136898        441064540        441300886       
442493342        450019237        450055322        450091186        450126958   
    450162482        450198049        450233341        450268925       
450304365        450339700        450375019        450410204        450445424   
    450480777   

434556452

    436886063        437136963        441064557        441301157       
442493482        450019245        450055330        450091194        450126966   
    450162490        450198056        450233358        450268933       
450304373        450339718        450375027        450410212        450445432   
    450480785   

434560876

    436886154        437136971        441064581        441301173       
442493714        450019252        450055348        450091202        450126974   
    450162508        450198064        450233366        450268941       
450304381        450339726        450375035        450410220        450445440   
    450480793   

434592473

    436886204        437136997        441064607        441301223       
442495743        450019260        450055355        450091210        450126982   
    450162516        450198072        450233374        450268958       
450304399        450339734        450375043        450410238        450445457   
    450480801   

434594354

    436886238        437137037        441064649        441301314       
442497848        450019278        450055363        450091228        450126990   
    450162524        450198080        450233382        450268966       
450304407        450339742        450375050        450410246        450445465   
    450480819   

434618435

    436886295        437137078        441064854        441301322       
442499190        450019286        450055371        450091236        450127006   
    450162532        450198098        450233390        450268974       
450304415        450339759        450375068        450410253        450445473   
    450480827   

434621900

    436886337        437137300        441064862        441301579       
442499703        450019294        450055389        450091244        450127014   
    450162540        450198106        450233408        450268982       
450304423        450339767        450375076        450410261        450445481   
    450480835   

434635843

    436886444        437137458        441064888        441301587       
442501797        450019302        450055397        450091251        450127022   
    450162557        450198114        450233416        450268990       
450304431        450339775        450375084        450410279        450445499   
    450480843   

434643987

    436886493        437137474        441064904        441301876       
442502308        450019310        450055405        450091269        450127030   
    450162565        450198122        450233424        450269006       
450304449        450339783        450375092        450410287        450445507   
    450480850   

434644217

    436886543        437137524        441065000        441302833       
442502332        450019328        450055413        450091277        450127048   
    450162573        450198130        450233432        450269014       
450304456        450339791        450375100        450410295        450445515   
    450480868   

434669123

    436886626        437138381        441065018        441302866       
442504965        450019336        450055421        450091285        450127055   
    450162581        450198148        450233440        450269022       
450304464        450339809        450375118        450410303        450445523   
    450480876   

434678348

    436887053        437138563        441065166        441302924       
442507703        450019344        450055439        450091293        450127063   
    450162599        450198155        450233457        450269030       
450304472        450339817        450375126        450410311        450445531   
    450480884   

434702239

    436887061        437138621        441065174        441302965       
442509238        450019351        450055447        450091301        450127071   
    450162607        450198163        450233465        450269048       
450304480        450339825        450375134        450410329        450445549   
    450480892   

434715041

    436887095        437138670        441065208        441302973       
442509907        450019377        450055462        450091319        450127089   
    450162615        450198171        450233473        450269055       
450304498        450339833        450375142        450410337        450445556   
    450480900   

434751335

    436887210        437138720        441065265        441302999       
442510228        450019385        450055470        450091327        450127097   
    450162623        450198189        450233481        450269063       
450304506        450339841        450375159        450410345        450445564   
    450480918   

434755658

    436887236        437138746        441065273        441303005       
442510657        450019393        450055488        450091335        450127105   
    450162631        450198197        450233499        450269071       
450304514        450339858        450375167        450410352        450445572   
    450480926   

434797189

    436887251        437138845        441065323        441303112       
442511325        450019401        450055496        450091343        450127113   
    450162649        450198205        450233507        450269089       
450304522        450339866        450375175        450410360        450445580   
    450480934   

434798963

    436887277        437138894        441065414        441303120       
442512497        450019419        450055504        450091350        450127121   
    450162656        450198213        450233515        450269097       
450304530        450339874        450375183        450410378        450445598   
    450480942   

434802336

    436887343        437138969        441065430        441303179       
442512976        450019427        450055512        450091368        450127139   
    450162664        450198221        450233523        450269105       
450304548        450339882        450375191        450410386        450445606   
    450480959   

434814646

    436887350        437138977        441065505        441303203       
442513586        450019435        450055520        450091376        450127147   
    450162672        450198239        450233531        450269113       
450304555        450339890        450375209        450410394        450445614   
    450480967   

434821377

    436887368        437138993        441065513        441303260       
442514816        450019443        450055538        450091384        450127154   
    450162680        450198247        450233549        450269121       
450304563        450339908        450375217        450410402        450445622   
    450480975   

434836508

    436887533        437139124        441065554        441303302       
442515425        450019450        450055546        450091392        450127162   
    450162698        450198254        450233556        450269139       
450304571        450339916        450375225        450410410        450445630   
    450480983   

434862421

    436887574        437139132        441065661        441303336       
442515870        450019468        450055553        450091400        450127188   
    450162706        450198262        450233564        450269147       
450304589        450339924        450375233        450410428        450445648   
    450480991   

434881637

    436887657        437139140        441065752        441303393       
442516746        450019476        450055561        450091418        450127196   
    450162714        450198270        450233572        450269154       
450304597        450339932        450375241        450410436        450445655   
    450481007   

434892600

    436887665        437139215        441065828        441303419       
442517215        450019484        450055579        450091426        450127204   
    450162722        450198288        450233580        450269162       
450304605        450339940        450375258        450410444        450445663   
    450481015   

434929188

    436887939        437139249        441065844        441303427       
442519120        450019492        450055587        450091434        450127212   
    450162730        450198296        450233606        450269170       
450304613        450339957        450375266        450410451        450445671   
    450481023   

434932703

    436887970        437139256        441065893        441303567       
442520003        450019518        450055595        450091442        450127220   
    450162748        450198304        450233614        450269188       
450304621        450339973        450375274        450410469        450445689   
    450481031   

434935102

    436888051        437139264        441065919        441303641       
442520011        450019526        450055603        450091459        450127238   
    450162755        450198312        450233622        450269196       
450304639        450339981        450375282        450410477        450445697   
    450481049   

434949095

    436888069        437139306        441065943        441303799       
442520607        450019534        450055611        450091467        450127246   
    450162763        450198320        450233630        450269204       
450304647        450339999        450375290        450410485        450445705   
    450481056   

434959573

    436888184        437139330        441065950        441303807       
442520896        450019542        450055629        450091475        450127253   
    450162771        450198338        450233648        450269212       
450304654        450340005        450375308        450410493        450445713   
    450481064   

434966727

    436888382        437139363        441066008        441303963       
442521993        450019559        450055637        450091483        450127261   
    450162789        450198346        450233655        450269220       
450304662        450340013        450375316        450410501        450445721   
    450481072   

434978268

    436888473        437139512        441066065        441304029       
442524088        450019567        450055645        450091491        450127279   
    450162797        450198353        450233663        450269238       
450304670        450340021        450375324        450410519        450445747   
    450481080   

434983177

    436888531        437139595        441066099        441304102       
442525622        450019575        450055652        450091509        450127287   
    450162805        450198361        450233671        450269246       
450304688        450340039        450375332        450410527        450445754   
    450481098   

434998894

    436888606        437139751        441066123        441304136       
442528550        450019583        450055660        450091517        450127295   
    450162813        450198379        450233689        450269253       
450304696        450340047        450375340        450410535        450445762   
    450481106   

435010855

    436888614        437139801        441066305        441304268       
442529004        450019591        450055678        450091525        450127303   
    450162821        450198387        450233697        450269261       
450304704        450340062        450375357        450410543        450445770   
    450481114   

435018569

    436888648        437139876        441066354        441304417       
442530374        450019609        450055686        450091533        450127311   
    450162839        450198395        450233705        450269279       
450304712        450340070        450375365        450410550        450445788   
    450481122   

435022975

    436888663        437139926        441066370        441304458       
442531588        450019617        450055694        450091541        450127329   
    450162847        450198403        450233713        450269287       
450304720        450340088        450375373        450410568        450445796   
    450481130   

435024625

    436888689        437139959        441066453        441304565       
442533493        450019625        450055702        450091558        450127337   
    450162854        450198411        450233721        450269295       
450304738        450340096        450375381        450410576        450445804   
    450481148   

435050042

    436888705        437140130        441066537        441304607       
442534277        450019633        450055710        450091566        450127345   
    450162862        450198429        450233739        450269303       
450304746        450340104        450375399        450410584        450445812   
    450481155   

435054622

    436888770        437140213        441066578        441304664       
442537148        450019641        450055728        450091574        450127352   
    450162870        450198437        450233747        450269311       
450304753        450340112        450375407        450410592        450445820   
    450481163   

 

SCH-A-2



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

435079215

    436888838        437140239        441066586        441304672       
442538229        450019658        450055736        450091582        450127360   
    450162888        450198445        450233754        450269329       
450304761        450340120        450375415        450410600        450445838   
    450481171   

435120761

    436888861        437140312        441066644        441304698       
442539813        450019666        450055744        450091590        450127378   
    450162896        450198452        450233762        450269337       
450304779        450340138        450375431        450410618        450445846   
    450481189   

435123773

    436888887        437140320        441066735        441304706       
442540233        450019674        450055751        450091608        450127386   
    450162904        450198460        450233770        450269345       
450304787        450340146        450375449        450410626        450445853   
    450481197   

435128178

    436889000        437140346        441066792        441304888       
442541314        450019682        450055769        450091616        450127394   
    450162912        450198478        450233788        450269352       
450304795        450340153        450375456        450410634        450445861   
    450481205   

435135967

    436889133        437140536        441066834        441304920       
442542882        450019690        450055777        450091624        450127402   
    450162920        450198486        450233796        450269360       
450304803        450340161        450375464        450410642        450445879   
    450481213   

435147715

    436889265        437140544        441066867        441305059       
442543039        450019708        450055785        450091632        450127410   
    450162938        450198494        450233804        450269378       
450304811        450340179        450375472        450410659        450445887   
    450481221   

435176078

    436889448        437140734        441066875        441305158       
442543146        450019716        450055793        450091640        450127428   
    450162946        450198502        450233812        450269386       
450304829        450340187        450375480        450410667        450445895   
    450481239   

435206263

    436889521        437140841        441066974        441305190       
442543302        450019724        450055801        450091657        450127436   
    450162953        450198510        450233820        450269394       
450304837        450340195        450375498        450410675        450445903   
    450481247   

435217518

    436889554        437140882        441067071        441305208       
442546073        450019732        450055819        450091665        450127444   
    450162961        450198528        450233838        450269402       
450304845        450340203        450375506        450410683        450445911   
    450481254   

435226683

    436889679        437140908        441067113        441305265       
442547121        450019740        450055827        450091673        450127451   
    450162979        450198536        450233846        450269410       
450304852        450340211        450375514        450410691        450445929   
    450481262   

435235056

    436889950        437140981        441067147        441305273       
442547261        450019757        450055835        450091681        450127469   
    450162987        450198544        450233853        450269428       
450304860        450340229        450375522        450410709        450445937   
    450481270   

435238183

    436890081        437141005        441067170        441305281       
442547931        450019765        450055843        450091699        450127477   
    450162995        450198551        450233861        450269436       
450304878        450340237        450375530        450410717        450445945   
    450481288   

435241252

    436890164        437141070        441067196        441305299       
442548087        450019773        450055850        450091707        450127485   
    450163001        450198569        450233879        450269444       
450304886        450340245        450375548        450410725        450445952   
    450481296   

435246335

    436890198        437141120        441067204        441305349       
442548467        450019781        450055868        450091715        450127493   
    450163019        450198577        450233887        450269451       
450304894        450340252        450375555        450410733        450445960   
    450481304   

435247317

    436890230        437141153        441067279        441305372       
442548814        450019799        450055876        450091723        450127501   
    450163027        450198585        450233895        450269469       
450304902        450340260        450375563        450410741        450445978   
    450481312   

435251384

    436890362        437141179        441067600        441305380       
442551362        450019807        450055884        450091731        450127519   
    450163035        450198593        450233903        450269477       
450304910        450340278        450375571        450410758        450445986   
    450481320   

435255278

    436890370        437141294        441067709        441305471       
442552113        450019815        450055892        450091749        450127527   
    450163043        450198601        450233911        450269485       
450304928        450340286        450375597        450410766        450445994   
    450481338   

435265558

    436890404        437141518        441067766        441305505       
442552907        450019823        450055900        450091756        450127543   
    450163050        450198619        450233929        450269493       
450304936        450340294        450375605        450410774        450446000   
    450481346   

435267513

    436890446        437141526        441067923        441305539       
442553541        450019831        450055918        450091764        450127550   
    450163068        450198627        450233937        450269519       
450304944        450340302        450375613        450410782        450446018   
    450481353   

435278874

    436890578        437141609        441067931        441305646       
442554002        450019849        450055926        450091772        450127568   
    450163076        450198635        450233945        450269527       
450304951        450340310        450375621        450410790        450446026   
    450481361   

435283239

    436890586        437141666        441067980        441305661       
442555496        450019856        450055934        450091780        450127576   
    450163084        450198643        450233952        450269535       
450304969        450340328        450375639        450410808        450446034   
    450481379   

435286893

    436890602        437141674        441068020        441305737       
442556734        450019864        450055942        450091798        450127584   
    450163092        450198650        450233960        450269543       
450304977        450340336        450375647        450410816        450446042   
    450481387   

435289590

    436890677        437141740        441068327        441305786       
442556791        450019872        450055959        450091806        450127592   
    450163100        450198668        450233978        450269550       
450304985        450340344        450375654        450410824        450446059   
    450481403   

435291547

    436890800        437141773        441068392        441305802       
442559654        450019880        450055967        450091814        450127600   
    450163118        450198676        450233986        450269568       
450304993        450340351        450375662        450410832        450446067   
    450481411   

435294129

    436890875        437141906        441068442        441305893       
442560207        450019898        450055975        450091822        450127618   
    450163126        450198684        450233994        450269576       
450305008        450340369        450375670        450410840        450446075   
    450481429   

435295993

    436890883        437141914        441068566        441305927       
442560298        450019906        450055983        450091830        450127626   
    450163134        450198692        450234000        450269584       
450305016        450340377        450375688        450410857        450446083   
    450481437   

435314562

    436890917        437141971        441068590        441305950       
442560587        450019914        450055991        450091848        450127634   
    450163142        450198700        450234018        450269592       
450305024        450340385        450375696        450410865        450446091   
    450481445   

435329172

    436890925        437141997        441068608        441305968       
442560892        450019922        450056007        450091855        450127642   
    450163159        450198718        450234026        450269600       
450305032        450340393        450375704        450410873        450446109   
    450481452   

435331848

    436890990        437142045        441068731        441306024       
442561874        450019930        450056015        450091863        450127659   
    450163167        450198726        450234034        450269618       
450305040        450340401        450375712        450410881        450446117   
    450481460   

435336029

    436891097        437142094        441068871        441306115       
442562161        450019948        450056031        450091871        450127675   
    450163175        450198734        450234042        450269626       
450305057        450340419        450375720        450410899        450446125   
    450481478   

435336896

    436891162        437142102        441068947        441306180       
442562195        450019955        450056049        450091889        450127683   
    450163183        450198742        450234059        450269634       
450305065        450340427        450375738        450410907        450446133   
    450481486   

435338371

    436891196        437142151        441068996        441306313       
442562351        450019963        450056056        450091897        450127691   
    450163191        450198759        450234067        450269642       
450305073        450340435        450375746        450410915        450446141   
    450481494   

435340492

    436891238        437142169        441069168        441306354       
442563383        450019971        450056064        450091905        450127709   
    450163209        450198767        450234075        450269659       
450305081        450340443        450375753        450410923        450446158   
    450481502   

435354287

    436891246        437142193        441069275        441306388       
442564779        450019989        450056072        450091913        450127717   
    450163217        450198775        450234083        450269667       
450305099        450340450        450375761        450410931        450446166   
    450481510   

435361639

    436891261        437142243        441069325        441306420       
442564860        450019997        450056080        450091921        450127725   
    450163225        450198783        450234091        450269675       
450305107        450340468        450375779        450410949        450446174   
    450481528   

435381348

    436891329        437142300        441069366        441306552       
442566949        450020003        450056098        450091939        450127741   
    450163233        450198791        450234109        450269683       
450305115        450340476        450375787        450410956        450446182   
    450481536   

435401930

    436891386        437142318        441069440        441306594       
442568713        450020011        450056106        450091947        450127758   
    450163241        450198809        450234117        450269691       
450305123        450340484        450375795        450410964        450446190   
    450481544   

435411236

    436891410        437142342        441069457        441306669       
442571212        450020029        450056114        450091954        450127766   
    450163258        450198825        450234125        450269709       
450305131        450340492        450375803        450410972        450446208   
    450481551   

435416789

    436891444        437142482        441069473        441306693       
442571675        450020037        450056122        450091970        450127774   
    450163266        450198833        450234133        450269717       
450305149        450340500        450375811        450410980        450446216   
    450481569   

435429360

    436891527        437142615        441069481        441306768       
442574133        450020045        450056130        450091988        450127782   
    450163274        450198841        450234141        450269725       
450305156        450340518        450375829        450410998        450446224   
    450481577   

435432547

    436891584        437142631        441069556        441306818       
442574331        450020052        450056148        450091996        450127790   
    450163290        450198858        450234158        450269733       
450305164        450340526        450375837        450411004        450446232   
    450481585   

435439963

    436891592        437142730        441069580        441306826       
442574422        450020060        450056155        450092002        450127808   
    450163308        450198866        450234166        450269741       
450305172        450340534        450375845        450411012        450446240   
    450481593   

435440144

    436891691        437142748        441069648        441306875       
442575742        450020078        450056163        450092010        450127816   
    450163316        450198874        450234174        450269774       
450305180        450340542        450375852        450411020        450446257   
    450481601   

435445945

    436891865        437142755        441069697        441306958       
442575981        450020086        450056171        450092028        450127824   
    450163324        450198882        450234182        450269782       
450305198        450340559        450375860        450411038        450446265   
    450481619   

435446653

    436891998        437142839        441069747        441307014       
442577078        450020094        450056189        450092036        450127832   
    450163332        450198890        450234190        450269790       
450305206        450340567        450375878        450411046        450446273   
    450481627   

435446836

    436892012        437142961        441069895        441307048       
442577169        450020102        450056197        450092044        450127840   
    450163340        450198908        450234208        450269808       
450305214        450340575        450375886        450411053        450446281   
    450481635   

435466289

    436892038        437142987        441069903        441307238       
442578241        450020110        450056205        450092051        450127857   
    450163357        450198924        450234216        450269816       
450305222        450340583        450375894        450411061        450446299   
    450481643   

435481171

    436892178        437143035        441069945        441307279       
442578449        450020128        450056213        450092069        450127865   
    450163365        450198932        450234224        450269824       
450305230        450340591        450375902        450411079        450446307   
    450481650   

435486428

    436892640        437143274        441070067        441307311       
442580007        450020136        450056221        450092077        450127873   
    450163373        450198940        450234232        450269832       
450305248        450340609        450375910        450411087        450446315   
    450481668   

435488259

    436892657        437143332        441070109        441307329       
442582441        450020144        450056239        450092085        450127881   
    450163399        450198957        450234240        450269840       
450305263        450340617        450375928        450411095        450446323   
    450481676   

435499744

    436892681        437143373        441070125        441307337       
442582797        450020151        450056247        450092093        450127899   
    450163415        450198965        450234257        450269857       
450305271        450340625        450375936        450411103        450446331   
    450481684   

435511340

    436892780        437143407        441070166        441307352       
442583126        450020169        450056254        450092101        450127907   
    450163423        450198973        450234265        450269865       
450305297        450340633        450375944        450411111        450446349   
    450481692   

435514435

    436892830        437143720        441070232        441307386       
442583308        450020177        450056262        450092119        450127915   
    450163431        450198981        450234273        450269873       
450305305        450340641        450375951        450411129        450446356   
    450481700   

435540216

    436892871        437143787        441070257        441307477       
442583589        450020185        450056270        450092127        450127923   
    450163449        450198999        450234281        450269881       
450305313        450340658        450375969        450411137        450446364   
    450481726   

435567656

    436892905        437143803        441070281        441307501       
442583746        450020193        450056288        450092135        450127931   
    450163456        450199005        450234299        450269899       
450305321        450340666        450375977        450411145        450446372   
    450481734   

435571203

    436892947        437143811        441070307        441307519       
442583951        450020201        450056296        450092143        450127949   
    450163464        450199013        450234307        450269907       
450305339        450340674        450375985        450411152        450446380   
    450481742   

435580899

    436892954        437143852        441070331        441307527       
442584157        450020219        450056304        450092150        450127956   
    450163480        450199021        450234315        450269915       
450305347        450340682        450375993        450411160        450446398   
    450481759   

435585021

    436893085        437143878        441070463        441307535       
442584330        450020227        450056312        450092168        450127964   
    450163498        450199039        450234323        450269923       
450305354        450340690        450376009        450411178        450446406   
    450481767   

435588066

    436893101        437143936        441070539        441307576       
442584827        450020235        450056320        450092176        450127972   
    450163506        450199047        450234331        450269931       
450305362        450340708        450376017        450411186        450446414   
    450481775   

435591060

    436893119        437143944        441070596        441307907       
442587291        450020243        450056338        450092184        450127980   
    450163514        450199054        450234349        450269949       
450305370        450340716        450376025        450411194        450446422   
    450481791   

435592167

    436893218        437143969        441070661        441307972       
442588349        450020250        450056346        450092192        450127998   
    450163522        450199062        450234356        450269956       
450305388        450340724        450376033        450411202        450446430   
    450481817   

435603170

    436893283        437144157        441070752        441308038       
442588372        450020268        450056353        450092200        450128004   
    450163548        450199070        450234364        450269964       
450305396        450340732        450376041        450411210        450446448   
    450481825   

435611892

    436893291        437144181        441070778        441308046       
442589255        450020276        450056361        450092218        450128012   
    450163555        450199088        450234372        450269972       
450305404        450340740        450376058        450411228        450446455   
    450481833   

 

SCH-A-3



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

435621792

    436893309        437144223        441070786        441308103       
442590295        450020284        450056379        450092226        450128020   
    450163563        450199096        450234380        450269980       
450305412        450340757        450376066        450411236        450446463   
    450481841   

435628664

    436893317        437144231        441070919        441308111       
442591996        450020292        450056387        450092234        450128038   
    450163571        450199104        450234398        450269998       
450305420        450340765        450376082        450411244        450446471   
    450481858   

435640735

    436893333        437144280        441070927        441308152       
442592168        450020300        450056395        450092242        450128046   
    450163589        450199112        450234406        450270004       
450305438        450340773        450376090        450411251        450446489   
    450481866   

435642327

    436893341        437144330        441070935        441308160       
442594511        450020318        450056403        450092259        450128053   
    450163597        450199120        450234414        450270020       
450305446        450340781        450376108        450411269        450446497   
    450481874   

435644042

    436893390        437144363        441071107        441308194       
442594842        450020326        450056411        450092267        450128061   
    450163605        450199138        450234422        450270046       
450305453        450340799        450376116        450411277        450446505   
    450481882   

435658802

    436893440        437144462        441071164        441308228       
442594933        450020334        450056429        450092275        450128079   
    450163613        450199146        450234430        450270053       
450305461        450340807        450376124        450411285        450446513   
    450481890   

435662804

    436893473        437144504        441071206        441308236       
442596300        450020342        450056437        450092283        450128087   
    450163621        450199153        450234448        450270061       
450305479        450340815        450376132        450411293        450446521   
    450481908   

435672159

    436893481        437144546        441071263        441308244       
442597605        450020359        450056445        450092291        450128095   
    450163639        450199161        450234455        450270079       
450305487        450340823        450376140        450411301        450446539   
    450481916   

435675350

    436893515        437144603        441071321        441308301       
442597795        450020367        450056452        450092309        450128103   
    450163647        450199179        450234463        450270087       
450305495        450340831        450376157        450411319        450446547   
    450481924   

435682737

    436893523        437144652        441071362        441308384       
442598025        450020375        450056460        450092317        450128111   
    450163662        450199187        450234471        450270095       
450305503        450340849        450376165        450411327        450446554   
    450481932   

435687553

    436893556        437144678        441071453        441308426       
442598462        450020391        450056478        450092325        450128129   
    450163670        450199195        450234489        450270103       
450305511        450340856        450376173        450411335        450446562   
    450481940   

435691704

    436893614        437144736        441071552        441308459       
442602900        450020409        450056486        450092333        450128137   
    450163688        450199203        450234497        450270111       
450305529        450340864        450376181        450411343        450446570   
    450481965   

435714233

    436893655        437144751        441071578        441308517       
442603049        450020417        450056494        450092341        450128145   
    450163696        450199211        450234505        450270129       
450305537        450340872        450376199        450411350        450446588   
    450481973   

435717202

    436893705        437144876        441071586        441308541       
442603072        450020425        450056510        450092358        450128152   
    450163704        450199229        450234521        450270137       
450305545        450340880        450376207        450411368        450446596   
    450481981   

435720552

    436893804        437144918        441071651        441308566       
442603627        450020433        450056528        450092366        450128160   
    450163712        450199237        450234539        450270145       
450305578        450340898        450376215        450411376        450446604   
    450481999   

435724398

    436893820        437144967        441071669        441308582       
442607859        450020441        450056536        450092374        450128178   
    450163738        450199245        450234547        450270152       
450305586        450340906        450376223        450411384        450446612   
    450482005   

435728720

    436893853        437144983        441071743        441308764       
442610606        450020458        450056544        450092382        450128186   
    450163746        450199260        450234554        450270160       
450305594        450340914        450376231        450411392        450446620   
    450482013   

435771472

    436893937        437145071        441071826        441308772       
442610671        450020466        450056551        450092390        450128194   
    450163753        450199278        450234562        450270178       
450305602        450340922        450376249        450411400        450446638   
    450482021   

435773189

    436893952        437145162        441071917        441308798       
442611547        450020474        450056569        450092408        450128202   
    450163779        450199286        450234570        450270186       
450305610        450340930        450376256        450411418        450446646   
    450482039   

435773908

    436893978        437145287        441072030        441308830       
442612784        450020482        450056577        450092416        450128210   
    450163787        450199294        450234588        450270194       
450305628        450340948        450376264        450411426        450446653   
    450482047   

435792429

    436894133        437145295        441072642        441308897       
442613766        450020490        450056585        450092424        450128228   
    450163795        450199302        450234596        450270202       
450305636        450340955        450376272        450411434        450446661   
    450482054   

435793872

    436894174        437145311        441072667        441308913       
442613907        450020508        450056593        450092432        450128236   
    450163803        450199310        450234604        450270210       
450305644        450340963        450376280        450411442        450446679   
    450482062   

435805668

    436894257        437145360        441072717        441308947       
442614459        450020516        450056601        450092440        450128244   
    450163811        450199328        450234612        450270228       
450305651        450340971        450376298        450411459        450446687   
    450482070   

435806385

    436894356        437145386        441072808        441309135       
442614632        450020524        450056619        450092457        450128251   
    450163829        450199336        450234620        450270236       
450305669        450340989        450376306        450411467        450446695   
    450482088   

435808407

    436894398        437145394        441072998        441309150       
442615696        450020532        450056627        450092465        450128269   
    450163837        450199344        450234638        450270244       
450305677        450340997        450376314        450411475        450446703   
    450482096   

435808845

    436894414        437145410        441073020        441309192       
442616504        450020540        450056635        450092473        450128277   
    450163845        450199351        450234646        450270251       
450305685        450341003        450376322        450411483        450446711   
    450482104   

435810197

    436894422        437145576        441073160        441309226       
442618195        450020557        450056643        450092499        450128285   
    450163852        450199369        450234653        450270269       
450305693        450341011        450376330        450411491        450446729   
    450482112   

435837315

    436894430        437145584        441073210        441309283       
442619771        450020565        450056650        450092507        450128293   
    450163860        450199377        450234661        450270277       
450305701        450341029        450376348        450411509        450446737   
    450482120   

435844501

    436894562        437145725        441073228        441309325       
442619953        450020573        450056668        450092515        450128301   
    450163878        450199385        450234679        450270285       
450305719        450341037        450376355        450411517        450446745   
    450482138   

435845466

    436894588        437145857        441073277        441309432       
442621090        450020581        450056676        450092523        450128319   
    450163894        450199393        450234687        450270293       
450305727        450341045        450376363        450411525        450446752   
    450482146   

435850953

    436894786        437145865        441073434        441309762       
442623211        450020599        450056684        450092531        450128327   
    450163902        450199401        450234695        450270301       
450305735        450341052        450376371        450411533        450446760   
    450482153   

435853874

    436894828        437145907        441073558        441309846       
442624789        450020607        450056692        450092549        450128335   
    450163910        450199419        450234703        450270319       
450305743        450341060        450376389        450411541        450446786   
    450482161   

435855689

    436894877        437145972        441073681        441309895       
442625372        450020615        450056700        450092556        450128343   
    450163928        450199427        450234711        450270327       
450305750        450341078        450376397        450411558        450446794   
    450482179   

435865761

    436894935        437145980        441075652        441309929       
442626990        450020623        450056718        450092564        450128350   
    450163936        450199435        450234729        450270335       
450305768        450341086        450376405        450411566        450446802   
    450482187   

435865829

    436895007        437146046        441075694        441310000       
442627063        450020631        450056726        450092572        450128368   
    450163944        450199443        450234737        450270343       
450305776        450341094        450376413        450411574        450446810   
    450482195   

435875323

    436895080        437146285        441075710        441310018       
442628251        450020649        450056734        450092580        450128376   
    450163951        450199450        450234745        450270350       
450305784        450341102        450376421        450411582        450446828   
    450482203   

435883251

    436895288        437146350        441075728        441310240       
442628848        450020656        450056742        450092598        450128384   
    450163969        450199468        450234752        450270368       
450305792        450341110        450376439        450411590        450446836   
    450482211   

435885272

    436895411        437146525        441075736        441310265       
442629192        450020664        450056759        450092606        450128392   
    450163977        450199476        450234760        450270376       
450305800        450341128        450376447        450411608        450446844   
    450482229   

435885611

    436895577        437146566        441075827        441310273       
442631008        450020672        450056767        450092614        450128400   
    450163985        450199484        450234778        450270384       
450305818        450341136        450376454        450411616        450446851   
    450482237   

435891916

    436895668        437146657        441076064        441310406       
442631123        450020698        450056783        450092622        450128418   
    450163993        450199492        450234786        450270392       
450305826        450341144        450376462        450411624        450446869   
    450482245   

435893177

    436895718        437146665        441076098        441310422       
442635801        450020706        450056791        450092630        450128426   
    450164009        450199500        450234794        450270400       
450305834        450341151        450376470        450411632        450446877   
    450482252   

435895495

    436895783        437146723        441076122        441310448       
442637880        450020714        450056809        450092648        450128442   
    450164017        450199518        450234802        450270418       
450305842        450341169        450376488        450411640        450446885   
    450482260   

435904297

    436895825        437146749        441076189        441310521       
442642971        450020722        450056817        450092655        450128467   
    450164025        450199526        450234810        450270426       
450305859        450341177        450376496        450411657        450446893   
    450482278   

435913835

    436895866        437146798        441076213        441310547       
442643110        450020730        450056825        450092663        450128475   
    450164033        450199534        450234828        450270434       
450305867        450341185        450376504        450411665        450446901   
    450482286   

435921739

    436895874        437146863        441076254        441310679       
442643169        450020748        450056833        450092671        450128483   
    450164041        450199542        450234836        450270442       
450305875        450341193        450376512        450411673        450446919   
    450482294   

435922893

    436895916        437147051        441076270        441310687       
442644175        450020755        450056841        450092689        450128491   
    450164058        450199559        450234844        450270459       
450305883        450341201        450376538        450411681        450446927   
    450482302   

435934625

    436895924        437147143        441076429        441310711       
442644753        450020763        450056858        450092697        450128509   
    450164066        450199567        450234851        450270467       
450305891        450341219        450376546        450411699        450446935   
    450482310   

435945373

    436896062        437147168        441076528        441310810       
442644894        450020771        450056866        450092705        450128517   
    450164074        450199575        450234869        450270475       
450305909        450341227        450376553        450411707        450446943   
    450482328   

435950878

    436896179        437147192        441076551        441310919       
442645438        450020789        450056874        450092713        450128525   
    450164082        450199583        450234877        450270483       
450305917        450341235        450376561        450411715        450446950   
    450482336   

435957527

    436896302        437147341        441076601        441310968       
442645446        450020805        450056882        450092721        450128533   
    450164090        450199591        450234885        450270491       
450305925        450341243        450376579        450411723        450446968   
    450482344   

435958434

    436896336        437147473        441076619        441310976       
442646881        450020813        450056908        450092747        450128541   
    450164108        450199609        450234893        450270509       
450305933        450341250        450376587        450411731        450446976   
    450482351   

435958566

    436896385        437147564        441076700        441311164       
442648549        450020821        450056924        450092754        450128558   
    450164116        450199617        450234901        450270517       
450305941        450341268        450376595        450411749        450446984   
    450482369   

435958863

    436896575        437147614        441076734        441311180       
442648788        450020839        450056932        450092762        450128566   
    450164124        450199625        450234919        450270525       
450305958        450341276        450376603        450411756        450446992   
    450482377   

435959721

    436896609        437147671        441076759        441311206       
442649794        450020847        450056940        450092770        450128574   
    450164132        450199633        450234927        450270533       
450305966        450341284        450376611        450411764        450447008   
    450482385   

435960125

    436896617        437147754        441076833        441311230       
442650008        450020854        450056957        450092788        450128582   
    450164140        450199641        450234935        450270541       
450305974        450341292        450376629        450411772        450447016   
    450482393   

435960422

    436896724        437147770        441076866        441311271       
442650073        450020862        450056965        450092796        450128590   
    450164157        450199658        450234943        450270558       
450305982        450341300        450376637        450411780        450447024   
    450482401   

435960810

    436896732        437147796        441076916        441311388       
442650917        450020870        450056973        450092804        450128608   
    450164165        450199666        450234950        450270566       
450305990        450341318        450376645        450411798        450447032   
    450482419   

435961271

    436896765        437147887        441076924        441311396       
442652871        450020888        450056981        450092812        450128616   
    450164173        450199674        450234968        450270574       
450306006        450341326        450376652        450411806        450447040   
    450482427   

435961412

    436896773        437147895        441077005        441311404       
442654398        450020896        450056999        450092820        450128624   
    450164181        450199682        450234976        450270582       
450306014        450341334        450376660        450411814        450447057   
    450482435   

435961453

    436896799        437147945        441077096        441311420       
442657391        450020904        450057005        450092838        450128632   
    450164199        450199690        450234984        450270590       
450306022        450341342        450376678        450411822        450447065   
    450482443   

435961495

    436896815        437147978        441077161        441311446       
442659389        450020912        450057013        450092846        450128640   
    450164207        450199708        450234992        450270608       
450306030        450341359        450376686        450411830        450447073   
    450482450   

435961743

    436896831        437148000        441077203        441311453       
442662425        450020920        450057021        450092853        450128657   
    450164215        450199716        450235007        450270616       
450306055        450341367        450376694        450411848        450447081   
    450482468   

435961842

    436896856        437148281        441077286        441311487       
442664660        450020938        450057039        450092861        450128665   
    450164223        450199724        450235015        450270624       
450306063        450341375        450376702        450411855        450447099   
    450482476   

 

SCH-A-4



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

435962097

    436896872        437148372        441077435        441311552       
442665030        450020946        450057047        450092879        450128673   
    450164231        450199732        450235023        450270632       
450306071        450341383        450376710        450411863        450447107   
    450482484   

435962261

    436897177        437148562        441077492        441311651       
442668356        450020953        450057054        450092887        450128681   
    450164249        450199740        450235031        450270640       
450306089        450341391        450376728        450411871        450447115   
    450482492   

435962642

    436897201        437148570        441077518        441311743       
442932430        450020961        450057062        450092895        450128699   
    450164256        450199757        450235049        450270657       
450306097        450341409        450376736        450411889        450447123   
    450482500   

435962675

    436897235        437148588        441077716        441311842       
443487897        450020979        450057070        450092903        450128707   
    450164264        450199765        450235056        450270665       
450306105        450341417        450376744        450411897        450447131   
    450482518   

435963368

    436897300        437148711        441077914        441311867       
444636120        450020987        450057088        450092911        450128715   
    450164272        450199773        450235064        450270673       
450306113        450341425        450376751        450411905        450447149   
    450482526   

435963780

    436897342        437148729        441078060        441311891       
444847560        450020995        450057096        450092929        450128723   
    450164280        450199781        450235072        450270681       
450306121        450341433        450376769        450411913        450447156   
    450482534   

435966015

    436897425        437148802        441078128        441311909       
445198690        450021001        450057104        450092937        450128731   
    450164298        450199799        450235080        450270699       
450306139        450341441        450376777        450411921        450447164   
    450482542   

435966114

    436897441        437148810        441078136        441311958       
446070898        450021019        450057112        450092945        450128749   
    450164306        450199807        450235098        450270707       
450306147        450341458        450376785        450411939        450447172   
    450482559   

435968714

    436897490        437148919        441078193        441311966       
446370652        450021027        450057120        450092952        450128756   
    450164314        450199815        450235106        450270715       
450306154        450341466        450376793        450411947        450447180   
    450482567   

435968920

    436897516        437148927        441078268        441311974       
446710410        450021035        450057138        450092960        450128764   
    450164322        450199823        450235114        450270723       
450306162        450341474        450376801        450411954        450447206   
    450482575   

435971494

    436897540        437148992        441078326        441312048       
446784290        450021050        450057146        450092978        450128772   
    450164330        450199831        450235122        450270731       
450306170        450341482        450376819        450411962        450447214   
    450482583   

435971643

    436897557        437149040        441078367        441312097       
446823510        450021068        450057153        450092986        450128780   
    450164348        450199849        450235130        450270749       
450306188        450341490        450376827        450411970        450447222   
    450482591   

435972062

    436897607        437149073        441078391        441312261       
446933731        450021076        450057161        450092994        450128798   
    450164355        450199856        450235148        450270756       
450306196        450341508        450376835        450411988        450447230   
    450482609   

435972146

    436897649        437149131        441078466        441313103       
447356353        450021084        450057179        450093000        450128806   
    450164363        450199864        450235155        450270764       
450306204        450341516        450376843        450411996        450447248   
    450482617   

435973284

    436897698        437149156        441078474        441313111       
447462540        450021092        450057187        450093018        450128814   
    450164371        450199880        450235163        450270772       
450306212        450341524        450376850        450412002        450447255   
    450482625   

435975255

    436897714        437149248        441078581        441313145       
447919556        450021100        450057195        450093026        450128822   
    450164389        450199898        450235171        450270780       
450306220        450341532        450376876        450412010        450447263   
    450482633   

435975628

    436897789        437149255        441078615        441313160       
447931155        450021118        450057203        450093034        450128830   
    450164397        450199906        450235189        450270798       
450306238        450341540        450376884        450412028        450447271   
    450482641   

435975644

    436897839        437149388        441078623        441313210       
447943374        450021126        450057211        450093042        450128848   
    450164405        450199914        450235197        450270806       
450306246        450341557        450376892        450412044        450447289   
    450482658   

435976428

    436897870        437149438        441078706        441313244       
447948795        450021134        450057229        450093059        450128855   
    450164413        450199922        450235213        450270814       
450306253        450341565        450376900        450412051        450447297   
    450482666   

435977145

    436897938        437149552        441078755        441313285       
448032789        450021142        450057237        450093067        450128863   
    450164421        450199930        450235221        450270822       
450306261        450341573        450376918        450412069        450447305   
    450482674   

435977186

    436898035        437149727        441078854        441313327       
448104588        450021159        450057245        450093075        450128871   
    450164439        450199948        450235239        450270830       
450306279        450341581        450376926        450412077        450447313   
    450482682   

435977376

    436898050        437149735        441078904        441313392       
448444034        450021167        450057252        450093083        450128889   
    450164447        450199955        450235247        450270848       
450306287        450341599        450376934        450412085        450447321   
    450482690   

435977616

    436898209        437149743        441078912        441313418       
448445692        450021175        450057260        450093091        450128897   
    450164454        450199963        450235254        450270855       
450306295        450341607        450376942        450412093        450447339   
    450482708   

435977632

    436898225        437149784        441078938        441313442       
448447490        450021183        450057278        450093109        450128905   
    450164462        450199971        450235262        450270863       
450306303        450341615        450376959        450412101        450447347   
    450482716   

435977897

    436898241        437149883        441079027        441313475       
448447987        450021209        450057286        450093117        450128913   
    450164470        450199989        450235270        450270871       
450306311        450341623        450376967        450412119        450447354   
    450482724   

435978325

    436898258        437149925        441079043        441313533       
448451534        450021217        450057294        450093125        450128921   
    450164488        450199997        450235288        450270889       
450306329        450341631        450376975        450412127        450447362   
    450482732   

435978564

    436898324        437150014        441079092        441313558       
448452169        450021225        450057310        450093133        450128939   
    450164496        450200001        450235296        450270897       
450306337        450341649        450376983        450412135        450447370   
    450482740   

435978689

    436898340        437150071        441079134        441313566       
448453126        450021233        450057328        450093141        450128947   
    450164504        450200019        450235304        450270905       
450306345        450341656        450376991        450412143        450447388   
    450482757   

435979182

    436898456        437150170        441079241        441313590       
448454694        450021241        450057336        450093166        450128954   
    450164512        450200027        450235312        450270913       
450306360        450341664        450377007        450412150        450447396   
    450482765   

435979273

    436898738        437150279        441079324        441313624       
448454744        450021258        450057344        450093174        450128962   
    450164520        450200035        450235320        450270921       
450306378        450341672        450377015        450412168        450447404   
    450482773   

435979901

    436898779        437150311        441079365        441313681       
448456319        450021266        450057351        450093182        450128970   
    450164538        450200043        450235338        450270939       
450306386        450341680        450377023        450412176        450447412   
    450482781   

435979943

    436898852        437150378        441079423        441313715       
448456855        450021274        450057369        450093190        450128988   
    450164546        450200050        450235346        450270947       
450306394        450341698        450377031        450412184        450447420   
    450482799   

435980024

    436898910        437150402        441079480        441313731       
448461368        450021282        450057377        450093208        450128996   
    450164553        450200068        450235353        450270954       
450306402        450341706        450377049        450412192        450447438   
    450482807   

435980073

    436899017        437150410        441079506        441313764       
448465666        450021290        450057385        450093216        450129002   
    450164561        450200076        450235361        450270962       
450306410        450341714        450377056        450412200        450447446   
    450482815   

435980834

    436899082        437150477        441079563        441313905       
448467878        450021308        450057393        450093224        450129010   
    450164579        450200084        450235379        450270970       
450306428        450341722        450377064        450412218        450447453   
    450482823   

435981386

    436899116        437150493        441079647        441314028       
448470674        450021316        450057401        450093232        450129028   
    450164587        450200092        450235387        450270988       
450306436        450341730        450377072        450412226        450447461   
    450482831   

435981493

    436899215        437151079        441079688        441314051       
448474064        450021324        450057419        450093240        450129036   
    450164595        450200100        450235395        450270996       
450306444        450341748        450377080        450412234        450447479   
    450482849   

435982913

    436899231        437151129        441079704        441314085       
448476143        450021332        450057427        450093257        450129044   
    450164603        450200118        450235403        450271002       
450306451        450341755        450377098        450412242        450447487   
    450482856   

435983077

    436899348        437151194        441079761        441314093       
448476309        450021340        450057435        450093265        450129051   
    450164611        450200126        450235411        450271010       
450306469        450341763        450377106        450412259        450447503   
    450482864   

435983135

    436899371        437151210        441079829        441314127       
448476531        450021357        450057443        450093273        450129069   
    450164629        450200134        450235429        450271028       
450306477        450341771        450377114        450412267        450447511   
    450482872   

435983176

    436899413        437151376        441079878        441314382       
448478859        450021365        450057450        450093281        450129077   
    450164637        450200142        450235437        450271036       
450306485        450341789        450377122        450412275        450447529   
    450482880   

435983192

    436899447        437151392        441079910        441314408       
448480582        450021373        450057468        450093299        450129085   
    450164645        450200159        450235445        450271044       
450306493        450341797        450377130        450412283        450447537   
    450482898   

435983333

    436899470        437151426        441079936        441314481       
448484634        450021381        450057476        450093315        450129093   
    450164652        450200167        450235452        450271051       
450306501        450341805        450377148        450412291        450447545   
    450482906   

435983655

    436899496        437151533        441079977        441314499       
448485748        450021399        450057484        450093323        450129101   
    450164660        450200175        450235460        450271069       
450306519        450341813        450377155        450412309        450447552   
    450482914   

435983853

    436899587        437151731        441080082        441314515       
448487827        450021407        450057492        450093331        450129119   
    450164678        450200183        450235486        450271077       
450306527        450341821        450377163        450412317        450447560   
    450482922   

435984240

    436901540        437151756        441080116        441314721       
448492298        450021415        450057500        450093349        450129127   
    450164694        450200191        450235494        450271085       
450306535        450341839        450377171        450412325        450447578   
    450482930   

435984687

    436901607        437151764        441080124        441314861       
448492801        450021423        450057518        450093356        450129135   
    450164702        450200209        450235502        450271093       
450306543        450341847        450377189        450412333        450447586   
    450482948   

435986005

    436901649        437151806        441080173        441314911       
448498220        450021431        450057526        450093364        450129143   
    450164710        450200217        450235510        450271101       
450306550        450341854        450377197        450412341        450447594   
    450482955   

435986393

    436901664        437151830        441080181        441314937       
448502229        450021449        450057534        450093372        450129150   
    450164736        450200225        450235528        450271119       
450306568        450341862        450377205        450412358        450447602   
    450482963   

435986575

    436901763        437151970        441080215        441315025       
448504498        450021456        450057542        450093380        450129168   
    450164744        450200233        450235536        450271127       
450306576        450341870        450377213        450412366        450447610   
    450482971   

435987458

    436901771        437152002        441080264        441315066       
448506618        450021464        450057559        450093398        450129176   
    450164751        450200241        450235544        450271135       
450306584        450341888        450377221        450412374        450447628   
    450482989   

435987623

    436901920        437152036        441080272        441315157       
448507004        450021472        450057567        450093406        450129184   
    450164769        450200266        450235551        450271143       
450306592        450341896        450377239        450412382        450447636   
    450482997   

435989264

    436901938        437152101        441080298        441315264       
448508416        450021480        450057575        450093414        450129192   
    450164777        450200274        450235569        450271150       
450306600        450341904        450377247        450412390        450447644   
    450483003   

435989587

    436901946        437153158        441080405        441315298       
448512244        450021498        450057591        450093422        450129200   
    450164785        450200282        450235577        450271168       
450306618        450341912        450377254        450412408        450447651   
    450483011   

435989595

    436901987        437153299        441080439        441315322       
448512491        450021506        450057617        450093430        450129218   
    450164793        450200290        450235585        450271176       
450306626        450341920        450377262        450412416        450447669   
    450483029   

435989678

    436902092        437153323        441080470        441315363       
448512582        450021522        450057625        450093448        450129226   
    450164801        450200308        450235593        450271184       
450306634        450341938        450377270        450412424        450447677   
    450483037   

435990429

    436902142        437153349        441080538        441315405       
448513275        450021530        450057633        450093455        450129234   
    450164819        450200316        450235601        450271192       
450306642        450341946        450377288        450412432        450447685   
    450483045   

435990809

    436902399        437153455        441080546        441315413       
448517144        450021548        450057641        450093463        450129242   
    450164827        450200324        450235619        450271200       
450306659        450341953        450377296        450412440        450447693   
    450483052   

435991385

    436902449        437153489        441080629        441315421       
448518787        450021555        450057658        450093471        450129259   
    450164835        450200332        450235627        450271218       
450306667        450341961        450377304        450412457        450447701   
    450483060   

435992078

    436902530        437153513        441080736        441315447       
448519280        450021563        450057666        450093489        450129267   
    450164843        450200340        450235635        450271226       
450306675        450341979        450377312        450412465        450447719   
    450483078   

435993498

    436902548        437153521        441081395        441315488       
448520502        450021571        450057674        450093497        450129275   
    450164850        450200357        450235643        450271234       
450306683        450341987        450377320        450412473        450447727   
    450483086   

435994025

    436902779        437153547        441081452        441315587       
448522417        450021589        450057682        450093505        450129283   
    450164868        450200365        450235650        450271242       
450306691        450341995        450377338        450412481        450447735   
    450483094   

435994769

    436902811        437153661        441081460        441315603       
448522433        450021597        450057690        450093521        450129291   
    450164876        450200373        450235668        450271259       
450306709        450342001        450377346        450412499        450447743   
    450483102   

 

SCH-A-5



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

435995451

    436902837        437153679        441081486        441315611       
448522730        450021605        450057708        450093539        450129309   
    450164884        450200381        450235676        450271267       
450306717        450342019        450377353        450412507        450447750   
    450483110   

435995857

    436902860        437153737        441081502        441315686       
448526798        450021613        450057716        450093547        450129317   
    450164892        450200399        450235684        450271275       
450306725        450342027        450377361        450412515        450447768   
    450483128   

435996277

    436902902        437153745        441081585        441315769       
448530097        450021621        450057724        450093554        450129325   
    450164900        450200407        450235692        450271283       
450306733        450342035        450377379        450412523        450447776   
    450483136   

435996525

    436902936        437153851        441081718        441315793       
448530329        450021639        450057732        450093562        450129333   
    450164918        450200415        450235700        450271291       
450306741        450342043        450377387        450412531        450447784   
    450483144   

435996608

    436902977        437154073        441081759        441315868       
448531384        450021647        450057740        450093588        450129341   
    450164926        450200423        450235718        450271309       
450306758        450342050        450377395        450412549        450447792   
    450483151   

435996624

    436903009        437154180        441081882        441315884       
448546184        450021654        450057757        450093596        450129358   
    450164934        450200431        450235726        450271317       
450306766        450342068        450377403        450412556        450447800   
    450483169   

435996772

    436903017        437154214        441081965        441315892       
448546879        450021662        450057765        450093604        450129366   
    450164942        450200449        450235734        450271325       
450306774        450342076        450377411        450412564        450447818   
    450483177   

435996855

    436903033        437154305        441082070        441315926       
448553933        450021670        450057773        450093612        450129374   
    450164959        450200456        450235742        450271333       
450306782        450342084        450377429        450412572        450447826   
    450483185   

435997135

    436903074        437154354        441082153        441315991       
448561324        450021688        450057781        450093620        450129382   
    450164967        450200464        450235759        450271341       
450306790        450342092        450377437        450412580        450447834   
    450483193   

435997499

    436903108        437154370        441082252        441316098       
448571026        450021696        450057799        450093638        450129390   
    450164975        450200472        450235767        450271358       
450306808        450342100        450377445        450412598        450447842   
    450483201   

435999305

    436903157        437154610        441082286        441316106       
448571190        450021704        450057807        450093646        450129408   
    450164983        450200480        450235775        450271366       
450306816        450342118        450377452        450412606        450447859   
    450483219   

435999388

    436903207        437154628        441082302        441316155       
448571752        450021712        450057815        450093653        450129416   
    450164991        450200498        450235783        450271374       
450306824        450342126        450377460        450412614        450447867   
    450483227   

436000376

    436903298        437154677        441082401        441316205       
448580795        450021720        450057823        450093661        450129424   
    450165006        450200506        450235791        450271382       
450306832        450342134        450377478        450412622        450447875   
    450483235   

436000608

    436903330        437154768        441082419        441316312       
448584615        450021738        450057831        450093679        450129432   
    450165014        450200514        450235809        450271390       
450306840        450342142        450377486        450412630        450447883   
    450483243   

436000640

    436903413        437154925        441082443        441316320       
448592949        450021746        450057849        450093687        450129440   
    450165022        450200522        450235817        450271408       
450306857        450342159        450377494        450412648        450447891   
    450483250   

436000657

    436903421        437155013        441082468        441316387       
448596502        450021753        450057856        450093695        450129457   
    450165048        450200530        450235825        450271416       
450306865        450342175        450377502        450412655        450447909   
    450483268   

436001176

    436903488        437155054        441082583        441316460       
448604934        450021761        450057864        450093703        450129465   
    450165055        450200548        450235833        450271424       
450306873        450342183        450377510        450412663        450447917   
    450483276   

436002075

    436903660        437155120        441082591        441316536       
448607812        450021779        450057872        450093711        450129473   
    450165063        450200563        450235841        450271432       
450306881        450342191        450377528        450412671        450447925   
    450483284   

436002687

    436903694        437155161        441082633        441316551       
448656363        450021787        450057880        450093729        450129481   
    450165071        450200571        450235858        450271440       
450306899        450342209        450377536        450412689        450447933   
    450483292   

436002877

    436903702        437155179        441082666        441316577       
448656900        450021795        450057898        450093737        450129499   
    450165089        450200589        450235866        450271457       
450306907        450342217        450377544        450412697        450447941   
    450483300   

436002935

    436903728        437155187        441082724        441316593       
448660290        450021803        450057906        450093745        450129507   
    450165097        450200597        450235874        450271465       
450306915        450342225        450377551        450412705        450447958   
    450483318   

436003792

    436903744        437155419        441082740        441316668       
448669234        450021811        450057914        450093752        450129515   
    450165105        450200605        450235882        450271473       
450306923        450342233        450377569        450412713        450447966   
    450483326   

436003875

    436903785        437155492        441082906        441316866       
448669382        450021829        450057922        450093760        450129523   
    450165113        450200613        450235890        450271481       
450306931        450342241        450377577        450412721        450447974   
    450483334   

436004063

    436903959        437155542        441082948        441316874       
448669580        450021837        450057930        450093778        450129531   
    450165121        450200621        450235908        450271499       
450306949        450342258        450377585        450412739        450447982   
    450483342   

436004444

    436903975        437155567        441082971        441316999       
448695726        450021845        450057948        450093786        450129549   
    450165139        450200639        450235916        450271507       
450306956        450342266        450377593        450412747        450447990   
    450483359   

436004634

    436904015        437155708        441082997        441317005       
448747543        450021852        450057955        450093794        450129556   
    450165147        450200647        450235924        450271515       
450306964        450342274        450377601        450412754        450448006   
    450483367   

436004642

    436904023        437155716        441083003        441317047       
448753483        450021860        450057971        450093802        450129564   
    450165154        450200654        450235932        450271523       
450306972        450342282        450377619        450412762        450448014   
    450483375   

436004667

    436904056        437155724        441083029        441317328       
448756874        450021878        450057989        450093810        450129572   
    450165162        450200662        450235940        450271531       
450306980        450342290        450377627        450412770        450448022   
    450483383   

436004683

    436904072        437155757        441083128        441317344       
448763136        450021886        450057997        450093828        450129580   
    450165170        450200670        450235957        450271549       
450306998        450342308        450377635        450412788        450448030   
    450483391   

436004709

    436904106        437156102        441083144        441317369       
448773846        450021894        450058003        450093844        450129598   
    450165188        450200688        450235965        450271556       
450307004        450342316        450377643        450412796        450448048   
    450483409   

436005102

    436904148        437156110        441083193        441317377       
448775700        450021902        450058011        450093851        450129606   
    450165196        450200696        450235973        450271564       
450307012        450342324        450377650        450412804        450448055   
    450483417   

436005375

    436904189        437156177        441083250        441317427       
448797159        450021910        450058029        450093869        450129614   
    450165204        450200704        450235981        450271572       
450307020        450342332        450377668        450412812        450448063   
    450483425   

436006118

    436904437        437156201        441083334        441317435       
448803486        450021928        450058037        450093877        450129622   
    450165212        450200712        450235999        450271580       
450307038        450342340        450377676        450412820        450448071   
    450483433   

436006464

    436904452        437156227        441083417        441317476       
448805853        450021936        450058045        450093885        450129630   
    450165220        450200720        450236005        450271598       
450307046        450342357        450377684        450412838        450448089   
    450483441   

436008148

    436904551        437156375        441083425        441317484       
448833640        450021944        450058060        450093893        450129648   
    450165238        450200738        450236013        450271606       
450307053        450342365        450377692        450412846        450448097   
    450483458   

436008346

    436904577        437156391        441083466        441317534       
448848473        450021951        450058078        450093901        450129655   
    450165246        450200746        450236021        450271614       
450307061        450342373        450377700        450412853        450448105   
    450483466   

436008510

    436904585        437156490        441083540        441317567       
448850867        450021969        450058086        450093919        450129663   
    450165253        450200753        450236039        450271622       
450307079        450342381        450377718        450412861        450448113   
    450483474   

436008601

    436904668        437156508        441083698        441317625       
448891622        450021977        450058094        450093927        450129671   
    450165261        450200761        450236047        450271630       
450307087        450342399        450377726        450412879        450448121   
    450483482   

436009278

    436904684        437156516        441083714        441317732       
449008754        450021985        450058102        450093935        450129689   
    450165279        450200779        450236054        450271648       
450307095        450342407        450377734        450412887        450448139   
    450483490   

436010367

    436904775        437156656        441083771        441317872       
449017417        450021993        450058110        450093943        450129697   
    450165287        450200795        450236062        450271655       
450307103        450342415        450377742        450412895        450448147   
    450483508   

436010763

    436904783        437156748        441083813        441317963       
449076991        450022009        450058128        450093950        450129705   
    450165295        450200803        450236070        450271663       
450307111        450342423        450377759        450412903        450448154   
    450483516   

436010870

    436904817        437156805        441083862        441318086       
449080357        450022017        450058136        450093968        450129713   
    450165303        450200811        450236088        450271671       
450307129        450342431        450377767        450412911        450448162   
    450483524   

436011316

    436904999        437156920        441083904        441318094       
449082510        450022025        450058144        450093976        450129721   
    450165311        450200829        450236096        450271689       
450307137        450342449        450377775        450412929        450448170   
    450483532   

436012199

    436905111        437157027        441083920        441318110       
449088707        450022033        450058151        450093984        450129739   
    450165329        450200837        450236104        450271697       
450307145        450342456        450377783        450412937        450448188   
    450483540   

436012413

    436905129        437157043        441083946        441318169       
449089606        450022041        450058169        450093992        450129747   
    450165337        450200845        450236112        450271705       
450307152        450342464        450377791        450412945        450448196   
    450483557   

436014443

    436905137        437157068        441084159        441318201       
449091818        450022058        450058185        450094008        450129754   
    450165345        450200852        450236120        450271713       
450307160        450342472        450377809        450412952        450448204   
    450483565   

436015721

    436905145        437157209        441084266        441318326       
449092048        450022066        450058193        450094016        450129762   
    450165352        450200860        450236138        450271721       
450307178        450342480        450377817        450412960        450448212   
    450483573   

436016638

    436905178        437157225        441084274        441318367       
449096569        450022074        450058201        450094024        450129770   
    450165360        450200878        450236146        450271739       
450307186        450342498        450377825        450412978        450448220   
    450483581   

436017289

    436905202        437157233        441084332        441318375       
449097633        450022082        450058219        450094032        450129788   
    450165378        450200886        450236153        450271747       
450307194        450342506        450377833        450412986        450448238   
    450483599   

436017784

    436905244        437157274        441084506        441318458       
449102664        450022090        450058227        450094040        450129796   
    450165386        450200894        450236161        450271754       
450307202        450342514        450377841        450412994        450448246   
    450483607   

436018386

    436905327        437157431        441084514        441318466       
449103142        450022108        450058235        450094057        450129804   
    450165394        450200902        450236179        450271762       
450307210        450342522        450377858        450413000        450448253   
    450483615   

436018642

    436905335        437157449        441084712        441318474       
449104751        450022116        450058243        450094065        450129812   
    450165402        450200910        450236187        450271770       
450307228        450342530        450377866        450413018        450448261   
    450483623   

436018899

    436905384        437157530        441084779        441318532       
449106020        450022124        450058250        450094073        450129820   
    450165410        450200928        450236195        450271788       
450307236        450342548        450377874        450413026        450448279   
    450483631   

436019640

    436905418        437157548        441084795        441318615       
449107572        450022132        450058268        450094081        450129838   
    450165428        450200936        450236203        450271796       
450307244        450342555        450377882        450413034        450448287   
    450483649   

436019939

    436905434        437157589        441084803        441318755       
449108240        450022140        450058276        450094099        450129846   
    450165436        450200944        450236211        450271804       
450307251        450342563        450377890        450413042        450448295   
    450483656   

436019970

    436905509        437157662        441085149        441318771       
449111285        450022157        450058284        450094107        450129853   
    450165444        450200951        450236229        450271812       
450307269        450342571        450377908        450413059        450448303   
    450483664   

436020382

    436905541        437157738        441085172        441318821       
449112358        450022165        450058292        450094115        450129861   
    450165451        450200969        450236237        450271820       
450307277        450342589        450377916        450413067        450448311   
    450483672   

436020929

    436905566        437157753        441085180        441318854       
449119577        450022173        450058300        450094123        450129879   
    450165469        450200977        450236245        450271838       
450307293        450342597        450377924        450413075        450448329   
    450483680   

436020986

    436905590        437157761        441085198        441318946       
449122118        450022181        450058318        450094131        450129887   
    450165477        450200985        450236252        450271853       
450307301        450342605        450377932        450413083        450448337   
    450483698   

436021638

    436905657        437157779        441085305        441318995       
449123124        450022199        450058326        450094149        450129895   
    450165485        450200993        450236260        450271861       
450307319        450342613        450377940        450413091        450448345   
    450483706   

436022230

    436905756        437157837        441085313        441319019       
449132083        450022207        450058334        450094156        450129903   
    450165493        450201009        450236278        450271879       
450307335        450342621        450377957        450413109        450448352   
    450483714   

436023261

    436905764        437157936        441085438        441319084       
449133776        450022215        450058342        450094164        450129911   
    450165501        450201017        450236286        450271887       
450307343        450342639        450377965        450413117        450448360   
    450483722   

436023691

    436905848        437157944        441085651        441319092       
449137074        450022223        450058359        450094172        450129929   
    450165519        450201025        450236294        450271895       
450307350        450342647        450377973        450413125        450448378   
    450483730   

 

SCH-A-6



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436023790

    436905889        437158033        441085735        441319233       
449138213        450022231        450058367        450094180        450129937   
    450165527        450201033        450236302        450271903       
450307368        450342654        450377981        450413133        450448386   
    450483748   

436024079

    436905897        437158116        441085743        441319407       
449139591        450022249        450058375        450094198        450129945   
    450165535        450201041        450236310        450271911       
450307376        450342662        450377999        450413141        450448394   
    450483755   

436024830

    436905988        437158264        441085792        441319449       
449141720        450022256        450058383        450094206        450129952   
    450165543        450201058        450236328        450271929       
450307384        450342670        450378005        450413158        450448402   
    450483763   

436027346

    436906051        437158280        441085883        441319522       
449144146        450022264        450058391        450094214        450129960   
    450165550        450201066        450236336        450271937       
450307392        450342688        450378013        450413166        450448410   
    450483771   

436027890

    436906085        437158520        441085891        441319555       
449144922        450022272        450058409        450094222        450129978   
    450165568        450201074        450236344        450271945       
450307400        450342696        450378021        450413174        450448428   
    450483789   

436029847

    436906184        437158546        441086667        441319605       
449145655        450022280        450058417        450094230        450129986   
    450165576        450201082        450236351        450271952       
450307418        450342704        450378039        450413182        450448436   
    450483797   

436029987

    436906259        437158736        441086840        441319662       
449147040        450022298        450058425        450094248        450129994   
    450165584        450201090        450236369        450271960       
450307426        450342712        450378047        450413190        450448444   
    450483805   

436031546

    436906523        437158801        441086881        441319704       
449148600        450022306        450058433        450094255        450130000   
    450165592        450201108        450236377        450271978       
450307434        450342738        450378054        450413208        450448451   
    450483813   

436032262

    436906564        437158819        441086899        441319720       
449149459        450022314        450058441        450094263        450130018   
    450165600        450201116        450236385        450271986       
450307442        450342746        450378062        450413216        450448469   
    450483821   

436032387

    436906580        437158934        441086907        441319811       
449150580        450022322        450058458        450094271        450130026   
    450165618        450201124        450236393        450271994       
450307459        450342753        450378070        450413224        450448477   
    450483839   

436033187

    436906614        437159031        441086923        441319894       
449152180        450022330        450058466        450094289        450130034   
    450165626        450201132        450236401        450272000       
450307467        450342761        450378088        450413232        450448485   
    450483847   

436033823

    436906739        437159056        441087012        441320447       
449152644        450022348        450058474        450094297        450130042   
    450165634        450201140        450236419        450272018       
450307475        450342779        450378096        450413257        450448493   
    450483854   

436033872

    436906754        437159080        441087046        441320462       
449156181        450022355        450058482        450094305        450130059   
    450165642        450201157        450236427        450272026       
450307483        450342787        450378104        450413265        450448501   
    450483862   

436033880

    436906770        437159122        441087095        441320470       
449157098        450022363        450058490        450094313        450130067   
    450165659        450201165        450236435        450272034       
450307491        450342795        450378112        450413273        450448519   
    450483870   

436034581

    436906788        437159148        441087103        441320488       
449157239        450022371        450058508        450094321        450130075   
    450165667        450201173        450236443        450272042       
450307509        450342803        450378120        450413281        450448527   
    450483888   

436035109

    436906853        437159247        441087210        441320504       
449160217        450022389        450058516        450094339        450130083   
    450165675        450201181        450236450        450272059       
450307517        450342811        450378138        450413299        450448535   
    450483896   

436035141

    436906911        437159254        441087384        441320520       
449165448        450022397        450058524        450094347        450130091   
    450165683        450201199        450236468        450272067       
450307525        450342829        450378146        450413307        450448543   
    450483904   

436035471

    436907026        437159262        441087434        441320645       
449165489        450022405        450058532        450094354        450130109   
    450165691        450201207        450236476        450272075       
450307533        450342837        450378153        450413315        450448550   
    450483912   

436035661

    436907091        437159361        441087459        441320652       
449165992        450022413        450058540        450094362        450130117   
    450165709        450201215        450236484        450272083       
450307541        450342845        450378161        450413323        450448568   
    450483920   

436036438

    436907174        437159379        441087475        441320710       
449166941        450022421        450058557        450094370        450130125   
    450165717        450201223        450236492        450272109       
450307558        450342852        450378179        450413331        450448576   
    450483938   

436036529

    436907208        437159411        441087491        441320736       
449172980        450022439        450058565        450094388        450130133   
    450165725        450201231        450236500        450272117       
450307566        450342860        450378187        450413349        450448584   
    450483946   

436036552

    436907240        437159478        441087566        441320835       
449173939        450022447        450058573        450094396        450130141   
    450165733        450201249        450236526        450272125       
450307574        450342878        450378195        450413356        450448592   
    450483953   

436037378

    436907307        437159601        441087574        441320876       
449175918        450022454        450058581        450094404        450130158   
    450165741        450201256        450236534        450272133       
450307582        450342886        450378203        450413364        450448600   
    450483961   

436037923

    436907380        437159650        441087640        441320942       
449176593        450022462        450058599        450094412        450130166   
    450165758        450201264        450236542        450272141       
450307590        450342894        450378211        450413372        450448618   
    450483979   

436038087

    436907463        437159692        441087707        441320967       
449179209        450022470        450058607        450094420        450130174   
    450165766        450201272        450236559        450272158       
450307608        450342902        450378229        450413380        450448626   
    450483987   

436038319

    436907489        437159718        441087723        441321049       
449185750        450022488        450058615        450094438        450130182   
    450165774        450201280        450236567        450272166       
450307616        450342910        450378237        450413398        450448634   
    450483995   

436038509

    436907497        437159767        441087756        441321106       
449194315        450022496        450058623        450094446        450130190   
    450165782        450201298        450236575        450272174       
450307624        450342928        450378245        450413406        450448642   
    450484001   

436038889

    436907869        437159775        441089430        441321114       
449200864        450022504        450058631        450094453        450130208   
    450165790        450201306        450236583        450272182       
450307632        450342936        450378252        450413414        450448659   
    450484019   

436039127

    436907885        437159783        441089463        441321122       
449202159        450022512        450058649        450094461        450130216   
    450165808        450201314        450236591        450272190       
450307640        450342944        450378260        450413422        450448667   
    450484027   

436039572

    436907893        437159841        441089935        441321189       
449204593        450022520        450058656        450094479        450130224   
    450165816        450201322        450236609        450272208       
450307657        450342951        450378278        450413430        450448675   
    450484035   

436039796

    436907968        437159973        441090065        441321197       
449204957        450022538        450058664        450094487        450130232   
    450165824        450201330        450236617        450272216       
450307665        450342969        450378286        450413448        450448683   
    450484043   

436040034

    436907992        437160070        441090214        441321361       
449219450        450022546        450058672        450094495        450130240   
    450165832        450201348        450236625        450272224       
450307673        450342977        450378294        450413455        450448691   
    450484050   

436040166

    436908024        437160088        441090503        441321437       
449220359        450022553        450058680        450094503        450130257   
    450165840        450201355        450236633        450272232       
450307681        450342985        450378302        450413463        450448709   
    450484068   

436040232

    436908149        437160138        441090511        441321445       
449226174        450022561        450058698        450094511        450130273   
    450165857        450201363        450236641        450272240       
450307699        450342993        450378310        450413471        450448717   
    450484076   

436041115

    436908198        437160203        441090594        441321544       
449226919        450022579        450058706        450094529        450130281   
    450165865        450201371        450236658        450272257       
450307707        450343009        450378328        450413489        450448733   
    450484084   

436044119

    436908206        437160427        441090628        441321551       
449228261        450022587        450058714        450094537        450130299   
    450165873        450201389        450236666        450272265       
450307715        450343017        450378336        450413497        450448741   
    450484092   

436044341

    436908214        437160468        441090636        441321569       
449231182        450022595        450058722        450094545        450130307   
    450165881        450201405        450236674        450272273       
450307723        450343025        450378344        450413505        450448758   
    450484100   

436044515

    436908222        437160492        441090644        441321775       
449233840        450022603        450058730        450094552        450130315   
    450165899        450201413        450236682        450272281       
450307731        450343033        450378351        450413513        450448766   
    450484118   

436044721

    436908248        437160518        441090743        441321791       
449256494        450022611        450058748        450094560        450130323   
    450165907        450201421        450236690        450272299       
450307749        450343041        450378369        450413521        450448774   
    450484126   

436044770

    436908362        437160674        441090768        441321874       
449256528        450022645        450058755        450094578        450130331   
    450165923        450201439        450236708        450272307       
450307756        450343058        450378377        450413539        450448782   
    450484134   

436046270

    436908412        437160831        441090883        441321916       
449260298        450022652        450058763        450094586        450130349   
    450165931        450201447        450236716        450272315       
450307764        450343066        450378385        450413547        450448790   
    450484142   

436046890

    436908438        437160856        441090982        441322161       
449261221        450022660        450058771        450094594        450130356   
    450165949        450201454        450236724        450272323       
450307772        450343074        450378393        450413554        450448808   
    450484159   

436048961

    436908487        437160880        441090990        441322203       
449262864        450022678        450058789        450094602        450130364   
    450165956        450201462        450236732        450272331       
450307780        450343082        450378401        450413562        450448816   
    450484167   

436050504

    436908685        437160898        441091014        441323052       
449263169        450022686        450058797        450094610        450130372   
    450165964        450201470        450236740        450272349       
450307798        450343090        450378419        450413570        450448824   
    450484175   

436050710

    436908818        437160914        441091063        441323110       
449264928        450022694        450058805        450094628        450130380   
    450165972        450201488        450236757        450272356       
450307806        450343108        450378427        450413588        450448832   
    450484183   

436052765

    436908826        437161003        441091196        441323144       
449271402        450022702        450058813        450094636        450130398   
    450165980        450201496        450236765        450272364       
450307814        450343116        450378435        450413596        450448840   
    450484191   

436053060

    436908834        437161276        441091212        441323151       
449289461        450022710        450058821        450094644        450130406   
    450165998        450201504        450236773        450272372       
450307822        450343124        450378443        450413604        450448857   
    450484209   

436053151

    436908909        437161284        441091295        441323169       
449294933        450022728        450058847        450094651        450130414   
    450166004        450201512        450236781        450272380       
450307830        450343132        450378450        450413612        450448865   
    450484217   

436053680

    436909006        437161292        441091352        441323177       
449303551        450022736        450058854        450094669        450130422   
    450166012        450201520        450236799        450272398       
450307848        450343140        450378468        450413620        450448873   
    450484225   

436054027

    436909014        437161326        441091451        441323227       
449308725        450022751        450058862        450094677        450130430   
    450166020        450201538        450236807        450272406       
450307855        450343157        450378476        450413638        450448881   
    450484233   

436054233

    436909071        437161367        441091519        441323235       
449309343        450022769        450058870        450094685        450130448   
    450166038        450201546        450236815        450272414       
450307863        450343165        450378484        450413646        450448899   
    450484241   

436054712

    436909089        437161375        441091592        441323367       
449317247        450022777        450058888        450094693        450130455   
    450166046        450201553        450236823        450272422       
450307871        450343173        450378492        450413653        450448907   
    450484258   

436055024

    436909113        437161508        441091733        441323441       
449318179        450022785        450058896        450094701        450130463   
    450166053        450201561        450236831        450272430       
450307889        450343181        450378500        450413679        450448915   
    450484266   

436055719

    436909121        437161623        441091766        441323474       
449318682        450022793        450058904        450094719        450130471   
    450166061        450201579        450236849        450272448       
450307897        450343199        450378518        450413687        450448923   
    450484274   

436055792

    436909360        437161755        441091915        441323482       
449320399        450022801        450058912        450094727        450130489   
    450166079        450201587        450236856        450272455       
450307905        450343207        450378526        450413695        450448931   
    450484282   

436056287

    436909410        437161854        441091972        441323540       
449337278        450022819        450058920        450094735        450130497   
    450166087        450201595        450236864        450272463       
450307913        450343215        450378534        450413703        450448949   
    450484290   

436056295

    436909451        437161953        441092020        441323565       
449343250        450022827        450058938        450094743        450130505   
    450166095        450201603        450236872        450272471       
450307921        450343223        450378542        450413711        450448956   
    450484308   

436056378

    436909485        437161987        441092111        441323664       
449345032        450022835        450058946        450094750        450130521   
    450166103        450201611        450236880        450272489       
450307939        450343231        450378559        450413729        450448964   
    450484316   

436056527

    436909527        437162100        441092145        441323680       
449349588        450022843        450058953        450094768        450130539   
    450166111        450201629        450236898        450272497       
450307947        450343249        450378567        450413737        450448972   
    450484324   

436056733

    436909592        437162142        441092152        441323706       
449353473        450022850        450058961        450094776        450130547   
    450166129        450201637        450236906        450272505       
450307954        450343264        450378575        450413745        450448980   
    450484332   

436058499

    436909691        437162167        441092251        441323714       
449404888        450022868        450058979        450094784        450130554   
    450166137        450201645        450236914        450272513       
450307970        450343272        450378583        450413752        450448998   
    450484340   

436059836

    436909741        437162191        441092277        441323763       
449433903        450022876        450058987        450094792        450130562   
    450166145        450201652        450236922        450272521       
450307988        450343280        450378591        450413760        450449004   
    450484357   

436060024

    436909923        437162233        441092400        441323771       
449487404        450022884        450058995        450094800        450130570   
    450166152        450201660        450236930        450272539       
450307996        450343298        450378609        450413778        450449012   
    450484365   

 

SCH-A-7



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436060081

    436909998        437162381        441092442        441323888       
449513464        450022892        450059001        450094818        450130588   
    450166160        450201678        450236948        450272547       
450308002        450343306        450378617        450413786        450449020   
    450484373   

436060594

    436910004        437162464        441092475        441323946       
449514512        450022900        450059019        450094826        450130596   
    450166178        450201686        450236955        450272554       
450308010        450343314        450378625        450413794        450449038   
    450484381   

436060727

    436910038        437163231        441092517        441323979       
449515501        450022918        450059027        450094834        450130604   
    450166186        450201694        450236963        450272562       
450308028        450343322        450378633        450413802        450449046   
    450484399   

436060792

    436910087        437163322        441092590        441324159       
449516525        450022926        450059035        450094842        450130612   
    450166194        450201702        450236971        450272570       
450308036        450343330        450378641        450413810        450449053   
    450484407   

436062111

    436910145        437163348        441092616        441324191       
449517630        450022934        450059043        450094859        450130620   
    450166202        450201710        450236989        450272588       
450308044        450343348        450378658        450413828        450449061   
    450484415   

436062301

    436910152        437163371        441092715        441324209       
449519149        450022942        450059050        450094867        450130638   
    450166210        450201728        450236997        450272596       
450308051        450343355        450378666        450413836        450449079   
    450484423   

436063796

    436910194        437163413        441092723        441324217       
449519248        450022959        450059068        450094875        450130646   
    450166228        450201736        450237003        450272604       
450308069        450343363        450378674        450413844        450449087   
    450484431   

436064729

    436910343        437163421        441092731        441324407       
449520352        450022967        450059076        450094883        450130653   
    450166236        450201744        450237011        450272620       
450308077        450343371        450378682        450413851        450449095   
    450484449   

436065254

    436910459        437163454        441092798        441324431       
449520808        450022975        450059084        450094891        450130661   
    450166244        450201751        450237029        450272638       
450308085        450343389        450378690        450413869        450449103   
    450484456   

436065536

    436910525        437163603        441092822        441324613       
449522036        450022983        450059092        450094909        450130679   
    450166251        450201769        450237037        450272646       
450308093        450343397        450378708        450413877        450449111   
    450484464   

436065767

    436910533        437163751        441092830        441324688       
449524842        450022991        450059100        450094917        450130687   
    450166269        450201777        450237045        450272653       
450308101        450343405        450378716        450413885        450449129   
    450484472   

436065825

    436910756        437163793        441092889        441324845       
449524941        450023007        450059118        450094925        450130695   
    450166277        450201785        450237052        450272661       
450308119        450343413        450378724        450413893        450449137   
    450484480   

436065916

    436910772        437163868        441092954        441324878       
449526227        450023015        450059126        450094933        450130711   
    450166285        450201793        450237060        450272679       
450308127        450343421        450378732        450413901        450449145   
    450484498   

436066559

    436910913        437163876        441092962        441324886       
449528637        450023023        450059134        450094941        450130729   
    450166293        450201801        450237078        450272687       
450308135        450343439        450378740        450413919        450449152   
    450484506   

436066674

    436910954        437163900        441093150        441324902       
449528686        450023031        450059142        450094958        450130737   
    450166301        450201819        450237086        450272695       
450308143        450343447        450378757        450413927        450449160   
    450484514   

436066716

    436911028        437164031        441093176        441324951       
449528959        450023049        450059159        450094966        450130745   
    450166319        450201827        450237094        450272703       
450308150        450343454        450378765        450413935        450449178   
    450484522   

436067144

    436911051        437164064        441093218        441325164       
449533603        450023056        450059167        450094974        450130752   
    450166327        450201835        450237102        450272711       
450308168        450343462        450378773        450413943        450449186   
    450484530   

436067292

    436911069        437165772        441093226        441325198       
449533744        450023064        450059175        450094982        450130760   
    450166335        450201843        450237110        450272729       
450308176        450343470        450378781        450413950        450449194   
    450484548   

436068217

    436911093        437165913        441093283        441325230       
449534585        450023072        450059183        450094990        450130778   
    450166343        450201868        450237128        450272737       
450308184        450343488        450378799        450413968        450449202   
    450484555   

436068597

    436911127        437165947        441093507        441325255       
449536101        450023080        450059191        450095005        450130786   
    450166350        450201876        450237136        450272745       
450308192        450343496        450378807        450413976        450449210   
    450484563   

436068795

    436911200        437165988        441093556        441325289       
449536481        450023098        450059209        450095021        450130794   
    450166368        450201884        450237144        450272752       
450308200        450343504        450378815        450413984        450449228   
    450484571   

436069439

    436911242        437166002        441093598        441325487       
449536523        450023106        450059217        450095039        450130802   
    450166376        450201892        450237151        450272760       
450308218        450343512        450378823        450413992        450449236   
    450484589   

436070205

    436911366        437166051        441093622        441325537       
449536671        450023114        450059225        450095047        450130810   
    450166384        450201900        450237169        450272778       
450308226        450343520        450378831        450414008        450449244   
    450484597   

436070445

    436911374        437166093        441093705        441325552       
449536697        450023122        450059233        450095054        450130828   
    450166392        450201918        450237177        450272786       
450308234        450343538        450378849        450414016        450449251   
    450484605   

436070726

    436911390        437166226        441093713        441325560       
449537323        450023130        450059241        450095062        450130836   
    450166400        450201926        450237185        450272794       
450308242        450343546        450378856        450414024        450449269   
    450484613   

436070791

    436911556        437166242        441093739        441325586       
449540335        450023148        450059258        450095070        450130844   
    450166418        450201934        450237193        450272802       
450308259        450343553        450378864        450414032        450449277   
    450484621   

436071385

    436911572        437166267        441093762        441325594       
449540905        450023155        450059266        450095088        450130851   
    450166426        450201942        450237201        450272810       
450308267        450343561        450378872        450414040        450449285   
    450484639   

436071674

    436911697        437166317        441093903        441325636       
449542653        450023163        450059274        450095096        450130869   
    450166434        450201959        450237219        450272828       
450308275        450343579        450378880        450414057        450449293   
    450484647   

436071989

    436911754        437166366        441093911        441325651       
449544030        450023171        450059282        450095104        450130877   
    450166442        450201967        450237227        450272836       
450308283        450343587        450378898        450414065        450449301   
    450484654   

436072656

    436911887        437166457        441093929        441325669       
449545748        450023189        450059290        450095112        450130893   
    450166459        450201975        450237235        450272844       
450308291        450343595        450378906        450414073        450449319   
    450484662   

436072854

    436911960        437166481        441093937        441325685       
449547678        450023197        450059308        450095120        450130901   
    450166467        450201983        450237243        450272851       
450308309        450343603        450378914        450414081        450449335   
    450484670   

436075568

    436911986        437166556        441093952        441325727       
449548452        450023205        450059316        450095138        450130919   
    450166475        450201991        450237250        450272869       
450308317        450343611        450378922        450414099        450449343   
    450484688   

436075584

    436911994        437166572        441094059        441325735       
449549419        450023213        450059324        450095146        450130927   
    450166483        450202007        450237268        450272877       
450308325        450343629        450378930        450414107        450449350   
    450484696   

436076517

    436912059        437166697        441094091        441325776       
449549435        450023221        450059332        450095153        450130935   
    450166491        450202015        450237276        450272885       
450308333        450343637        450378948        450414115        450449368   
    450484704   

436077432

    436912216        437166705        441094133        441325909       
449550631        450023239        450059340        450095161        450130950   
    450166509        450202023        450237284        450272893       
450308341        450343645        450378955        450414123        450449376   
    450484712   

436077598

    436912331        437166812        441094208        441325933       
449551043        450023247        450059357        450095179        450130968   
    450166517        450202031        450237292        450272901       
450308358        450343652        450378963        450414131        450449384   
    450484720   

436077614

    436912364        437166895        441094224        441326006       
449552801        450023254        450059365        450095187        450130976   
    450166525        450202049        450237300        450272919       
450308366        450343660        450378971        450414149        450449392   
    450484738   

436078026

    436912406        437166903        441094232        441326030       
449554138        450023262        450059373        450095195        450130984   
    450166533        450202056        450237318        450272927       
450308374        450343678        450378989        450414156        450449400   
    450484746   

436079958

    436912422        437167075        441094265        441326063       
449554476        450023270        450059381        450095203        450130992   
    450166541        450202064        450237326        450272935       
450308382        450343686        450378997        450414164        450449418   
    450484753   

436081079

    436912455        437167141        441094273        441326097       
449554864        450023288        450059399        450095211        450131008   
    450166558        450202072        450237334        450272943       
450308390        450343694        450379003        450414172        450449426   
    450484761   

436081236

    436912505        437167174        441094406        441326170       
449554930        450023296        450059407        450095229        450131016   
    450166566        450202080        450237342        450272950       
450308408        450343702        450379011        450414180        450449434   
    450484779   

436082440

    436912596        437167190        441094521        441326295       
449555549        450023304        450059415        450095237        450131024   
    450166574        450202098        450237359        450272968       
450308416        450343710        450379029        450414198        450449442   
    450484787   

436082549

    436912786        437167356        441094539        441326303       
449555564        450023312        450059423        450095245        450131032   
    450166582        450202106        450237367        450272976       
450308424        450343728        450379037        450414206        450449459   
    450484795   

436082580

    436912802        437167406        441094547        441326436       
449557248        450023320        450059431        450095252        450131040   
    450166590        450202114        450237375        450272984       
450308432        450343744        450379045        450414214        450449467   
    450484803   

436082853

    436912836        437167414        441094612        441326451       
449559962        450023338        450059449        450095260        450131057   
    450166608        450202122        450237383        450272992       
450308440        450343751        450379060        450414222        450449475   
    450484811   

436082945

    436912844        437167422        441094638        441326519       
449561612        450023346        450059456        450095278        450131065   
    450166616        450202130        450237391        450273008       
450308457        450343769        450379078        450414230        450449483   
    450484829   

436082952

    436912943        437167448        441094687        441326527       
449562156        450023353        450059464        450095286        450131073   
    450166624        450202148        450237409        450273016       
450308465        450343777        450379086        450414248        450449491   
    450484837   

436083588

    436912992        437167455        441095023        441326576       
449562727        450023361        450059472        450095294        450131081   
    450166632        450202155        450237417        450273024       
450308473        450343785        450379094        450414255        450449509   
    450484845   

436085104

    436913032        437167505        441095064        441326634       
449566280        450023379        450059480        450095302        450131099   
    450166640        450202163        450237425        450273032       
450308481        450343801        450379102        450414263        450449517   
    450484852   

436085161

    436913040        437167547        441095114        441326998       
449566645        450023387        450059498        450095310        450131107   
    450166657        450202171        450237433        450273040       
450308499        450343819        450379110        450414271        450449525   
    450484860   

436085211

    436913123        437167604        441095122        441327160       
449567874        450023395        450059506        450095328        450131115   
    450166665        450202189        450237441        450273057       
450308507        450343827        450379128        450414289        450449533   
    450484878   

436085781

    436913248        437167646        441095163        441327400       
449568484        450023403        450059514        450095336        450131123   
    450166673        450202197        450237458        450273065       
450308515        450343835        450379136        450414297        450449541   
    450484886   

436085948

    436913313        437167828        441095213        441327418       
449568781        450023411        450059522        450095344        450131131   
    450166681        450202205        450237466        450273073       
450308523        450343843        450379144        450414305        450449558   
    450484894   

436086045

    436913396        437167885        441095262        441327459       
449568914        450023429        450059530        450095351        450131149   
    450166699        450202213        450237474        450273081       
450308531        450343850        450379151        450414313        450449566   
    450484902   

436086441

    436913503        437167935        441095387        441327541       
449569623        450023437        450059548        450095377        450131156   
    450166707        450202221        450237482        450273099       
450308549        450343868        450379169        450414321        450449574   
    450484910   

436086466

    436913842        437167968        441095411        441327566       
449569664        450023445        450059555        450095385        450131164   
    450166715        450202239        450237490        450273107       
450308556        450343876        450379177        450414339        450449590   
    450484928   

436086482

    436913982        437168032        441095932        441327582       
449569870        450023452        450059563        450095393        450131172   
    450166723        450202247        450237508        450273115       
450308564        450343884        450379185        450414347        450449608   
    450484936   

436087217

    436914030        437168073        441095940        441327590       
449569904        450023460        450059571        450095401        450131180   
    450166731        450202254        450237516        450273123       
450308572        450343892        450379193        450414354        450449616   
    450484944   

436087225

    436914055        437168123        441096013        441327665       
449570183        450023478        450059589        450095419        450131198   
    450166749        450202262        450237524        450273131       
450308580        450343900        450379201        450414362        450449624   
    450484951   

436087233

    436914097        437168149        441096138        441327673       
449573864        450023486        450059597        450095427        450131206   
    450166756        450202270        450237532        450273149       
450308598        450343918        450379219        450414370        450449632   
    450484969   

436087589

    436914303        437168156        441096146        441327681       
449574029        450023494        450059605        450095435        450131214   
    450166764        450202288        450237540        450273156       
450308606        450343926        450379227        450414388        450449640   
    450484977   

436088108

    436914311        437168180        441096179        441327707       
449574086        450023502        450059613        450095443        450131222   
    450166772        450202296        450237557        450273164       
450308614        450343934        450379235        450414396        450449657   
    450484985   

436089122

    436914378        437168248        441096286        441327723       
449575257        450023510        450059621        450095450        450131230   
    450166780        450202304        450237565        450273172       
450308622        450343942        450379243        450414404        450449665   
    450484993   

 

SCH-A-8



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436089155

    436914584        437168412        441096377        441327731       
449575505        450023528        450059639        450095468        450131248   
    450166798        450202312        450237573        450273180       
450308630        450343959        450379250        450414412        450449673   
    450485008   

436089783

    436914717        437168560        441096534        441327806       
449576024        450023536        450059647        450095476        450131255   
    450166806        450202320        450237581        450273198       
450308648        450343967        450379268        450414420        450449681   
    450485016   

436090062

    436914725        437168610        441096674        441327863       
449576834        450023544        450059654        450095484        450131263   
    450166814        450202338        450237599        450273206       
450308655        450343975        450379276        450414438        450449699   
    450485024   

436090229

    436914766        437168651        441096856        441328010       
449577709        450023551        450059662        450095492        450131271   
    450166822        450202346        450237607        450273214       
450308663        450343983        450379284        450414446        450449707   
    450485032   

436090237

    436914808        437168669        441096898        441328044       
449578095        450023569        450059670        450095500        450131289   
    450166830        450202353        450237615        450273222       
450308671        450343991        450379292        450414453        450449715   
    450485040   

436090419

    436914840        437168677        441096914        441328119       
449579259        450023577        450059688        450095518        450131297   
    450166848        450202361        450237623        450273230       
450308689        450344007        450379300        450414461        450449723   
    450485057   

436091094

    436914931        437168727        441097011        441328150       
449579317        450023585        450059696        450095526        450131305   
    450166855        450202379        450237631        450273248       
450308697        450344015        450379318        450414479        450449731   
    450485065   

436092381

    436915094        437168735        441097052        441328234       
449579739        450023593        450059704        450095534        450131313   
    450166871        450202387        450237649        450273255       
450308705        450344023        450379326        450414487        450449749   
    450485073   

436093009

    436915193        437168982        441097094        441328275       
449580950        450023601        450059712        450095542        450131321   
    450166889        450202395        450237656        450273263       
450308713        450344031        450379334        450414495        450449756   
    450485081   

436093538

    436915391        437169014        441097151        441328325       
449581222        450023619        450059720        450095559        450131339   
    450166897        450202403        450237664        450273271       
450308721        450344049        450379342        450414503        450449764   
    450485099   

436093645

    436915557        437169063        441097326        441328457       
449581230        450023627        450059738        450095567        450131347   
    450166905        450202411        450237672        450273289       
450308739        450344056        450379359        450414511        450449772   
    450485107   

436093678

    436915615        437169089        441097342        441328499       
449581396        450023635        450059746        450095575        450131354   
    450166913        450202429        450237680        450273297       
450308747        450344064        450379367        450414529        450449780   
    450485115   

436093850

    436915748        437169113        441097383        441328549       
449583418        450023643        450059753        450095583        450131362   
    450166921        450202437        450237698        450273305       
450308754        450344072        450379375        450414537        450449798   
    450485123   

436094221

    436915763        437169170        441097581        441328580       
449585033        450023650        450059761        450095591        450131370   
    450166939        450202452        450237706        450273313       
450308762        450344080        450379383        450414545        450449806   
    450485131   

436094254

    436915771        437169188        441097672        441328598       
449585769        450023668        450059779        450095609        450131388   
    450166947        450202460        450237714        450273321       
450308770        450344098        450379391        450414552        450449814   
    450485149   

436095020

    436915912        437169337        441097680        441328622       
449587013        450023676        450059787        450095617        450131396   
    450166954        450202478        450237722        450273339       
450308788        450344106        450379409        450414560        450449822   
    450485156   

436095335

    436915979        437169360        441097698        441328655       
449587971        450023684        450059795        450095625        450131404   
    450166962        450202486        450237730        450273347       
450308796        450344114        450379417        450414578        450449830   
    450485164   

436095483

    436916225        437169493        441097706        441328689       
449588037        450023692        450059803        450095633        450131412   
    450166970        450202494        450237748        450273354       
450308804        450344122        450379425        450414586        450449848   
    450485172   

436096978

    436916332        437169535        441097714        441328747       
449589712        450023700        450059811        450095641        450131420   
    450166988        450202502        450237755        450273362       
450308812        450344148        450379433        450414594        450449855   
    450485180   

436097372

    436916423        437169543        441098084        441328762       
449590413        450023718        450059829        450095658        450131446   
    450166996        450202510        450237763        450273370       
450308820        450344155        450379441        450414602        450449863   
    450485198   

436097596

    436916480        437169568        441098118        441328770       
449590751        450023726        450059837        450095666        450131453   
    450167002        450202528        450237771        450273388       
450308838        450344163        450379458        450414610        450449871   
    450485206   

436098214

    436916506        437169634        441098167        441329075       
449592963        450023734        450059845        450095674        450131461   
    450167010        450202536        450237789        450273396       
450308846        450344171        450379466        450414628        450449889   
    450485214   

436100168

    436916621        437169741        441098217        441329158       
449594720        450023742        450059852        450095682        450131479   
    450167028        450202544        450237797        450273404       
450308853        450344189        450379474        450414636        450449897   
    450485222   

436100234

    436918296        437169774        441098233        441329166       
449595230        450023759        450059860        450095690        450131487   
    450167036        450202551        450237805        450273412       
450308861        450344197        450379482        450414644        450449905   
    450485230   

436100416

    436918403        437169865        441098266        441329190       
449600832        450023767        450059886        450095708        450131495   
    450167044        450202569        450237813        450273420       
450308879        450344205        450379490        450414651        450449913   
    450485248   

436101315

    436918429        437169899        441098332        441329299       
449601137        450023775        450059894        450095716        450131503   
    450167051        450202577        450237821        450273438       
450308887        450344213        450379508        450414669        450449921   
    450485255   

436101331

    436918478        437169998        441098373        441329315       
449602390        450023783        450059902        450095724        450131511   
    450167069        450202585        450237839        450273446       
450308895        450344221        450379516        450414677        450449939   
    450485263   

436101521

    436918528        437170178        441098456        441329323       
449604974        450023791        450059910        450095732        450131529   
    450167077        450202593        450237847        450273453       
450308903        450344239        450379524        450414685        450449947   
    450485271   

436101752

    436918700        437170194        441098506        441329422       
449606003        450023809        450059928        450095740        450131537   
    450167085        450202601        450237854        450273461       
450308911        450344247        450379532        450414693        450449954   
    450485289   

436101950

    436918734        437170269        441098605        441329513       
449606516        450023817        450059936        450095757        450131545   
    450167093        450202619        450237862        450273479       
450308929        450344254        450379540        450414701        450449962   
    450485297   

436102396

    436918858        437170301        441098829        441329554       
449606698        450023825        450059944        450095765        450131552   
    450167101        450202627        450237870        450273487       
450308937        450344262        450379557        450414719        450449970   
    450485305   

436102461

    436918882        437170327        441099140        441329570       
449606904        450023833        450059951        450095773        450131560   
    450167119        450202635        450237888        450273495       
450308945        450344270        450379565        450414727        450449988   
    450485313   

436102727

    436918890        437170418        441099280        441329596       
449607605        450023841        450059977        450095781        450131578   
    450167127        450202643        450237896        450273503       
450308952        450344288        450379573        450414735        450449996   
    450485321   

436102792

    436919047        437170467        441099298        441329620       
449607654        450023858        450059985        450095799        450131586   
    450167135        450202650        450237904        450273511       
450308960        450344296        450379581        450414743        450450002   
    450485339   

436102834

    436919070        437170517        441099421        441329646       
449608256        450023866        450059993        450095807        450131594   
    450167143        450202668        450237912        450273529       
450308978        450344304        450379599        450414750        450450010   
    450485347   

436102875

    436919153        437170616        441099520        441329661       
449608322        450023874        450060009        450095815        450131602   
    450167150        450202676        450237920        450273537       
450308986        450344312        450379607        450414768        450450028   
    450485354   

436103139

    436919179        437170814        441099587        441329679       
449608520        450023882        450060017        450095823        450131610   
    450167168        450202684        450237938        450273552       
450308994        450344320        450379615        450414776        450450036   
    450485362   

436103402

    436919195        437170822        441099611        441329711       
449611003        450023890        450060025        450095831        450131628   
    450167176        450202692        450237946        450273560       
450309000        450344338        450379623        450414784        450450044   
    450485370   

436103758

    436919369        437170889        441099652        441329745       
449615012        450023908        450060033        450095849        450131636   
    450167184        450202700        450237953        450273578       
450309018        450344346        450379631        450414792        450450051   
    450485388   

436103782

    436919385        437170921        441099702        441329869       
449618313        450023916        450060041        450095856        450131644   
    450167192        450202718        450237961        450273586       
450309026        450344353        450379649        450414800        450450069   
    450485396   

436104376

    436919419        437170947        441099736        441329877       
449618339        450023924        450060058        450095864        450131651   
    450167200        450202726        450237979        450273594       
450309034        450344361        450379656        450414818        450450077   
    450485404   

436104863

    436919518        437170988        441099868        441329885       
449618743        450023932        450060066        450095872        450131669   
    450167218        450202734        450237987        450273602       
450309042        450344379        450379664        450414826        450450085   
    450485412   

436105381

    436919575        437171226        441099876        441330123       
449619410        450023940        450060074        450095880        450131677   
    450167226        450202742        450237995        450273610       
450309059        450344387        450379672        450414834        450450093   
    450485420   

436105753

    436919591        437171309        441100021        441330263       
449619741        450023957        450060082        450095898        450131685   
    450167234        450202759        450238001        450273628       
450309067        450344395        450379680        450414842        450450101   
    450485438   

436106017

    436919609        437171325        441100070        441330289       
449621077        450023965        450060090        450095906        450131693   
    450167242        450202767        450238019        450273636       
450309075        450344411        450379698        450414859        450450119   
    450485446   

436106058

    436919641        437171366        441100310        441330396       
449622059        450023973        450060108        450095914        450131701   
    450167259        450202775        450238027        450273644       
450309083        450344429        450379706        450414867        450450127   
    450485453   

436106066

    436919666        437171416        441100369        441330453       
449622513        450023981        450060116        450095922        450131719   
    450167267        450202783        450238035        450273651       
450309091        450344437        450379714        450414875        450450135   
    450485461   

436106298

    436919765        437171713        441100435        441330479       
449622901        450023999        450060124        450095930        450131727   
    450167275        450202791        450238043        450273669       
450309109        450344445        450379722        450414883        450450143   
    450485479   

436106496

    436919773        437171739        441100724        441330495       
449622943        450024005        450060132        450095948        450131735   
    450167283        450202809        450238050        450273677       
450309117        450344452        450379730        450414891        450450150   
    450485487   

436106835

    436919807        437171853        441100765        441330628       
449623081        450024013        450060140        450095955        450131743   
    450167291        450202817        450238068        450273685       
450309125        450344460        450379748        450414909        450450168   
    450485495   

436106918

    436919914        437171937        441100864        441330669       
449623479        450024021        450060157        450095963        450131750   
    450167309        450202825        450238076        450273693       
450309133        450344478        450379755        450414917        450450176   
    450485503   

436107197

    436919930        437171960        441100880        441331238       
449625268        450024039        450060165        450095971        450131768   
    450167317        450202833        450238084        450273701       
450309141        450344486        450379763        450414925        450450184   
    450485511   

436107833

    436919989        437172018        441100989        441331253       
449626910        450024047        450060173        450095989        450131776   
    450167325        450202841        450238092        450273719       
450309158        450344494        450379771        450414933        450450192   
    450485529   

436107999

    436919997        437172224        441100997        441331295       
449628361        450024062        450060181        450095997        450131784   
    450167333        450202858        450238100        450273727       
450309166        450344502        450379789        450414941        450450200   
    450485537   

436110829

    436920110        437172232        441101052        441331352       
449629914        450024070        450060199        450096003        450131792   
    450167341        450202866        450238118        450273735       
450309174        450344510        450379797        450414958        450450218   
    450485545   

436111462

    436920136        437172323        441101086        441331394       
449630003        450024088        450060207        450096011        450131800   
    450167358        450202874        450238126        450273743       
450309182        450344528        450379805        450414966        450450226   
    450485552   

436113708

    436920151        437172398        441101300        441331410       
449630615        450024096        450060215        450096029        450131818   
    450167366        450202882        450238134        450273750       
450309190        450344536        450379813        450414974        450450234   
    450485560   

436113773

    436920334        437172430        441101334        441331451       
449630979        450024104        450060223        450096037        450131826   
    450167374        450202890        450238142        450273768       
450309208        450344544        450379821        450414982        450450242   
    450485578   

436114284

    436920383        437172448        441101375        441331485       
449631175        450024112        450060231        450096045        450131834   
    450167382        450202908        450238159        450273776       
450309216        450344551        450379839        450414990        450450259   
    450485586   

436114458

    436920391        437172489        441101425        441331493       
449631464        450024120        450060249        450096052        450131859   
    450167390        450202916        450238167        450273784       
450309224        450344569        450379847        450415005        450450267   
    450485594   

436115166

    436920417        437172521        441102944        441331527       
449632447        450024138        450060256        450096060        450131867   
    450167408        450202924        450238175        450273792       
450309232        450344577        450379854        450415013        450450275   
    450485602   

436115950

    436920482        437172653        441102985        441331535       
449632777        450024146        450060264        450096078        450131875   
    450167416        450202932        450238183        450273800       
450309240        450344585        450379862        450415021        450450283   
    450485610   

436116149

    436920540        437172711        441103033        441331568       
449633155        450024153        450060272        450096086        450131883   
    450167424        450202940        450238191        450273818       
450309257        450344593        450379870        450415039        450450291   
    450485628   

 

SCH-A-9



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436116198

    436920581        437172745        441103082        441331618       
449635168        450024161        450060280        450096094        450131891   
    450167432        450202957        450238209        450273826       
450309265        450344601        450379888        450415047        450450309   
    450485636   

436116768

    436920664        437172810        441103090        441331642       
449636588        450024179        450060298        450096102        450131909   
    450167440        450202965        450238217        450273834       
450309273        450344619        450379896        450415054        450450317   
    450485644   

436117303

    436920672        437172844        441103140        441331675       
449636828        450024187        450060306        450096110        450131917   
    450167457        450202973        450238225        450273842       
450309281        450344627        450379904        450415062        450450325   
    450485651   

436118442

    436920730        437172919        441103165        441331741       
449637446        450024195        450060314        450096128        450131925   
    450167465        450202981        450238233        450273859       
450309299        450344635        450379912        450415070        450450333   
    450485669   

436118715

    436920748        437172943        441103173        441331758       
449637933        450024203        450060322        450096136        450131933   
    450167473        450202999        450238241        450273867       
450309307        450344643        450379920        450415088        450450341   
    450485677   

436118947

    436920839        437173073        441103215        441331774       
449638998        450024211        450060330        450096144        450131941   
    450167481        450203005        450238258        450273875       
450309315        450344650        450379938        450415096        450450358   
    450485685   

436119176

    436920870        437173107        441103272        441331824       
449639087        450024229        450060348        450096151        450131958   
    450167499        450203013        450238266        450273883       
450309323        450344668        450379946        450415104        450450366   
    450485693   

436119531

    436920912        437173164        441103314        441331832       
449639772        450024237        450060355        450096169        450131966   
    450167507        450203021        450238274        450273891       
450309331        450344676        450379953        450415112        450450374   
    450485701   

436120224

    436921043        437173214        441103322        441331923       
449640630        450024245        450060363        450096177        450131974   
    450167515        450203039        450238282        450273909       
450309349        450344684        450379961        450415120        450450382   
    450485719   

436120653

    436921050        437173321        441103405        441332004       
449641455        450024252        450060371        450096185        450131982   
    450167523        450203054        450238290        450273917       
450309356        450344692        450379979        450415138        450450390   
    450485727   

436121503

    436921076        437173388        441103421        441332038       
449648559        450024260        450060389        450096193        450131990   
    450167531        450203062        450238308        450273925       
450309364        450344700        450379987        450415146        450450408   
    450485735   

436122055

    436921084        437173396        441103439        441332137       
449648831        450024278        450060397        450096201        450132006   
    450167549        450203070        450238316        450273933       
450309372        450344718        450379995        450415161        450450416   
    450485743   

436122196

    436921126        437173412        441103629        441332236       
449649565        450024286        450060405        450096219        450132014   
    450167556        450203088        450238324        450273941       
450309380        450344726        450380001        450415179        450450424   
    450485750   

436123293

    436921209        437173495        441103777        441332244       
449650654        450024294        450060413        450096227        450132022   
    450167564        450203096        450238332        450273958       
450309398        450344734        450380019        450415187        450450432   
    450485768   

436124903

    436921217        437173560        441103785        441332251       
449651884        450024302        450060421        450096235        450132030   
    450167572        450203104        450238340        450273966       
450309406        450344742        450380027        450415195        450450440   
    450485776   

436127377

    436921233        437173701        441103793        441332269       
449652031        450024310        450060439        450096243        450132048   
    450167580        450203112        450238357        450273974       
450309414        450344759        450380035        450415203        450450457   
    450485784   

436129225

    436921258        437173735        441103843        441332293       
449653963        450024328        450060447        450096250        450132055   
    450167598        450203120        450238365        450273982       
450309422        450344767        450380043        450415211        450450465   
    450485792   

436129316

    436921266        437173743        441103918        441332343       
449657626        450024336        450060454        450096268        450132063   
    450167606        450203138        450238373        450273990       
450309430        450344775        450380050        450415229        450450473   
    450485800   

436129472

    436921274        437173792        441104064        441332483       
449659960        450024344        450060462        450096276        450132071   
    450167614        450203146        450238381        450274006       
450309448        450344783        450380068        450415237        450450481   
    450485818   

436130421

    436921290        437173826        441104072        441332509       
449661339        450024351        450060470        450096284        450132089   
    450167622        450203153        450238399        450274014       
450309455        450344791        450380076        450415245        450450499   
    450485826   

436130934

    436921456        437173875        441104106        441332525       
449662188        450024369        450060488        450096292        450132097   
    450167630        450203161        450238407        450274022       
450309463        450344809        450380084        450415252        450450507   
    450485834   

436132203

    436921506        437173891        441104114        441332640       
449665843        450024377        450060496        450096300        450132105   
    450167648        450203179        450238415        450274030       
450309471        450344817        450380092        450415260        450450515   
    450485842   

436132427

    436921514        437173933        441104122        441332665       
449668771        450024385        450060504        450096318        450132113   
    450167655        450203187        450238423        450274048       
450309489        450344825        450380100        450415278        450450523   
    450485859   

436132534

    436921613        437173974        441104221        441332681       
449669332        450024393        450060512        450096326        450132121   
    450167663        450203195        450238431        450274055       
450309497        450344833        450380118        450415286        450450531   
    450485867   

436134365

    436921746        437174048        441104262        441332707       
449669787        450024401        450060520        450096334        450132139   
    450167671        450203203        450238449        450274063       
450309505        450344841        450380126        450415294        450450549   
    450485875   

436134480

    436921803        437174071        441104403        441332723       
449672625        450024419        450060538        450096342        450132147   
    450167689        450203211        450238456        450274071       
450309513        450344858        450380134        450415302        450450556   
    450485883   

436135925

    436921845        437174105        441104437        441332764       
449679810        450024427        450060546        450096359        450132162   
    450167697        450203229        450238464        450274089       
450309521        450344866        450380142        450415310        450450564   
    450485891   

436136998

    436921886        437174121        441104551        441332814       
449680065        450024435        450060553        450096367        450132170   
    450167705        450203237        450238472        450274097       
450309539        450344874        450380159        450415328        450450572   
    450485909   

436137145

    436922025        437174162        441104577        441332863       
449681550        450024443        450060579        450096375        450132188   
    450167713        450203245        450238480        450274105       
450309547        450344882        450380167        450415336        450450580   
    450485917   

436137228

    436922066        437174170        441104593        441332871       
449681634        450024450        450060587        450096383        450132196   
    450167721        450203252        450238498        450274113       
450309554        450344890        450380175        450415344        450450598   
    450485925   

436138705

    436922090        437174188        441104684        441332913       
449683713        450024468        450060595        450096391        450132204   
    450167739        450203260        450238506        450274121       
450309562        450344908        450380183        450415351        450450606   
    450485933   

436139075

    436922116        437174279        441104866        441332921       
449686864        450024476        450060603        450096409        450132212   
    450167747        450203278        450238514        450274139       
450309570        450344916        450380191        450415369        450450614   
    450485941   

436139497

    436922215        437174428        441104940        441332947       
449688167        450024484        450060611        450096417        450132220   
    450167754        450203286        450238522        450274147       
450309588        450344924        450380209        450415377        450450622   
    450485958   

436139935

    436922231        437174436        441104999        441333093       
449690064        450024492        450060629        450096425        450132238   
    450167762        450203294        450238530        450274154       
450309596        450344932        450380217        450415385        450450630   
    450485966   

436140859

    436922249        437174485        441105053        441333119       
449694405        450024500        450060637        450096433        450132246   
    450167770        450203302        450238548        450274162       
450309604        450344940        450380225        450415393        450450648   
    450485974   

436141030

    436922280        437174527        441105194        441333184       
449696400        450024518        450060645        450096441        450132261   
    450167788        450203310        450238555        450274170       
450309612        450344957        450380233        450415401        450450655   
    450485982   

436141378

    436922330        437174550        441105301        441333226       
449696855        450024526        450060660        450096458        450132279   
    450167796        450203328        450238563        450274188       
450309620        450344973        450380241        450415419        450450663   
    450485990   

436143861

    436922389        437174659        441105327        441333242       
449710029        450024534        450060678        450096466        450132287   
    450167804        450203336        450238571        450274196       
450309638        450344981        450380258        450415427        450450671   
    450486006   

436143903

    436922470        437174774        441105376        441333267       
449712017        450024542        450060686        450096474        450132295   
    450167812        450203344        450238589        450274204       
450309646        450344999        450380266        450415435        450450689   
    450486014   

436143937

    436922579        437174964        441105467        441333291       
449717529        450024559        450060694        450096490        450132303   
    450167838        450203351        450238597        450274212       
450309653        450345004        450380274        450415443        450450697   
    450486022   

436144042

    436922587        437174998        441105533        441333366       
449719129        450024567        450060702        450096508        450132311   
    450167846        450203369        450238605        450274220       
450309661        450345012        450380282        450415450        450450705   
    450486030   

436146153

    436922660        437175037        441105541        441333408       
449726462        450024575        450060710        450096516        450132329   
    450167853        450203377        450238613        450274238       
450309679        450345020        450380290        450415468        450450713   
    450486048   

436146385

    436923130        437175078        441105574        441333473       
449728112        450024583        450060728        450096524        450132337   
    450167861        450203385        450238621        450274246       
450309687        450345038        450380308        450415476        450450721   
    450486055   

436146641

    436923163        437175227        441105665        441333564       
449738103        450024591        450060736        450096532        450132345   
    450167879        450203393        450238639        450274253       
450309695        450345046        450380316        450415484        450450739   
    450486063   

436146724

    436923189        437175235        441105830        441333598       
449743418        450024609        450060744        450096540        450132352   
    450167887        450203401        450238647        450274261       
450309703        450345053        450380324        450415492        450450747   
    450486071   

436147458

    436923262        437175375        441105848        441333655       
449748060        450024617        450060751        450096557        450132360   
    450167895        450203419        450238654        450274279       
450309711        450345061        450380332        450415500        450450754   
    450486089   

436147896

    436923312        437175441        441105855        441333804       
449751957        450024625        450060769        450096565        450132378   
    450167903        450203427        450238662        450274287       
450309729        450345079        450380340        450415518        450450762   
    450486097   

436148928

    436923353        437175680        441105947        441333853       
449755446        450024633        450060777        450096573        450132386   
    450167911        450203435        450238670        450274295       
450309737        450345087        450380357        450415526        450450770   
    450486105   

436149454

    436923536        437175706        441105996        441333879       
449759166        450024641        450060785        450096581        450132394   
    450167929        450203443        450238688        450274303       
450309745        450345095        450380365        450415534        450450788   
    450486113   

436149843

    436923544        437175722        441106051        441333887       
449761105        450024658        450060793        450096599        450132402   
    450167937        450203450        450238696        450274311       
450309752        450345103        450380373        450415542        450450796   
    450486121   

436149900

    436923619        437175748        441106143        441333903       
449763895        450024666        450060801        450096607        450132410   
    450167945        450203468        450238704        450274329       
450309760        450345111        450380381        450415559        450450804   
    450486139   

436150221

    436923767        437175771        441106192        441333929       
449769157        450024674        450060819        450096615        450132428   
    450167952        450203476        450238712        450274337       
450309778        450345129        450380399        450415567        450450812   
    450486147   

436150304

    436923791        437175789        441106234        441333945       
449771021        450024682        450060827        450096623        450132436   
    450167960        450203484        450238720        450274345       
450309786        450345137        450380407        450415575        450450820   
    450486154   

436150429

    436923973        437175847        441106275        441333978       
449771484        450024690        450060835        450096631        450132444   
    450167978        450203492        450238738        450274352       
450309794        450345145        450380415        450415583        450450838   
    450486162   

436150536

    436924005        437175979        441106325        441334000       
449778240        450024716        450060843        450096649        450132451   
    450167986        450203500        450238746        450274360       
450309802        450345152        450380423        450415591        450450846   
    450486170   

436150973

    436924047        437176019        441106333        441334034       
449789270        450024724        450060850        450096656        450132469   
    450167994        450203518        450238753        450274378       
450309810        450345160        450380431        450415609        450450853   
    450486188   

436151328

    436924070        437176050        441106416        441334117       
449796408        450024732        450060868        450096664        450132477   
    450168000        450203526        450238761        450274386       
450309828        450345178        450380449        450415617        450450861   
    450486196   

436151393

    436924195        437176068        441106440        441334224       
449839216        450024740        450060876        450096672        450132485   
    450168018        450203534        450238779        450274394       
450309836        450345186        450380456        450415625        450450879   
    450486204   

436151864

    436924211        437176084        441106598        441334299       
449860220        450024757        450060884        450096680        450132493   
    450168026        450203542        450238787        450274402       
450309844        450345194        450380464        450415633        450450887   
    450486212   

436152375

    436924245        437176159        441106697        441334331       
449938752        450024765        450060892        450096698        450132501   
    450168034        450203559        450238803        450274410       
450309851        450345202        450380472        450415641        450450895   
    450486220   

436152979

    436924260        437176209        441106713        441334570       
449947100        450024773        450060900        450096706        450132519   
    450168042        450203567        450238811        450274436       
450309869        450345210        450380480        450415658        450450903   
    450486238   

436153027

    436924278        437176373        441106945        441334596       
449981638        450024781        450060918        450096714        450132527   
    450168059        450203575        450238829        450274444       
450309877        450345228        450380498        450415666        450450911   
    450486246   

436153209

    436924302        437176498        441106960        441334729       
449981653        450024799        450060926        450096722        450132535   
    450168067        450203591        450238837        450274451       
450309885        450345236        450380506        450415674        450450937   
    450486253   

 

SCH-A-10



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436153639

    436924450        437176506        441106994        441334752       
449981703        450024807        450060934        450096730        450132543   
    450168075        450203609        450238845        450274469       
450309893        450345244        450380514        450415682        450450945   
    450486261   

436154298

    436924468        437176548        441107067        441334760       
449981752        450024823        450060942        450096748        450132550   
    450168083        450203617        450238852        450274477       
450309901        450345251        450380522        450415690        450450952   
    450486279   

436155006

    436924567        437176563        441107091        441334778       
449981760        450024831        450060959        450096755        450132568   
    450168091        450203625        450238860        450274485       
450309919        450345269        450380530        450415708        450450960   
    450486287   

436155337

    436924724        437176621        441107216        441334786       
449981802        450024849        450060967        450096763        450132576   
    450168109        450203641        450238878        450274493       
450309927        450345277        450380548        450415716        450450978   
    450486295   

436155667

    436924849        437176647        441107257        441334794       
449981828        450024856        450060975        450096771        450132584   
    450168117        450203658        450238886        450274501       
450309935        450345285        450380555        450415724        450450986   
    450486303   

436156152

    436924906        437176738        441107323        441334968       
449981836        450024864        450060983        450096789        450132592   
    450168125        450203666        450238894        450274527       
450309943        450345293        450380563        450415732        450450994   
    450486311   

436156293

    436924997        437176761        441107422        441335098       
449981851        450024872        450060991        450096797        450132600   
    450168133        450203674        450238902        450274535       
450309950        450345301        450380571        450415740        450451000   
    450486329   

436156962

    436925051        437176795        441107562        441335114       
449981885        450024880        450061007        450096805        450132618   
    450168141        450203682        450238910        450274543       
450309968        450345319        450380589        450415757        450451018   
    450486337   

436157515

    436925341        437176803        441107653        441335213       
449981984        450024906        450061015        450096813        450132626   
    450168158        450203690        450238928        450274550       
450309976        450345327        450380597        450415765        450451026   
    450486345   

436159024

    436925507        437176811        441107679        441335320       
449982016        450024914        450061023        450096821        450132634   
    450168166        450203708        450238936        450274568       
450309984        450345335        450380605        450415773        450451034   
    450486352   

436159727

    436925515        437177728        441107711        441335411       
449982107        450024922        450061031        450096847        450132642   
    450168174        450203716        450238944        450274576       
450309992        450345343        450380613        450415781        450451042   
    450486360   

436160212

    436925739        437177785        441107794        441335460       
449982149        450024930        450061049        450096854        450132659   
    450168182        450203724        450238951        450274584       
450310008        450345350        450380621        450415799        450451059   
    450486378   

436160303

    436925754        437177884        441107885        441335536       
449982156        450024948        450061056        450096862        450132667   
    450168190        450203732        450238969        450274592       
450310016        450345368        450380639        450415807        450451067   
    450486386   

436160931

    436925770        437177918        441107919        441335551       
449982164        450024955        450061064        450096870        450132675   
    450168208        450203740        450238977        450274600       
450310024        450345376        450380647        450415815        450451075   
    450486394   

436160998

    436925911        437177967        441108107        441335643       
449982180        450024963        450061072        450096888        450132683   
    450168216        450203757        450238985        450274618       
450310032        450345384        450380654        450415823        450451083   
    450486402   

436161178

    436926182        437177991        441108206        441335684       
449982214        450024971        450061080        450096896        450132691   
    450168224        450203765        450238993        450274626       
450310040        450345392        450380662        450415831        450451091   
    450486410   

436163588

    436926216        437178007        441108248        441335718       
449982230        450024989        450061106        450096904        450132709   
    450168232        450203773        450239009        450274634       
450310057        450345400        450380670        450415849        450451109   
    450486428   

436163620

    436926356        437178056        441108370        441335742       
449982297        450024997        450061114        450096912        450132717   
    450168240        450203781        450239017        450274642       
450310065        450345418        450380688        450415856        450451117   
    450486436   

436164925

    436926455        437178262        441108396        441335791       
449982321        450025002        450061122        450096920        450132741   
    450168257        450203799        450239025        450274659       
450310073        450345426        450380696        450415864        450451125   
    450486444   

436165153

    436926497        437178379        441108404        441335874       
449982388        450025010        450061130        450096938        450132758   
    450168265        450203807        450239033        450274667       
450310081        450345434        450380704        450415872        450451133   
    450486451   

436165484

    436926505        437180672        441108438        441335890       
449982446        450025028        450061155        450096946        450132766   
    450168273        450203815        450239041        450274675       
450310099        450345442        450380712        450415880        450451141   
    450486469   

436165575

    436926547        437180714        441108610        441336013       
449982453        450025036        450061163        450096953        450132774   
    450168281        450203823        450239058        450274683       
450310107        450345459        450380720        450415898        450451158   
    450486477   

436165880

    436926612        437180722        441108669        441336039       
449982479        450025044        450061171        450096961        450132782   
    450168299        450203831        450239066        450274691       
450310115        450345467        450380738        450415906        450451166   
    450486485   

436165948

    436926661        437180821        441108776        441336096       
449982511        450025051        450061189        450096979        450132790   
    450168307        450203849        450239074        450274709       
450310123        450345475        450380746        450415914        450451174   
    450486493   

436166904

    436926687        437180847        441108933        441336112       
449982537        450025077        450061197        450096987        450132808   
    450168315        450203856        450239082        450274717       
450310131        450345483        450380753        450415922        450451182   
    450486501   

436167035

    436926729        437180904        441108990        441336161       
449982552        450025085        450061205        450096995        450132816   
    450168323        450203864        450239090        450274725       
450310149        450345491        450380761        450415930        450451190   
    450486519   

436167175

    436926760        437181076        441109063        441336195       
449982628        450025093        450061213        450097001        450132824   
    450168331        450203872        450239108        450274733       
450310156        450345509        450380779        450415948        450451208   
    450486527   

436167621

    436926786        437181159        441109105        441336294       
449982735        450025101        450061221        450097019        450132832   
    450168349        450203880        450239116        450274741       
450310164        450345517        450380787        450415955        450451216   
    450486535   

436169312

    436926869        437181183        441109147        441336393       
449982743        450025119        450061239        450097027        450132840   
    450168356        450203898        450239124        450274758       
450310172        450345525        450380795        450415963        450451224   
    450486543   

436170245

    436926984        437181225        441109394        441336427       
449982776        450025127        450061247        450097035        450132857   
    450168364        450203906        450239132        450274766       
450310180        450345533        450380803        450415971        450451232   
    450486550   

436170427

    436926992        437181266        441109402        441336450       
449982792        450025135        450061254        450097043        450132865   
    450168372        450203914        450239140        450274774       
450310198        450345541        450380811        450415989        450451240   
    450486568   

436171144

    436927099        437181415        441109477        441336484       
449982826        450025143        450061262        450097050        450132873   
    450168380        450203922        450239157        450274782       
450310206        450345558        450380829        450415997        450451257   
    450486576   

436171250

    436927123        437181423        441109485        441336500       
449982834        450025150        450061270        450097068        450132881   
    450168398        450203930        450239165        450274790       
450310214        450345566        450380837        450416011        450451265   
    450486584   

436171268

    436927149        437181472        441109592        441336542       
449982883        450025168        450061288        450097076        450132899   
    450168406        450203948        450239173        450274816       
450310222        450345574        450380845        450416029        450451273   
    450486592   

436172407

    436927214        437181548        441109717        441336583       
449982909        450025176        450061296        450097084        450132907   
    450168414        450203955        450239181        450274824       
450310230        450345582        450380852        450416037        450451281   
    450486600   

436172423

    436927347        437181670        441109824        441336633       
449982933        450025184        450061304        450097092        450132915   
    450168422        450203963        450239199        450274832       
450310248        450345590        450380860        450416045        450451299   
    450486626   

436172647

    436927354        437182033        441109832        441336658       
449982966        450025192        450061312        450097100        450132923   
    450168430        450203971        450239207        450274840       
450310255        450345608        450380878        450416052        450451307   
    450486634   

436172969

    436927446        437182041        441109865        441336716       
449983014        450025200        450061320        450097118        450132931   
    450168448        450203989        450239215        450274857       
450310263        450345616        450380886        450416060        450451315   
    450486642   

436172977

    436927545        437182082        441109873        441336724       
449983022        450025218        450061338        450097126        450132949   
    450168455        450203997        450239223        450274865       
450310271        450345624        450380894        450416078        450451323   
    450486659   

436173033

    436927701        437182116        441109881        441336922       
449983030        450025226        450061346        450097134        450132956   
    450168471        450204003        450239231        450274873       
450310289        450345632        450380902        450416086        450451331   
    450486667   

436173124

    436927800        437182280        441109980        441336989       
449983055        450025234        450061353        450097142        450132964   
    450168489        450204011        450239249        450274881       
450310297        450345640        450380910        450416094        450451349   
    450486675   

436173371

    436927875        437182355        441109998        441337011       
449983063        450025259        450061361        450097159        450132972   
    450168497        450204029        450239256        450274899       
450310305        450345657        450380928        450416102        450451356   
    450486683   

436173942

    436927883        437182371        441110129        441337060       
449983089        450025267        450061379        450097167        450132980   
    450168505        450204037        450239264        450274907       
450310313        450345665        450380936        450416110        450451364   
    450486691   

436175046

    436929277        437182520        441110152        441337102       
449983113        450025275        450061387        450097175        450132998   
    450168513        450204045        450239272        450274915       
450310321        450345673        450380944        450416128        450451372   
    450486709   

436175319

    436929350        437182546        441110178        441337128       
449983121        450025291        450061395        450097183        450133004   
    450168521        450204052        450239280        450274923       
450310339        450345681        450380951        450416136        450451380   
    450486717   

436175418

    436929368        437182587        441110251        441337342       
449983212        450025309        450061403        450097191        450133012   
    450168539        450204060        450239298        450274931       
450310347        450345699        450380969        450416144        450451398   
    450486725   

436175574

    436929384        437182595        441110285        441337375       
449983220        450025317        450061411        450097209        450133020   
    450168547        450204078        450239314        450274949       
450310354        450345707        450380977        450416151        450451406   
    450486733   

436176101

    436929418        437182702        441110319        441337383       
449983303        450025325        450061429        450097217        450133038   
    450168554        450204086        450239322        450274956       
450310362        450345715        450380985        450416169        450451414   
    450486741   

436177745

    436929517        437182736        441110350        441337425       
449983311        450025333        450061437        450097225        450133046   
    450168562        450204094        450239330        450274964       
450310370        450345723        450380993        450416177        450451422   
    450486758   

436178826

    436929533        437182744        441110418        441337441       
449983386        450025341        450061445        450097233        450133053   
    450168570        450204102        450239348        450274972       
450310388        450345731        450381009        450416185        450451430   
    450486766   

436181077

    436929616        437182777        441110426        441337474       
449983444        450025358        450061460        450097241        450133061   
    450168588        450204110        450239355        450274980       
450310396        450345749        450381017        450416193        450451448   
    450486774   

436181960

    436929624        437182876        441110442        441337482       
449983543        450025366        450061478        450097258        450133079   
    450168596        450204128        450239363        450274998       
450310412        450345756        450381025        450416201        450451455   
    450486782   

436182000

    436929756        437182975        441110525        441337532       
449983550        450025374        450061486        450097266        450133087   
    450168604        450204136        450239371        450275003       
450310420        450345764        450381033        450416219        450451463   
    450486790   

436182117

    436929798        437183064        441110608        441337557       
449983576        450025382        450061494        450097274        450133095   
    450168612        450204144        450239389        450275011       
450310438        450345772        450381041        450416227        450451471   
    450486808   

436182281

    436929806        437183122        441110624        441337573       
449983584        450025390        450061502        450097282        450133103   
    450168620        450204151        450239397        450275029       
450310446        450345780        450381058        450416235        450451489   
    450486816   

436182919

    436929863        437183205        441110749        441337730       
449983683        450025408        450061510        450097290        450133111   
    450168638        450204169        450239405        450275037       
450310453        450345798        450381066        450416243        450451497   
    450486824   

436182992

    436929905        437183221        441110756        441337763       
449983725        450025432        450061528        450097308        450133129   
    450168646        450204177        450239413        450275045       
450310461        450345806        450381074        450416250        450451505   
    450486832   

436183305

    436929988        437183262        441110772        441337789       
449983774        450025440        450061536        450097316        450133137   
    450168653        450204185        450239421        450275052       
450310479        450345814        450381082        450416268        450451513   
    450486840   

436183321

    436929996        437183296        441110848        441337821       
449983865        450025457        450061544        450097324        450133145   
    450168661        450204193        450239439        450275060       
450310487        450345822        450381090        450416276        450451521   
    450486857   

436183453

    436930051        437183312        441110996        441337862       
449983873        450025465        450061551        450097332        450133152   
    450168679        450204201        450239447        450275078       
450310495        450345830        450381108        450416284        450451539   
    450486865   

436183479

    436930093        437183379        441111028        441337946       
449984145        450025473        450061569        450097340        450133160   
    450168687        450204219        450239454        450275086       
450310503        450345848        450381116        450416292        450451547   
    450486873   

436184576

    436930101        437183395        441111069        441337995       
449984186        450025481        450061577        450097357        450133178   
    450168695        450204227        450239462        450275094       
450310511        450345855        450381124        450416300        450451554   
    450486881   

436184899

    436930127        437183551        441111168        441338175       
449984202        450025499        450061585        450097365        450133186   
    450168703        450204235        450239470        450275102       
450310529        450345863        450381132        450416318        450451562   
    450486899   

 

SCH-A-11



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436186027

    436930184        437183700        441111218        441338217       
449984210        450025507        450061593        450097373        450133194   
    450168711        450204243        450239488        450275110       
450310537        450345871        450381140        450416326        450451570   
    450486907   

436186142

    436930200        437183726        441111390        441338233       
449984269        450025515        450061601        450097381        450133202   
    450168729        450204250        450239496        450275128       
450310545        450345889        450381157        450416334        450451588   
    450486915   

436187025

    436930226        437183775        441111408        441338241       
449984293        450025523        450061619        450097399        450133210   
    450168737        450204268        450239504        450275136       
450310552        450345897        450381165        450416342        450451596   
    450486923   

436187058

    436930242        437183791        441111457        441338282       
449984335        450025531        450061627        450097407        450133228   
    450168745        450204276        450239512        450275144       
450310560        450345905        450381173        450416359        450451604   
    450486931   

436187538

    436930267        437183874        441111473        441338415       
449984368        450025549        450061635        450097415        450133236   
    450168752        450204284        450239520        450275151       
450310578        450345913        450381181        450416367        450451612   
    450486949   

436187611

    436930275        437183890        441111507        441338472       
449984426        450025556        450061643        450097423        450133244   
    450168760        450204292        450239538        450275169       
450310586        450345921        450381207        450416375        450451620   
    450486956   

436187777

    436930341        437183932        441111515        441338498       
449984467        450025564        450061650        450097431        450133251   
    450168778        450204300        450239546        450275177       
450310594        450345939        450381215        450416383        450451638   
    450486964   

436189054

    436930416        437183981        441111598        441338662       
449984509        450025572        450061684        450097449        450133269   
    450168786        450204318        450239553        450275185       
450310602        450345947        450381223        450416391        450451646   
    450486972   

436189104

    436930572        437184005        441111606        441338696       
449984541        450025580        450061692        450097464        450133277   
    450168794        450204326        450239561        450275193       
450310610        450345954        450381231        450416409        450451653   
    450486980   

436189823

    436930739        437184013        441111655        441338720       
449984582        450025598        450061700        450097472        450133285   
    450168802        450204334        450239579        450275201       
450310628        450345962        450381249        450416417        450451661   
    450486998   

436189955

    436930754        437184096        441111689        441338779       
449984608        450025606        450061718        450097480        450133293   
    450168810        450204342        450239587        450275219       
450310636        450345970        450381256        450416425        450451679   
    450487004   

436190979

    436930838        437184195        441111697        441339553       
449984624        450025622        450061726        450097498        450133301   
    450168828        450204359        450239595        450275227       
450310644        450345988        450381264        450416433        450451687   
    450487012   

436192041

    436930887        437184294        441111705        441339595       
449984657        450025630        450061734        450097506        450133319   
    450168836        450204367        450239603        450275235       
450310651        450345996        450381272        450416441        450451695   
    450487020   

436192264

    436930929        437184302        441111721        441339736       
449984673        450025648        450061742        450097514        450133327   
    450168844        450204375        450239611        450275243       
450310669        450346002        450381280        450416458        450451703   
    450487038   

436192512

    436930952        437184328        441111770        441339850       
449984681        450025655        450061759        450097522        450133335   
    450168851        450204383        450239629        450275250       
450310677        450346010        450381298        450416466        450451711   
    450487046   

436192884

    436930960        437184336        441111978        441339934       
449984731        450025663        450061767        450097530        450133343   
    450168869        450204391        450239637        450275268       
450310685        450346028        450381306        450416474        450451729   
    450487053   

436193312

    436930994        437184344        441112026        441340007       
449984749        450025671        450061775        450097548        450133350   
    450168877        450204409        450239645        450275276       
450310693        450346036        450381314        450416482        450451745   
    450487061   

436193338

    436931026        437184419        441112034        441340023       
449984756        450025689        450061783        450097555        450133368   
    450168885        450204417        450239652        450275284       
450310701        450346044        450381322        450416490        450451752   
    450487079   

436193387

    436931307        437184443        441112067        441340064       
449984806        450025697        450061791        450097563        450133376   
    450168893        450204425        450239660        450275292       
450310719        450346051        450381330        450416508        450451760   
    450487087   

436193445

    436931315        437184641        441112083        441340106       
449984814        450025705        450061809        450097571        450133384   
    450168901        450204433        450239678        450275300       
450310727        450346069        450381348        450416516        450451778   
    450487095   

436193890

    436931331        437184658        441112125        441340122       
449984913        450025713        450061817        450097589        450133392   
    450168919        450204441        450239686        450275318       
450310735        450346077        450381355        450416524        450451786   
    450487103   

436194088

    436931356        437184716        441112216        441340197       
449984921        450025721        450061825        450097597        450133400   
    450168927        450204458        450239694        450275334       
450310743        450346085        450381363        450416532        450451794   
    450487111   

436194914

    436931455        437184815        441112513        441340239       
449984947        450025739        450061833        450097605        450133418   
    450168935        450204466        450239702        450275342       
450310750        450346093        450381371        450416540        450451802   
    450487129   

436195325

    436931489        437184823        441112562        441340296       
449984954        450025747        450061841        450097613        450133426   
    450168943        450204474        450239710        450275359       
450310768        450346101        450381389        450416557        450451810   
    450487137   

436195382

    436931562        437184906        441112588        441340320       
449984970        450025754        450061858        450097621        450133434   
    450168950        450204482        450239728        450275367       
450310776        450346119        450381397        450416565        450451828   
    450487145   

436195473

    436931596        437184930        441112638        441340361       
449984988        450025762        450061866        450097639        450133442   
    450168968        450204490        450239736        450275375       
450310784        450346127        450381405        450416573        450451836   
    450487152   

436195697

    436931604        437184948        441112729        441340379       
449985027        450025770        450061874        450097647        450133459   
    450168976        450204508        450239744        450275383       
450310792        450346135        450381413        450416581        450451844   
    450487178   

436195796

    436931638        437184963        441112828        441340502       
449985134        450025788        450061882        450097654        450133467   
    450168984        450204516        450239751        450275391       
450310800        450346143        450381421        450416599        450451851   
    450487186   

436196224

    436931687        437184971        441112836        441340528       
449985183        450025796        450061890        450097662        450133475   
    450168992        450204524        450239769        450275409       
450310818        450346150        450381439        450416607        450451869   
    450487194   

436196232

    436931711        437184989        441112943        441340593       
449985191        450025804        450061908        450097670        450133483   
    450169008        450204532        450239777        450275417       
450310826        450346168        450381447        450416615        450451877   
    450487202   

436196307

    436931729        437185192        441113024        441340635       
449985209        450025812        450061916        450097688        450133491   
    450169016        450204540        450239785        450275425       
450310834        450346176        450381454        450416623        450451885   
    450487210   

436196364

    436931869        437185317        441113057        441340700       
449985217        450025820        450061924        450097696        450133509   
    450169024        450204557        450239793        450275433       
450310842        450346184        450381462        450416631        450451893   
    450487228   

436196687

    436931950        437185333        441113099        441340718       
449985258        450025838        450061932        450097704        450133517   
    450169032        450204565        450239801        450275441       
450310859        450346192        450381470        450416649        450451901   
    450487236   

436196778

    436932040        437185341        441113107        441340833       
449985266        450025846        450061940        450097712        450133525   
    450169040        450204573        450239819        450275458       
450310867        450346200        450381488        450416656        450451919   
    450487251   

436196786

    436932248        437185366        441113115        441340874       
449985282        450025853        450061957        450097738        450133533   
    450169057        450204581        450239827        450275466       
450310875        450346218        450381496        450416664        450451927   
    450487269   

436196828

    436932263        437185390        441113131        441340940       
449985340        450025861        450061965        450097746        450133541   
    450169065        450204599        450239843        450275474       
450310883        450346234        450381504        450416672        450451935   
    450487277   

436199673

    436932289        437185416        441113164        441340981       
449985399        450025879        450061973        450097753        450133558   
    450169073        450204607        450239850        450275482       
450310891        450346242        450381512        450416680        450451943   
    450487285   

436199962

    436932313        437185457        441113172        441341005       
449985415        450025887        450061981        450097761        450133566   
    450169081        450204615        450239868        450275490       
450310909        450346259        450381520        450416698        450451950   
    450487293   

436200315

    436932396        437185481        441113206        441341120       
449985423        450025895        450061999        450097779        450133574   
    450169099        450204623        450239876        450275508       
450310917        450346267        450381538        450416706        450451968   
    450487301   

436200901

    436932560        437185572        441113230        441341138       
449985472        450025903        450062005        450097787        450133582   
    450169107        450204631        450239884        450275516       
450310925        450346275        450381546        450416714        450451976   
    450487319   

436200927

    436932578        437185614        441113255        441341203       
449985522        450025911        450062013        450097795        450133590   
    450169115        450204649        450239892        450275524       
450310933        450346283        450381553        450416722        450451984   
    450487327   

436201420

    436932586        437185697        441113263        441341252       
449985555        450025929        450062021        450097803        450133608   
    450169123        450204656        450239900        450275532       
450310941        450346309        450381561        450416730        450451992   
    450487335   

436201586

    436932693        437185804        441113339        441341294       
449985571        450025937        450062039        450097811        450133616   
    450169131        450204664        450239918        450275540       
450310958        450346317        450381579        450416748        450452008   
    450487343   

436201651

    436932701        437185812        441113388        441341351       
449985589        450025945        450062047        450097829        450133624   
    450169149        450204672        450239926        450275557       
450310966        450346325        450381587        450416755        450452016   
    450487350   

436202162

    436932735        437185861        441115045        441341369       
449985639        450025952        450062054        450097837        450133632   
    450169156        450204680        450239934        450275565       
450310974        450346333        450381595        450416763        450452024   
    450487368   

436203327

    436932776        437185929        441115193        441341427       
449985647        450025960        450062062        450097845        450133640   
    450169164        450204698        450239942        450275573       
450310982        450346341        450381603        450416771        450452032   
    450487384   

436203905

    436932909        437185986        441115359        441341476       
449985654        450025978        450062070        450097852        450133657   
    450169172        450204706        450239959        450275581       
450310990        450346358        450381611        450416789        450452040   
    450487392   

436204036

    436932990        437186042        441115375        441341526       
449985670        450025994        450062096        450097860        450133665   
    450169180        450204714        450239967        450275599       
450311006        450346366        450381629        450416797        450452057   
    450487400   

436204440

    436933014        437186208        441115482        441341591       
449985696        450026000        450062112        450097878        450133681   
    450169198        450204722        450239975        450275607       
450311014        450346374        450381637        450416805        450452065   
    450487418   

436204754

    436933097        437186273        441115532        441341708       
449985712        450026018        450062120        450097886        450133699   
    450169206        450204748        450239983        450275615       
450311022        450346382        450381645        450416813        450452073   
    450487426   

436207013

    436933204        437186430        441115540        441341765       
449985738        450026026        450062138        450097894        450133707   
    450169214        450204755        450239991        450275623       
450311030        450346390        450381652        450416821        450452081   
    450487434   

436207906

    436933220        437186539        441115631        441341781       
449985746        450026034        450062146        450097902        450133715   
    450169222        450204763        450240007        450275631       
450311048        450346408        450381660        450416839        450452099   
    450487442   

436208383

    436933378        437186554        441115706        441341799       
449985779        450026042        450062153        450097910        450133723   
    450169230        450204771        450240015        450275649       
450311055        450346416        450381678        450416847        450452107   
    450487459   

436208490

    436933410        437186570        441115763        441341849       
449985860        450026059        450062161        450097928        450133731   
    450169248        450204789        450240023        450275656       
450311063        450346424        450381686        450416854        450452115   
    450487467   

436209332

    436933469        437186604        441115797        441341906       
449985910        450026067        450062179        450097936        450133749   
    450169255        450204797        450240031        450275664       
450311071        450346432        450381694        450416862        450452123   
    450487475   

436209431

    436933501        437186612        441115888        441341922       
449985944        450026075        450062187        450097944        450133756   
    450169263        450204805        450240049        450275672       
450311089        450346440        450381702        450416870        450452131   
    450487483   

436209506

    436933790        437186679        441115961        441341989       
449985951        450026083        450062195        450097951        450133764   
    450169271        450204813        450240056        450275680       
450311097        450346457        450381710        450416888        450452149   
    450487491   

436209613

    436933931        437186687        441116076        441342003       
449985985        450026091        450062229        450097969        450133772   
    450169289        450204821        450240064        450275698       
450311105        450346465        450381728        450416896        450452156   
    450487509   

436209878

    436933972        437186752        441116183        441342276       
449986033        450026109        450062237        450097977        450133780   
    450169297        450204839        450240072        450275714       
450311113        450346473        450381736        450416904        450452164   
    450487517   

436210413

    436934152        437186836        441116324        441342334       
449986082        450026117        450062245        450097985        450133798   
    450169305        450204847        450240080        450275722       
450311121        450346481        450381744        450416912        450452172   
    450487525   

436210447

    436934186        437187032        441116332        441342441       
449986116        450026125        450062252        450097993        450133806   
    450169313        450204854        450240098        450275730       
450311139        450346499        450381751        450416920        450452180   
    450487533   

436210603

    436934558        437187099        441116480        441342466       
449986140        450026133        450062260        450098009        450133814   
    450169321        450204862        450240106        450275748       
450311147        450346507        450381769        450416938        450452198   
    450487541   

436210793

    436934566        437187115        441116506        441342474       
449986157        450026141        450062278        450098017        450133822   
    450169339        450204870        450240114        450275755       
450311154        450346515        450381777        450416946        450452206   
    450487558   

 

SCH-A-12



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436211106

    436934673        437187222        441116555        441342482       
449986272        450026158        450062286        450098025        450133830   
    450169347        450204888        450240122        450275763       
450311162        450346523        450381785        450416953        450452214   
    450487566   

436211965

    436934962        437187289        441116639        441342516       
449986280        450026166        450062294        450098033        450133848   
    450169354        450204896        450240130        450275771       
450311170        450346531        450381793        450416961        450452222   
    450487574   

436212534

    436935035        437187305        441116670        441342540       
449986306        450026174        450062302        450098041        450133855   
    450169370        450204904        450240148        450275789       
450311188        450346549        450381801        450416979        450452230   
    450487582   

436212898

    436935209        437187313        441116688        441342565       
449986348        450026182        450062310        450098058        450133863   
    450169388        450204912        450240155        450275797       
450311196        450346556        450381819        450416987        450452248   
    450487590   

436212963

    436935233        437187388        441116720        441342581       
449986397        450026190        450062328        450098066        450133871   
    450169396        450204920        450240163        450275805       
450311204        450346564        450381827        450416995        450452255   
    450487608   

436213664

    436935308        437187453        441116738        441342607       
449986488        450026208        450062336        450098074        450133889   
    450169404        450204938        450240171        450275813       
450311212        450346572        450381835        450417001        450452263   
    450487616   

436213870

    436935373        437187487        441116787        441342649       
449986496        450026216        450062344        450098082        450133897   
    450169412        450204946        450240189        450275821       
450311220        450346580        450381843        450417019        450452271   
    450487624   

436214191

    436935381        437187503        441116795        441342664       
449986561        450026224        450062351        450098090        450133905   
    450169420        450204953        450240197        450275839       
450311238        450346598        450381850        450417027        450452289   
    450487632   

436215412

    436935779        437187545        441116803        441342714       
449986587        450026232        450062369        450098108        450133913   
    450169438        450204961        450240205        450275847       
450311246        450346606        450381868        450417035        450452297   
    450487640   

436216329

    436935795        437187594        441116845        441342847       
449986611        450026240        450062377        450098116        450133921   
    450169446        450204979        450240221        450275854       
450311253        450346614        450381876        450417043        450452305   
    450487657   

436216352

    436935860        437187743        441116928        441342904       
449986678        450026257        450062385        450098124        450133939   
    450169453        450204987        450240239        450275862       
450311261        450346622        450381884        450417050        450452313   
    450487665   

436217475

    436935910        437187792        441116944        441342938       
449986702        450026265        450062393        450098132        450133947   
    450169461        450205000        450240247        450275870       
450311279        450346630        450381892        450417068        450452321   
    450487673   

436218325

    436936025        437187990        441116985        441342953       
449986728        450026273        450062401        450098140        450133954   
    450169479        450205018        450240254        450275888       
450311287        450346648        450381900        450417076        450452339   
    450487699   

436221287

    436936082        437188063        441117033        441343019       
449986827        450026281        450062419        450098157        450133962   
    450169487        450205026        450240262        450275896       
450311295        450346655        450381918        450417084        450452347   
    450487707   

436221758

    436936108        437188089        441117074        441343100       
449986835        450026299        450062435        450098165        450133970   
    450169503        450205034        450240270        450275904       
450311303        450346663        450381926        450417092        450452354   
    450487715   

436221774

    436936165        437188121        441117157        441343118       
449986850        450026307        450062443        450098173        450133988   
    450169511        450205042        450240288        450275912       
450311311        450346671        450381934        450417100        450452362   
    450487723   

436222145

    436936207        437188147        441117314        441343126       
449986884        450026315        450062450        450098181        450133996   
    450169529        450205059        450240296        450275920       
450311329        450346689        450381942        450417118        450452370   
    450487731   

436222186

    436936231        437188188        441117322        441343233       
449986959        450026323        450062468        450098199        450134002   
    450169537        450205067        450240304        450275938       
450311337        450346697        450381959        450417126        450452388   
    450487749   

436222384

    436936330        437188238        441117520        441343316       
449986967        450026331        450062476        450098215        450134010   
    450169545        450205075        450240312        450275946       
450311345        450346705        450381967        450417134        450452404   
    450487756   

436222996

    436936348        437188311        441117579        441343340       
449986991        450026349        450062484        450098223        450134028   
    450169552        450205083        450240320        450275953       
450311352        450346713        450381975        450417142        450452412   
    450487764   

436223408

    436936355        437188329        441117660        441343415       
449987007        450026356        450062492        450098231        450134036   
    450169560        450205091        450240338        450275961       
450311360        450346721        450381983        450417159        450452420   
    450487772   

436223481

    436936538        437188360        441117736        441343555       
449987015        450026364        450062500        450098249        450134044   
    450169578        450205109        450240346        450275979       
450311378        450346739        450381991        450417167        450452438   
    450487780   

436223564

    436936553        437188378        441117785        441343563       
449987023        450026372        450062518        450098256        450134051   
    450169586        450205117        450240353        450275987       
450311386        450346747        450382007        450417175        450452446   
    450487798   

436223630

    436936819        437188386        441117827        441343589       
449987080        450026380        450062526        450098264        450134069   
    450169594        450205125        450240361        450275995       
450311394        450346754        450382015        450417183        450452453   
    450487806   

436225882

    436936835        437188477        441117850        441343621       
449987098        450026398        450062534        450098272        450134077   
    450169602        450205133        450240379        450276001       
450311402        450346762        450382023        450417191        450452461   
    450487814   

436226302

    436936868        437188485        441117991        441343738       
449987106        450026406        450062542        450098280        450134085   
    450169610        450205141        450240387        450276019       
450311410        450346770        450382031        450417209        450452479   
    450487822   

436226583

    436937023        437188543        441118072        441343795       
449987163        450026414        450062559        450098298        450134093   
    450169628        450205158        450240395        450276027       
450311428        450346788        450382049        450417217        450452487   
    450487830   

436226781

    436937106        437188618        441118106        441343837       
449987213        450026422        450062567        450098306        450134101   
    450169636        450205166        450240411        450276035       
450311436        450346796        450382056        450417225        450452495   
    450487848   

436227755

    436937189        437188634        441118148        441343985       
449987247        450026430        450062583        450098314        450134119   
    450169644        450205174        450240429        450276043       
450311444        450346804        450382064        450417233        450452503   
    450487855   

436227888

    436937262        437188642        441118155        441344058       
449987296        450026448        450062591        450098322        450134127   
    450169651        450205182        450240437        450276050       
450311451        450346812        450382072        450417241        450452511   
    450487863   

436227912

    436937270        437188675        441118213        441344116       
449987312        450026455        450062609        450098330        450134135   
    450169669        450205190        450240445        450276068       
450311469        450346820        450382080        450417258        450452529   
    450487871   

436228076

    436937346        437188857        441118221        441344124       
449987346        450026463        450062617        450098348        450134143   
    450169677        450205208        450240452        450276076       
450311477        450346838        450382098        450417266        450452537   
    450487889   

436228233

    436937445        437188899        441118247        441344157       
449987379        450026471        450062625        450098355        450134150   
    450169685        450205216        450240460        450276084       
450311485        450346846        450382106        450417274        450452552   
    450487897   

436228753

    436937494        437188923        441118312        441344165       
449987387        450026489        450062633        450098363        450134168   
    450169693        450205224        450240478        450276092       
450311493        450346853        450382114        450417282        450452560   
    450487905   

436228944

    436937577        437188931        441118429        441344181       
449987486        450026497        450062641        450098371        450134176   
    450169701        450205232        450240486        450276118       
450311501        450346861        450382122        450417290        450452578   
    450487913   

436230239

    436937650        437188949        441118551        441344199       
449987502        450026505        450062658        450098389        450134184   
    450169719        450205240        450240494        450276126       
450311519        450346879        450382130        450417308        450452586   
    450487921   

436230650

    436937692        437188972        441118577        441344215       
449987528        450026513        450062666        450098397        450134192   
    450169727        450205257        450240502        450276134       
450311527        450346887        450382148        450417316        450452594   
    450487939   

436232771

    436937726        437188980        441118593        441344223       
449987585        450026521        450062674        450098405        450134200   
    450169735        450205265        450240510        450276142       
450311535        450346895        450382155        450417324        450452602   
    450487947   

436235154

    436937734        437189004        441118668        441344405       
449987601        450026539        450062682        450098413        450134218   
    450169743        450205273        450240528        450276159       
450311543        450346903        450382163        450417332        450452610   
    450487954   

436236640

    436937791        437189038        441118700        441344454       
449987635        450026547        450062690        450098421        450134226   
    450169750        450205281        450240536        450276167       
450311550        450346911        450382171        450417340        450452628   
    450487962   

436237234

    436937825        437189061        441118841        441344470       
449987643        450026554        450062708        450098439        450134234   
    450169768        450205299        450240544        450276175       
450311568        450346929        450382189        450417357        450452636   
    450487970   

436237846

    436937866        437189079        441118874        441344488       
449987676        450026562        450062716        450098447        450134242   
    450169776        450205307        450240551        450276183       
450311576        450346937        450382197        450417365        450452644   
    450487988   

436237945

    436937965        437189186        441118890        441344520       
449987692        450026570        450062724        450098454        450134259   
    450169784        450205315        450240569        450276191       
450311584        450346945        450382205        450417373        450452651   
    450487996   

436238125

    436937973        437189236        441118965        441344553       
449987726        450026588        450062732        450098462        450134267   
    450169792        450205323        450240577        450276209       
450311592        450346952        450382213        450417381        450452669   
    450488002   

436238547

    436937999        437189269        441119104        441344595       
449987734        450026596        450062740        450098470        450134275   
    450169800        450205331        450240585        450276217       
450311600        450346960        450382221        450417399        450452677   
    450488010   

436238687

    436938187        437189293        441119161        441344629       
449987767        450026604        450062765        450098488        450134283   
    450169818        450205349        450240593        450276225       
450311618        450346978        450382239        450417415        450452685   
    450488028   

436238844

    436938435        437189376        441119203        441344637       
449987791        450026612        450062773        450098496        450134291   
    450169826        450205356        450240601        450276233       
450311634        450346986        450382247        450417423        450452693   
    450488036   

436239552

    436938443        437189418        441119245        441344751       
449987809        450026620        450062781        450098504        450134309   
    450169834        450205364        450240619        450276241       
450311642        450346994        450382254        450417431        450452701   
    450488044   

436240337

    436938450        437189434        441119252        441344769       
449987817        450026638        450062799        450098512        450134317   
    450169842        450205372        450240627        450276258       
450311659        450347000        450382262        450417449        450452719   
    450488051   

436240451

    436938492        437189475        441119385        441344785       
449987890        450026646        450062807        450098520        450134325   
    450169859        450205380        450240635        450276266       
450311667        450347018        450382270        450417456        450452727   
    450488069   

436241491

    436938567        437189491        441119625        441344801       
449987924        450026653        450062815        450098538        450134333   
    450169867        450205398        450240643        450276274       
450311675        450347026        450382288        450417464        450452735   
    450488077   

436241822

    436938591        437189590        441119658        441344850       
449987940        450026661        450062823        450098546        450134341   
    450169875        450205406        450240650        450276282       
450311683        450347034        450382296        450417472        450452750   
    450488085   

436241939

    436938773        437189657        441119740        441344876       
449987965        450026679        450062831        450098553        450134358   
    450169883        450205414        450240668        450276290       
450311691        450347042        450382304        450417480        450452768   
    450488093   

436242291

    436938815        437189681        441119856        441344884       
449987981        450026687        450062849        450098561        450134366   
    450169891        450205422        450240676        450276308       
450311709        450347059        450382312        450417498        450452776   
    450488119   

436242366

    436938831        437189749        441119864        441344892       
449988088        450026695        450062856        450098579        450134374   
    450169909        450205430        450240692        450276316       
450311717        450347067        450382320        450417506        450452784   
    450488127   

436242804

    436938914        437189780        441119898        441344967       
449988104        450026703        450062864        450098587        450134382   
    450169917        450205448        450240700        450276324       
450311725        450347075        450382338        450417514        450452792   
    450488135   

436243216

    436938971        437189798        441119914        441344975       
449988138        450026711        450062872        450098595        450134390   
    450169925        450205455        450240718        450276332       
450311733        450347083        450382346        450417522        450452800   
    450488143   

436243273

    436938997        437189822        441119922        441345006       
449988161        450026729        450062880        450098603        450134408   
    450169933        450205463        450240726        450276340       
450311741        450347091        450382353        450417530        450452818   
    450488150   

436243331

    436939011        437189830        441119948        441345030       
449988229        450026737        450062898        450098611        450134416   
    450169941        450205471        450240734        450276357       
450311758        450347109        450382361        450417548        450452826   
    450488168   

436243349

    436939078        437189848        441120052        441345220       
449988252        450026745        450062906        450098637        450134424   
    450169958        450205489        450240742        450276365       
450311766        450347117        450382379        450417555        450452834   
    450488176   

436243364

    436939144        437189871        441120060        441345246       
449988294        450026752        450062914        450098645        450134432   
    450169966        450205497        450240759        450276373       
450311774        450347125        450382387        450417563        450452842   
    450488184   

436243711

    436939243        437189947        441120078        441345287       
449988302        450026760        450062922        450098652        450134440   
    450169974        450205505        450240767        450276381       
450311782        450347133        450382395        450417571        450452859   
    450488192   

436244024

    436939375        437189970        441120136        441345329       
449988401        450026778        450062930        450098660        450134457   
    450169982        450205513        450240775        450276399       
450311790        450347141        450382403        450417589        450452867   
    450488200   

 

SCH-A-13



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436244123

    436939425        437190044        441120144        441345378       
449988427        450026786        450062948        450098678        450134465   
    450169990        450205521        450240809        450276407       
450311808        450347158        450382411        450417597        450452875   
    450488218   

436244966

    436939433        437190127        441120185        441345402       
449988476        450026794        450062955        450098686        450134473   
    450170006        450205539        450240817        450276415       
450311816        450347166        450382429        450417605        450452883   
    450488226   

436245575

    436940258        437190218        441120433        441345410       
449988492        450026802        450062963        450098694        450134481   
    450170014        450205547        450240825        450276423       
450311824        450347174        450382437        450417613        450452891   
    450488234   

436246110

    436940266        437190390        441120441        441345436       
449988518        450026810        450062971        450098702        450134499   
    450170022        450205554        450240833        450276431       
450311832        450347182        450382445        450417621        450452909   
    450488242   

436246201

    436940316        437190424        441120458        441345444       
449988567        450026828        450062989        450098728        450134507   
    450170030        450205562        450240841        450276449       
450311840        450347190        450382452        450417639        450452917   
    450488259   

436246334

    436940373        437190432        441120482        441345493       
449988575        450026851        450062997        450098736        450134515   
    450170048        450205570        450240858        450276456       
450311857        450347208        450382460        450417647        450452925   
    450488267   

436246359

    436940407        437190549        441120490        441345519       
449988716        450026869        450063003        450098744        450134523   
    450170055        450205588        450240866        450276464       
450311865        450347216        450382478        450417654        450452933   
    450488275   

436248827

    436940415        437190598        441120524        441345527       
449988807        450026877        450063011        450098751        450134531   
    450170063        450205596        450240874        450276472       
450311873        450347224        450382486        450417662        450452941   
    450488283   

436249916

    436940456        437190606        441120599        441345634       
449988880        450026885        450063029        450098769        450134549   
    450170071        450205604        450240882        450276480       
450311881        450347232        450382494        450417670        450452958   
    450488291   

436251185

    436940464        437190622        441120631        441345733       
449988898        450026893        450063037        450098777        450134556   
    450170089        450205612        450240890        450276498       
450311899        450347240        450382502        450417688        450452966   
    450488309   

436251300

    436940498        437190663        441120649        441345782       
449988914        450026919        450063045        450098785        450134564   
    450170097        450205620        450240908        450276506       
450311907        450347257        450382510        450417696        450452974   
    450488317   

436251367

    436940563        437190713        441120656        441345790       
449988930        450026927        450063052        450098793        450134572   
    450170105        450205638        450240916        450276514       
450311915        450347265        450382528        450417704        450452982   
    450488325   

436251474

    436940787        437190762        441120664        441345873       
449988955        450026935        450063060        450098801        450134580   
    450170113        450205646        450240924        450276522       
450311923        450347273        450382536        450417712        450452990   
    450488333   

436252159

    436940795        437190820        441120672        441345949       
449988989        450026943        450063078        450098819        450134598   
    450170121        450205653        450240932        450276530       
450311931        450347281        450382544        450417720        450453006   
    450488341   

436252274

    436940829        437190994        441120805        441345980       
449989128        450026950        450063086        450098827        450134606   
    450170139        450205661        450240940        450276548       
450311949        450347299        450382551        450417738        450453014   
    450488358   

436252373

    436940944        437191059        441120813        441346087       
449989177        450026968        450063094        450098835        450134614   
    450170147        450205679        450240957        450276563       
450311956        450347307        450382569        450417746        450453022   
    450488366   

436252613

    436940951        437191141        441120961        441346095       
449989276        450026976        450063102        450098843        450134622   
    450170154        450205687        450240965        450276571       
450311964        450347315        450382577        450417753        450453030   
    450488374   

436252779

    436940993        437191281        441121084        441346145       
449989292        450026984        450063110        450098850        450134630   
    450170162        450205695        450240973        450276589       
450311972        450347323        450382585        450417761        450453048   
    450488382   

436253504

    436941009        437191380        441121100        441346178       
449989383        450026992        450063128        450098868        450134648   
    450170170        450205703        450240981        450276597       
450311980        450347331        450382593        450417779        450453055   
    450488390   

436253876

    436941033        437191489        441121209        441346210       
449989433        450027008        450063136        450098876        450134655   
    450170188        450205711        450240999        450276605       
450311998        450347349        450382601        450417795        450453063   
    450488408   

436254445

    436941058        437191810        441121225        441346384       
449989441        450027016        450063144        450098884        450134663   
    450170196        450205729        450241005        450276613       
450312004        450347356        450382619        450417803        450453071   
    450488416   

436254650

    436941132        437191919        441121233        441346442       
449989466        450027024        450063151        450098892        450134671   
    450170204        450205737        450241013        450276621       
450312012        450347364        450382627        450417829        450453089   
    450488424   

436255814

    436941165        437191927        441121282        441346517       
449989490        450027032        450063169        450098900        450134689   
    450170212        450205745        450241021        450276639       
450312020        450347372        450382635        450417837        450453097   
    450488432   

436255848

    436941439        437192099        441121456        441346608       
449989581        450027040        450063177        450098918        450134697   
    450170220        450205752        450241039        450276647       
450312038        450347380        450382643        450417845        450453105   
    450488440   

436255905

    436941488        437192255        441121548        441346632       
449989607        450027057        450063193        450098926        450134705   
    450170238        450205760        450241047        450276654       
450312046        450347398        450382650        450417852        450453113   
    450488457   

436256259

    436941512        437192263        441121654        441346699       
449989615        450027065        450063201        450098942        450134713   
    450170246        450205778        450241054        450276662       
450312053        450347406        450382668        450417860        450453121   
    450488465   

436256689

    436941603        437192305        441121704        441346764       
449989649        450027073        450063219        450098959        450134721   
    450170253        450205786        450241062        450276670       
450312061        450347414        450382676        450417878        450453139   
    450488473   

436256721

    436941629        437192347        441121779        441346806       
449989664        450027081        450063227        450098967        450134739   
    450170261        450205794        450241070        450276688       
450312079        450347422        450382684        450417886        450453147   
    450488481   

436257554

    436941645        437192354        441121811        441346905       
449989672        450027099        450063235        450098975        450134747   
    450170279        450205802        450241088        450276696       
450312095        450347430        450382692        450417894        450453154   
    450488499   

436258313

    436941736        437192438        441121829        441346954       
449989706        450027107        450063243        450098983        450134754   
    450170287        450205810        450241096        450276704       
450312103        450347448        450382700        450417910        450453162   
    450488507   

436258602

    436941744        437192487        441121837        441347028       
449989714        450027115        450063250        450098991        450134762   
    450170295        450205828        450241104        450276720       
450312111        450347455        450382718        450417928        450453170   
    450488515   

436259436

    436941769        437192537        441121878        441347077       
449989730        450027131        450063268        450099007        450134770   
    450170303        450205836        450241112        450276738       
450312129        450347463        450382726        450417936        450453188   
    450488531   

436259972

    436941827        437192594        441121977        441347085       
449989797        450027149        450063276        450099015        450134788   
    450170311        450205844        450241120        450276746       
450312137        450347471        450382734        450417944        450453196   
    450488549   

436261358

    436941843        437192701        441122066        441347127       
449989813        450027156        450063284        450099023        450134796   
    450170329        450205851        450241138        450276753       
450312145        450347489        450382742        450417951        450453204   
    450488556   

436261457

    436941850        437192792        441122074        441347150       
449989821        450027164        450063292        450099031        450134804   
    450170337        450205869        450241146        450276761       
450312152        450347497        450382759        450417969        450453212   
    450488564   

436261648

    436941868        437192826        441122090        441347374       
449989839        450027172        450063318        450099049        450134812   
    450170345        450205877        450241153        450276779       
450312160        450347505        450382767        450417977        450453220   
    450488572   

436261689

    436942114        437192883        441122108        441347473       
449989847        450027180        450063326        450099056        450134820   
    450170352        450205885        450241161        450276787       
450312178        450347513        450382775        450417985        450453238   
    450488580   

436264014

    436942122        437192933        441122157        441347515       
449989854        450027198        450063334        450099064        450134838   
    450170360        450205893        450241179        450276795       
450312186        450347521        450382783        450417993        450453246   
    450488598   

436265060

    436942411        437192941        441122207        441347523       
449989938        450027206        450063342        450099072        450134846   
    450170378        450205901        450241187        450276803       
450312194        450347539        450382791        450418009        450453253   
    450488606   

436266704

    436942627        437193592        441122231        441347549       
449989946        450027214        450063359        450099098        450134853   
    450170386        450205919        450241195        450276811       
450312202        450347547        450382809        450418017        450453261   
    450488614   

436267751

    436942676        437193626        441122256        441347697       
449989953        450027222        450063367        450099106        450134879   
    450170394        450205927        450241203        450276829       
450312210        450347554        450382817        450418025        450453287   
    450488622   

436268445

    436942718        437193683        441122348        441347721       
449990019        450027230        450063375        450099114        450134887   
    450170402        450205935        450241211        450276837       
450312228        450347562        450382825        450418033        450453295   
    450488630   

436268841

    436942817        437193691        441122397        441347762       
449990027        450027248        450063383        450099122        450134895   
    450170410        450205943        450241229        450276845       
450312236        450347570        450382833        450418041        450453303   
    450488648   

436268957

    436942825        437193709        441122660        441347804       
449990043        450027255        450063391        450099130        450134903   
    450170428        450205950        450241237        450276852       
450312244        450347588        450382841        450418058        450453311   
    450488655   

436269294

    436942833        437193733        441122686        441347846       
449990068        450027271        450063409        450099148        450134911   
    450170436        450205968        450241245        450276860       
450312251        450347596        450382858        450418066        450453329   
    450488663   

436269328

    436942874        437193774        441122819        441347879       
449990118        450027289        450063417        450099155        450134929   
    450170444        450205976        450241252        450276878       
450312269        450347604        450382866        450418074        450453337   
    450488671   

436269773

    436942965        437193808        441122843        441347937       
449990126        450027297        450063425        450099163        450134937   
    450170451        450205984        450241260        450276886       
450312277        450347612        450382874        450418082        450453345   
    450488689   

436269930

    436943005        437193824        441122942        441348174       
449990167        450027305        450063433        450099171        450134945   
    450170469        450205992        450241278        450276894       
450312285        450347620        450382882        450418090        450453352   
    450488697   

436270789

    436943013        437193873        441123098        441348232       
449990191        450027313        450063441        450099189        450134952   
    450170477        450206008        450241286        450276902       
450312293        450347638        450382890        450418108        450453360   
    450488705   

436271050

    436943088        437193923        441123155        441348349       
449990241        450027321        450063458        450099197        450134960   
    450170485        450206016        450241294        450276910       
450312301        450347646        450382908        450418116        450453378   
    450488713   

436272231

    436943211        437193964        441123163        441348380       
449990258        450027339        450063466        450099205        450134978   
    450170493        450206024        450241302        450276928       
450312319        450347653        450382916        450418124        450453386   
    450488721   

436272892

    436943229        437193972        441123171        441348448       
449990308        450027347        450063474        450099213        450134986   
    450170501        450206032        450241310        450276936       
450312327        450347661        450382924        450418132        450453394   
    450488739   

436273056

    436943245        437193998        441123239        441348471       
449990324        450027354        450063482        450099221        450134994   
    450170519        450206040        450241328        450276944       
450312335        450347679        450382932        450418140        450453402   
    450488747   

436273205

    436943310        437194038        441123296        441348547       
449990357        450027362        450063490        450099239        450135009   
    450170527        450206057        450241336        450276951       
450312343        450347687        450382940        450418157        450453410   
    450488754   

436273882

    436943328        437194061        441123338        441348562       
449990498        450027370        450063508        450099247        450135017   
    450170535        450206065        450241344        450276969       
450312350        450347695        450382957        450418165        450453428   
    450488762   

436273965

    436943435        437194194        441123361        441348604       
449990571        450027388        450063516        450099254        450135025   
    450170543        450206073        450241351        450276977       
450312368        450347703        450382965        450418173        450453436   
    450488770   

436273973

    436943484        437194244        441123403        441348711       
449990712        450027396        450063524        450099262        450135033   
    450170550        450206081        450241369        450276985       
450312376        450347711        450382973        450418181        450453444   
    450488788   

436274146

    436943534        437194269        441123429        441348745       
449990720        450027404        450063532        450099270        450135041   
    450170568        450206099        450241377        450276993       
450312384        450347729        450382981        450418199        450453451   
    450488796   

436274195

    436943542        437194285        441123510        441348828       
449990738        450027412        450063540        450099288        450135058   
    450170576        450206107        450241385        450277009       
450312392        450347737        450382999        450418207        450453469   
    450488804   

436274229

    436943591        437194327        441123668        441348844       
449990761        450027420        450063557        450099296        450135074   
    450170584        450206115        450241401        450277017       
450312400        450347745        450383005        450418215        450453477   
    450488812   

436274260

    436943633        437194350        441123684        441349644       
449990779        450027438        450063573        450099304        450135082   
    450170592        450206123        450241419        450277025       
450312418        450347752        450383013        450418223        450453485   
    450488820   

436275127

    436943682        437194418        441123700        441349651       
449990795        450027446        450063581        450099312        450135090   
    450170600        450206131        450241427        450277033       
450312426        450347760        450383021        450418231        450453501   
    450488838   

436275515

    436943690        437194533        441123718        441349727       
449990811        450027453        450063599        450099320        450135108   
    450170618        450206149        450241435        450277041       
450312434        450347778        450383039        450418249        450453519   
    450488846   

 

SCH-A-14



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436276018

    436943740        437194558        441123866        441349792       
449990860        450027461        450063607        450099338        450135116   
    450170626        450206156        450241443        450277058       
450312442        450347786        450383047        450418256        450453527   
    450488853   

436276281

    436943781        437197486        441124112        441349826       
449990936        450027479        450063615        450099346        450135124   
    450170634        450206164        450241450        450277066       
450312459        450347794        450383054        450418264        450453535   
    450488861   

436276364

    436943864        437197494        441124120        441349834       
449990951        450027487        450063623        450099353        450135132   
    450170642        450206172        450241468        450277074       
450312467        450347802        450383062        450418272        450453543   
    450488879   

436276901

    436943872        437197510        441124161        441349867       
449990977        450027495        450063631        450099361        450135140   
    450170659        450206180        450241476        450277082       
450312475        450347810        450383070        450418280        450453550   
    450488887   

436277651

    436943898        437197544        441124179        441349966       
449991009        450027503        450063649        450099379        450135157   
    450170667        450206198        450241484        450277090       
450312483        450347828        450383088        450418298        450453568   
    450488895   

436277719

    436943906        440866895        441124260        441349982       
449991173        450027511        450063656        450099387        450135165   
    450170675        450206206        450241492        450277108       
450312491        450347836        450383096        450418306        450453584   
    450488903   

436278246

    436943922        440866903        441124492        441350147       
449991330        450027529        450063664        450099395        450135173   
    450170683        450206214        450241500        450277116       
450312509        450347844        450383104        450418314        450453592   
    450488911   

436278535

    436943948        440866929        441124518        441350154       
449991348        450027537        450063672        450099403        450135181   
    450170691        450206222        450241518        450277124       
450312517        450347851        450383112        450418322        450453600   
    450488929   

436279392

    436943971        440866945        441124542        441350261       
449991355        450027545        450063698        450099411        450135199   
    450170709        450206230        450241526        450277132       
450312525        450347869        450383120        450418330        450453618   
    450488937   

436279822

    436944078        440867000        441124609        441350279       
449991363        450027552        450063706        450099429        450135207   
    450170717        450206248        450241534        450277140       
450312533        450347877        450383138        450418348        450453626   
    450488945   

436281141

    436944086        440867042        441124641        441350303       
449991371        450027560        450063714        450099437        450135215   
    450170725        450206255        450241542        450277157       
450312541        450347885        450383146        450418355        450453634   
    450488952   

436281398

    436944235        440867075        441124658        441350329       
449991389        450027578        450063722        450099445        450135223   
    450170733        450206263        450241559        450277165       
450312558        450347893        450383153        450418363        450453642   
    450488960   

436281513

    436944292        440867083        441124674        441350394       
449991397        450027586        450063730        450099452        450135231   
    450170741        450206271        450241567        450277173       
450312566        450347901        450383161        450418371        450453659   
    450488978   

436281729

    436944300        440867125        441124781        441350436       
449991405        450027594        450063748        450099460        450135249   
    450170758        450206289        450241575        450277181       
450312574        450347919        450383179        450418389        450453667   
    450488986   

436283733

    436944433        440867257        441124864        441350493       
449991413        450027602        450063755        450099478        450135256   
    450170766        450206297        450241583        450277199       
450312582        450347927        450383187        450418397        450453675   
    450488994   

436284483

    436944441        440867281        441124914        441350592       
449991421        450027610        450063763        450099486        450135264   
    450170774        450206305        450241591        450277207       
450312590        450347935        450383195        450418405        450453683   
    450489000   

436284657

    436944508        440867315        441125044        441350659       
449991439        450027628        450063771        450099494        450135272   
    450170782        450206313        450241609        450277215       
450312608        450347943        450383203        450418413        450453691   
    450489018   

436287288

    436944524        440867323        441125069        441350709       
449991447        450027636        450063789        450099502        450135280   
    450170790        450206321        450241617        450277231       
450312616        450347950        450383211        450418421        450453709   
    450489026   

436287536

    436944565        440867356        441125093        441350725       
449991454        450027644        450063797        450099510        450135298   
    450170808        450206339        450241625        450277249       
450312624        450347968        450383229        450418439        450453717   
    450489034   

436287908

    436944599        440867380        441125101        441350782       
449991462        450027651        450063805        450099528        450135306   
    450170816        450206347        450241633        450277256       
450312632        450347976        450383237        450418447        450453725   
    450489042   

436288369

    436944623        440867521        441125440        441350790       
449991470        450027669        450063813        450099536        450135314   
    450170824        450206354        450241641        450277264       
450312640        450347984        450383245        450418462        450453733   
    450489059   

436288534

    436944631        440867547        441125481        441350873       
449991488        450027677        450063821        450099544        450135322   
    450170832        450206362        450241658        450277272       
450312657        450347992        450383252        450418470        450453741   
    450489067   

436289342

    436944763        440867562        441125531        441350980       
449991496        450027685        450063839        450099551        450135330   
    450170840        450206370        450241666        450277280       
450312665        450348008        450383260        450418488        450453758   
    450489075   

436289409

    436944771        440867612        441125689        441350998       
449991504        450027693        450063847        450099569        450135348   
    450170857        450206388        450241674        450277298       
450312673        450348016        450383278        450418496        450453766   
    450489083   

436290605

    436944862        440867729        441125796        441351178       
449991512        450027701        450063854        450099577        450135355   
    450170865        450206396        450241682        450277306       
450312681        450348024        450383286        450418504        450453774   
    450489091   

436290936

    436945448        440867745        441125978        441351210       
449991520        450027719        450063862        450099585        450135363   
    450170873        450206404        450241690        450277314       
450312699        450348032        450383294        450418512        450453782   
    450489109   

436291009

    436945463        440867844        441126083        441351293       
449991538        450027735        450063870        450099593        450135371   
    450170881        450206412        450241708        450277322       
450312707        450348040        450383302        450418520        450453790   
    450489117   

436291108

    436945471        440867885        441126133        441351319       
449991546        450027743        450063888        450099601        450135389   
    450170899        450206420        450241724        450277330       
450312715        450348057        450383310        450418538        450453808   
    450489125   

436291645

    436945489        440867893        441126158        441351343       
449991553        450027750        450063896        450099619        450135397   
    450170907        450206438        450241732        450277348       
450312723        450348065        450383328        450418546        450453816   
    450489133   

436291660

    436945661        440867919        441126224        441351384       
449991561        450027768        450063904        450099627        450135405   
    450170915        450206446        450241740        450277355       
450312731        450348073        450383336        450418553        450453824   
    450489141   

436291876

    436945851        440867992        441126281        441351400       
449991579        450027776        450063912        450099635        450135413   
    450170923        450206453        450241757        450277363       
450312749        450348081        450383344        450418561        450453832   
    450489158   

436291967

    436945935        440868057        441126331        441351434       
449991587        450027784        450063920        450099643        450135421   
    450170931        450206461        450241765        450277371       
450312756        450348099        450383351        450418579        450453840   
    450489166   

436292312

    436946073        440868107        441126406        441351467       
449991595        450027792        450063938        450099650        450135439   
    450170949        450206479        450241773        450277389       
450312764        450348107        450383369        450418587        450453857   
    450489174   

436292544

    436946081        440868164        441127990        441351475       
449991603        450027800        450063946        450099668        450135447   
    450170956        450206487        450241781        450277397       
450312772        450348115        450383377        450418595        450453865   
    450489182   

436292742

    436946149        440868206        441128006        441351491       
449991611        450027818        450063953        450099676        450135454   
    450170964        450206495        450241799        450277405       
450312780        450348123        450383385        450418603        450453873   
    450489190   

436293047

    436946180        440868222        441128220        441351509       
449991629        450027826        450063961        450099684        450135462   
    450170980        450206503        450241807        450277413       
450312798        450348131        450383393        450418611        450453881   
    450489208   

436293112

    436946263        440868297        441128253        441351525       
449991637        450027834        450063979        450099692        450135470   
    450170998        450206511        450241815        450277421       
450312806        450348149        450383401        450418629        450453899   
    450489216   

436293344

    436946271        440868305        441128287        441351541       
449991645        450027842        450063987        450099700        450135488   
    450171004        450206529        450241823        450277439       
450312814        450348156        450383419        450418637        450453907   
    450489224   

436293641

    436946297        440868354        441128295        441351558       
449991652        450027859        450063995        450099718        450135496   
    450171012        450206537        450241831        450277447       
450312822        450348164        450383427        450418645        450453915   
    450489232   

436293658

    436946586        440868362        441128360        441351590       
449991660        450027867        450064001        450099726        450135504   
    450171020        450206545        450241849        450277454       
450312830        450348172        450383435        450418652        450453923   
    450489240   

436295398

    436946644        440868396        441128402        441351608       
449991678        450027875        450064019        450099734        450135512   
    450171038        450206552        450241856        450277462       
450312848        450348180        450383443        450418660        450453931   
    450489257   

436295463

    436946883        440868537        441128451        441351616       
449991686        450027883        450064027        450099742        450135520   
    450171046        450206560        450241864        450277470       
450312855        450348198        450383450        450418678        450453949   
    450489265   

436295810

    436946933        440868610        441128485        441351764       
449991694        450027891        450064035        450099759        450135538   
    450171053        450206578        450241872        450277488       
450312863        450348206        450383468        450418686        450453956   
    450489273   

436295869

    436946974        440868693        441128584        441351772       
449991702        450027909        450064043        450099767        450135546   
    450171061        450206586        450241880        450277496       
450312871        450348214        450383476        450418694        450453964   
    450489281   

436296594

    436947063        440868925        441128733        441351780       
449991710        450027917        450064050        450099775        450135553   
    450171079        450206594        450241898        450277504       
450312889        450348222        450383484        450418702        450453972   
    450489299   

436298327

    436947089        440869022        441128758        441351848       
449991728        450027925        450064068        450099783        450135561   
    450171087        450206602        450241906        450277512       
450312897        450348248        450383492        450418710        450453980   
    450489307   

436298335

    436947170        440869089        441128766        441351947       
449991736        450027933        450064076        450099791        450135579   
    450171095        450206610        450241914        450277520       
450312905        450348255        450383500        450418728        450453998   
    450489315   

436298533

    436947220        440869097        441128790        441351962       
449991744        450027941        450064084        450099809        450135587   
    450171103        450206628        450241922        450277538       
450312913        450348263        450383518        450418736        450454004   
    450489323   

436298954

    436947329        440869170        441128899        441351988       
449991751        450027958        450064092        450099817        450135595   
    450171111        450206636        450241930        450277546       
450312921        450348271        450383526        450418744        450454012   
    450489331   

436299515

    436947378        440869303        441128949        441352036       
449991769        450027966        450064100        450099825        450135603   
    450171129        450206644        450241948        450277553       
450312939        450348289        450383534        450418751        450454020   
    450489349   

436300628

    436947410        440869311        441128972        441352044       
449991785        450027974        450064118        450099833        450135611   
    450171137        450206651        450241955        450277561       
450312947        450348297        450383542        450418769        450454038   
    450489356   

436300826

    436947436        440869451        441128980        441352127       
449991793        450027982        450064126        450099841        450135629   
    450171145        450206669        450241963        450277579       
450312954        450348305        450383559        450418777        450454046   
    450489364   

436300842

    436947451        440869501        441129004        441352200       
449991801        450027990        450064134        450099858        450135637   
    450171152        450206677        450241971        450277587       
450312962        450348313        450383567        450418785        450454053   
    450489372   

436301709

    436947600        440869584        441129053        441352242       
449991819        450028006        450064142        450099866        450135645   
    450171160        450206685        450241989        450277595       
450312970        450348321        450383575        450418793        450454061   
    450489380   

436301725

    436947634        440869659        441129087        441352259       
449991827        450028014        450064159        450099874        450135652   
    450171178        450206693        450241997        450277603       
450312988        450348339        450383583        450418801        450454079   
    450489398   

436302145

    436947709        440869683        441129095        441352267       
449991835        450028022        450064167        450099882        450135660   
    450171186        450206701        450242003        450277611       
450312996        450348347        450383591        450418819        450454087   
    450489406   

436302681

    436947717        440869709        441129178        441352309       
449991843        450028030        450064175        450099890        450135678   
    450171194        450206719        450242011        450277629       
450313002        450348354        450383609        450418827        450454095   
    450489414   

436303630

    436947790        440869758        441129186        441352317       
449991850        450028048        450064183        450099908        450135686   
    450171202        450206727        450242029        450277637       
450313010        450348362        450383617        450418835        450454103   
    450489422   

436303697

    436947881        440869774        441129244        441352408       
449991868        450028055        450064191        450099916        450135694   
    450171210        450206735        450242037        450277645       
450313028        450348370        450383625        450418843        450454111   
    450489430   

436304588

    436947956        440869915        441129269        441352424       
449991876        450028063        450064209        450099924        450135702   
    450171228        450206743        450242045        450277652       
450313036        450348388        450383633        450418850        450454129   
    450489448   

436304703

    436948012        440869980        441129301        441352432       
449991884        450028071        450064217        450099932        450135710   
    450171236        450206750        450242052        450277660       
450313044        450348396        450383641        450418868        450454137   
    450489455   

436305353

    436948145        440870053        441129350        441352515       
449991892        450028089        450064225        450099940        450135728   
    450171244        450206768        450242060        450277678       
450313051        450348404        450383658        450418876        450454145   
    450489463   

436305932

    436948210        440870103        441129400        441352531       
449991900        450028097        450064233        450099957        450135736   
    450171251        450206776        450242078        450277686       
450313069        450348412        450383666        450418884        450454152   
    450489471   

 

SCH-A-15



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436306492

    436948301        440870152        441129426        441352549       
449991918        450028105        450064241        450099965        450135744   
    450171269        450206784        450242086        450277694       
450313077        450348420        450383674        450418892        450454160   
    450489489   

436306583

    436948319        440870178        441129491        441352556       
449991926        450028113        450064258        450099973        450135751   
    450171277        450206792        450242094        450277702       
450313085        450348438        450383682        450418900        450454178   
    450489497   

436306773

    436948327        440870186        441129590        441352606       
449991934        450028121        450064266        450099981        450135769   
    450171285        450206800        450242102        450277710       
450313093        450348446        450383690        450418918        450454186   
    450489505   

436307201

    436948343        440870194        441129624        441352614       
449991942        450028139        450064274        450099999        450135777   
    450171293        450206818        450242110        450277728       
450313101        450348453        450383708        450418926        450454194   
    450489513   

436307375

    436948350        440870285        441129723        441352663       
449991959        450028147        450064282        450100003        450135785   
    450171301        450206826        450242128        450277736       
450313119        450348461        450383716        450418934        450454202   
    450489521   

436307425

    436948368        440870319        441129731        441352689       
449991967        450028154        450064290        450100011        450135793   
    450171319        450206834        450242136        450277744       
450313127        450348479        450383724        450418942        450454210   
    450489539   

436308449

    436948384        440870384        441129814        441352739       
449991975        450028162        450064308        450100029        450135801   
    450171327        450206842        450242144        450277751       
450313135        450348487        450383732        450418959        450454228   
    450489547   

436309157

    436948491        440870459        441129889        441352762       
449991983        450028170        450064316        450100037        450135819   
    450171335        450206859        450242151        450277769       
450313143        450348495        450383740        450418967        450454236   
    450489554   

436309215

    436948509        440870467        441129996        441352838       
449991991        450028188        450064324        450100045        450135827   
    450171343        450206867        450242169        450277777       
450313150        450348503        450383757        450418975        450454244   
    450489562   

436309926

    436948517        440870491        441130002        441352887       
449992007        450028196        450064332        450100052        450135835   
    450171350        450206875        450242177        450277785       
450313168        450348511        450383765        450418983        450454251   
    450489570   

436309983

    436948608        440870558        441130044        441352895       
449992015        450028204        450064340        450100060        450135843   
    450171368        450206883        450242185        450277793       
450313176        450348529        450383773        450418991        450454269   
    450489588   

436310262

    436948632        440870657        441130051        441352986       
449992023        450028212        450064357        450100078        450135850   
    450171376        450206891        450242193        450277801       
450313184        450348537        450383781        450419007        450454277   
    450489596   

436310387

    436948640        440870731        441130085        441353125       
449992031        450028220        450064365        450100086        450135868   
    450171384        450206909        450242201        450277819       
450313192        450348545        450383799        450419015        450454285   
    450489604   

436311302

    436948798        440870749        441130093        441353174       
449992049        450028238        450064373        450100094        450135876   
    450171392        450206917        450242219        450277827       
450313200        450348552        450383807        450419023        450454293   
    450489612   

436311385

    436948806        440870756        441130200        441353240       
449992056        450028246        450064381        450100102        450135884   
    450171400        450206933        450242227        450277835       
450313218        450348560        450383815        450419031        450454301   
    450489620   

436312565

    436948830        440870798        441130283        441353273       
449992064        450028253        450064399        450100110        450135892   
    450171418        450206941        450242235        450277843       
450313226        450348578        450383823        450419049        450454319   
    450489638   

436312656

    436948889        440870871        441130341        441353315       
449992072        450028261        450064407        450100128        450135900   
    450171426        450206958        450242243        450277850       
450313234        450348586        450383831        450419056        450454327   
    450489646   

436312912

    436948905        440870939        441130457        441353323       
449992080        450028279        450064415        450100136        450135918   
    450171434        450206966        450242250        450277868       
450313259        450348594        450383849        450419064        450454335   
    450489653   

436313258

    436948921        440870947        441130465        441353364       
449992098        450028287        450064423        450100144        450135926   
    450171442        450206974        450242268        450277876       
450313267        450348602        450383856        450419072        450454343   
    450489661   

436313514

    436948939        440871101        441130598        441353398       
449992106        450028295        450064431        450100151        450135934   
    450171459        450206982        450242276        450277884       
450313275        450348610        450383864        450419080        450454350   
    450489679   

436313589

    436948996        440871150        441130606        441353422       
449992114        450028303        450064449        450100169        450135942   
    450171467        450206990        450242284        450277892       
450313283        450348628        450383872        450419098        450454368   
    450489687   

436315485

    436949036        440871184        441130671        441353430       
449992122        450028311        450064456        450100177        450135959   
    450171475        450207006        450242292        450277900       
450313291        450348636        450383880        450419106        450454376   
    450489695   

436315667

    436949093        440871226        441130721        441353471       
449992130        450028329        450064464        450100185        450135967   
    450171483        450207014        450242300        450277918       
450313309        450348644        450383898        450419114        450454384   
    450489703   

436316079

    436949135        440871325        441130739        441353539       
449992148        450028337        450064472        450100193        450135975   
    450171491        450207022        450242318        450277926       
450313317        450348651        450383906        450419122        450454392   
    450489711   

436316764

    436949325        440871390        441130762        441353604       
449992155        450028345        450064480        450100201        450135983   
    450171509        450207030        450242326        450277934       
450313325        450348669        450383914        450419130        450454400   
    450489729   

436317077

    436949358        440871515        441130796        441353638       
449992163        450028352        450064498        450100219        450135991   
    450171517        450207048        450242334        450277942       
450313333        450348677        450383922        450419148        450454418   
    450489737   

436317143

    436949382        440871580        441130804        441353653       
449992171        450028360        450064506        450100227        450136007   
    450171525        450207055        450242342        450277959       
450313341        450348685        450383930        450419155        450454426   
    450489745   

436317168

    436949416        440871655        441130903        441353737       
449992189        450028378        450064514        450100235        450136023   
    450171533        450207063        450242359        450277967       
450313358        450348693        450383948        450419163        450454434   
    450489752   

436317564

    436949697        440871689        441130911        441353752       
449992197        450028386        450064522        450100243        450136031   
    450171541        450207071        450242367        450277975       
450313374        450348701        450383955        450419171        450454442   
    450489760   

436317648

    436949713        440871788        441130929        441353810       
449992205        450028394        450064530        450100250        450136049   
    450171558        450207089        450242375        450277983       
450313382        450348719        450383963        450419189        450454459   
    450489778   

436319453

    436949739        440871986        441131018        441353836       
449992213        450028402        450064548        450100268        450136056   
    450171566        450207097        450242383        450277991       
450313390        450348727        450383971        450419197        450454467   
    450489786   

436319990

    436949747        440872026        441131109        441353851       
449992221        450028410        450064555        450100276        450136064   
    450171574        450207105        450242391        450278007       
450313408        450348735        450383989        450419205        450454475   
    450489794   

436321293

    436949762        440872117        441131240        441353869       
449992239        450028428        450064563        450100284        450136072   
    450171582        450207113        450242409        450278015       
450313416        450348743        450383997        450419213        450454483   
    450489802   

436322101

    436949770        440872240        441131315        441353877       
449992247        450028436        450064571        450100292        450136080   
    450171590        450207121        450242417        450278023       
450313424        450348750        450384003        450419221        450454491   
    450489810   

436322119

    436949796        440872372        441131422        441353968       
449992254        450028451        450064589        450100300        450136098   
    450171608        450207139        450242425        450278031       
450313432        450348768        450384011        450419239        450454509   
    450489828   

436322242

    436949861        440872398        441131463        441353992       
449992262        450028469        450064597        450100318        450136106   
    450171616        450207147        450242433        450278049       
450313457        450348776        450384029        450419247        450454517   
    450489836   

436322374

    436949879        440872505        441131596        441354040       
449992270        450028477        450064605        450100326        450136114   
    450171624        450207154        450242441        450278056       
450313465        450348784        450384037        450419254        450454525   
    450489844   

436322572

    436949945        440872570        441131604        441354081       
449992288        450028485        450064613        450100334        450136122   
    450171632        450207162        450242458        450278064       
450313473        450348792        450384045        450419262        450454533   
    450489851   

436322952

    436949952        440872653        441131786        441354099       
449992296        450028493        450064621        450100342        450136130   
    450171640        450207188        450242466        450278072       
450313481        450348800        450384052        450419270        450454541   
    450489869   

436323331

    436950067        440872729        441131869        441354313       
449992304        450028501        450064639        450100359        450136148   
    450171657        450207196        450242474        450278080       
450313499        450348818        450384060        450419288        450454558   
    450489877   

436324396

    436950133        440872752        441131893        441354321       
449992312        450028519        450064647        450100367        450136155   
    450171665        450207204        450242482        450278098       
450313507        450348826        450384078        450419296        450454566   
    450489885   

436324487

    436950141        440872869        441131919        441354354       
449992320        450028527        450064654        450100375        450136163   
    450171673        450207212        450242490        450278106       
450313515        450348834        450384086        450419304        450454574   
    450489893   

436325534

    436950232        440872943        441132099        441354396       
449992338        450028535        450064662        450100383        450136171   
    450171699        450207220        450242508        450278114       
450313523        450348842        450384094        450419312        450454582   
    450489901   

436325955

    436950273        440873032        441132206        441354404       
449992346        450028543        450064670        450100391        450136197   
    450171707        450207238        450242516        450278122       
450313531        450348859        450384102        450419320        450454590   
    450489919   

436327605

    436950372        440873057        441132289        441354420       
449992353        450028550        450064688        450100409        450136205   
    450171715        450207246        450242524        450278130       
450313549        450348867        450384110        450419338        450454608   
    450489927   

436329015

    436950414        440873065        441132396        441354479       
449992361        450028568        450064696        450100417        450136213   
    450171723        450207253        450242532        450278148       
450313556        450348875        450384128        450419346        450454616   
    450489935   

436329528

    436950448        440873156        441132438        441354503       
449992379        450028576        450064704        450100425        450136221   
    450171731        450207261        450242540        450278155       
450313572        450348883        450384136        450419353        450454624   
    450489943   

436329668

    436951214        440873198        441132552        441354511       
449992387        450028584        450064712        450100433        450136239   
    450171749        450207279        450242557        450278163       
450313580        450348891        450384144        450419361        450454632   
    450489950   

436329957

    436951230        440873313        441132685        441354552       
449992395        450028592        450064720        450100441        450136247   
    450171756        450207287        450242565        450278171       
450313598        450348909        450384151        450419379        450454640   
    450489968   

436330344

    436951248        440873396        441132701        441354669       
449992403        450028600        450064738        450100458        450136254   
    450171764        450207295        450242573        450278189       
450313606        450348917        450384169        450419387        450454657   
    450489976   

436332134

    436951388        440873420        441132834        441354842       
449992411        450028618        450064746        450100466        450136262   
    450171772        450207303        450242581        450278197       
450313614        450348925        450384177        450419395        450454665   
    450489984   

436332514

    436951446        440873438        441132867        441354883       
449992429        450028626        450064753        450100474        450136270   
    450171780        450207311        450242599        450278205       
450313622        450348933        450384185        450419403        450454673   
    450489992   

436332688

    436951487        440873537        441132883        441354958       
449992437        450028634        450064761        450100482        450136288   
    450171798        450207329        450242607        450278213       
450313630        450348941        450384193        450419411        450454681   
    450490008   

436332779

    436951503        440873545        441132941        441355112       
449992445        450028642        450064779        450100490        450136296   
    450171806        450207337        450242615        450278221       
450313648        450348958        450384201        450419429        450454699   
    450490016   

436332787

    436951560        440873586        441132974        441355138       
449992452        450028659        450064787        450100508        450136304   
    450171814        450207345        450242623        450278239       
450313655        450348966        450384219        450419437        450454707   
    450490024   

436333827

    436951610        440873594        441133014        441355195       
449992460        450028667        450064795        450100516        450136312   
    450171822        450207352        450242631        450278247       
450313663        450348974        450384235        450419445        450454715   
    450490032   

436334015

    436951677        440873651        441133048        441355229       
449992478        450028675        450064803        450100524        450136338   
    450171830        450207360        450242649        450278254       
450313671        450348982        450384243        450419452        450454723   
    450490040   

436334452

    436951685        440873693        441133238        441355245       
449992486        450028683        450064811        450100532        450136346   
    450171848        450207378        450242656        450278262       
450313689        450348990        450384250        450419460        450454731   
    450490057   

436334577

    436951701        440873859        441133303        441355369       
449992494        450028691        450064829        450100540        450136353   
    450171855        450207386        450242664        450278270       
450313697        450349006        450384268        450419478        450454749   
    450490065   

436334684

    436951826        440873917        441133535        441355450       
449992502        450028709        450064837        450100557        450136361   
    450171863        450207394        450242672        450278288       
450313705        450349014        450384276        450419486        450454756   
    450490073   

436334882

    436951834        440873933        441133550        441356342       
449992510        450028725        450064845        450100565        450136379   
    450171871        450207402        450242680        450278296       
450313713        450349022        450384284        450419494        450454764   
    450490081   

436335269

    436952105        440873974        441133600        441356367       
449992528        450028733        450064852        450100573        450136387   
    450171889        450207410        450242698        450278304       
450313721        450349030        450384292        450419502        450454772   
    450490099   

436335517

    436952147        440873990        441133618        441356391       
449992536        450028741        450064860        450100581        450136395   
    450171897        450207428        450242706        450278312       
450313739        450349048        450384300        450419510        450454780   
    450490107   

 

SCH-A-16



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436335665

    436952188        440874170        441133659        441356482       
449992544        450028758        450064878        450100599        450136403   
    450171913        450207436        450242714        450278320       
450313747        450349055        450384318        450419528        450454798   
    450490115   

436336069

    436952295        440874188        441133725        441356490       
449992551        450028766        450064886        450100607        450136411   
    450171921        450207444        450242722        450278338       
450313754        450349063        450384326        450419536        450454806   
    450490123   

436336408

    436952410        440874238        441133741        441356524       
449992569        450028774        450064894        450100615        450136429   
    450171939        450207451        450242730        450278346       
450313762        450349071        450384334        450419544        450454814   
    450490131   

436336606

    436952444        440874360        441133774        441356540       
449992577        450028782        450064910        450100623        450136437   
    450171947        450207469        450242748        450278353       
450313770        450349089        450384342        450419551        450454822   
    450490149   

436337463

    436953301        440874428        441133873        441356557       
449992585        450028790        450064928        450100631        450136445   
    450171954        450207477        450242755        450278361       
450313788        450349097        450384359        450419569        450454830   
    450490156   

436337893

    436953368        440874444        441133899        441356631       
449992593        450028808        450064936        450100649        450136452   
    450171962        450207485        450242763        450278379       
450313796        450349105        450384367        450419577        450454848   
    450490164   

436338255

    436953434        440874501        441133923        441356672       
449992601        450028816        450064944        450100656        450136460   
    450171970        450207493        450242771        450278387       
450313804        450349113        450384375        450419585        450454855   
    450490172   

436338297

    436953509        440874519        441133949        441356748       
449992619        450028824        450064951        450100664        450136478   
    450171988        450207501        450242789        450278395       
450313812        450349121        450384383        450419593        450454863   
    450490180   

436338354

    436953541        440874527        441133980        441356789       
449992627        450028832        450064969        450100672        450136486   
    450171996        450207519        450242797        450278403       
450313820        450349139        450384391        450419601        450454871   
    450490198   

436338784

    436953574        440874576        441134004        441356805       
449992635        450028840        450064977        450100680        450136494   
    450172002        450207527        450242805        450278411       
450313838        450349147        450384409        450419619        450454889   
    450490206   

436339113

    436953723        440874733        441134053        441356888       
449992643        450028857        450064985        450100698        450136502   
    450172010        450207535        450242813        450278429       
450313846        450349154        450384417        450419627        450454897   
    450490214   

436339535

    436953731        440874758        441134129        441356904       
449992650        450028865        450064993        450100706        450136510   
    450172028        450207543        450242821        450278437       
450313853        450349162        450384425        450419635        450454905   
    450490222   

436339600

    436953764        440874808        441134186        441356912       
449992668        450028873        450065008        450100714        450136528   
    450172036        450207550        450242839        450278445       
450313861        450349170        450384433        450419643        450454913   
    450490230   

436340533

    436953806        440874857        441134194        441356938       
449992676        450028881        450065016        450100722        450136536   
    450172044        450207568        450242847        450278452       
450313879        450349188        450384441        450419650        450454921   
    450490248   

436340657

    436953848        440874907        441134319        441356946       
449992684        450028899        450065024        450100730        450136544   
    450172051        450207576        450242854        450278460       
450313887        450349196        450384458        450419668        450454939   
    450490255   

436343578

    436953889        440874931        441134335        441356953       
449992692        450028907        450065032        450100755        450136551   
    450172069        450207584        450242862        450278478       
450313895        450349204        450384474        450419676        450454947   
    450490263   

436344071

    436953962        440875466        441134376        441356979       
449992700        450028915        450065040        450100763        450136569   
    450172077        450207592        450242870        450278486       
450313903        450349212        450384490        450419684        450454954   
    450490271   

436345557

    436954150        440875524        441134384        441356995       
449992718        450028923        450065057        450100771        450136577   
    450172085        450207600        450242888        450278494       
450313911        450349220        450384508        450419692        450454962   
    450490289   

436345854

    436954176        440875540        441134400        441357068       
449992726        450028931        450065065        450100789        450136585   
    450172093        450207618        450242896        450278502       
450313929        450349238        450384516        450419700        450454970   
    450490297   

436347348

    436954218        440875623        441134467        441357183       
449992734        450028949        450065073        450100805        450136593   
    450172101        450207634        450242904        450278510       
450313937        450349246        450384524        450419718        450454988   
    450490305   

436347488

    436954226        440875698        441134483        441357340       
449992742        450028956        450065081        450100813        450136601   
    450172119        450207642        450242912        450278528       
450313945        450349253        450384532        450419726        450454996   
    450490313   

436347546

    436954234        440875722        441134517        441357357       
449992759        450028972        450065099        450100821        450136619   
    450172127        450207659        450242920        450278536       
450313952        450349279        450384540        450419734        450455001   
    450490321   

436347637

    436954275        440875771        441134590        441357407       
449992767        450028980        450065107        450100839        450136627   
    450172135        450207667        450242938        450278544       
450313960        450349287        450384557        450419742        450455019   
    450490339   

436347702

    436954283        440875805        441134707        441357456       
449992775        450028998        450065115        450100847        450136635   
    450172143        450207675        450242946        450278551       
450313978        450349295        450384565        450419759        450455027   
    450490347   

436348916

    436954309        440875821        441134723        441357480       
449992783        450029004        450065123        450100854        450136643   
    450172150        450207683        450242953        450278569       
450313986        450349303        450384573        450419767        450455035   
    450490354   

436349658

    436954390        440875854        441134855        441357514       
449992791        450029020        450065131        450100870        450136650   
    450172168        450207691        450242961        450278577       
450313994        450349311        450384581        450419775        450455043   
    450490362   

436350359

    436954408        440875896        441134947        441357563       
449992809        450029038        450065149        450100888        450136668   
    450172176        450207709        450242979        450278585       
450314000        450349329        450384599        450419783        450455050   
    450490370   

436350524

    436954416        440875938        441135019        441357639       
449992825        450029046        450065156        450100896        450136676   
    450172184        450207717        450242987        450278593       
450314018        450349337        450384607        450419791        450455068   
    450490388   

436351167

    436954614        440876019        441135035        441357662       
449992833        450029053        450065164        450100920        450136684   
    450172192        450207725        450242995        450278601       
450314026        450349345        450384615        450419809        450455076   
    450490396   

436351308

    436954648        440876084        441135084        441357704       
449992841        450029061        450065172        450100938        450136692   
    450172200        450207733        450243001        450278619       
450314034        450349352        450384623        450419817        450455084   
    450490404   

436351993

    436954671        440876100        441135142        441357779       
449992858        450029079        450065180        450100946        450136700   
    450172218        450207741        450243019        450278627       
450314042        450349360        450384631        450419825        450455092   
    450490412   

436352579

    436954739        440876316        441135241        441357845       
449992866        450029087        450065198        450100953        450136718   
    450172226        450207758        450243027        450278635       
450314059        450349378        450384649        450419833        450455100   
    450490420   

436353015

    436954747        440876365        441135324        441358025       
449992882        450029095        450065206        450100961        450136726   
    450172234        450207766        450243035        450278643       
450314067        450349386        450384656        450419841        450455118   
    450490438   

436353551

    436954879        440876472        441135373        441358066       
449992908        450029103        450065214        450100979        450136734   
    450172242        450207774        450243043        450278650       
450314075        450349394        450384664        450419858        450455126   
    450490446   

436355143

    436954911        440876548        441135563        441358074       
449992916        450029111        450065230        450100987        450136742   
    450172259        450207782        450243050        450278668       
450314083        450349402        450384672        450419866        450455134   
    450490453   

436355671

    436954945        440876647        441135613        441358207       
449992924        450029129        450065248        450100995        450136759   
    450172267        450207790        450243068        450278676       
450314091        450349410        450384680        450419874        450455142   
    450490461   

436356471

    436955140        440876654        441135670        441358231       
449992932        450029137        450065255        450101001        450136767   
    450172275        450207808        450243076        450278684       
450314109        450349428        450384698        450419882        450455159   
    450490479   

436356596

    436955157        440876696        441135720        441358264       
449992940        450029145        450065263        450101019        450136775   
    450172283        450207816        450243084        450278692       
450314117        450349436        450384706        450419890        450455167   
    450490487   

436356794

    436955165        440876803        441135787        441358272       
449992957        450029152        450065271        450101027        450136783   
    450172291        450207824        450243092        450278700       
450314125        450349444        450384714        450419908        450455175   
    450490495   

436356828

    436955173        440876860        441135860        441358363       
449992965        450029160        450065289        450101035        450136791   
    450172309        450207832        450243100        450278718       
450314133        450349451        450384722        450419916        450455183   
    450490511   

436357198

    436955199        440876878        441135878        441358454       
449992973        450029178        450065297        450101043        450136809   
    450172317        450207840        450243118        450278726       
450314141        450349469        450384730        450419924        450455191   
    450490529   

436357370

    436955223        440876944        441135944        441358496       
449992981        450029186        450065313        450101050        450136817   
    450172325        450207857        450243126        450278734       
450314158        450349477        450384748        450419932        450455209   
    450490537   

436357818

    436955280        440877041        441135977        441358504       
449992999        450029194        450065321        450101068        450136825   
    450172333        450207865        450243134        450278742       
450314166        450349485        450384755        450419940        450455217   
    450490545   

436358279

    436955306        440877108        441136272        441358546       
449993005        450029202        450065339        450101076        450136833   
    450172341        450207873        450243142        450278759       
450314174        450349493        450384763        450419957        450455233   
    450490552   

436359665

    436955322        440877116        441136306        441358629       
449993013        450029210        450065347        450101084        450136841   
    450172358        450207881        450243159        450278767       
450314182        450349501        450384771        450419965        450455241   
    450490560   

436360564

    436955330        440877165        441136405        441358678       
449993021        450029228        450065354        450101092        450136858   
    450172366        450207899        450243167        450278775       
450314190        450349519        450384789        450419973        450455258   
    450490578   

436360804

    436955496        440877199        441136462        441358728       
449993039        450029236        450065362        450101100        450136866   
    450172374        450207907        450243175        450278783       
450314208        450349527        450384797        450419981        450455266   
    450490586   

436360929

    436955561        440877215        441136678        441358744       
449993047        450029244        450065370        450101118        450136874   
    450172382        450207915        450243183        450278791       
450314216        450349535        450384805        450419999        450455274   
    450490594   

436361828

    436955595        440877249        441136710        441358835       
449993054        450029251        450065388        450101126        450136882   
    450172390        450207923        450243191        450278809       
450314224        450349543        450384813        450420005        450455282   
    450490602   

436361919

    436955710        440877298        441136744        441358892       
449993070        450029269        450065396        450101134        450136890   
    450172408        450207931        450243209        450278817       
450314232        450349550        450384821        450420013        450455290   
    450490610   

436361935

    436955751        440877314        441136785        441358934       
449993088        450029277        450065404        450101142        450136908   
    450172416        450207949        450243217        450278825       
450314240        450349568        450384839        450420021        450455308   
    450490628   

436363725

    436955777        440877330        441136793        441359064       
449993096        450029285        450065412        450101159        450136916   
    450172424        450207956        450243225        450278833       
450314257        450349576        450384847        450420039        450455316   
    450490636   

436364822

    436956007        440877397        441136801        441359254       
449993104        450029293        450065420        450101167        450136924   
    450172432        450207964        450243233        450278841       
450314265        450349584        450384854        450420047        450455324   
    450490644   

436364905

    436956056        440877405        441136827        441359270       
449993112        450029301        450065438        450101175        450136932   
    450172440        450207972        450243241        450278858       
450314273        450349592        450384862        450420054        450455332   
    450490651   

436365720

    436956148        440877447        441137056        441359361       
449993120        450029319        450065446        450101183        450136940   
    450172457        450207980        450243258        450278874       
450314281        450349600        450384870        450420062        450455340   
    450490669   

436365845

    436956155        440877488        441137197        441359403       
449993138        450029327        450065453        450101191        450136957   
    450172465        450207998        450243266        450278882       
450314299        450349618        450384888        450420070        450455357   
    450490677   

436365902

    436956189        440877504        441137262        441359445       
449993146        450029335        450065461        450101209        450136965   
    450172473        450208004        450243274        450278890       
450314307        450349626        450384896        450420088        450455365   
    450490685   

436366587

    436956221        440877512        441137304        441359460       
449993153        450029343        450065479        450101217        450136973   
    450172499        450208012        450243282        450278908       
450314315        450349634        450384904        450420096        450455373   
    450490693   

436366918

    436956379        440877595        441137452        441359502       
449993161        450029350        450065487        450101225        450136981   
    450172507        450208020        450243290        450278916       
450314323        450349642        450384912        450420104        450455381   
    450490701   

436367015

    436956387        440877637        441137478        441359700       
449993179        450029368        450065495        450101233        450136999   
    450172515        450208038        450243308        450278924       
450314331        450349659        450384920        450420112        450455399   
    450490719   

436368526

    436956437        440877702        441137486        441359726       
449993187        450029376        450065503        450101241        450137005   
    450172523        450208046        450243316        450278932       
450314349        450349675        450384938        450420120        450455407   
    450490727   

436368658

    436956536        440877728        441137551        441359791       
449993195        450029384        450065511        450101258        450137013   
    450172531        450208053        450243324        450278940       
450314356        450349683        450384946        450420138        450455415   
    450490735   

436368880

    436956569        440877819        441137619        441359817       
449993203        450029392        450065529        450101266        450137021   
    450172549        450208061        450243332        450278957       
450314364        450349691        450384953        450420146        450455423   
    450490743   

 

SCH-A-17



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436369037

    436956668        440877850        441137668        441359882       
449993229        450029400        450065537        450101274        450137039   
    450172556        450208079        450243340        450278965       
450314372        450349709        450384961        450420153        450455431   
    450490750   

436370191

    436956890        440877900        441137742        441360005       
449993237        450029418        450065545        450101282        450137047   
    450172564        450208087        450243357        450278973       
450314380        450349717        450384979        450420161        450455449   
    450490768   

436370472

    436956924        440877918        441137841        441360047       
449993245        450029426        450065552        450101290        450137054   
    450172572        450208095        450243365        450278981       
450314398        450349725        450384987        450420179        450455456   
    450490776   

436370860

    436956932        440877934        441137924        441360096       
449993252        450029434        450065560        450101308        450137062   
    450172580        450208103        450243373        450278999       
450314406        450349733        450384995        450420187        450455464   
    450490784   

436370936

    436957104        440877942        441138047        441360112       
449993260        450029442        450065578        450101316        450137088   
    450172598        450208111        450243381        450279005       
450314414        450349741        450385000        450420195        450455472   
    450490792   

436371280

    436957187        440877975        441138112        441360153       
449993278        450029459        450065586        450101324        450137096   
    450172606        450208129        450243399        450279013       
450314422        450349758        450385018        450420203        450455480   
    450490800   

436371504

    436957195        440877991        441138138        441360179       
449993286        450029475        450065594        450101332        450137104   
    450172614        450208137        450243407        450279021       
450314430        450349766        450385026        450420211        450455498   
    450490818   

436372312

    436957203        440878064        441138252        441360203       
449993294        450029483        450065602        450101340        450137112   
    450172622        450208145        450243415        450279039       
450314448        450349774        450385034        450420229        450455506   
    450490826   

436372320

    436957286        440878072        441138286        441360211       
449993302        450029491        450065610        450101357        450137120   
    450172630        450208152        450243423        450279047       
450314455        450349782        450385042        450420237        450455514   
    450490834   

436372809

    436957377        440878106        441138294        441360237       
449993310        450029509        450065628        450101365        450137138   
    450172648        450208160        450243431        450279054       
450314463        450349790        450385059        450420245        450455522   
    450490842   

436373088

    436957393        440878130        441138302        441360252       
449993328        450029517        450065636        450101373        450137146   
    450172655        450208178        450243449        450279062       
450314471        450349808        450385067        450420252        450455530   
    450490859   

436373419

    436957401        440878171        441138344        441360443       
449993336        450029525        450065644        450101381        450137153   
    450172663        450208186        450243456        450279070       
450314489        450349816        450385075        450420260        450455548   
    450490867   

436373427

    436957419        440878197        441138518        441360575       
449993344        450029533        450065651        450101399        450137161   
    450172671        450208194        450243464        450279088       
450314505        450349824        450385083        450420278        450455555   
    450490875   

436374631

    436957443        440878320        441138583        441360625       
449993351        450029541        450065669        450101407        450137179   
    450172689        450208202        450243472        450279096       
450314513        450349832        450385091        450420286        450455563   
    450490883   

436374862

    436957492        440878346        441138617        441360799       
449993369        450029558        450065677        450101415        450137187   
    450172697        450208210        450243480        450279104       
450314547        450349840        450385109        450420294        450455571   
    450490891   

436374912

    436957542        440878353        441138948        441360815       
449993377        450029566        450065685        450101423        450137195   
    450172705        450208228        450243498        450279112       
450314554        450349857        450385117        450420302        450455589   
    450490909   

436375109

    436957641        440878395        441139193        441360930       
449993385        450029574        450065693        450101431        450137203   
    450172713        450208236        450243506        450279120       
450314562        450349865        450385125        450420310        450455597   
    450490917   

436376180

    436957781        440878486        441139227        441360963       
449993393        450029582        450065701        450101449        450137211   
    450172721        450208244        450243514        450279138       
450314570        450349873        450385133        450420328        450455605   
    450490925   

436376263

    436957815        440878577        441139235        441361011       
449993401        450029590        450065719        450101456        450137229   
    450172739        450208251        450243522        450279153       
450314588        450349881        450385141        450420336        450455613   
    450490933   

436376735

    436957849        440878619        441139284        441361185       
449993419        450029608        450065727        450101464        450137237   
    450172747        450208269        450243530        450279161       
450314596        450349899        450385158        450420344        450455621   
    450490941   

436377048

    436957880        440878627        441139318        441361193       
449993427        450029616        450065735        450101472        450137245   
    450172754        450208277        450243548        450279179       
450314604        450349907        450385166        450420351        450455639   
    450490958   

436377253

    436957914        440878684        441139342        441361227       
449993435        450029624        450065743        450101480        450137252   
    450172762        450208285        450243555        450279187       
450314612        450349915        450385182        450420369        450455647   
    450490966   

436377337

    436957971        440878734        441139391        441361250       
449993443        450029632        450065750        450101498        450137260   
    450172770        450208293        450243563        450279195       
450314620        450349923        450385190        450420377        450455654   
    450490974   

436377527

    436958011        440878742        441139441        441361359       
449993450        450029640        450065768        450101506        450137278   
    450172788        450208301        450243571        450279203       
450314638        450349949        450385208        450420385        450455662   
    450490982   

436377675

    436958078        440878874        441139524        441361623       
449993468        450029657        450065776        450101514        450137286   
    450172796        450208319        450243589        450279211       
450314646        450349956        450385216        450420393        450455670   
    450490990   

436377717

    436958128        440878916        441139540        441361821       
449993476        450029665        450065784        450101522        450137294   
    450172804        450208327        450243597        450279229       
450314653        450349964        450385224        450420401        450455688   
    450491006   

436377816

    436958136        440879013        441139581        441361862       
449993484        450029673        450065792        450101530        450137302   
    450172812        450208335        450243605        450279237       
450314661        450349972        450385232        450420419        450455696   
    450491014   

436378624

    436958201        440879039        441139680        441361888       
449993492        450029681        450065800        450101548        450137310   
    450172820        450208343        450243613        450279245       
450314679        450349980        450385240        450420427        450455704   
    450491022   

436379978

    436958235        440879047        441139706        441361912       
449993500        450029699        450065818        450101555        450137328   
    450172838        450208350        450243621        450279252       
450314687        450349998        450385257        450420435        450455712   
    450491030   

436380505

    436958367        440879237        441139755        441361938       
449993518        450029707        450065826        450101563        450137336   
    450172846        450208368        450243639        450279260       
450314695        450350004        450385265        450420443        450455720   
    450491048   

436380869

    436958524        440879245        441139771        441361979       
449993526        450029715        450065834        450101571        450137344   
    450172853        450208376        450243647        450279278       
450314703        450350012        450385273        450420450        450455738   
    450491055   

436380950

    436958599        440879278        441139839        441362035       
449993534        450029723        450065842        450101589        450137351   
    450172861        450208384        450243654        450279286       
450314711        450350020        450385299        450420468        450455746   
    450491063   

436381099

    436958896        440879328        441141504        441362084       
449993542        450029731        450065859        450101597        450137369   
    450172879        450208392        450243670        450279294       
450314729        450350038        450385307        450420476        450455753   
    450491071   

436382352

    436958995        440879385        441141603        441362233       
449993559        450029749        450065867        450101605        450137377   
    450172887        450208400        450243688        450279302       
450314737        450350046        450385315        450420484        450455761   
    450491089   

436383061

    436959084        440879427        441141892        441362241       
449993567        450029756        450065875        450101613        450137385   
    450172895        450208418        450243696        450279310       
450314745        450350053        450385323        450420492        450455779   
    450491097   

436383459

    436959118        440879435        441141959        441362266       
449993575        450029764        450065883        450101621        450137393   
    450172903        450208426        450243704        450279328       
450314752        450350061        450385331        450420500        450455787   
    450491105   

436384374

    436959159        440879450        441142049        441362332       
449993583        450029772        450065891        450101639        450137401   
    450172911        450208434        450243712        450279336       
450314760        450350079        450385349        450420518        450455795   
    450491113   

436384937

    436959407        440879468        441142130        441362365       
449993591        450029798        450065909        450101647        450137419   
    450172929        450208442        450243720        450279344       
450314778        450350087        450385356        450420526        450455803   
    450491121   

436385256

    436959423        440879518        441142155        441362480       
449993609        450029814        450065917        450101654        450137427   
    450172937        450208459        450243738        450279351       
450314786        450350095        450385364        450420534        450455811   
    450491139   

436385611

    436959449        440879567        441142197        441362530       
449993617        450029822        450065933        450101662        450137435   
    450172945        450208467        450243746        450279369       
450314794        450350103        450385372        450420542        450455829   
    450491147   

436386247

    436959522        440879583        441142213        441362555       
449993625        450029830        450065941        450101670        450137443   
    450172952        450208475        450243753        450279377       
450314802        450350111        450385380        450420559        450455837   
    450491154   

436388110

    436959530        440879609        441142247        441362589       
449993633        450029848        450065958        450101688        450137450   
    450172960        450208483        450243761        450279385       
450314810        450350129        450385398        450420567        450455845   
    450491162   

436389910

    436959589        440879625        441142296        441362597       
449993641        450029855        450065966        450101696        450137468   
    450172978        450208491        450243779        450279393       
450314828        450350145        450385406        450420575        450455852   
    450491170   

436391403

    436959605        440879724        441142320        441362654       
449993666        450029863        450065974        450101704        450137476   
    450172986        450208509        450243787        450279401       
450314836        450350152        450385414        450420583        450455860   
    450491188   

436391767

    436959621        440879856        441142452        441362662       
449993674        450029871        450065982        450101712        450137484   
    450173000        450208517        450243795        450279419       
450314844        450350160        450385422        450420591        450455878   
    450491196   

436392054

    436959779        440879864        441142478        441362704       
449993682        450029889        450065990        450101720        450137492   
    450173018        450208525        450243803        450279427       
450314851        450350178        450385430        450420609        450455886   
    450491204   

436394712

    436959829        440879930        441142718        441362746       
449993690        450029897        450066006        450101738        450137500   
    450173026        450208533        450243811        450279435       
450314869        450350186        450385448        450420617        450455894   
    450491212   

436396394

    436959837        440880003        441142767        441362878       
449993708        450029905        450066014        450101746        450137518   
    450173034        450208541        450243829        450279443       
450314877        450350194        450385455        450420625        450455902   
    450491220   

436397046

    436959928        440880201        441143005        441362928       
449993716        450029913        450066022        450101753        450137526   
    450173042        450208566        450243837        450279450       
450314885        450350202        450385463        450420633        450455910   
    450491238   

436397525

    436960066        440880250        441143096        441363017       
449993724        450029921        450066030        450101761        450137534   
    450173059        450208574        450243845        450279468       
450314893        450350210        450385471        450420641        450455928   
    450491246   

436398218

    436960124        440880268        441143104        441363090       
449993732        450029939        450066048        450101779        450137542   
    450173067        450208582        450243852        450279476       
450314901        450350228        450385489        450420658        450455936   
    450491253   

436398275

    436960199        440880417        441143146        441363140       
449993740        450029947        450066055        450101787        450137559   
    450173075        450208590        450243860        450279484       
450314919        450350236        450385497        450420666        450455944   
    450491261   

436398655

    436960223        440880516        441143153        441363165       
449993757        450029962        450066063        450101795        450137567   
    450173083        450208608        450243878        450279492       
450314927        450350244        450385505        450420674        450455951   
    450491279   

436400006

    436960280        440880557        441143229        441363231       
449993765        450029970        450066071        450101803        450137575   
    450173091        450208616        450243886        450279500       
450314935        450350251        450385513        450420682        450455969   
    450491287   

436401277

    436960306        440880573        441143286        441363371       
449993773        450029988        450066089        450101811        450137583   
    450173109        450208624        450243894        450279518       
450314943        450350269        450385521        450420690        450455977   
    450491295   

436401343

    436960348        440880607        441143344        441363769       
449993781        450030002        450066097        450101829        450137591   
    450173117        450208632        450243902        450279526       
450314950        450350277        450385539        450420708        450455985   
    450491303   

436401780

    436960397        440880649        441143377        441363827       
449993799        450030010        450066105        450101837        450137609   
    450173125        450208640        450243910        450279534       
450314968        450350285        450385547        450420716        450455993   
    450491311   

436402101

    436960561        440880664        441143393        441363843       
449993807        450030028        450066113        450101845        450137617   
    450173133        450208657        450243928        450279542       
450314976        450350293        450385554        450420724        450456009   
    450491329   

436403083

    436960595        440880797        441143476        441363975       
449993815        450030036        450066121        450101860        450137625   
    450173141        450208665        450243936        450279559       
450314984        450350301        450385562        450420732        450456017   
    450491337   

436403174

    436960629        440880821        441143484        441364023       
449993823        450030044        450066139        450101878        450137633   
    450173158        450208673        450243944        450279567       
450314992        450350319        450385570        450420740        450456025   
    450491345   

436405500

    436960660        440881076        441143500        441364049       
449993849        450030051        450066147        450101886        450137641   
    450173166        450208681        450243969        450279575       
450315007        450350327        450385588        450420757        450456033   
    450491352   

436405609

    436960678        440881100        441143559        441364056       
449993856        450030069        450066154        450101902        450137658   
    450173174        450208699        450243977        450279583       
450315015        450350335        450385596        450420765        450456041   
    450491360   

436405856

    436960744        440881126        441143708        441364072       
449993864        450030077        450066162        450101910        450137666   
    450173182        450208707        450243985        450279591       
450315023        450350343        450385604        450420773        450456058   
    450491378   

 

SCH-A-18



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436406938

    436960777        440881241        441143823        441364239       
449993872        450030085        450066170        450101928        450137674   
    450173190        450208715        450243993        450279609       
450315031        450350350        450385612        450420781        450456066   
    450491386   

436407704

    436961023        440881258        441143831        441364395       
449993880        450030093        450066188        450101936        450137682   
    450173208        450208723        450244009        450279617       
450315049        450350368        450385620        450420799        450456074   
    450491394   

436407845

    436961239        440881266        441143864        441364429       
449993898        450030101        450066196        450101944        450137690   
    450173216        450208731        450244017        450279625       
450315056        450350376        450385638        450420807        450456082   
    450491402   

436408926

    436961353        440881274        441143906        441364460       
449993906        450030119        450066204        450101951        450137708   
    450173224        450208749        450244025        450279633       
450315064        450350384        450385646        450420815        450456090   
    450491410   

436409239

    436961593        440881332        441143955        441364510       
449993914        450030127        450066212        450101969        450137716   
    450173232        450208756        450244033        450279641       
450315072        450350392        450385653        450420823        450456108   
    450491428   

436409320

    436961700        440881340        441144029        441364551       
449993922        450030135        450066220        450101977        450137724   
    450173240        450208764        450244041        450279658       
450315080        450350400        450385661        450420831        450456116   
    450491436   

436410773

    436961783        440881365        441144037        441364643       
449993930        450030143        450066238        450101985        450137740   
    450173257        450208772        450244058        450279666       
450315098        450350418        450385679        450420849        450456124   
    450491444   

436411243

    436961866        440881399        441144052        441364668       
449993948        450030150        450066246        450101993        450137757   
    450173265        450208780        450244066        450279674       
450315106        450350426        450385687        450420856        450456132   
    450491451   

436411326

    436961874        440881456        441144102        441364718       
449993955        450030168        450066253        450102009        450137765   
    450173273        450208798        450244074        450279682       
450315114        450350434        450385695        450420864        450456140   
    450491469   

436411870

    436961882        440881480        441144144        441364742       
449993971        450030176        450066261        450102017        450137773   
    450173281        450208806        450244082        450279690       
450315122        450350442        450385703        450420872        450456157   
    450491477   

436413694

    436961924        440881522        441144193        441364759       
449993989        450030184        450066279        450102025        450137781   
    450173299        450208814        450244090        450279708       
450315130        450350459        450385711        450420880        450456165   
    450491485   

436414122

    436961957        440881555        441144219        441364999       
449993997        450030192        450066287        450102033        450137799   
    450173307        450208822        450244108        450279716       
450315148        450350467        450385729        450420898        450456173   
    450491493   

436415269

    436961999        440881613        441144268        441365038       
449994003        450030200        450066295        450102041        450137807   
    450173315        450208830        450244116        450279724       
450315155        450350475        450385737        450420906        450456181   
    450491501   

436416325

    436962112        440881639        441144276        441365111       
449994011        450030218        450066303        450102058        450137815   
    450173323        450208848        450244124        450279732       
450315163        450350483        450385745        450420914        450456199   
    450491519   

436417992

    436962179        440881688        441144292        441365137       
449994029        450030226        450066311        450102066        450137823   
    450173331        450208855        450244140        450279740       
450315171        450350491        450385752        450420922        450456207   
    450491527   

436421986

    436962229        440882306        441144391        441365178       
449994037        450030234        450066329        450102074        450137831   
    450173349        450208863        450244157        450279757       
450315189        450350509        450385760        450420930        450456215   
    450491535   

436422752

    436962237        440882405        441144458        441365194       
449994045        450030242        450066337        450102082        450137849   
    450173356        450208871        450244165        450279765       
450315197        450350517        450385778        450420948        450456223   
    450491543   

436422893

    436962351        440882603        441144466        441365228       
449994052        450030259        450066345        450102090        450137856   
    450173364        450208889        450244173        450279773       
450315205        450350525        450385786        450420955        450456231   
    450491550   

436423297

    436962526        440882660        441144482        441365244       
449994060        450030267        450066352        450102108        450137864   
    450173372        450208897        450244181        450279781       
450315213        450350533        450385794        450420963        450456249   
    450491568   

436423305

    436962534        440882710        441144540        441365277       
449994086        450030283        450066360        450102116        450137872   
    450173380        450208905        450244199        450279799       
450315221        450350541        450385802        450420971        450456256   
    450491576   

436423495

    436962542        440882751        441144706        441365319       
449994094        450030291        450066378        450102124        450137880   
    450173398        450208913        450244207        450279807       
450315239        450350558        450385810        450420989        450456264   
    450491584   

436423578

    436962617        440882884        441144763        441365327       
449994102        450030309        450066386        450102132        450137898   
    450173406        450208921        450244215        450279815       
450315247        450350566        450385828        450420997        450456272   
    450491592   

436423859

    436962658        440882934        441144862        441365541       
449994110        450030317        450066394        450102140        450137906   
    450173414        450208939        450244223        450279823       
450315254        450350574        450385836        450421003        450456280   
    450491600   

436424642

    436962773        440883080        441144979        441365574       
449994136        450030325        450066402        450102157        450137914   
    450173422        450208947        450244231        450279831       
450315270        450350582        450385844        450421011        450456298   
    450491618   

436424717

    436962815        440883098        441145091        441365657       
449994144        450030333        450066410        450102165        450137922   
    450173430        450208954        450244249        450279849       
450315288        450350590        450385851        450421029        450456306   
    450491626   

436425029

    436962823        440883296        441145133        441365665       
449994169        450030341        450066428        450102173        450137930   
    450173448        450208962        450244256        450279856       
450315296        450350608        450385869        450421037        450456314   
    450491634   

436425334

    436962849        440883312        441145182        441365715       
449994177        450030366        450066436        450102181        450137948   
    450173455        450208970        450244264        450279864       
450315304        450350616        450385877        450421045        450456322   
    450491642   

436426191

    436962864        440883346        441145216        441365723       
449994185        450030374        450066444        450102199        450137955   
    450173463        450208988        450244272        450279872       
450315312        450350624        450385885        450421052        450456330   
    450491659   

436426324

    436962906        440883361        441145273        441366267       
449994193        450030382        450066451        450102207        450137963   
    450173471        450208996        450244280        450279880       
450315320        450350632        450385893        450421060        450456348   
    450491667   

436426480

    436962930        440883528        441145323        441366309       
449994201        450030390        450066469        450102215        450137971   
    450173489        450209002        450244298        450279898       
450315338        450350640        450385901        450421078        450456355   
    450491675   

436426746

    436962955        440883536        441145380        441366432       
449994219        450030408        450066477        450102223        450137989   
    450173497        450209010        450244314        450279906       
450315353        450350657        450385919        450421086        450456363   
    450491683   

436426944

    436963045        440883551        441145398        441366473       
449994227        450030416        450066485        450102231        450137997   
    450173505        450209028        450244322        450279914       
450315361        450350665        450385927        450421094        450456371   
    450491691   

436427306

    436963615        440883718        441145406        441366515       
449994235        450030424        450066493        450102249        450138003   
    450173513        450209036        450244330        450279922       
450315379        450350673        450385935        450421102        450456389   
    450491709   

436427660

    436963789        440883775        441145448        441366556       
449994243        450030432        450066501        450102256        450138011   
    450173521        450209044        450244348        450279930       
450315387        450350681        450385943        450421110        450456397   
    450491717   

436427777

    436963870        440883791        441145463        441366614       
449994250        450030440        450066519        450102264        450138029   
    450173539        450209051        450244355        450279948       
450315395        450350699        450385950        450421128        450456405   
    450491725   

436427868

    436963896        440883858        441145570        441366747       
449994268        450030457        450066527        450102272        450138037   
    450173547        450209069        450244363        450279955       
450315403        450350707        450385968        450421136        450456413   
    450491733   

436427876

    436963961        440883940        441145646        441366804       
449994276        450030465        450066535        450102280        450138045   
    450173554        450209077        450244371        450279963       
450315411        450350715        450385976        450421144        450456421   
    450491741   

436427983

    436964001        440883981        441145737        441366853       
449994284        450030473        450066543        450102298        450138052   
    450173562        450209085        450244389        450279971       
450315429        450350723        450385984        450421151        450456439   
    450491758   

436428007

    436964050        440884054        441145802        441366903       
449994292        450030481        450066550        450102306        450138060   
    450173570        450209093        450244397        450279989       
450315437        450350731        450385992        450421169        450456447   
    450491766   

436428098

    436964100        440886620        441145877        441366929       
449994300        450030499        450066568        450102314        450138078   
    450173588        450209101        450244405        450279997       
450315445        450350749        450386008        450421177        450456454   
    450491774   

436428155

    436964191        440886661        441145976        441366937       
449994318        450030507        450066576        450102322        450138086   
    450173596        450209119        450244413        450280003       
450315452        450350756        450386016        450421185        450456462   
    450491782   

436428205

    436964308        440886695        441146008        441367000       
449994326        450030515        450066584        450102330        450138094   
    450173604        450209127        450244421        450280011       
450315460        450350764        450386024        450421193        450456470   
    450491790   

436428254

    436964456        440886737        441146065        441367018       
449994334        450030523        450066592        450102348        450138102   
    450173612        450209135        450244439        450280029       
450315478        450350772        450386032        450421219        450456488   
    450491808   

436428312

    436964464        440886760        441146073        441367059       
449994342        450030531        450066600        450102355        450138110   
    450173620        450209143        450244447        450280037       
450315486        450350780        450386040        450421227        450456496   
    450491816   

436428379

    436964522        440886802        441146131        441367182       
449994359        450030549        450066618        450102363        450138128   
    450173638        450209150        450244454        450280045       
450315494        450350798        450386065        450421235        450456504   
    450491824   

436428403

    436964621        440886877        441146172        441367273       
449994367        450030556        450066626        450102371        450138136   
    450173646        450209168        450244462        450280052       
450315502        450350806        450386073        450421243        450456512   
    450491832   

436428528

    436964639        440886919        441146263        441367406       
449994375        450030564        450066634        450102389        450138151   
    450173653        450209176        450244470        450280060       
450315510        450350814        450386081        450421250        450456520   
    450491840   

436428536

    436964712        440886927        441146404        441367414       
449994383        450030572        450066642        450102397        450138169   
    450173661        450209184        450244488        450280078       
450315528        450350822        450386099        450421268        450456538   
    450491857   

436428577

    436964746        440886935        441146461        441367448       
449994391        450030580        450066659        450102405        450138177   
    450173679        450209192        450244496        450280086       
450315536        450350830        450386107        450421276        450456546   
    450491865   

436428726

    436964787        440886976        441146529        441367513       
449994409        450030598        450066667        450102413        450138185   
    450173687        450209200        450244504        450280094       
450315544        450350848        450386115        450421284        450456553   
    450491873   

436428759

    436964803        440887057        441146537        441367588       
449994417        450030606        450066675        450102421        450138193   
    450173695        450209218        450244512        450280102       
450315551        450350855        450386123        450421292        450456561   
    450491881   

436428767

    436964878        440887073        441146560        441367711       
449994425        450030614        450066683        450102439        450138201   
    450173703        450209226        450244520        450280110       
450315569        450350863        450386131        450421300        450456579   
    450491899   

436428809

    436964969        440887107        441146586        441367778       
449994433        450030622        450066691        450102447        450138219   
    450173711        450209234        450244538        450280128       
450315577        450350871        450386149        450421318        450456587   
    450491907   

436428833

    436965081        440887131        441146776        441367836       
449994441        450030630        450066709        450102454        450138227   
    450173729        450209242        450244546        450280136       
450315585        450350889        450386156        450421326        450456595   
    450491915   

436429039

    436965115        440887230        441146784        441367869       
449994458        450030648        450066717        450102462        450138235   
    450173737        450209259        450244553        450280144       
450315593        450350897        450386164        450421334        450456603   
    450491923   

436429104

    436965123        440887263        441146792        441367877       
449994466        450030655        450066725        450102470        450138243   
    450173745        450209267        450244561        450280151       
450315601        450350905        450386172        450421342        450456611   
    450491931   

436429302

    436966048        440887321        441146909        441367901       
449994474        450030663        450066733        450102488        450138250   
    450173752        450209275        450244579        450280169       
450315619        450350913        450386180        450421359        450456629   
    450491949   

436429336

    436966329        440887552        441147022        441367919       
449994482        450030671        450066741        450102496        450138268   
    450173760        450209283        450244587        450280177       
450315627        450350921        450386198        450421367        450456637   
    450491956   

436429500

    436966493        440887610        441147055        441368123       
449994490        450030689        450066758        450102504        450138276   
    450173778        450209291        450244595        450280185       
450315635        450350939        450386206        450421375        450456645   
    450491964   

436429609

    436966535        440887628        441147113        441368172       
449994508        450030697        450066766        450102512        450138284   
    450173786        450209309        450244603        450280193       
450315643        450350947        450386214        450421383        450456652   
    450491972   

436429682

    436966691        440887636        441147121        441368271       
449994516        450030705        450066774        450102520        450138292   
    450173794        450209317        450244611        450280201       
450315650        450350954        450386222        450421391        450456660   
    450491980   

436429807

    436966717        440887719        441147303        441368388       
449994524        450030713        450066782        450102538        450138300   
    450173802        450209325        450244629        450280219       
450315676        450350962        450386230        450421409        450456678   
    450491998   

436430193

    436966733        440887727        441147451        441368461       
449994532        450030721        450066790        450102546        450138318   
    450173810        450209333        450244637        450280227       
450315684        450350970        450386248        450421417        450456686   
    450492004   

 

SCH-A-19



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436430268

    436966758        440887735        441147519        441368594       
449994540        450030739        450066808        450102553        450138326   
    450173828        450209341        450244645        450280235       
450315692        450350988        450386255        450421425        450456694   
    450492012   

436430409

    436966808        440887834        441147543        441368610       
449994557        450030747        450066816        450102561        450138334   
    450173836        450209358        450244652        450280243       
450315700        450350996        450386263        450421433        450456702   
    450492020   

436430482

    436966832        440887925        441147568        441368669       
449994565        450030754        450066824        450102579        450138342   
    450173844        450209366        450244678        450280250       
450315718        450351002        450386271        450421441        450456710   
    450492038   

436430961

    436966931        440887941        441147626        441368677       
449994573        450030762        450066832        450102587        450138359   
    450173851        450209382        450244686        450280268       
450315726        450351010        450386289        450421458        450456728   
    450492046   

436431092

    436966949        440888022        441147816        441368693       
449994581        450030770        450066857        450102595        450138367   
    450173869        450209390        450244694        450280276       
450315734        450351028        450386297        450421466        450456736   
    450492053   

436431944

    436967087        440888097        441147915        441368727       
449994599        450030788        450066865        450102603        450138375   
    450173877        450209408        450244710        450280284       
450315742        450351036        450386305        450421474        450456744   
    450492061   

436432090

    436967129        440888170        441147980        441368891       
449994607        450030796        450066873        450102611        450138383   
    450173885        450209416        450244728        450280292       
450315759        450351044        450386313        450421482        450456751   
    450492079   

436432124

    436967137        440888188        441148129        441368958       
449994615        450030804        450066881        450102629        450138391   
    450173893        450209424        450244736        450280300       
450315767        450351051        450386321        450421490        450456769   
    450492087   

436432314

    436967178        440888261        441148350        441369055       
449994623        450030812        450066899        450102637        450138409   
    450173901        450209432        450244744        450280318       
450315775        450351069        450386339        450421508        450456777   
    450492095   

436434245

    436967269        440888287        441148384        441369139       
449994631        450030820        450066907        450102645        450138417   
    450173919        450209440        450244751        450280326       
450315783        450351077        450386347        450421516        450456785   
    450492103   

436434898

    436967376        440888295        441148426        441369303       
449994649        450030838        450066915        450102652        450138425   
    450173927        450209457        450244769        450280334       
450315791        450351085        450386354        450421524        450456793   
    450492111   

436435259

    436967442        440888311        441148483        441369345       
449994656        450030853        450066923        450102660        450138433   
    450173935        450209465        450244777        450280342       
450315809        450351093        450386362        450421532        450456801   
    450492129   

436435549

    436967657        440888329        441148640        441369402       
449994664        450030861        450066931        450102678        450138441   
    450173943        450209473        450244785        450280359       
450315817        450351101        450386370        450421540        450456819   
    450492137   

436435556

    436967715        440888337        441148665        441369444       
449994672        450030879        450066949        450102686        450138458   
    450173950        450209499        450244793        450280367       
450315825        450351119        450386388        450421557        450456827   
    450492145   

436435945

    436967764        440888428        441148780        441369469       
449994680        450030887        450066956        450102694        450138466   
    450173968        450209507        450244801        450280375       
450315833        450351127        450386396        450421565        450456835   
    450492152   

436436786

    436967780        440888436        441148806        441369600       
449994698        450030895        450066964        450102702        450138474   
    450173976        450209515        450244819        450280383       
450315841        450351135        450386404        450421573        450456843   
    450492160   

436437669

    436967897        440888493        441148889        441369618       
449994706        450030903        450066972        450102710        450138482   
    450173984        450209523        450244827        450280391       
450315858        450351143        450386412        450421581        450456850   
    450492178   

436437917

    436967939        440888626        441148939        441369832       
449994714        450030911        450066980        450102728        450138490   
    450173992        450209531        450244835        450280409       
450315866        450351150        450386420        450421599        450456868   
    450492186   

436438170

    436967988        440888675        441148962        441369923       
449994722        450030937        450066998        450102736        450138508   
    450174008        450209549        450244843        450280417       
450315874        450351168        450386438        450421607        450456876   
    450492194   

436438618

    436968010        440888683        441148970        441370004       
449994730        450030945        450067012        450102744        450138516   
    450174016        450209556        450244850        450280425       
450315882        450351176        450386446        450421615        450456884   
    450492202   

436438899

    436968051        440888691        441148988        441370103       
449994748        450030952        450067020        450102751        450138524   
    450174024        450209564        450244868        450280433       
450315890        450351184        450386461        450421623        450456892   
    450492210   

436439111

    436968143        440888709        441149077        441370111       
449994755        450030960        450067038        450102769        450138532   
    450174032        450209572        450244876        450280441       
450315908        450351192        450386479        450421631        450456900   
    450492228   

436439707

    436968358        440888725        441149101        441370244       
449994763        450030978        450067046        450102777        450138540   
    450174040        450209580        450244884        450280458       
450315916        450351200        450386487        450421649        450456918   
    450492236   

436440390

    436968481        440888766        441149127        441370277       
449994771        450030986        450067053        450102785        450138557   
    450174057        450209598        450244900        450280466       
450315924        450351218        450386495        450421656        450456926   
    450492244   

436440531

    436968507        440888824        441149226        441370327       
449994789        450030994        450067061        450102793        450138565   
    450174065        450209606        450244918        450280474       
450315932        450351226        450386503        450421664        450456934   
    450492251   

436441216

    436968549        440888857        441149275        441370392       
449994797        450031000        450067079        450102801        450138573   
    450174073        450209614        450244926        450280482       
450315940        450351234        450386511        450421680        450456942   
    450492269   

436441562

    436968572        440888915        441150372        441370426       
449994805        450031018        450067087        450102819        450138581   
    450174081        450209622        450244934        450280490       
450315957        450351242        450386529        450421698        450456959   
    450492277   

436443360

    436968580        440889079        441150422        441370459       
449994813        450031026        450067095        450102827        450138599   
    450174099        450209630        450244942        450280508       
450315965        450351259        450386537        450421706        450456967   
    450492285   

436443386

    436968713        440889228        441150448        441370558       
449994821        450031034        450067103        450102835        450138607   
    450174107        450209648        450244959        450280516       
450315973        450351267        450386545        450421714        450456975   
    450492293   

436443469

    436968903        440889285        441150455        441370566       
449994839        450031042        450067111        450102843        450138615   
    450174115        450209655        450244967        450280524       
450315981        450351275        450386552        450421722        450456983   
    450492301   

436443535

    436969000        440889384        441150489        441370608       
449994847        450031059        450067129        450102850        450138623   
    450174123        450209663        450244975        450280532       
450315999        450351283        450386560        450421730        450456991   
    450492319   

436443667

    436969026        440889525        441150521        441370624       
449994854        450031067        450067137        450102868        450138631   
    450174131        450209671        450244983        450280540       
450316005        450351291        450386578        450421748        450457007   
    450492327   

436443766

    436969059        440889533        441150562        441370632       
449994862        450031075        450067145        450102876        450138649   
    450174149        450209689        450244991        450280557       
450316013        450351309        450386586        450421755        450457015   
    450492335   

436443824

    436969067        440889558        441150620        441370749       
449994870        450031083        450067152        450102884        450138656   
    450174156        450209697        450245006        450280565       
450316021        450351317        450386594        450421771        450457023   
    450492343   

436443873

    436969216        440889566        441150802        441370830       
449994896        450031091        450067160        450102892        450138664   
    450174164        450209705        450245014        450280573       
450316039        450351325        450386602        450421789        450457031   
    450492350   

436443881

    436969265        440889632        441150869        441370871       
449994904        450031109        450067178        450102900        450138672   
    450174172        450209713        450245022        450280581       
450316047        450351333        450386610        450421797        450457049   
    450492368   

436444111

    436969331        440889665        441150919        441370897       
449994912        450031117        450067186        450102918        450138680   
    450174180        450209721        450245030        450280599       
450316054        450351341        450386628        450421805        450457056   
    450492376   

436444145

    436969356        440889723        441150950        441370939       
449994920        450031125        450067194        450102926        450138698   
    450174198        450209739        450245048        450280607       
450316062        450351358        450386636        450421813        450457064   
    450492384   

436444293

    436969372        440889772        441150976        441370947       
449994938        450031133        450067202        450102934        450138706   
    450174206        450209747        450245055        450280615       
450316070        450351366        450386644        450421821        450457072   
    450492392   

436444327

    436969380        440889822        441151024        441370988       
449994946        450031141        450067210        450102942        450138714   
    450174214        450209754        450245063        450280623       
450316088        450351374        450386651        450421839        450457080   
    450492400   

436444368

    436969406        440889830        441151057        441371069       
449994953        450031158        450067228        450102959        450138722   
    450174222        450209762        450245071        450280631       
450316104        450351382        450386669        450421847        450457098   
    450492418   

436444426

    436969612        440889939        441151073        441371077       
449994961        450031166        450067236        450102975        450138730   
    450174230        450209770        450245089        450280649       
450316112        450351390        450386677        450421854        450457106   
    450492426   

436444566

    436969638        440890176        441151099        441371119       
449994979        450031174        450067244        450102983        450138748   
    450174248        450209788        450245097        450280656       
450316120        450351408        450386685        450421862        450457114   
    450492434   

436444772

    436969661        440890234        441151230        441371333       
449994987        450031182        450067251        450102991        450138755   
    450174255        450209796        450245105        450280664       
450316138        450351416        450386693        450421870        450457122   
    450492442   

436445365

    436969786        440890366        441151248        441371457       
449994995        450031190        450067269        450103007        450138763   
    450174263        450209804        450245113        450280672       
450316146        450351424        450386701        450421888        450457130   
    450492459   

436445506

    436969869        440890457        441151255        441371499       
449995000        450031208        450067277        450103015        450138771   
    450174271        450209812        450245121        450280680       
450316153        450351432        450386719        450421896        450457148   
    450492467   

436446090

    436969885        440890473        441151313        441371523       
449995026        450031216        450067285        450103023        450138789   
    450174289        450209820        450245139        450280698       
450316161        450351440        450386727        450421904        450457163   
    450492475   

436446256

    436969927        440890481        441151362        441371598       
449995034        450031224        450067293        450103031        450138797   
    450174297        450209838        450245147        450280706       
450316179        450351457        450386735        450421912        450457171   
    450492483   

436446322

    436969968        440890572        441151453        441371663       
449995042        450031232        450067301        450103049        450138805   
    450174305        450209846        450245154        450280714       
450316187        450351465        450386743        450421920        450457189   
    450492491   

436448641

    436969984        440890655        441151479        441371713       
449995059        450031240        450067319        450103056        450138813   
    450174313        450209853        450245162        450280722       
450316195        450351473        450386750        450421938        450457197   
    450492509   

436449599

    436970248        440890721        441151651        441371739       
449995067        450031257        450067327        450103064        450138821   
    450174321        450209861        450245170        450280730       
450316203        450351481        450386768        450421946        450457205   
    450492517   

436449813

    436970271        440890770        441151719        441371788       
449995075        450031265        450067335        450103072        450138839   
    450174339        450209879        450245188        450280748       
450316211        450351499        450386776        450421953        450457213   
    450492525   

436450290

    436970453        440890796        441151743        441371796       
449995083        450031273        450067343        450103080        450138847   
    450174347        450209887        450245196        450280755       
450316229        450351507        450386784        450421961        450457221   
    450492533   

436450332

    436970560        440890812        441151776        441371812       
449995091        450031281        450067350        450103098        450138854   
    450174354        450209895        450245204        450280763       
450316237        450351515        450386792        450421979        450457239   
    450492541   

436451496

    436970578        440890879        441151875        441371838       
449995109        450031299        450067368        450103106        450138862   
    450174362        450209903        450245212        450280771       
450316245        450351523        450386800        450421987        450457247   
    450492558   

436452072

    436970792        440890978        441151974        441371952       
449995117        450031307        450067376        450103114        450138870   
    450174370        450209911        450245220        450280789       
450316252        450351531        450386818        450421995        450457254   
    450492566   

436452080

    436970826        440891083        441152014        441372018       
449995125        450031315        450067384        450103122        450138888   
    450174388        450209929        450245238        450280797       
450316260        450351549        450386826        450422001        450457262   
    450492574   

436452171

    436970842        440891174        441152030        441372042       
449995133        450031323        450067392        450103130        450138896   
    450174396        450209937        450245246        450280805       
450316278        450351556        450386834        450422019        450457270   
    450492582   

436452387

    436970875        440891208        441152113        441372075       
449995141        450031331        450067400        450103148        450138904   
    450174404        450209945        450245253        450280813       
450316286        450351564        450386842        450422027        450457288   
    450492590   

436452833

    436970883        440891232        441152121        441372125       
449995158        450031349        450067418        450103155        450138912   
    450174412        450209952        450245261        450280821       
450316294        450351572        450386859        450422035        450457296   
    450492608   

436452999

    436970966        440891240        441152212        441372166       
449995166        450031356        450067426        450103163        450138920   
    450174420        450209960        450245279        450280839       
450316302        450351580        450386867        450422043        450457304   
    450492616   

436453724

    436971113        440891273        441152485        441372232       
449995174        450031364        450067434        450103171        450138938   
    450174438        450209978        450245287        450280847       
450316310        450351598        450386875        450422050        450457312   
    450492624   

436454094

    436971253        440891281        441152501        441372471       
449995182        450031372        450067442        450103189        450138946   
    450174446        450209986        450245295        450280854       
450316328        450351606        450386883        450422068        450457320   
    450492632   

 

SCH-A-20



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436454128

    436971642        440891307        441152527        441372562       
449995208        450031380        450067459        450103197        450138953   
    450174453        450209994        450245303        450280870       
450316336        450351614        450386891        450422076        450457338   
    450492640   

436455695

    436971675        440891323        441152568        441372588       
449995216        450031398        450067467        450103205        450138979   
    450174461        450210000        450245311        450280888       
450316344        450351622        450386909        450422084        450457346   
    450492657   

436455778

    436971816        440891364        441152600        441372596       
449995224        450031406        450067475        450103213        450138987   
    450174479        450210018        450245329        450280896       
450316351        450351630        450386917        450422092        450457353   
    450492665   

436456685

    436971915        440891422        441152741        441372638       
449995232        450031414        450067483        450103221        450138995   
    450174487        450210026        450245345        450280904       
450316369        450351648        450386925        450422100        450457361   
    450492673   

436456800

    436971949        440891430        441152774        441372679       
449995240        450031422        450067491        450103239        450139001   
    450174495        450210034        450245352        450280912       
450316377        450351655        450386933        450422118        450457379   
    450492681   

436457626

    436971972        440891471        441152931        441372711       
449995257        450031430        450067509        450103247        450139019   
    450174503        450210042        450245360        450280920       
450316385        450351663        450386941        450422126        450457387   
    450492699   

436457667

    436972053        440891489        441152964        441372802       
449995265        450031448        450067517        450103254        450139027   
    450174511        450210059        450245386        450280938       
450316393        450351671        450386958        450422134        450457395   
    450492707   

436457964

    436972079        440891497        441153046        441372810       
449995273        450031455        450067525        450103262        450139035   
    450174529        450210067        450245394        450280946       
450316401        450351689        450386966        450422142        450457403   
    450492715   

436458038

    436972228        440891604        441153152        441372927       
449995281        450031463        450067533        450103270        450139050   
    450174537        450210075        450245402        450280953       
450316419        450351697        450386974        450422159        450457411   
    450492723   

436458111

    436972236        440891646        441153251        441372943       
449995299        450031471        450067541        450103288        450139068   
    450174545        450210083        450245410        450280961       
450316427        450351705        450386982        450422167        450457429   
    450492731   

436458467

    436972319        440891836        441153384        441373024       
449995307        450031489        450067558        450103296        450139076   
    450174552        450210091        450245428        450280979       
450316435        450351713        450386990        450422175        450457437   
    450492749   

436458871

    436972392        440891869        441153509        441373081       
449995315        450031497        450067566        450103304        450139084   
    450174560        450210109        450245436        450280987       
450316443        450351721        450387006        450422183        450457445   
    450492756   

436458939

    436972442        440891885        441153533        441373164       
449995323        450031505        450067574        450103312        450139092   
    450174578        450210117        450245444        450280995       
450316450        450351739        450387014        450422191        450457452   
    450492764   

436458988

    436972467        440891901        441153616        441373214       
449995331        450031513        450067582        450103320        450139100   
    450174586        450210125        450245451        450281001       
450316468        450351747        450387022        450422209        450457460   
    450492772   

436459036

    436972558        440892016        441153632        441373222       
449995349        450031521        450067590        450103338        450139118   
    450174602        450210133        450245469        450281019       
450316476        450351754        450387030        450422217        450457478   
    450492780   

436459044

    436972640        440892057        441153640        441373305       
449995356        450031539        450067608        450103346        450139126   
    450174610        450210141        450245477        450281027       
450316484        450351762        450387048        450422225        450457486   
    450492798   

436459077

    436972723        440892099        441153749        441373339       
449995364        450031547        450067616        450103353        450139134   
    450174628        450210158        450245485        450281035       
450316492        450351770        450387055        450422233        450457494   
    450492806   

436459168

    436972848        440892123        441153814        441373370       
449995372        450031554        450067624        450103379        450139142   
    450174636        450210174        450245493        450281043       
450316500        450351788        450387063        450422241        450457502   
    450492814   

436459184

    436972871        440892230        441153822        441373412       
449995380        450031562        450067632        450103387        450139159   
    450174644        450210182        450245501        450281050       
450316518        450351796        450387071        450422258        450457510   
    450492822   

436459218

    436972889        440892305        441153921        441373461       
449995398        450031570        450067640        450103395        450139167   
    450174651        450210190        450245519        450281068       
450316526        450351804        450387089        450422266        450457528   
    450492830   

436459325

    436972988        440892339        441154036        441373487       
449995406        450031588        450067657        450103403        450139175   
    450174669        450210208        450245527        450281076       
450316534        450351812        450387097        450422274        450457536   
    450492848   

436459515

    436973036        440892354        441154069        441373636       
449995414        450031596        450067665        450103411        450139183   
    450174677        450210216        450245535        450281084       
450316542        450351820        450387105        450422282        450457544   
    450492855   

436459564

    436973051        440892396        441154093        441373644       
449995422        450031604        450067673        450103429        450139191   
    450174685        450210224        450245543        450281092       
450316559        450351838        450387113        450422290        450457551   
    450492863   

436460448

    436973085        440892446        441154234        441373651       
449995430        450031612        450067681        450103437        450139209   
    450174693        450210232        450245550        450281100       
450316567        450351846        450387121        450422308        450457569   
    450492871   

436461206

    436973093        440892453        441154283        441373701       
449995448        450031620        450067699        450103445        450139217   
    450174701        450210240        450245568        450281118       
450316575        450351853        450387139        450422316        450457577   
    450492889   

436461545

    436973135        440892487        441154291        441373727       
449995455        450031638        450067707        450103452        450139225   
    450174719        450210257        450245584        450281126       
450316583        450351861        450387147        450422324        450457585   
    450492897   

436463137

    436973234        440892529        441154309        441373776       
449995463        450031646        450067715        450103460        450139233   
    450174727        450210265        450245592        450281134       
450316591        450351887        450387154        450422332        450457593   
    450492905   

436463699

    436973341        440892586        441154374        441373800       
449995471        450031653        450067723        450103478        450139241   
    450174735        450210273        450245600        450281142       
450316609        450351895        450387162        450422340        450457601   
    450492913   

436464010

    436973416        440892669        441154416        441373834       
449995489        450031661        450067731        450103486        450139258   
    450174743        450210281        450245618        450281159       
450316617        450351903        450387170        450422357        450457619   
    450492921   

436464093

    436973531        440892701        441154424        441373909       
449995497        450031679        450067749        450103494        450139266   
    450174750        450210299        450245626        450281167       
450316625        450351911        450387188        450422365        450457627   
    450492939   

436464648

    436973614        440892800        441154465        441373917       
449995505        450031687        450067756        450103502        450139274   
    450174768        450210307        450245634        450281175       
450316633        450351929        450387196        450422373        450457635   
    450492947   

436465330

    436973655        440892875        441154481        441373925       
449995513        450031695        450067764        450103510        450139282   
    450174776        450210315        450245642        450281183       
450316641        450351937        450387204        450422381        450457643   
    450492954   

436465710

    436973903        440893113        441154598        441373958       
449995521        450031703        450067772        450103528        450139290   
    450174784        450210323        450245659        450281191       
450316658        450351945        450387212        450422399        450457650   
    450492962   

436465934

    436973937        440893220        441154655        441374048       
449995539        450031711        450067780        450103536        450139308   
    450174792        450210331        450245667        450281209       
450316666        450351952        450387220        450422407        450457668   
    450492970   

436466684

    436973960        440893238        441154671        441374113       
449995554        450031729        450067798        450103544        450139316   
    450174800        450210349        450245675        450281217       
450316674        450351978        450387238        450422415        450457676   
    450492996   

436466916

    436974091        440893246        441154747        441374196       
449995562        450031737        450067806        450103551        450139324   
    450174826        450210356        450245683        450281225       
450316682        450351986        450387253        450422423        450457692   
    450493002   

436466965

    436974224        440893345        441154903        441374329       
449995570        450031745        450067814        450103569        450139332   
    450174834        450210364        450245691        450281233       
450316690        450351994        450387261        450422431        450457700   
    450493010   

436467419

    436974307        440893352        441154945        441374352       
449995588        450031752        450067822        450103577        450139340   
    450174842        450210372        450245709        450281241       
450316708        450352000        450387279        450422449        450457718   
    450493028   

436467948

    436974422        440893519        441154960        441374378       
449995596        450031760        450067830        450103585        450139357   
    450174859        450210380        450245717        450281258       
450316716        450352018        450387287        450422456        450457726   
    450493044   

436469225

    436974455        440893543        441155017        441374394       
449995612        450031778        450067848        450103593        450139365   
    450174867        450210398        450245725        450281266       
450316724        450352026        450387295        450422464        450457734   
    450493051   

436469308

    436974497        440893642        441155058        441374410       
449995620        450031786        450067855        450103601        450139373   
    450174875        450210406        450245733        450281274       
450316732        450352034        450387303        450422472        450457759   
    450493069   

436469514

    436974505        440893899        441155116        441374493       
449995638        450031794        450067863        450103619        450139399   
    450174883        450210414        450245741        450281282       
450316740        450352042        450387311        450422480        450457767   
    450493077   

436469563

    436974513        440894020        441155231        441374667       
449995646        450031802        450067871        450103627        450139407   
    450174891        450210422        450245758        450281290       
450316757        450352059        450387329        450422498        450457775   
    450493085   

436470082

    436974554        440894210        441155546        441374691       
449995653        450031810        450067889        450103635        450139415   
    450174909        450210430        450245766        450281308       
450316765        450352067        450387337        450422506        450457783   
    450493093   

436470421

    436974562        440894434        441155553        441374709       
449995661        450031828        450067897        450103643        450139423   
    450174917        450210448        450245774        450281316       
450316773        450352075        450387345        450422514        450457791   
    450493101   

436470645

    436974661        440894442        441155777        441374816       
449995679        450031836        450067905        450103650        450139431   
    450174925        450210455        450245782        450281324       
450316781        450352083        450387352        450422522        450457809   
    450493119   

436470827

    436974711        440894491        441155801        441374832       
449995687        450031844        450067913        450103668        450139449   
    450174933        450210463        450245790        450281332       
450316799        450352091        450387360        450422530        450457817   
    450493127   

436470975

    436974794        440894665        441155835        441374865       
449995695        450031851        450067921        450103676        450139456   
    450174941        450210471        450245808        450281340       
450316807        450352109        450387386        450422548        450457825   
    450493135   

436471007

    436974836        440894715        441155843        441374873       
449995703        450031869        450067939        450103684        450139464   
    450174958        450210489        450245816        450281357       
450316815        450352117        450387394        450422555        450457833   
    450493143   

436471080

    436974844        440894814        441155884        441374931       
449995711        450031877        450067947        450103692        450139472   
    450174966        450210497        450245824        450281365       
450316823        450352125        450387402        450422563        450457841   
    450493150   

436471254

    436974935        440894871        441155959        441374972       
449995729        450031885        450067954        450103700        450139480   
    450174974        450210505        450245832        450281373       
450316831        450352133        450387410        450422571        450457858   
    450493168   

436471346

    436975049        440894897        441156031        441375060       
449995737        450031893        450067962        450103718        450139498   
    450174982        450210513        450245840        450281381       
450316849        450352141        450387428        450422589        450457866   
    450493176   

436471734

    436975064        440894913        441156056        441375235       
449995745        450031901        450067970        450103726        450139506   
    450174990        450210521        450245865        450281399       
450316856        450352158        450387436        450422597        450457874   
    450493184   

436472377

    436975296        440895027        441156148        441375318       
449995752        450031919        450067996        450103734        450139514   
    450175005        450210539        450245873        450281407       
450316864        450352166        450387444        450422605        450457882   
    450493192   

436472468

    436975411        440895035        441156221        441375367       
449995760        450031927        450068002        450103759        450139522   
    450175013        450210547        450245881        450281415       
450316872        450352174        450387451        450422613        450457890   
    450493200   

436472492

    436975452        440895050        441156346        441375458       
449995778        450031935        450068010        450103767        450139530   
    450175021        450210554        450245899        450281423       
450316880        450352182        450387469        450422621        450457908   
    450493218   

436472658

    436975494        440895092        441156353        441375466       
449995786        450031943        450068028        450103775        450139548   
    450175039        450210562        450245907        450281431       
450316898        450352190        450387477        450422639        450457916   
    450493226   

436472724

    436975585        440895142        441156361        441375482       
449995794        450031950        450068036        450103783        450139563   
    450175047        450210570        450245915        450281449       
450316906        450352208        450387485        450422647        450457932   
    450493234   

436472732

    436975601        440895167        441156379        441375490       
449995802        450031968        450068044        450103791        450139571   
    450175054        450210588        450245923        450281456       
450316914        450352216        450387493        450422654        450457940   
    450493242   

436472773

    436975643        440895357        441156445        441375953       
449995810        450031976        450068051        450103809        450139589   
    450175062        450210596        450245931        450281464       
450316922        450352224        450387501        450422662        450457965   
    450493259   

436472914

    436975668        440895605        441156460        441375961       
449995828        450031984        450068069        450103817        450139597   
    450175070        450210604        450245949        450281472       
450316930        450352232        450387519        450422670        450457973   
    450493267   

436475826

    436975791        440895621        441156486        441375979       
449995836        450031992        450068077        450103825        450139613   
    450175088        450210612        450245956        450281480       
450316948        450352240        450387527        450422688        450457981   
    450493275   

436476329

    436976351        440895688        441156510        441376001       
449995844        450032008        450068085        450103833        450139621   
    450175104        450210620        450245964        450281498       
450316955        450352257        450387535        450422696        450458005   
    450493283   

 

SCH-A-21



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436476956

    436976369        440895753        441156536        441376019       
449995851        450032016        450068093        450103841        450139639   
    450175112        450210638        450245972        450281506       
450316963        450352265        450387543        450422704        450458021   
    450493291   

436477210

    436976377        440896009        441156551        441376027       
449995869        450032032        450068101        450103858        450139647   
    450175120        450210646        450245980        450281514       
450316971        450352273        450387550        450422712        450458039   
    450493309   

436477319

    436976385        440896025        441156585        441376126       
449995877        450032040        450068119        450103866        450139654   
    450175138        450210653        450245998        450281522       
450316989        450352281        450387568        450422720        450458047   
    450493317   

436477798

    436976393        440896033        441156601        441376209       
449995885        450032057        450068127        450103874        450139662   
    450175146        450210661        450246004        450281530       
450316997        450352299        450387576        450422738        450458054   
    450493325   

436478879

    436976401        440896066        441156635        441376225       
449995893        450032065        450068135        450103882        450139670   
    450175153        450210679        450246012        450281555       
450317003        450352307        450387584        450422746        450458062   
    450493333   

436478937

    436976419        440896181        441156692        441376274       
449995901        450032073        450068143        450103890        450139696   
    450175161        450210687        450246020        450281563       
450317011        450352315        450387592        450422753        450458070   
    450493341   

436480024

    436976468        440896249        441156726        441376290       
449995919        450032081        450068150        450103908        450139704   
    450175179        450210703        450246038        450281571       
450317029        450352323        450387600        450422761        450458088   
    450493358   

436480065

    436976559        440896280        441156742        441376332       
449995927        450032099        450068168        450103916        450139712   
    450175187        450210711        450246046        450281589       
450317037        450352331        450387618        450422779        450458096   
    450493366   

436480073

    436976583        440896298        441156874        441376399       
449995935        450032107        450068176        450103924        450139720   
    450175195        450210729        450246053        450281597       
450317045        450352349        450387626        450422787        450458104   
    450493374   

436480396

    436976591        440896413        441156999        441376423       
449995943        450032115        450068184        450103940        450139738   
    450175203        450210737        450246061        450281605       
450317052        450352356        450387634        450422795        450458112   
    450493382   

436481188

    436976666        440896439        441157278        441376431       
449995950        450032123        450068192        450103957        450139746   
    450175211        450210745        450246079        450281613       
450317060        450352364        450387642        450422803        450458120   
    450493390   

436482509

    436976831        440896538        441157302        441376571       
449995968        450032131        450068200        450103965        450139753   
    450175229        450210752        450246087        450281621       
450317078        450352372        450387659        450422811        450458138   
    450493408   

436484026

    436976856        440896553        441157369        441376605       
449995976        450032149        450068218        450103973        450139761   
    450175237        450210760        450246095        450281639       
450317086        450352380        450387667        450422829        450458146   
    450493416   

436484059

    436976864        440896686        441157427        441376621       
449995984        450032156        450068226        450103981        450139779   
    450175245        450210778        450246103        450281647       
450317094        450352398        450387675        450422837        450458153   
    450493424   

436484794

    436976872        440896694        441157476        441376670       
449995992        450032164        450068234        450103999        450139787   
    450175252        450210786        450246111        450281654       
450317102        450352406        450387683        450422845        450458161   
    450493432   

436485122

    436976898        440896728        441157575        441376753       
449996008        450032172        450068242        450104005        450139795   
    450175278        450210794        450246129        450281662       
450317110        450352414        450387691        450422852        450458179   
    450493440   

436485155

    436976971        440896769        441157625        441376795       
449996016        450032180        450068259        450104013        450139803   
    450175286        450210802        450246137        450281670       
450317128        450352422        450387709        450422860        450458203   
    450493457   

436485379

    436977003        440896793        441157765        441376852       
449996024        450032198        450068267        450104021        450139811   
    450175294        450210810        450246145        450281688       
450317136        450352430        450387717        450422878        450458211   
    450493465   

436485411

    436977318        440896884        441157831        441376902       
449996040        450032206        450068275        450104039        450139829   
    450175302        450210828        450246152        450281696       
450317144        450352448        450387725        450422886        450458229   
    450493473   

436485494

    436977433        440896892        441157872        441376928       
449996057        450032214        450068283        450104047        450139837   
    450175310        450210836        450246160        450281704       
450317151        450352455        450387733        450422894        450458245   
    450493481   

436485502

    436978050        440896942        441157880        441376977       
449996065        450032222        450068291        450104054        450139845   
    450175328        450210844        450246178        450281712       
450317169        450352463        450387741        450422902        450458252   
    450493499   

436485577

    436978118        440896959        441157955        441377009       
449996073        450032230        450068309        450104062        450139852   
    450175336        450210851        450246186        450281720       
450317177        450352471        450387758        450422910        450458260   
    450493507   

436485585

    436978183        440897015        441157971        441377041       
449996081        450032248        450068317        450104070        450139860   
    450175344        450210869        450246194        450281738       
450317185        450352489        450387766        450422928        450458278   
    450493515   

436485676

    436978399        440897064        441158037        441377090       
449996099        450032255        450068325        450104088        450139878   
    450175369        450210877        450246202        450281746       
450317193        450352497        450387774        450422936        450458286   
    450493523   

436489512

    436978431        440897114        441158136        441377108       
449996107        450032263        450068333        450104096        450139886   
    450175377        450210885        450246210        450281753       
450317201        450352505        450387790        450422944        450458294   
    450493531   

436489835

    436978456        440897148        441158193        441377116       
449996115        450032271        450068341        450104104        450139894   
    450175385        450210893        450246236        450281761       
450317219        450352513        450387808        450422951        450458302   
    450493549   

436490221

    436978464        440897254        441158227        441377140       
449996123        450032289        450068358        450104112        450139902   
    450175393        450210901        450246244        450281779       
450317227        450352521        450387816        450422969        450458310   
    450493556   

436491005

    436978597        440897262        441158326        441377181       
449996131        450032297        450068366        450104120        450139910   
    450175401        450210919        450246251        450281787       
450317235        450352539        450387824        450422977        450458328   
    450493564   

436491104

    436978605        440897353        441158458        441377207       
449996149        450032305        450068374        450104138        450139928   
    450175419        450210927        450246269        450281795       
450317243        450352547        450387832        450422985        450458336   
    450493572   

436491260

    436978639        440897361        441158631        441377215       
449996156        450032313        450068382        450104146        450139936   
    450175427        450210935        450246277        450281803       
450317250        450352554        450387840        450422993        450458344   
    450493580   

436491450

    436978688        440897387        441158664        441377249       
449996164        450032321        450068390        450104153        450139944   
    450175443        450210943        450246285        450281811       
450317268        450352562        450387857        450423009        450458351   
    450493598   

436491831

    436978720        440897478        441158748        441377314       
449996172        450032339        450068408        450104161        450139951   
    450175450        450210950        450246293        450281829       
450317276        450352570        450387865        450423017        450458369   
    450493606   

436491880

    436978738        440897494        441158805        441377322       
449996180        450032347        450068416        450104179        450139969   
    450175468        450210968        450246319        450281837       
450317284        450352588        450387873        450423025        450458377   
    450493614   

436492540

    436978753        440897650        441158813        441377389       
449996198        450032354        450068424        450104187        450139977   
    450175476        450210976        450246327        450281845       
450317292        450352596        450387881        450423033        450458385   
    450493622   

436492847

    436978787        440897791        441158839        441377504       
449996206        450032362        450068432        450104195        450139985   
    450175484        450210984        450246335        450281852       
450317300        450352604        450387899        450423041        450458393   
    450493630   

436493456

    436978910        440897825        441158896        441377546       
449996214        450032370        450068440        450104203        450139993   
    450175492        450210992        450246343        450281860       
450317318        450352612        450387907        450423058        450458401   
    450493648   

436493886

    436979058        440897858        441158904        441377637       
449996222        450032388        450068457        450104211        450140009   
    450175500        450211008        450246350        450281878       
450317326        450352620        450387915        450423066        450458419   
    450493655   

436493944

    436979371        440897882        441159183        441377702       
449996230        450032396        450068465        450104229        450140017   
    450175518        450211016        450246368        450281886       
450317334        450352638        450387923        450423074        450458427   
    450493663   

436494090

    436979389        440897890        441159191        441377777       
449996248        450032404        450068473        450104237        450140025   
    450175526        450211024        450246376        450281894       
450317342        450352646        450387931        450423082        450458435   
    450493671   

436494256

    436979447        440897957        441159209        441377801       
449996255        450032412        450068481        450104245        450140033   
    450175534        450211032        450246384        450281902       
450317359        450352653        450387949        450423090        450458443   
    450493689   

436494322

    436979579        440897981        441159290        441377827       
449996263        450032420        450068499        450104252        450140041   
    450175542        450211040        450246392        450281910       
450317367        450352661        450387956        450423108        450458450   
    450493697   

436494470

    436979611        440898054        441160207        441378015       
449996271        450032438        450068507        450104260        450140058   
    450175559        450211057        450246400        450281928       
450317375        450352679        450387964        450423116        450458468   
    450493705   

436495683

    436979629        440898062        441160215        441378049       
449996289        450032446        450068515        450104278        450140066   
    450175567        450211065        450246418        450281936       
450317383        450352687        450387972        450423124        450458476   
    450493713   

436495691

    436979744        440898112        441160280        441378064       
449996297        450032453        450068523        450104286        450140074   
    450175575        450211073        450246426        450281944       
450317391        450352695        450387980        450423132        450458484   
    450493721   

436496202

    436979769        440898161        441160322        441378072       
449996305        450032461        450068531        450104294        450140082   
    450175583        450211081        450246434        450281951       
450317409        450352703        450387998        450423140        450458492   
    450493739   

436496319

    436979777        440898286        441160355        441378080       
449996313        450032479        450068549        450104302        450140090   
    450175591        450211099        450246442        450281969       
450317417        450352711        450388004        450423157        450458500   
    450493747   

436496731

    436979819        440898302        441160397        441378247       
449996321        450032487        450068556        450104310        450140116   
    450175609        450211107        450246459        450281977       
450317425        450352729        450388012        450423165        450458518   
    450493754   

436497259

    436979975        440898435        441160546        441378270       
449996339        450032495        450068564        450104328        450140124   
    450175617        450211115        450246467        450281985       
450317433        450352737        450388020        450423173        450458526   
    450493762   

436497812

    436980031        440898476        441160587        441378353       
449996347        450032503        450068572        450104336        450140132   
    450175625        450211123        450246475        450281993       
450317441        450352745        450388038        450423181        450458534   
    450493770   

436498067

    436980114        440898872        441160629        441378395       
449996354        450032511        450068580        450104344        450140140   
    450175633        450211131        450246483        450282009       
450317458        450352752        450388046        450423199        450458542   
    450493788   

436498802

    436980189        440898880        441160736        441378403       
449996362        450032529        450068598        450104351        450140157   
    450175641        450211149        450246491        450282017       
450317466        450352760        450388053        450423207        450458559   
    450493796   

436498828

    436980239        440898955        441160850        441378684       
449996370        450032537        450068606        450104369        450140165   
    450175658        450211156        450246509        450282025       
450317474        450352778        450388061        450423215        450458567   
    450493804   

436498935

    436980379        440898997        441160876        441378759       
449996388        450032545        450068614        450104377        450140173   
    450175666        450211164        450246517        450282033       
450317482        450352786        450388079        450423223        450458575   
    450493812   

436499008

    436980528        440899060        441160967        441378791       
449996396        450032552        450068622        450104385        450140181   
    450175674        450211172        450246525        450282041       
450317490        450352794        450388087        450423231        450458583   
    450493820   

436499230

    436980601        440899102        441160975        441378833       
449996404        450032578        450068630        450104393        450140199   
    450175682        450211180        450246533        450282058       
450317508        450352802        450388095        450423249        450458591   
    450493838   

436499933

    436980627        440899227        441161056        441378882       
449996420        450032586        450068648        450104401        450140207   
    450175690        450211198        450246541        450282066       
450317516        450352810        450388103        450423256        450458609   
    450493846   

436500334

    436980775        440899243        441161072        441378940       
449996438        450032594        450068655        450104419        450140215   
    450175708        450211206        450246558        450282074       
450317524        450352828        450388111        450423272        450458617   
    450493853   

436500490

    436980833        440899250        441161098        441378957       
449996446        450032602        450068663        450104427        450140223   
    450175716        450211214        450246566        450282082       
450317532        450352836        450388129        450423280        450458625   
    450493861   

436501001

    436980858        440899276        441161155        441378965       
449996453        450032628        450068671        450104435        450140231   
    450175724        450211222        450246574        450282090       
450317540        450352844        450388137        450423298        450458633   
    450493879   

436502173

    436980916        440899391        441161221        441378981       
449996461        450032636        450068689        450104443        450140249   
    450175732        450211230        450246582        450282108       
450317557        450352851        450388145        450423306        450458641   
    450493887   

436502454

    436981146        440899441        441161239        441378999       
449996479        450032644        450068697        450104450        450140256   
    450175740        450211248        450246590        450282124       
450317565        450352869        450388152        450423314        450458658   
    450493895   

436502728

    436981229        440899540        441161247        441379112       
449996487        450032651        450068705        450104476        450140264   
    450175757        450211255        450246608        450282132       
450317573        450352877        450388160        450423322        450458666   
    450493903   

436502801

    436981385        440899557        441161296        441379211       
449996495        450032669        450068721        450104484        450140272   
    450175765        450211263        450246616        450282140       
450317581        450352885        450388178        450423330        450458674   
    450493911   

 

SCH-A-22



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436502892

    436981435        440899607        441161338        441379286       
449996503        450032677        450068739        450104492        450140280   
    450175773        450211271        450246624        450282157       
450317599        450352893        450388186        450423348        450458682   
    450493929   

436502934

    436981542        440899615        441161346        441379310       
449996511        450032685        450068747        450104500        450140298   
    450175781        450211289        450246632        450282165       
450317607        450352901        450388194        450423355        450458690   
    450493937   

436503205

    436981625        440899649        441161361        441379344       
449996529        450032693        450068754        450104518        450140306   
    450175799        450211297        450246640        450282173       
450317615        450352919        450388202        450423363        450458708   
    450493945   

436503239

    436981658        440899722        441161379        441379385       
449996537        450032701        450068762        450104526        450140314   
    450175807        450211305        450246657        450282181       
450317623        450352927        450388210        450423371        450458716   
    450493952   

436504229

    436981682        440900363        441161437        441379401       
449996545        450032719        450068770        450104534        450140330   
    450175815        450211313        450246665        450282199       
450317631        450352935        450388228        450423389        450458724   
    450493960   

436504294

    436981732        440900462        441161445        441379435       
449996552        450032727        450068788        450104542        450140348   
    450175823        450211321        450246673        450282207       
450317649        450352943        450388236        450423397        450458732   
    450493978   

436504369

    436981740        440900496        441161627        441379443       
449996560        450032735        450068796        450104559        450140355   
    450175831        450211339        450246681        450282215       
450317656        450352950        450388244        450423405        450458740   
    450493986   

436505085

    436981781        440900579        441161643        441379450       
449996578        450032743        450068812        450104575        450140363   
    450175849        450211347        450246699        450282223       
450317664        450352968        450388251        450423413        450458757   
    450493994   

436505234

    436981849        440900611        441161742        441379500       
449996586        450032750        450068820        450104583        450140371   
    450175856        450211354        450246707        450282231       
450317672        450352976        450388269        450423421        450458765   
    450494000   

436506752

    436981898        440900629        441161791        441379526       
449996594        450032768        450068838        450104591        450140389   
    450175864        450211362        450246715        450282249       
450317680        450352984        450388277        450423439        450458773   
    450494018   

436507032

    436981948        440900645        441161825        441379575       
449996602        450032776        450068846        450104609        450140397   
    450175872        450211370        450246723        450282256       
450317698        450352992        450388285        450423447        450458781   
    450494026   

436507792

    436981955        440900777        441161858        441379591       
449996610        450032784        450068853        450104617        450140405   
    450175880        450211388        450246731        450282264       
450317706        450353008        450388293        450423454        450458799   
    450494034   

436507826

    436981997        440900967        441161890        441379633       
449996628        450032792        450068861        450104625        450140413   
    450175898        450211396        450246749        450282272       
450317714        450353016        450388301        450423462        450458807   
    450494042   

436508261

    436982011        440901023        441162013        441379690       
449996636        450032800        450068879        450104633        450140421   
    450175906        450211404        450246756        450282280       
450317722        450353024        450388319        450423470        450458815   
    450494059   

436508519

    436982037        440901031        441162047        441379708       
449996644        450032818        450068887        450104641        450140439   
    450175914        450211412        450246764        450282298       
450317730        450353032        450388327        450423488        450458823   
    450494067   

436508626

    436982045        440901080        441162112        441379757       
449996651        450032826        450068895        450104658        450140447   
    450175922        450211420        450246772        450282306       
450317748        450353040        450388335        450423496        450458831   
    450494075   

436509749

    436982292        440901148        441162153        441379807       
449996669        450032834        450068903        450104666        450140454   
    450175930        450211438        450246780        450282314       
450317755        450353057        450388343        450423504        450458849   
    450494083   

436510267

    436982359        440901155        441162203        441379880       
449996677        450032842        450068911        450104674        450140462   
    450175948        450211446        450246798        450282322       
450317763        450353065        450388368        450423512        450458856   
    450494091   

436510499

    436982383        440901171        441162278        441379922       
449996685        450032859        450068929        450104682        450140470   
    450175955        450211453        450246806        450282330       
450317771        450353073        450388376        450423520        450458864   
    450494109   

436510622

    436982391        440901189        441162310        441379963       
449996693        450032867        450068937        450104690        450140488   
    450175963        450211461        450246814        450282348       
450317789        450353081        450388384        450423538        450458872   
    450494117   

436510689

    436982409        440901213        441162336        441379971       
449996701        450032875        450068945        450104708        450140496   
    450175971        450211479        450246822        450282355       
450317797        450353099        450388392        450423546        450458880   
    450494125   

436510796

    436982417        440901320        441162377        441380011       
449996719        450032883        450068952        450104716        450140504   
    450175989        450211487        450246830        450282363       
450317805        450353107        450388400        450423553        450458898   
    450494133   

436510846

    436982433        440901338        441162575        441380086       
449996727        450032891        450068960        450104724        450140512   
    450175997        450211495        450246848        450282371       
450317813        450353115        450388426        450423561        450458906   
    450494141   

436510945

    436982441        440901395        441162625        441380193       
449996735        450032909        450068978        450104732        450140520   
    450176003        450211503        450246855        450282389       
450317821        450353123        450388434        450423579        450458914   
    450494158   

436511091

    436982490        440901478        441162641        441380268       
449996743        450032917        450068986        450104740        450140538   
    450176011        450211511        450246863        450282397       
450317839        450353131        450388442        450423587        450458922   
    450494166   

436511109

    436982631        440901619        441162682        441380276       
449996750        450032925        450068994        450104757        450140546   
    450176029        450211529        450246871        450282405       
450317847        450353149        450388459        450423595        450458930   
    450494174   

436511513

    436982672        440901635        441162716        441380441       
449996768        450032933        450069000        450104765        450140561   
    450176037        450211537        450246889        450282413       
450317854        450353156        450388467        450423603        450458948   
    450494182   

436511547

    436982771        440901668        441163011        441380482       
449996776        450032941        450069018        450104781        450140579   
    450176045        450211545        450246897        450282421       
450317862        450353164        450388475        450423611        450458955   
    450494190   

436511661

    436982797        440901718        441163169        441380581       
449996784        450032958        450069026        450104799        450140587   
    450176052        450211552        450246913        450282439       
450317870        450353172        450388483        450423629        450458963   
    450494208   

436512131

    436982847        440901734        441163276        441380649       
449996792        450032966        450069034        450104807        450140595   
    450176060        450211560        450246921        450282447       
450317888        450353180        450388491        450423637        450458971   
    450494216   

436512446

    436982938        440901759        441163359        441380797       
449996800        450032974        450069042        450104815        450140603   
    450176078        450211578        450246939        450282454       
450317896        450353198        450388509        450423645        450458989   
    450494224   

436512578

    436982995        440901809        441163383        441380805       
449996818        450032982        450069059        450104823        450140611   
    450176086        450211586        450246947        450282462       
450317904        450353206        450388517        450423652        450458997   
    450494232   

436513220

    436983431        440902005        441163623        441380896       
449996826        450032990        450069067        450104831        450140629   
    450176094        450211594        450246954        450282470       
450317912        450353214        450388525        450423660        450459003   
    450494240   

436513287

    436983449        440902021        441163656        441380904       
449996834        450033006        450069075        450104849        450140637   
    450176102        450211602        450246962        450282488       
450317920        450353222        450388533        450423678        450459011   
    450494257   

436513394

    436983530        440902070        441163680        441380912       
449996842        450033014        450069083        450104856        450140645   
    450176110        450211610        450246970        450282496       
450317938        450353230        450388541        450423686        450459029   
    450494265   

436513543

    436983548        440904753        441163763        441380995       
449996859        450033022        450069091        450104864        450140652   
    450176128        450211628        450246988        450282504       
450317946        450353248        450388558        450423694        450459037   
    450494273   

436515076

    436983555        440904787        441163854        441381035       
449996867        450033030        450069109        450104872        450140660   
    450176136        450211636        450246996        450282512       
450317953        450353255        450388566        450423702        450459045   
    450494281   

436515241

    436983696        440904829        441163862        441381233       
449996875        450033048        450069117        450104880        450140678   
    450176144        450211644        450247002        450282520       
450317961        450353263        450388574        450423710        450459052   
    450494299   

436517171

    436983761        440904852        441164134        441381258       
449996883        450033055        450069125        450104898        450140686   
    450176151        450211651        450247010        450282538       
450317979        450353271        450388582        450423728        450459060   
    450494307   

436517221

    436983860        440904886        441164175        441381266       
449996891        450033063        450069133        450104906        450140694   
    450176169        450211669        450247028        450282546       
450317987        450353289        450388590        450423736        450459078   
    450494315   

436517486

    436983969        440904977        441164209        441381456       
449996909        450033071        450069141        450104914        450140702   
    450176177        450211677        450247036        450282553       
450317995        450353297        450388608        450423744        450459086   
    450494323   

436517759

    436983977        440905032        441164274        441381506       
449996917        450033089        450069158        450104922        450140710   
    450176185        450211685        450247044        450282561       
450318001        450353305        450388616        450423751        450459094   
    450494331   

436518476

    436984033        440905131        441164316        441381522       
449996925        450033097        450069166        450104930        450140728   
    450176193        450211693        450247051        450282579       
450318019        450353313        450388624        450423769        450459102   
    450494349   

436518518

    436984116        440905271        441164399        441381548       
449996933        450033105        450069174        450104948        450140736   
    450176201        450211701        450247069        450282587       
450318027        450353321        450388632        450423777        450459110   
    450494356   

436518617

    436984132        440905347        441164456        441381555       
449996941        450033113        450069182        450104955        450140744   
    450176219        450211719        450247077        450282595       
450318035        450353339        450388640        450423785        450459128   
    450494364   

436519441

    436984322        440905370        441164530        441381571       
449996958        450033121        450069190        450104963        450140751   
    450176227        450211727        450247093        450282603       
450318043        450353347        450388657        450423793        450459136   
    450494372   

436519557

    436984330        440905446        441164548        441381597       
449996966        450033147        450069208        450104971        450140769   
    450176235        450211735        450247101        450282611       
450318050        450353354        450388665        450423801        450459144   
    450494380   

436519748

    436984348        440905511        441164555        441381639       
449996974        450033154        450069216        450104989        450140777   
    450176243        450211743        450247119        450282629       
450318068        450353362        450388673        450423819        450459151   
    450494398   

436520043

    436984421        440905594        441164647        441381654       
449996982        450033162        450069224        450104997        450140785   
    450176250        450211750        450247127        450282637       
450318076        450353370        450388681        450423835        450459169   
    450494406   

436520415

    436984496        440905602        441164688        441381662       
449996990        450033170        450069232        450105002        450140793   
    450176268        450211768        450247135        450282645       
450318084        450353388        450388699        450423843        450459177   
    450494414   

436520969

    436984561        440905677        441164746        441381696       
449997006        450033188        450069240        450105010        450140801   
    450176276        450211776        450247143        450282652       
450318092        450353396        450388707        450423850        450459185   
    450494422   

436521181

    436984587        440905750        441164787        441381779       
449997014        450033196        450069257        450105028        450140819   
    450176284        450211784        450247150        450282660       
450318100        450353404        450388715        450423868        450459193   
    450494430   

436521918

    436984645        440905834        441164829        441381886       
449997022        450033204        450069265        450105036        450140827   
    450176292        450211792        450247168        450282678       
450318118        450353412        450388723        450423876        450459201   
    450494448   

436522015

    436984660        440905891        441164852        441381902       
449997055        450033212        450069273        450105044        450140835   
    450176300        450211800        450247176        450282686       
450318126        450353420        450388731        450423884        450459219   
    450494455   

436522734

    436984686        440905917        441164886        441381936       
449997063        450033220        450069281        450105051        450140843   
    450176318        450211818        450247184        450282694       
450318134        450353438        450388749        450423892        450459227   
    450494463   

436522833

    436984702        440905941        441164910        441381944       
449997071        450033238        450069299        450105069        450140850   
    450176326        450211826        450247192        450282702       
450318142        450353446        450388756        450423900        450459235   
    450494471   

436522973

    436984744        440905974        441164951        441382009       
449997089        450033246        450069307        450105077        450140868   
    450176342        450211834        450247200        450282710       
450318159        450353453        450388764        450423918        450459243   
    450494489   

436523054

    436984892        440905990        441164977        441382025       
449997097        450033253        450069315        450105085        450140876   
    450176359        450211842        450247218        450282728       
450318167        450353461        450388772        450423926        450459250   
    450494497   

436523120

    436984900        440906089        441165008        441382116       
449997105        450033261        450069323        450105093        450140884   
    450176367        450211859        450247226        450282736       
450318175        450353479        450388780        450423934        450459268   
    450494505   

436523302

    436984918        440906113        441165032        441382132       
449997113        450033279        450069331        450105101        450140892   
    450176375        450211867        450247234        450282744       
450318183        450353487        450388806        450423942        450459276   
    450494513   

436523393

    436984959        440906246        441165040        441382140       
449997121        450033287        450069349        450105119        450140900   
    450176383        450211875        450247242        450282751       
450318191        450353495        450388814        450423959        450459284   
    450494521   

436523419

    436985022        440906261        441165180        441382165       
449997139        450033295        450069356        450105127        450140918   
    450176391        450211883        450247259        450282769       
450318209        450353503        450388822        450423967        450459292   
    450494539   

436523427

    436985055        440906337        441165198        441382298       
449997147        450033303        450069372        450105135        450140934   
    450176409        450211891        450247267        450282777       
450318217        450353511        450388830        450423975        450459300   
    450494547   

 

SCH-A-23



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436523443

    436985063        440906352        441165271        441382314       
449997154        450033311        450069380        450105143        450140942   
    450176417        450211909        450247275        450282785       
450318225        450353529        450388848        450423983        450459318   
    450494554   

436523468

    436985121        440906394        441165461        441382330       
449997162        450033329        450069398        450105150        450140959   
    450176425        450211917        450247283        450282793       
450318233        450353537        450388855        450423991        450459326   
    450494562   

436523625

    436985162        440906519        441165503        441382348       
449997170        450033337        450069406        450105168        450140967   
    450176433        450211925        450247291        450282801       
450318241        450353545        450388863        450424007        450459334   
    450494570   

436523674

    436985220        440906527        441165552        441382439       
449997188        450033345        450069414        450105176        450140975   
    450176458        450211933        450247309        450282819       
450318258        450353552        450388871        450424015        450459342   
    450494588   

436523682

    436985345        440906568        441165628        441382470       
449997196        450033360        450069430        450105184        450140983   
    450176466        450211941        450247317        450282827       
450318266        450353560        450388889        450424023        450459359   
    450494596   

436523716

    436985394        440906584        441165636        441382496       
449997204        450033378        450069448        450105192        450140991   
    450176474        450211958        450247325        450282835       
450318274        450353578        450388897        450424031        450459367   
    450494604   

436523898

    436985477        440906634        441165677        441382603       
449997212        450033386        450069455        450105200        450141007   
    450176482        450211966        450247333        450282843       
450318282        450353586        450388905        450424049        450459375   
    450494612   

436525034

    436985485        440906642        441165776        441382629       
449997220        450033394        450069463        450105226        450141015   
    450176490        450211974        450247341        450282850       
450318290        450353594        450388913        450424056        450459383   
    450494620   

436525562

    436985824        440906667        441165792        441382710       
449997238        450033402        450069471        450105234        450141023   
    450176508        450211982        450247358        450282868       
450318308        450353602        450388921        450424064        450459391   
    450494638   

436527493

    436985865        440906683        441165917        441382801       
449997246        450033410        450069489        450105242        450141031   
    450176516        450211990        450247366        450282876       
450318316        450353610        450388939        450424072        450459409   
    450494646   

436528046

    436985899        440906832        441165966        441382843       
449997253        450033428        450069497        450105259        450141049   
    450176524        450212006        450247374        450282884       
450318324        450353628        450388947        450424080        450459417   
    450494653   

436528319

    436986095        440906865        441166105        441382876       
449997261        450033436        450069505        450105267        450141056   
    450176532        450212014        450247382        450282892       
450318332        450353636        450388954        450424098        450459425   
    450494661   

436529135

    436986103        440906931        441166121        441382892       
449997279        450033444        450069513        450105275        450141064   
    450176540        450212022        450247390        450282900       
450318340        450353644        450388962        450424106        450459433   
    450494679   

436529283

    436986210        440906980        441166196        441382934       
449997287        450033451        450069521        450105283        450141072   
    450176557        450212030        450247408        450282918       
450318357        450353651        450388970        450424114        450459441   
    450494687   

436529747

    436986228        440907020        441166287        441382991       
449997295        450033469        450069539        450105291        450141080   
    450176565        450212048        450247416        450282926       
450318365        450353669        450388988        450424122        450459458   
    450494695   

436530182

    436986269        440907269        441166402        441383007       
449997303        450033477        450069547        450105309        450141098   
    450176573        450212055        450247424        450282934       
450318373        450353677        450388996        450424130        450459466   
    450494703   

436531156

    436986285        440907343        441166428        441383072       
449997311        450033485        450069554        450105317        450141106   
    450176581        450212063        450247432        450282942       
450318381        450353685        450389002        450424148        450459474   
    450494711   

436531628

    436986368        440907442        441166543        441383148       
449997329        450033493        450069562        450105325        450141114   
    450176599        450212071        450247440        450282959       
450318399        450353693        450389010        450424155        450459482   
    450494729   

436532477

    436986384        440907913        441166550        441383296       
449997337        450033501        450069570        450105333        450141122   
    450176607        450212089        450247457        450282967       
450318407        450353701        450389028        450424163        450459490   
    450494737   

436532709

    436986525        440907921        441166733        441383312       
449997352        450033519        450069588        450105341        450141130   
    450176615        450212097        450247465        450282975       
450318415        450353719        450389036        450424171        450459508   
    450494745   

436534416

    436986582        440908002        441166881        441383320       
449997360        450033527        450069596        450105358        450141148   
    450176623        450212105        450247473        450282983       
450318423        450353727        450389044        450424189        450459516   
    450494752   

436534606

    436986749        440908028        441166949        441383478       
449997378        450033535        450069604        450105366        450141155   
    450176631        450212113        450247481        450282991       
450318431        450353735        450389051        450424197        450459524   
    450494760   

436534663

    436986756        440908069        441166956        441383494       
449997386        450033543        450069612        450105374        450141163   
    450176649        450212121        450247499        450283007       
450318456        450353743        450389069        450424205        450459532   
    450494778   

436534788

    436986830        440908168        441167079        441383585       
449997394        450033550        450069620        450105382        450141171   
    450176656        450212139        450247507        450283015       
450318464        450353750        450389077        450424213        450459540   
    450494786   

436534879

    436986954        440908176        441167178        441383601       
449997402        450033568        450069638        450105390        450141189   
    450176664        450212147        450247515        450283023       
450318472        450353768        450389085        450424221        450459557   
    450494794   

436535256

    436987036        440908200        441167186        441383635       
449997410        450033584        450069646        450105408        450141197   
    450176672        450212154        450247523        450283031       
450318498        450353776        450389093        450424239        450459565   
    450494802   

436535280

    436987069        440908259        441167327        441383676       
449997428        450033592        450069653        450105416        450141205   
    450176680        450212162        450247531        450283049       
450318506        450353784        450389101        450424247        450459573   
    450494810   

436535462

    436987127        440908440        441167392        441383734       
449997436        450033600        450069661        450105424        450141213   
    450176698        450212170        450247549        450283056       
450318514        450353792        450389119        450424254        450459581   
    450494828   

436535579

    436987168        440908457        441167400        441383742       
449997444        450033618        450069679        450105432        450141221   
    450176706        450212188        450247556        450283064       
450318522        450353800        450389127        450424262        450459599   
    450494836   

436535710

    436987176        440908598        441167459        441383775       
449997451        450033626        450069687        450105440        450141239   
    450176714        450212196        450247564        450283072       
450318530        450353818        450389135        450424270        450459607   
    450494844   

436535744

    436987218        440908655        441167467        441383866       
449997469        450033634        450069695        450105457        450141254   
    450176722        450212204        450247572        450283080       
450318548        450353826        450389143        450424296        450459615   
    450494851   

436535918

    436987291        440908721        441167475        441383940       
449997485        450033642        450069703        450105465        450141262   
    450176730        450212212        450247580        450283098       
450318555        450353834        450389150        450424304        450459623   
    450494869   

436535991

    436987416        440908945        441167483        441384112       
449997493        450033659        450069711        450105473        450141270   
    450176748        450212220        450247598        450283106       
450318563        450353842        450389168        450424312        450459631   
    450494877   

436536056

    436987432        440908978        441167566        441384138       
449997501        450033667        450069729        450105481        450141288   
    450176755        450212238        450247606        450283114       
450318571        450353859        450389176        450424320        450459649   
    450494885   

436536106

    436987457        440909240        441167582        441384179       
449997519        450033675        450069737        450105499        450141296   
    450176763        450212246        450247614        450283122       
450318589        450353867        450389184        450424338        450459656   
    450494893   

436536114

    436987515        440909315        441167616        441384187       
449997527        450033683        450069745        450105507        450141304   
    450176771        450212253        450247622        450283130       
450318597        450353875        450389192        450424346        450459664   
    450494901   

436536239

    436987937        440909398        441167624        441384195       
449997535        450033691        450069752        450105515        450141312   
    450176789        450212261        450247630        450283148       
450318605        450353883        450389200        450424353        450459672   
    450494919   

436536270

    436988109        440909513        441167632        441384286       
449997543        450033709        450069760        450105523        450141320   
    450176797        450212279        450247648        450283155       
450318613        450353891        450389218        450424361        450459680   
    450494927   

436536338

    436988257        440909521        441167681        441384310       
449997550        450033717        450069778        450105531        450141338   
    450176805        450212287        450247663        450283163       
450318621        450353909        450389226        450424379        450459698   
    450494935   

436537260

    436988307        440909661        441167749        441384336       
449997568        450033725        450069786        450105549        450141346   
    450176813        450212295        450247671        450283171       
450318639        450353917        450389234        450424387        450459706   
    450494943   

436537831

    436988315        440909752        441167830        441384344       
449997576        450033733        450069794        450105556        450141353   
    450176821        450212303        450247689        450283189       
450318647        450353925        450389242        450424395        450459714   
    450494950   

436537872

    436988406        440909760        441167889        441384369       
449997584        450033741        450069802        450105564        450141361   
    450176839        450212311        450247697        450283197       
450318654        450353933        450389259        450424403        450459722   
    450494968   

436537955

    436988448        440909802        441168796        441384419       
449997592        450033758        450069810        450105572        450141379   
    450176847        450212329        450247705        450283205       
450318662        450353941        450389267        450424411        450459730   
    450494976   

436539340

    436988471        440909828        441168887        441384427       
449997600        450033766        450069828        450105580        450141387   
    450176854        450212337        450247713        450283213       
450318670        450353958        450389275        450424429        450459748   
    450494984   

436539845

    436988489        440909844        441168929        441384450       
449997618        450033774        450069836        450105598        450141395   
    450176862        450212345        450247721        450283221       
450318688        450353966        450389283        450424437        450459755   
    450494992   

436540124

    436988505        440909976        441168986        441384468       
449997626        450033782        450069844        450105606        450141403   
    450176870        450212352        450247739        450283239       
450318696        450353974        450389291        450424445        450459763   
    450495007   

436540140

    436988547        440909984        441168994        441384476       
449997634        450033808        450069851        450105614        450141411   
    450176888        450212360        450247747        450283247       
450318704        450353982        450389309        450424452        450459771   
    450495015   

436541569

    436988554        440909992        441169059        441384484       
449997642        450033816        450069869        450105622        450141429   
    450176896        450212378        450247754        450283254       
450318712        450353990        450389317        450424460        450459789   
    450495023   

436541585

    436988570        440910008        441169083        441384492       
449997659        450033824        450069877        450105630        450141437   
    450176904        450212386        450247762        450283262       
450318738        450354006        450389325        450424478        450459797   
    450495031   

436541940

    436988588        440910099        441169232        441384518       
449997667        450033832        450069885        450105648        450141445   
    450176912        450212394        450247770        450283270       
450318746        450354014        450389333        450424486        450459805   
    450495049   

436542013

    436988620        440910156        441169257        441384559       
449997675        450033840        450069893        450105655        450141460   
    450176920        450212402        450247788        450283288       
450318753        450354022        450389341        450424494        450459813   
    450495056   

436543615

    436988653        440910164        441169265        441385374       
449997683        450033857        450069901        450105663        450141478   
    450176938        450212410        450247796        450283296       
450318761        450354030        450389358        450424502        450459821   
    450495072   

436543797

    436989636        440910230        441169299        441385499       
449997691        450033865        450069919        450105689        450141486   
    450176953        450212428        450247804        450283304       
450318779        450354048        450389366        450424510        450459839   
    450495080   

436543821

    436989693        440910255        441169398        441385507       
449997709        450033881        450069927        450105697        450141494   
    450176961        450212436        450247812        450283312       
450318787        450354055        450389374        450424528        450459847   
    450495098   

436545180

    436989701        440910289        441169430        441385580       
449997717        450033899        450069935        450105705        450141502   
    450176979        450212444        450247820        450283320       
450318795        450354063        450389382        450424536        450459854   
    450495106   

436545404

    436989727        440910313        441169455        441385606       
449997725        450033907        450069950        450105721        450141510   
    450176987        450212451        450247838        450283338       
450318803        450354071        450389390        450424544        450459862   
    450495114   

436545586

    436989909        440910321        441169471        441385648       
449997733        450033915        450069968        450105739        450141528   
    450176995        450212469        450247853        450283346       
450318811        450354089        450389408        450424551        450459888   
    450495122   

436545883

    436989917        440910396        441169497        441385697       
449997741        450033923        450069976        450105747        450141536   
    450177001        450212477        450247861        450283353       
450318829        450354097        450389416        450424569        450459896   
    450495130   

436546238

    436989958        440910651        441169513        441385739       
449997758        450033931        450069984        450105754        450141544   
    450177019        450212485        450247879        450283361       
450318837        450354105        450389424        450424577        450459904   
    450495148   

436546386

    436990048        440910669        441169604        441385853       
449997766        450033949        450069992        450105762        450141551   
    450177027        450212493        450247887        450283379       
450318845        450354113        450389432        450424585        450459912   
    450495155   

436546907

    436990378        440910727        441169687        441385861       
449997774        450033956        450070008        450105770        450141569   
    450177035        450212501        450247895        450283387       
450318852        450354121        450389440        450424593        450459920   
    450495163   

436547400

    436990410        440910743        441169752        441385879       
449997782        450033964        450070016        450105788        450141577   
    450177043        450212519        450247903        450283395       
450318860        450354139        450389457        450424601        450459938   
    450495171   

436547939

    436990584        440910917        441169760        441385911       
449997790        450033972        450070024        450105796        450141585   
    450177050        450212527        450247911        450283403       
450318878        450354147        450389465        450424619        450459946   
    450495189   

 

SCH-A-24



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436548135

    436990634        440911162        441169802        441385994       
449997808        450033980        450070032        450105804        450141593   
    450177068        450212535        450247929        450283411       
450318886        450354154        450389473        450424627        450459953   
    450495197   

436548838

    436990683        440911261        441169844        441386034       
449997816        450033998        450070057        450105812        450141601   
    450177076        450212543        450247937        450283429       
450318894        450354162        450389481        450424635        450459961   
    450495205   

436549083

    436990733        440911394        441169901        441386125       
449997824        450034004        450070065        450105820        450141619   
    450177084        450212550        450247945        450283437       
450318902        450354170        450389499        450424643        450459979   
    450495213   

436549125

    436990774        440911477        441169943        441386208       
449997832        450034012        450070073        450105838        450141627   
    450177092        450212568        450247952        450283445       
450318910        450354188        450389507        450424650        450459987   
    450495221   

436549570

    436990808        440911725        441169984        441386463       
449997840        450034020        450070081        450105846        450141635   
    450177100        450212576        450247960        450283452       
450318928        450354196        450389515        450424668        450459995   
    450495239   

436549828

    436990832        440911774        441170073        441386471       
449997857        450034038        450070099        450105853        450141643   
    450177118        450212584        450247978        450283460       
450318944        450354204        450389523        450424676        450460001   
    450495247   

436549851

    436990865        440911899        441170115        441386497       
449997873        450034046        450070107        450105861        450141650   
    450177126        450212592        450247986        450283478       
450318951        450354212        450389531        450424684        450460019   
    450495254   

436549919

    436990915        440911915        441170156        441386513       
449997881        450034053        450070115        450105879        450141668   
    450177134        450212600        450247994        450283486       
450318969        450354238        450389549        450424692        450460027   
    450495270   

436549984

    436990964        440911972        441170354        441386521       
449997899        450034061        450070123        450105887        450141676   
    450177142        450212618        450248000        450283494       
450318977        450354246        450389556        450424700        450460035   
    450495288   

436550362

    436991012        440912004        441170388        441386547       
449997907        450034079        450070131        450105895        450141684   
    450177159        450212626        450248018        450283502       
450318985        450354253        450389564        450424718        450460043   
    450495296   

436552210

    436991046        440912103        441170404        441386554       
449997915        450034087        450070149        450105903        450141692   
    450177167        450212634        450248026        450283510       
450318993        450354261        450389572        450424726        450460050   
    450495304   

436552475

    436991269        440912202        441170479        441386596       
449997923        450034095        450070164        450105911        450141700   
    450177175        450212642        450248034        450283528       
450319009        450354279        450389580        450424734        450460068   
    450495312   

436553069

    436991285        440912236        441170495        441386695       
449997931        450034103        450070180        450105929        450141718   
    450177183        450212659        450248042        450283536       
450319017        450354287        450389598        450424742        450460084   
    450495320   

436553333

    436991301        440912301        441170628        441386760       
449997949        450034111        450070198        450105937        450141726   
    450177191        450212667        450248059        450283544       
450319025        450354295        450389606        450424759        450460092   
    450495338   

436553523

    436991509        440912368        441170644        441386794       
449997956        450034129        450070206        450105945        450141734   
    450177209        450212675        450248067        450283551       
450319033        450354303        450389614        450424767        450460100   
    450495346   

436554372

    436991632        440912509        441170792        441386802       
449997964        450034137        450070214        450105952        450141742   
    450177217        450212683        450248075        450283569       
450319041        450354311        450389622        450424775        450460118   
    450495353   

436555320

    436991699        440912723        441170818        441386828       
449997972        450034145        450070222        450105960        450141759   
    450177225        450212691        450248083        450283577       
450319058        450354329        450389630        450424783        450460126   
    450495361   

436555353

    436991707        440912798        441170826        441386869       
449997980        450034152        450070248        450105978        450141767   
    450177233        450212709        450248091        450283585       
450319066        450354337        450389648        450424791        450460134   
    450495379   

436555874

    436991749        440912947        441170867        441386893       
449997998        450034160        450070255        450105986        450141775   
    450177241        450212717        450248109        450283593       
450319074        450354345        450389655        450424809        450460142   
    450495387   

436555882

    436991798        440912954        441170875        441386935       
449998004        450034178        450070263        450105994        450141783   
    450177258        450212725        450248117        450283619       
450319082        450354352        450389663        450424817        450460159   
    450495395   

436556005

    436991855        440912988        441170941        441386943       
449998012        450034186        450070271        450106000        450141791   
    450177266        450212741        450248125        450283627       
450319090        450354360        450389671        450424825        450460167   
    450495403   

436556369

    436991947        440913051        441171071        441386992       
449998020        450034194        450070289        450106018        450141809   
    450177274        450212758        450248133        450283635       
450319108        450354378        450389689        450424833        450460175   
    450495411   

436556815

    436991970        440913093        441171139        441387057       
449998038        450034202        450070297        450106026        450141817   
    450177282        450212766        450248141        450283650       
450319116        450354386        450389697        450424841        450460191   
    450495429   

436556880

    436992002        440913184        441171154        441387065       
449998046        450034210        450070305        450106034        450141825   
    450177290        450212774        450248158        450283668       
450319124        450354394        450389705        450424858        450460209   
    450495437   

436557581

    436992036        440913242        441171162        441387081       
449998053        450034228        450070313        450106042        450141833   
    450177308        450212782        450248166        450283676       
450319132        450354402        450389713        450424866        450460217   
    450495445   

436557888

    436992101        440913283        441171238        441387198       
449998061        450034236        450070321        450106059        450141841   
    450177316        450212790        450248174        450283684       
450319140        450354410        450389721        450424874        450460225   
    450495452   

436558811

    436992119        440913291        441171287        441387271       
449998079        450034244        450070339        450106067        450141858   
    450177324        450212808        450248182        450283700       
450319157        450354428        450389739        450424882        450460233   
    450495460   

436559157

    436992275        440913374        441171352        441387289       
449998087        450034251        450070347        450106075        450141866   
    450177332        450212816        450248190        450283718       
450319165        450354436        450389747        450424890        450460241   
    450495478   

436560148

    436992341        440913408        441171402        441387313       
449998095        450034269        450070354        450106083        450141874   
    450177340        450212824        450248208        450283726       
450319173        450354444        450389754        450424908        450460258   
    450495486   

436560163

    436992473        440913424        441171568        441387339       
449998103        450034277        450070362        450106091        450141882   
    450177357        450212832        450248216        450283734       
450319181        450354451        450389762        450424916        450460266   
    450495494   

436560338

    436992515        440913572        441171584        441387354       
449998111        450034285        450070370        450106109        450141890   
    450177365        450212840        450248224        450283742       
450319199        450354469        450389770        450424924        450460274   
    450495502   

436560346

    436992549        440913606        441171659        441387370       
449998129        450034293        450070388        450106117        450141916   
    450177373        450212857        450248232        450283767       
450319207        450354477        450389788        450424932        450460282   
    450495510   

436560379

    436992564        440913655        441171733        441387412       
449998137        450034327        450070396        450106125        450141924   
    450177381        450212865        450248240        450283775       
450319215        450354485        450389796        450424940        450460290   
    450495528   

436560429

    436992697        440913671        441171782        441387438       
449998145        450034335        450070404        450106133        450141932   
    450177399        450212873        450248257        450283783       
450319223        450354493        450389804        450424957        450460308   
    450495536   

436560528

    436992762        440913754        441171881        441387495       
449998152        450034343        450070412        450106141        450141940   
    450177407        450212881        450248265        450283791       
450319231        450354501        450389812        450424965        450460316   
    450495544   

436560601

    436992812        440913846        441171923        441387578       
449998160        450034350        450070420        450106158        450141957   
    450177415        450212899        450248273        450283809       
450319249        450354519        450389820        450424973        450460324   
    450495551   

436560809

    436993315        440914067        441172012        441387701       
449998186        450034368        450070438        450106166        450141965   
    450177423        450212907        450248281        450283817       
450319256        450354527        450389838        450424981        450460332   
    450495569   

436560882

    436993323        440914133        441172020        441387719       
449998194        450034376        450070446        450106174        450141973   
    450177431        450212915        450248299        450283825       
450319264        450354535        450389846        450424999        450460340   
    450495577   

436560916

    436993331        440914141        441172194        441387743       
449998202        450034384        450070453        450106182        450141999   
    450177449        450212923        450248307        450283833       
450319272        450354543        450389853        450425004        450460357   
    450495585   

436561328

    436993356        440914182        441172368        441387750       
449998210        450034392        450070461        450106190        450142005   
    450177456        450212931        450248315        450283841       
450319280        450354550        450389861        450425012        450460365   
    450495593   

436561658

    436993364        440914257        441172400        441387768       
449998228        450034400        450070479        450106208        450142013   
    450177464        450212949        450248323        450283858       
450319298        450354568        450389879        450425020        450460373   
    450495601   

436561799

    436993422        440914281        441172434        441387776       
449998236        450034418        450070487        450106216        450142021   
    450177472        450212956        450248331        450283866       
450319306        450354576        450389887        450425038        450460381   
    450495619   

436561856

    436993471        440914364        441172459        441387883       
449998244        450034426        450070495        450106224        450142039   
    450177480        450212964        450248349        450283874       
450319314        450354584        450389895        450425046        450460399   
    450495627   

436561880

    436993679        440914398        441172665        441387933       
449998251        450034442        450070503        450106232        450142047   
    450177498        450212972        450248356        450283882       
450319322        450354592        450389903        450425053        450460407   
    450495635   

436562409

    436993703        440914406        441172822        441387958       
449998269        450034459        450070511        450106240        450142054   
    450177506        450212980        450248364        450283890       
450319330        450354600        450389929        450425061        450460415   
    450495643   

436563324

    436993778        440914554        441172889        441387966       
449998277        450034467        450070529        450106257        450142062   
    450177514        450212998        450248372        450283908       
450319348        450354618        450389937        450425079        450460423   
    450495650   

436563522

    436993810        440914646        441172897        441388006       
449998285        450034475        450070537        450106265        450142070   
    450177522        450213004        450248380        450283916       
450319355        450354626        450389945        450425087        450460431   
    450495668   

436563555

    436993844        440914653        441172905        441388063       
449998293        450034483        450070545        450106273        450142088   
    450177530        450213012        450248398        450283924       
450319363        450354634        450389952        450425095        450460449   
    450495676   

436563761

    436993851        440914729        441173168        441388089       
449998319        450034491        450070552        450106281        450142096   
    450177548        450213020        450248406        450283932       
450319371        450354642        450389960        450425103        450460456   
    450495684   

436563928

    436993885        440914760        441173184        441388170       
449998327        450034509        450070560        450106299        450142104   
    450177555        450213038        450248414        450283940       
450319389        450354659        450389978        450425111        450460464   
    450495692   

436563977

    436993950        440914893        441173192        441388196       
449998335        450034517        450070578        450106307        450142112   
    450177563        450213046        450248422        450283957       
450319397        450354667        450389986        450425129        450460472   
    450495700   

436564652

    436994008        440914927        441173259        441388238       
449998343        450034525        450070586        450106315        450142120   
    450177571        450213053        450248430        450283965       
450319405        450354675        450389994        450425137        450460480   
    450495718   

436564934

    436994016        440914984        441173390        441388295       
449998368        450034533        450070594        450106323        450142138   
    450177589        450213061        450248448        450283973       
450319413        450354683        450390000        450425145        450460498   
    450495726   

436565691

    436994099        440914992        441173432        441388329       
449998376        450034541        450070602        450106331        450142146   
    450177597        450213079        450248455        450283981       
450319421        450354691        450390018        450425160        450460506   
    450495734   

436565857

    436994107        440915098        441173473        441388345       
449998384        450034558        450070610        450106349        450142153   
    450177605        450213087        450248463        450283999       
450319439        450354709        450390026        450425178        450460514   
    450495742   

436565881

    436994123        440915148        441173515        441388378       
449998392        450034566        450070628        450106356        450142161   
    450177613        450213095        450248471        450284005       
450319447        450354717        450390034        450425186        450460522   
    450495759   

436565899

    436994156        440915163        441173622        441388444       
449998400        450034574        450070636        450106364        450142179   
    450177621        450213103        450248497        450284013       
450319454        450354725        450390042        450425194        450460530   
    450495767   

436565915

    436994214        440915171        441173663        441388451       
449998418        450034582        450070644        450106372        450142187   
    450177639        450213111        450248505        450284039       
450319462        450354733        450390059        450425202        450460548   
    450495783   

436566673

    436994255        440915213        441173671        441388519       
449998426        450034590        450070651        450106380        450142195   
    450177647        450213129        450248513        450284047       
450319470        450354741        450390067        450425210        450460555   
    450495791   

436567739

    436994339        440915239        441173705        441388535       
449998434        450034608        450070669        450106398        450142203   
    450177654        450213137        450248521        450284054       
450319488        450354758        450390075        450425228        450460563   
    450495809   

436568877

    436994354        440915288        441173838        441388543       
449998442        450034624        450070677        450106406        450142211   
    450177670        450213145        450248539        450284062       
450319496        450354766        450390083        450425236        450460571   
    450495817   

436569495

    436994446        440915353        441173846        441388568       
449998459        450034632        450070685        450106414        450142229   
    450177688        450213152        450248547        450284070       
450319504        450354774        450390091        450425244        450460589   
    450495825   

436570378

    436994537        440915387        441173895        441388634       
449998467        450034640        450070693        450106422        450142237   
    450177696        450213160        450248554        450284088       
450319512        450354782        450390109        450425251        450460597   
    450495833   

 

SCH-A-25



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436570857

    436994560        440915494        441173945        441388667       
449998475        450034657        450070701        450106430        450142245   
    450177704        450213178        450248562        450284096       
450319520        450354790        450390117        450425269        450460605   
    450495841   

436571061

    436994586        440915551        441174018        441388675       
449998483        450034665        450070719        450106448        450142252   
    450177712        450213186        450248570        450284104       
450319546        450354808        450390125        450425277        450460613   
    450495858   

436571202

    436994719        440915585        441174109        441388774       
449998491        450034673        450070727        450106455        450142260   
    450177720        450213194        450248588        450284112       
450319553        450354816        450390133        450425285        450460621   
    450495866   

436571236

    436994768        440915635        441174166        441388832       
449998509        450034681        450070735        450106463        450142278   
    450177738        450213202        450248596        450284120       
450319561        450354824        450390141        450425293        450460639   
    450495874   

436572168

    436995146        440915643        441174257        441388840       
449998517        450034699        450070743        450106471        450142286   
    450177746        450213210        450248604        450284138       
450319579        450354832        450390158        450425301        450460647   
    450495882   

436572218

    436995286        440916005        441174364        441388857       
449998525        450034707        450070750        450106489        450142294   
    450177753        450213228        450248612        450284146       
450319587        450354840        450390166        450425319        450460654   
    450495890   

436572226

    436995310        440916047        441174380        441389012       
449998533        450034715        450070768        450106497        450142302   
    450177761        450213236        450248620        450284153       
450319595        450354857        450390174        450425327        450460662   
    450495908   

436572879

    436995344        440916104        441174489        441389079       
449998541        450034723        450070776        450106513        450142310   
    450177779        450213244        450248638        450284161       
450319603        450354865        450390182        450425335        450460670   
    450495916   

436572887

    436995443        440916195        441174513        441389095       
449998558        450034731        450070784        450106521        450142328   
    450177787        450213251        450248646        450284179       
450319611        450354873        450390190        450425343        450460688   
    450495924   

436572960

    436995542        440916302        441174695        441389145       
449998566        450034749        450070792        450106539        450142336   
    450177795        450213269        450248653        450284187       
450319629        450354881        450390208        450425350        450460696   
    450495932   

436573000

    436995559        440916310        441174752        441389160       
449998574        450034756        450070800        450106547        450142344   
    450177803        450213277        450248661        450284195       
450319637        450354899        450390216        450425368        450460704   
    450495940   

436573034

    436995591        440916567        441174786        441389343       
449998582        450034764        450070818        450106554        450142351   
    450177811        450213285        450248679        450284203       
450319645        450354907        450390224        450425376        450460712   
    450495957   

436573208

    436995609        440916625        441174828        441389426       
449998590        450034772        450070826        450106562        450142369   
    450177829        450213293        450248695        450284211       
450319652        450354915        450390232        450425384        450460720   
    450495965   

436573281

    436995641        440916740        441174869        441389657       
449998608        450034780        450070834        450106570        450142377   
    450177837        450213301        450248703        450284229       
450319660        450354923        450390240        450425392        450460738   
    450495973   

436573315

    436995674        440916930        441174877        441389665       
449998616        450034798        450070842        450106588        450142385   
    450177845        450213319        450248711        450284237       
450319678        450354931        450390257        450425400        450460753   
    450495981   

436573356

    436995724        440916971        441174968        441389699       
449998624        450034806        450070859        450106596        450142393   
    450177852        450213327        450248729        450284245       
450319686        450354949        450390265        450425426        450460761   
    450495999   

436573380

    436995740        440917003        441174976        441389707       
449998632        450034814        450070867        450106604        450142401   
    450177860        450213335        450248737        450284252       
450319694        450354956        450390273        450425434        450460779   
    450496005   

436573414

    436995898        440917011        441174992        441389731       
449998640        450034822        450070875        450106612        450142419   
    450177878        450213343        450248745        450284260       
450319702        450354964        450390281        450425442        450460787   
    450496013   

436573463

    436995948        440917078        441175031        441389764       
449998657        450034830        450070883        450106638        450142427   
    450177886        450213350        450248752        450284278       
450319710        450354972        450390299        450425459        450460795   
    450496021   

436573471

    436996052        440917110        441175122        441389772       
449998665        450034848        450070891        450106653        450142435   
    450177894        450213376        450248760        450284286       
450319728        450354980        450390307        450425467        450460803   
    450496039   

436573521

    436996110        440917136        441175254        441389889       
449998673        450034855        450070909        450106661        450142443   
    450177902        450213384        450248778        450284294       
450319736        450354998        450390315        450425475        450460811   
    450496047   

436573547

    436996185        440917177        441175312        441389905       
449998681        450034863        450070917        450106679        450142450   
    450177910        450213392        450248786        450284302       
450319744        450355003        450390323        450425483        450460829   
    450496054   

436573893

    436996193        440917243        441175338        441390010       
449998699        450034871        450070925        450106687        450142468   
    450177928        450213400        450248794        450284310       
450319751        450355011        450390331        450425491        450460837   
    450496062   

436574545

    436996250        440917425        441175346        441390044       
449998715        450034889        450070933        450106695        450142476   
    450177936        450213418        450248802        450284328       
450319769        450355029        450390349        450425509        450460845   
    450496070   

436574610

    436996326        440918019        441175361        441390051       
449998723        450034897        450070941        450106711        450142484   
    450177944        450213426        450248810        450284336       
450319777        450355037        450390356        450425517        450460852   
    450496088   

436575252

    436996367        440918043        441175379        441390127       
449998731        450034905        450070958        450106729        450142492   
    450177951        450213434        450248828        450284344       
450319785        450355045        450390364        450425525        450460860   
    450496096   

436577357

    436996383        440918092        441175445        441390309       
449998749        450034913        450070966        450106737        450142500   
    450177969        450213442        450248836        450284351       
450319793        450355052        450390372        450425533        450460878   
    450496104   

436577431

    436996391        440918100        441175452        441390325       
449998756        450034921        450070974        450106745        450142518   
    450177977        450213459        450248844        450284369       
450319801        450355060        450390380        450425541        450460894   
    450496112   

436577886

    436996441        440918175        441175460        441390374       
449998764        450034939        450070982        450106752        450142526   
    450177985        450213467        450248851        450284377       
450319819        450355078        450390398        450425558        450460902   
    450496120   

436578108

    436996490        440918324        441175486        441390382       
449998772        450034947        450070990        450106760        450142534   
    450177993        450213475        450248869        450284385       
450319827        450355086        450390406        450425566        450460910   
    450496138   

436578470

    436996581        440918381        441175593        441390432       
449998780        450034954        450071006        450106778        450142542   
    450178009        450213483        450248877        450284393       
450319835        450355094        450390414        450425574        450460928   
    450496146   

436578538

    436996771        440918456        441175882        441390556       
449998798        450034962        450071014        450106786        450142559   
    450178017        450213491        450248885        450284401       
450319843        450355102        450390422        450425582        450460936   
    450496153   

436578645

    436996862        440918480        441175932        441390648       
449998806        450034970        450071022        450106794        450142567   
    450178025        450213509        450248893        450284419       
450319850        450355110        450390430        450425590        450460944   
    450496161   

436578736

    436996979        440918514        441176005        441390754       
449998814        450034988        450071030        450106802        450142575   
    450178033        450213517        450248901        450284427       
450319868        450355128        450390448        450425608        450460951   
    450496179   

436578801

    436996987        440918688        441176047        441390788       
449998822        450034996        450071048        450106810        450142583   
    450178041        450213525        450248919        450284435       
450319876        450355136        450390455        450425616        450460969   
    450496195   

436579510

    436997019        440918704        441176096        441390804       
449998830        450035001        450071055        450106828        450142591   
    450178058        450213533        450248927        450284443       
450319884        450355144        450390463        450425624        450460977   
    450496203   

436579635

    436997035        440918753        441176229        441390838       
449998848        450035019        450071063        450106836        450142609   
    450178066        450213541        450248935        450284450       
450319892        450355151        450390471        450425632        450460985   
    450496211   

436580112

    436997076        440918860        441176245        441390861       
449998855        450035027        450071071        450106844        450142617   
    450178074        450213558        450248943        450284468       
450319900        450355169        450390489        450425640        450460993   
    450496229   

436580922

    436997134        440918886        441176443        441390903       
449998863        450035035        450071089        450106851        450142625   
    450178082        450213566        450248950        450284476       
450319918        450355177        450390497        450425657        450461009   
    450496237   

436581094

    436997167        440918894        441176492        441390929       
449998871        450035043        450071097        450106869        450142633   
    450178090        450213574        450248968        450284484       
450319926        450355185        450390505        450425665        450461017   
    450496245   

436582662

    436997316        440918944        441176542        441391000       
449998889        450035050        450071105        450106877        450142641   
    450178108        450213582        450248976        450284492       
450319934        450355201        450390513        450425673        450461025   
    450496252   

436582688

    436997324        440919090        441176567        441391067       
449998897        450035068        450071113        450106885        450142658   
    450178116        450213590        450248984        450284500       
450319942        450355219        450390521        450425681        450461033   
    450496260   

436583108

    436997415        440919165        441176609        441391075       
449998905        450035076        450071121        450106893        450142666   
    450178124        450213608        450249008        450284518       
450319959        450355227        450390539        450425699        450461041   
    450496278   

436583520

    436997423        440921781        441177011        441391182       
449998913        450035084        450071139        450106901        450142674   
    450178132        450213616        450249016        450284526       
450319967        450355235        450390547        450425707        450461058   
    450496286   

436584098

    436997480        440921799        441177045        441391208       
449998921        450035092        450071147        450106919        450142682   
    450178140        450213624        450249024        450284534       
450319975        450355243        450390554        450425715        450461066   
    450496294   

436584858

    436997548        440921948        441177052        441391273       
449998939        450035100        450071154        450106927        450142690   
    450178157        450213632        450249032        450284542       
450319983        450355250        450390562        450425723        450461074   
    450496302   

436585053

    436997563        440921971        441177110        441391307       
449998947        450035118        450071162        450106935        450142708   
    450178165        450213640        450249040        450284559       
450319991        450355268        450390570        450425731        450461082   
    450496310   

436585533

    436997753        440922045        441177151        441391315       
449998954        450035126        450071170        450106943        450142716   
    450178173        450213657        450249057        450284567       
450320007        450355276        450390588        450425749        450461090   
    450496328   

436585848

    436997837        440922052        441177250        441391323       
449998962        450035134        450071188        450106950        450142724   
    450178181        450213665        450249065        450284575       
450320015        450355284        450390596        450425756        450461108   
    450496336   

436585988

    436997878        440922094        441177276        441391349       
449998970        450035142        450071196        450106968        450142732   
    450178199        450213673        450249073        450284583       
450320023        450355292        450390604        450425764        450461116   
    450496344   

436586101

    436998124        440922102        441177318        441391364       
449998988        450035159        450071204        450106976        450142740   
    450178207        450213681        450249081        450284591       
450320031        450355300        450390612        450425772        450461124   
    450496351   

436586135

    436998199        440922136        441177417        441391380       
449998996        450035167        450071212        450106984        450142757   
    450178215        450213699        450249099        450284609       
450320049        450355318        450390620        450425780        450461132   
    450496369   

436586226

    436998223        440922169        441177524        441391430       
449999002        450035175        450071220        450106992        450142765   
    450178223        450213707        450249107        450284617       
450320056        450355326        450390638        450425798        450461140   
    450496377   

436586259

    436998272        440922250        441178555        441391463       
449999010        450035183        450071238        450107008        450142773   
    450178231        450213715        450249115        450284625       
450320064        450355334        450390646        450425806        450461157   
    450496385   

436586572

    436998298        440922292        441178571        441391489       
449999028        450035191        450071246        450107016        450142781   
    450178249        450213723        450249123        450284633       
450320072        450355342        450390653        450425814        450461165   
    450496393   

436586580

    436998306        440922334        441178597        441391539       
449999036        450035209        450071261        450107024        450142799   
    450178256        450213731        450249131        450284641       
450320080        450355359        450390661        450425822        450461173   
    450496401   

436586804

    436998439        440922342        441178654        441391620       
449999044        450035217        450071279        450107032        450142807   
    450178264        450213749        450249149        450284658       
450320098        450355367        450390679        450425830        450461181   
    450496419   

436586812

    436998504        440922391        441178670        441391778       
449999051        450035225        450071287        450107040        450142815   
    450178272        450213756        450249156        450284666       
450320106        450355375        450390687        450425848        450461199   
    450496427   

436586820

    436998512        440922466        441178738        441391919       
449999069        450035233        450071295        450107065        450142823   
    450178280        450213764        450249164        450284674       
450320114        450355383        450390695        450425855        450461207   
    450496435   

436586838

    436998520        440922540        441178761        441391927       
449999077        450035241        450071303        450107073        450142831   
    450178298        450213772        450249172        450284682       
450320122        450355391        450390703        450425863        450461215   
    450496443   

436586846

    436998637        440922664        441178845        441392008       
449999085        450035258        450071311        450107081        450142849   
    450178306        450213780        450249198        450284690       
450320130        450355409        450390711        450425871        450461223   
    450496450   

436586861

    436998918        440922730        441178860        441392032       
449999093        450035266        450071329        450107099        450142856   
    450178314        450213798        450249206        450284708       
450320148        450355417        450390729        450425889        450461231   
    450496468   

436587000

    436998926        440922771        441178944        441392115       
449999101        450035282        450071337        450107107        450142864   
    450178322        450213806        450249214        450284716       
450320155        450355425        450390737        450425897        450461249   
    450496476   

 

SCH-A-26



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436587232

    436999098        440922805        441178977        441392172       
449999127        450035290        450071345        450107115        450142872   
    450178330        450213814        450249222        450284724       
450320163        450355433        450390745        450425905        450461256   
    450496484   

436587620

    436999106        440922854        441179033        441392180       
449999135        450035308        450071352        450107123        450142880   
    450178348        450213822        450249230        450284732       
450320171        450355441        450390752        450425913        450461264   
    450496492   

436588313

    436999114        440922870        441179173        441392198       
449999143        450035316        450071360        450107131        450142898   
    450178355        450213830        450249248        450284740       
450320189        450355458        450390760        450425921        450461272   
    450496500   

436588586

    436999163        440922953        441179314        441392214       
449999150        450035324        450071378        450107149        450142906   
    450178363        450213848        450249255        450284757       
450320197        450355466        450390778        450425939        450461280   
    450496518   

436589204

    436999189        440923217        441179447        441392230       
449999168        450035332        450071386        450107156        450142914   
    450178371        450213855        450249263        450284765       
450320205        450355474        450390786        450425947        450461298   
    450496526   

436589733

    436999221        440923258        441179470        441392263       
449999176        450035340        450071394        450107164        450142922   
    450178389        450213863        450249271        450284773       
450320213        450355482        450390794        450425954        450461306   
    450496542   

436590822

    436999601        440923381        441179488        441392289       
449999184        450035357        450071402        450107172        450142930   
    450178397        450213871        450249289        450284781       
450320221        450355490        450390802        450425962        450461314   
    450496559   

436590970

    436999700        440923456        441179496        441392321       
449999192        450035365        450071410        450107180        450142948   
    450178405        450213889        450249297        450284799       
450320239        450355508        450390810        450425970        450461322   
    450496567   

436591317

    436999833        440923563        441179504        441392362       
449999200        450035373        450071428        450107198        450142955   
    450178413        450213897        450249305        450284807       
450320247        450355516        450390828        450425988        450461330   
    450496575   

436591457

    436999866        440923670        441179744        441392420       
449999218        450035381        450071436        450107206        450142963   
    450178421        450213905        450249313        450284815       
450320254        450355524        450390836        450425996        450461348   
    450496583   

436591572

    436999890        440923696        441179793        441392503       
449999226        450035399        450071444        450107214        450142971   
    450178439        450213913        450249321        450284823       
450320262        450355532        450390851        450426002        450461355   
    450496591   

436591580

    437000037        440923720        441179843        441392578       
449999234        450035407        450071469        450107222        450142989   
    450178447        450213921        450249339        450284831       
450320270        450355540        450390869        450426010        450461363   
    450496609   

436591937

    437000128        440923753        441179884        441392701       
449999242        450035415        450071477        450107230        450142997   
    450178454        450213939        450249347        450284849       
450320288        450355557        450390877        450426028        450461371   
    450496617   

436592463

    437000169        440923803        441179900        441392974       
449999259        450035423        450071493        450107248        450143003   
    450178462        450213947        450249362        450284856       
450320296        450355565        450390885        450426036        450461389   
    450496625   

436593081

    437000193        440923811        441179934        441393097       
449999267        450035431        450071501        450107255        450143011   
    450178470        450213954        450249370        450284864       
450320304        450355573        450390893        450426044        450461397   
    450496633   

436593115

    437000201        440923829        441179975        441393162       
449999275        450035449        450071519        450107263        450143029   
    450178488        450213962        450249388        450284872       
450320312        450355581        450390901        450426051        450461405   
    450496641   

436593412

    437000318        440923878        441179983        441393303       
449999283        450035456        450071527        450107271        450143037   
    450178496        450213970        450249396        450284880       
450320320        450355599        450390919        450426069        450461421   
    450496658   

436594071

    437000334        440923910        441180007        441393329       
449999291        450035464        450071535        450107289        450143045   
    450178504        450213988        450249404        450284898       
450320338        450355607        450390927        450426077        450461439   
    450496666   

436594709

    437000342        440923993        441180072        441393345       
449999309        450035472        450071543        450107297        450143052   
    450178512        450213996        450249412        450284906       
450320346        450355615        450390935        450426085        450461447   
    450496674   

436595045

    437000375        440924140        441180080        441393386       
449999317        450035480        450071550        450107305        450143060   
    450178520        450214002        450249420        450284914       
450320353        450355623        450390943        450426093        450461454   
    450496682   

436595870

    437000391        440924223        441180098        441393402       
449999325        450035498        450071568        450107313        450143078   
    450178538        450214010        450249438        450284922       
450320361        450355631        450390950        450426101        450461462   
    450496690   

436596662

    437000474        440924249        441180130        441393436       
449999333        450035506        450071576        450107321        450143086   
    450178546        450214028        450249446        450284930       
450320379        450355649        450390968        450426119        450461470   
    450496708   

436596753

    437000508        440924264        441180148        441393451       
449999341        450035522        450071584        450107339        450143094   
    450178553        450214036        450249453        450284948       
450320387        450355656        450390976        450426127        450461488   
    450496716   

436596860

    437000524        440924280        441180189        441393469       
449999358        450035530        450071600        450107347        450143102   
    450178561        450214044        450249461        450284955       
450320395        450355664        450390984        450426135        450461496   
    450496724   

436598270

    437001225        440924306        441180213        441393527       
449999366        450035548        450071618        450107362        450143110   
    450178579        450214051        450249479        450284963       
450320403        450355672        450390992        450426143        450461504   
    450496732   

436598338

    437001324        440924363        441180239        441393535       
449999374        450035555        450071626        450107370        450143128   
    450178587        450214069        450249487        450284971       
450320411        450355680        450391008        450426150        450461512   
    450496740   

436598767

    437001340        440924439        441180262        441393592       
449999382        450035563        450071634        450107388        450143136   
    450178595        450214077        450249495        450284989       
450320429        450355698        450391016        450426168        450461520   
    450496757   

436598973

    437001373        440924454        441180270        441393659       
449999390        450035571        450071642        450107396        450143144   
    450178603        450214085        450249503        450284997       
450320437        450355706        450391024        450426176        450461538   
    450496765   

436599047

    437001563        440924488        441180312        441393717       
449999408        450035589        450071667        450107404        450143151   
    450178611        450214093        450249511        450285002       
450320445        450355714        450391032        450426184        450461546   
    450496773   

436599062

    437001654        440924496        441180338        441393782       
449999416        450035597        450071675        450107412        450143169   
    450178629        450214101        450249529        450285010       
450320452        450355722        450391040        450426192        450461553   
    450496781   

436599682

    437001753        440924561        441180403        441393808       
449999424        450035605        450071683        450107438        450143177   
    450178637        450214119        450249537        450285028       
450320460        450355730        450391057        450426200        450461561   
    450496799   

436600076

    437001936        440924603        441180460        441393816       
449999432        450035613        450071691        450107446        450143185   
    450178645        450214127        450249545        450285036       
450320478        450355748        450391065        450426218        450461579   
    450496807   

436600159

    437002009        440924652        441180619        441393857       
449999440        450035621        450071709        450107453        450143193   
    450178652        450214135        450249552        450285044       
450320486        450355755        450391073        450426226        450461587   
    450496815   

436600217

    437002157        440924710        441180635        441393873       
449999465        450035639        450071717        450107461        450143201   
    450178660        450214143        450249560        450285051       
450320494        450355763        450391081        450426234        450461595   
    450496823   

436600233

    437002181        440924751        441180676        441393907       
449999473        450035647        450071725        450107479        450143219   
    450178678        450214150        450249586        450285069       
450320502        450355771        450391099        450426242        450461603   
    450496831   

436600266

    437002223        440924827        441180726        441393998       
449999481        450035654        450071733        450107487        450143227   
    450178686        450214168        450249594        450285077       
450320510        450355789        450391107        450426259        450461611   
    450496849   

436600332

    437002330        440924934        441180767        441394723       
449999499        450035662        450071741        450107495        450143235   
    450178694        450214176        450249602        450285085       
450320528        450355797        450391115        450426267        450461629   
    450496856   

436600423

    437002488        440924991        441180775        441394764       
449999507        450035670        450071758        450107503        450143243   
    450178702        450214184        450249610        450285093       
450320536        450355805        450391123        450426275        450461637   
    450496864   

436600589

    437002603        440925014        441180809        441394772       
449999515        450035688        450071766        450107511        450143250   
    450178710        450214192        450249628        450285101       
450320544        450355813        450391131        450426283        450461645   
    450496872   

436600605

    437002660        440925105        441180833        441394848       
449999523        450035696        450071774        450107529        450143268   
    450178728        450214200        450249636        450285119       
450320551        450355821        450391149        450426291        450461652   
    450496880   

436600670

    437002835        440925113        441180858        441395068       
449999531        450035704        450071782        450107537        450143276   
    450178744        450214218        450249644        450285127       
450320569        450355839        450391156        450426309        450461660   
    450496898   

436600720

    437002926        440925139        441180940        441395118       
449999549        450035712        450071790        450107545        450143284   
    450178751        450214226        450249651        450285135       
450320577        450355847        450391164        450426317        450461678   
    450496906   

436600753

    437003049        440925162        441181096        441395183       
449999556        450035720        450071808        450107552        450143292   
    450178769        450214234        450249669        450285143       
450320585        450355854        450391172        450426333        450461686   
    450496914   

436600761

    437003080        440925345        441181138        441395290       
449999564        450035738        450071816        450107560        450143300   
    450178777        450214242        450249677        450285150       
450320593        450355862        450391180        450426341        450461694   
    450496922   

436600951

    437003098        440925352        441181179        441395332       
449999572        450035746        450071824        450107578        450143318   
    450178785        450214259        450249685        450285168       
450320601        450355870        450391198        450426358        450461702   
    450496930   

436601355

    437003254        440925378        441181187        441395373       
449999598        450035753        450071832        450107586        450143326   
    450178793        450214267        450249693        450285176       
450320619        450355888        450391206        450426366        450461710   
    450496948   

436601926

    437003312        440925436        441181286        441395522       
449999606        450035761        450071840        450107594        450143334   
    450178801        450214275        450249701        450285184       
450320635        450355896        450391214        450426374        450461728   
    450496955   

436601967

    437003361        440925444        441181427        441395654       
449999614        450035779        450071857        450107602        450143342   
    450178819        450214283        450249719        450285192       
450320643        450355904        450391222        450426382        450461736   
    450496963   

436602015

    437003387        440925451        441181450        441395712       
449999622        450035787        450071865        450107610        450143359   
    450178827        450214291        450249727        450285200       
450320650        450355912        450391230        450426390        450461744   
    450496971   

436602031

    437003676        440925501        441181492        441395761       
449999630        450035795        450071873        450107628        450143367   
    450178835        450214309        450249735        450285218       
450320668        450355920        450391248        450426408        450461751   
    450496989   

436605208

    437003684        440925634        441181500        441395779       
449999655        450035803        450071881        450107636        450143375   
    450178843        450214317        450249743        450285226       
450320676        450355938        450391255        450426416        450461769   
    450496997   

436605224

    437003817        440925691        441181518        441395787       
449999663        450035811        450071899        450107644        450143383   
    450178850        450214325        450249750        450285234       
450320684        450355946        450391263        450426424        450461777   
    450497003   

436606115

    437004047        440925733        441181591        441395811       
449999671        450035829        450071907        450107651        450143391   
    450178868        450214333        450249768        450285242       
450320692        450355953        450391271        450426432        450461785   
    450497011   

436606198

    437004153        440925766        441181674        441395829       
449999689        450035837        450071915        450107669        450143409   
    450178876        450214341        450249776        450285259       
450320700        450355961        450391289        450426440        450461793   
    450497029   

436606701

    437004187        440925782        441181831        441395936       
449999697        450035845        450071923        450107677        450143417   
    450178884        450214358        450249784        450285267       
450320718        450355979        450391297        450426457        450461801   
    450497037   

436607121

    437004211        440925956        441181856        441395951       
449999705        450035852        450071931        450107685        450143425   
    450178892        450214366        450249792        450285283       
450320726        450355987        450391305        450426465        450461819   
    450497045   

436607378

    437004229        440926160        441181930        441396025       
449999713        450035860        450071949        450107693        450143433   
    450178900        450214374        450249800        450285291       
450320734        450355995        450391313        450426473        450461827   
    450497052   

436607444

    437004328        440926202        441181971        441396165       
449999721        450035878        450071956        450107701        450143441   
    450178918        450214382        450249818        450285309       
450320742        450356001        450391321        450426481        450461835   
    450497060   

436607543

    437004369        440926335        441182060        441396207       
449999739        450035886        450071964        450107727        450143458   
    450178926        450214390        450249826        450285317       
450320759        450356019        450391339        450426499        450461843   
    450497078   

436607618

    437004435        440926434        441182128        441396223       
449999747        450035894        450071972        450107735        450143466   
    450178934        450214408        450249834        450285325       
450320767        450356027        450391347        450426507        450461850   
    450497086   

436607667

    437004443        440926632        441182334        441396298       
449999754        450035902        450071980        450107743        450143474   
    450178942        450214416        450249842        450285333       
450320775        450356035        450391354        450426515        450461868   
    450497094   

436608202

    437004484        440926640        441182367        441396330       
449999770        450035910        450071998        450107750        450143482   
    450178959        450214424        450249859        450285341       
450320783        450356043        450391362        450426523        450461876   
    450497102   

436608475

    437004658        440926657        441182383        441396454       
449999788        450035928        450072004        450107768        450143490   
    450178967        450214432        450249867        450285358       
450320791        450356050        450391370        450426531        450461884   
    450497110   

 

SCH-A-27



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436608483

    437004690        440926764        441182391        441396496       
449999796        450035936        450072012        450107776        450143508   
    450178975        450214440        450249875        450285366       
450320809        450356068        450391388        450426549        450461892   
    450497128   

436608665

    437004831        440926855        441182417        441396553       
449999812        450035944        450072020        450107784        450143516   
    450178983        450214457        450249883        450285374       
450320817        450356076        450391396        450426556        450461900   
    450497136   

436608681

    437004872        440926863        441182425        441396603       
449999820        450035951        450072038        450107792        450143524   
    450178991        450214465        450249891        450285382       
450320825        450356084        450391404        450426564        450461918   
    450497144   

436608814

    437004997        440926947        441182581        441396751       
449999838        450035969        450072046        450107800        450143532   
    450179007        450214473        450249909        450285390       
450320833        450356092        450391412        450426572        450461926   
    450497151   

436609218

    437005036        440926954        441182649        441396769       
449999846        450035977        450072053        450107818        450143540   
    450179015        450214481        450249917        450285408       
450320841        450356100        450391420        450426580        450461934   
    450497169   

436609770

    437005101        440926970        441182656        441396777       
449999861        450035985        450072061        450107826        450143557   
    450179023        450214499        450249925        450285416       
450320858        450356118        450391438        450426598        450461942   
    450497177   

436610729

    437005135        440926996        441182698        441396819       
449999879        450035993        450072079        450107834        450143565   
    450179031        450214507        450249933        450285424       
450320866        450356126        450391446        450426606        450461959   
    450497185   

436611347

    437005150        440927051        441182763        441396868       
449999887        450036009        450072087        450107842        450143573   
    450179049        450214515        450249941        450285432       
450320874        450356134        450391453        450426614        450461967   
    450497193   

436611941

    437005226        440927168        441182789        441396892       
449999895        450036017        450072095        450107859        450143581   
    450179056        450214523        450249958        450285440       
450320882        450356142        450391461        450426622        450461975   
    450497201   

436612493

    437005242        440927242        441182813        441396942       
449999903        450036025        450072103        450107867        450143599   
    450179064        450214531        450249966        450285457       
450320890        450356159        450391479        450426630        450461983   
    450497219   

436613061

    437005325        440927317        441182888        441396975       
449999911        450036033        450072111        450107875        450143607   
    450179072        450214549        450249974        450285465       
450320908        450356175        450391487        450426648        450461991   
    450497227   

436613459

    437005333        440927333        441182904        441397064       
449999929        450036041        450072129        450107883        450143615   
    450179080        450214556        450249982        450285473       
450320916        450356183        450391495        450426655        450462007   
    450497235   

436613798

    437005341        440927341        441182938        441397155       
449999937        450036058        450072137        450107891        450143623   
    450179098        450214564        450249990        450285481       
450320924        450356191        450391503        450426663        450462015   
    450497243   

436614051

    437005424        440927440        441182946        441397197       
449999945        450036066        450072145        450107917        450143631   
    450179106        450214572        450250006        450285499       
450320932        450356209        450391511        450426671        450462023   
    450497250   

436615298

    437005465        440927457        441182953        441397270       
449999952        450036074        450072152        450107925        450143649   
    450179114        450214580        450250014        450285507       
450320940        450356217        450391529        450426689        450462031   
    450497268   

436615363

    437005473        440927556        441182979        441397312       
449999960        450036082        450072160        450107933        450143656   
    450179122        450214598        450250022        450285515       
450320957        450356225        450391537        450426697        450462049   
    450497276   

436615371

    437005580        440927754        441182987        441397346       
449999978        450036090        450072178        450107941        450143664   
    450179130        450214606        450250048        450285523       
450320965        450356233        450391545        450426705        450462056   
    450497284   

436615389

    437005663        440927788        441183001        441397395       
449999986        450036108        450072186        450107958        450143672   
    450179148        450214614        450250055        450285531       
450320973        450356241        450391552        450426713        450462064   
    450497292   

436615397

    437005689        440927812        441183043        441397494       
449999994        450036116        450072194        450107966        450143680   
    450179155        450214622        450250063        450285549       
450320981        450356258        450391560        450426721        450462072   
    450497300   

436615462

    437005812        440927846        441183050        441397502       
450000005        450036124        450072202        450107974        450143698   
    450179163        450214630        450250071        450285556       
450320999        450356266        450391578        450426739        450462080   
    450497318   

436615595

    437005846        440927929        441183076        441397551       
450000013        450036132        450072210        450107982        450143706   
    450179171        450214648        450250089        450285564       
450321005        450356274        450391586        450426747        450462098   
    450497326   

436615652

    437005879        440927994        441183191        441397643       
450000021        450036140        450072228        450107990        450143714   
    450179189        450214655        450250097        450285572       
450321013        450356282        450391594        450426754        450462106   
    450497334   

436615769

    437006059        440928356        441183282        441397668       
450000039        450036157        450072236        450108006        450143722   
    450179197        450214663        450250105        450285580       
450321021        450356290        450391602        450426762        450462114   
    450497342   

436615868

    437006158        440928539        441183324        441397809       
450000047        450036165        450072244        450108014        450143730   
    450179205        450214671        450250113        450285598       
450321039        450356308        450391610        450426770        450462122   
    450497359   

436615884

    437006166        440928547        441183332        441397858       
450000054        450036173        450072251        450108022        450143748   
    450179213        450214689        450250121        450285606       
450321047        450356316        450391628        450426788        450462130   
    450497367   

436615892

    437006174        440928596        441183357        441397874       
450000062        450036181        450072269        450108030        450143755   
    450179221        450214697        450250139        450285614       
450321054        450356324        450391636        450426796        450462148   
    450497375   

436616148

    437006448        440928638        441183423        441398021       
450000088        450036199        450072277        450108048        450143763   
    450179239        450214705        450250147        450285622       
450321062        450356332        450391644        450426804        450462155   
    450497383   

436616155

    437006455        440928661        441183431        441398047       
450000096        450036207        450072285        450108055        450143771   
    450179247        450214713        450250154        450285630       
450321070        450356340        450391651        450426812        450462163   
    450497391   

436617260

    437006521        440928679        441183464        441398054       
450000104        450036215        450072293        450108063        450143789   
    450179254        450214721        450250162        450285648       
450321088        450356357        450391669        450426820        450462171   
    450497409   

436617716

    437006653        440928729        441183480        441398088       
450000112        450036223        450072301        450108071        450143797   
    450179262        450214739        450250170        450285655       
450321096        450356365        450391677        450426838        450462189   
    450497417   

436618136

    437006695        440928745        441183639        441398120       
450000120        450036231        450072319        450108089        450143805   
    450179270        450214747        450250188        450285663       
450321104        450356373        450391685        450426846        450462197   
    450497425   

436618169

    437006794        440928802        441183738        441398153       
450000138        450036249        450072327        450108097        450143813   
    450179288        450214754        450250196        450285671       
450321112        450356381        450391693        450426853        450462205   
    450497433   

436620173

    437006828        440928844        441183746        441398179       
450000146        450036256        450072335        450108105        450143821   
    450179296        450214762        450250204        450285689       
450321120        450356399        450391701        450426861        450462213   
    450497441   

436620256

    437006901        440928869        441183761        441398187       
450000153        450036264        450072343        450108121        450143839   
    450179304        450214770        450250212        450285697       
450321138        450356407        450391719        450426879        450462221   
    450497458   

436620454

    437007107        440928877        441183795        441398195       
450000161        450036272        450072350        450108139        450143847   
    450179312        450214788        450250220        450285705       
450321146        450356415        450391727        450426887        450462239   
    450497466   

436620496

    437007131        440928893        441183852        441398310       
450000179        450036280        450072368        450108147        450143854   
    450179320        450214796        450250238        450285713       
450321153        450356423        450391735        450426895        450462247   
    450497474   

436620546

    437007206        440928919        441183886        441398328       
450000187        450036298        450072376        450108154        450143862   
    450179338        450214804        450250246        450285721       
450321161        450356431        450391743        450426903        450462254   
    450497482   

436621072

    437007214        440929016        441183928        441398419       
450000195        450036306        450072384        450108162        450143870   
    450179346        450214812        450250253        450285739       
450321179        450356449        450391750        450426911        450462262   
    450497490   

436621163

    437007222        440929065        441183985        441398476       
450000203        450036314        450072392        450108170        450143888   
    450179353        450214820        450250261        450285747       
450321187        450356456        450391768        450426929        450462270   
    450497508   

436621254

    437007271        440929198        441184017        441398534       
450000211        450036322        450072400        450108188        450143896   
    450179361        450214838        450250279        450285754       
450321195        450356464        450391776        450426937        450462288   
    450497516   

436622401

    437007289        440929230        441184033        441398583       
450000229        450036330        450072418        450108196        450143904   
    450179379        450214846        450250287        450285762       
450321203        450356472        450391784        450426945        450462296   
    450497524   

436623136

    437007339        440929248        441184058        441398609       
450000237        450036348        450072426        450108204        450143912   
    450179387        450214853        450250295        450285770       
450321211        450356480        450391792        450426952        450462304   
    450497532   

436623268

    437007495        440929263        441184082        441398658       
450000245        450036355        450072434        450108212        450143920   
    450179395        450214861        450250303        450285788       
450321229        450356498        450391800        450426960        450462312   
    450497540   

436623276

    437007511        440929289        441184090        441398666       
450000252        450036371        450072442        450108220        450143938   
    450179403        450214879        450250311        450285796       
450321237        450356506        450391818        450426978        450462320   
    450497862   

436623375

    437007586        440929339        441184165        441398682       
450000260        450036389        450072459        450108246        450143946   
    450179411        450214887        450250329        450285804       
450321245        450356514        450391826        450426986        450462338   
    450498167   

436624290

    437007602        440929354        441184199        441398799       
450000278        450036397        450072467        450108253        450143953   
    450179429        450214895        450250337        450285812       
450321252        450356522        450391834        450426994        450462346   
    450498241   

436624613

    437007644        440929404        441184264        441398880       
450000286        450036405        450072475        450108261        450143961   
    450179437        450214903        450250345        450285820       
450321260        450356530        450391842        450427000        450462353   
    450498357   

436624969

    437007669        440929446        441184439        441398898       
450000294        450036413        450072483        450108279        450143979   
    450179445        450214911        450250352        450285838       
450321278        450356548        450391859        450427018        450462361   
    450498514   

436625933

    437007693        440929453        441184561        441398914       
450000302        450036447        450072491        450108287        450143987   
    450179452        450214929        450250360        450285846       
450321286        450356555        450391867        450427026        450462379   
    450499033   

436626725

    437007859        440929537        441184587        441398922       
450000310        450036454        450072509        450108295        450143995   
    450179460        450214937        450250378        450285853       
450321294        450356563        450391875        450427034        450462387   
    450499249   

436626923

    437007966        440929602        441184595        441398963       
450000328        450036462        450072517        450108303        450144001   
    450179478        450214945        450250386        450285861       
450321302        450356571        450391883        450427042        450462395   
    450499546   

436626931

    437008014        440929719        441184710        441398989       
450000336        450036470        450072525        450108311        450144019   
    450179486        450214952        450250394        450285879       
450321310        450356589        450391891        450427059        450462403   
    450499561   

436627202

    437008147        440929727        441184736        441399045       
450000344        450036488        450072533        450108329        450144027   
    450179494        450214960        450250402        450285887       
450321328        450356597        450391909        450427067        450462411   
    450499777   

436627293

    437008287        440929875        441184769        441399094       
450000351        450036496        450072541        450108337        450144035   
    450179502        450214978        450250410        450285895       
450321336        450356605        450391917        450427075        450462429   
    450499835   

436627350

    437008303        440929933        441184892        441399144       
450000369        450036504        450072558        450108345        450144043   
    450179510        450214986        450250428        450285903       
450321344        450356613        450391925        450427083        450462437   
    450499991   

436627491

    437008329        440930006        441185030        441399151       
450000377        450036512        450072566        450108352        450144050   
    450179528        450214994        450250436        450285911       
450321351        450356621        450391933        450427091        450462445   
    450500012   

436627707

    437008345        440930022        441185063        441399243       
450000385        450036520        450072574        450108360        450144068   
    450179536        450215009        450250444        450285929       
450321369        450356639        450391941        450427109        450462452   
    450500475   

436629430

    437008485        440930030        441185113        441399342       
450000393        450036538        450072582        450108378        450144076   
    450179544        450215017        450250451        450285937       
450321377        450356647        450391958        450427117        450462460   
    450500749   

436629828

    437008527        440930121        441185147        441399367       
450000401        450036546        450072590        450108386        450144084   
    450179551        450215025        450250469        450285945       
450321385        450356654        450391966        450427125        450462478   
    450500921   

436629885

    437008576        440930154        441185204        441399383       
450000419        450036553        450072608        450108394        450144092   
    450179569        450215033        450250477        450285952       
450321393        450356662        450391974        450427133        450462486   
    450501010   

436630057

    437008592        440930162        441185220        441399458       
450000427        450036561        450072616        450108402        450144100   
    450179577        450215041        450250485        450285960       
450321401        450356670        450391982        450427141        450462494   
    450501119   

436630081

    437008626        440930188        441185345        441399508       
450000435        450036579        450072624        450108410        450144118   
    450179585        450215058        450250493        450285978       
450321419        450356688        450391990        450427158        450462502   
    450501234   

436630107

    437008634        440930204        441185394        441399524       
450000443        450036587        450072632        450108428        450144126   
    450179593        450215066        450250501        450285986       
450321427        450356696        450392006        450427166        450462510   
    450501333   

 

SCH-A-28



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436630214

    437008741        440930279        441185550        441399565       
450000450        450036595        450072640        450108436        450144134   
    450179601        450215074        450250519        450285994       
450321435        450356704        450392014        450427174        450462528   
    450501580   

436630446

    437008758        440930428        441185675        441399581       
450000468        450036603        450072657        450108444        450144142   
    450179619        450215082        450250527        450286000       
450321443        450356712        450392022        450427182        450462536   
    450501721   

436630495

    437008816        440930501        441185709        441399599       
450000476        450036611        450072665        450108451        450144159   
    450179627        450215090        450250535        450286018       
450321450        450356720        450392030        450427208        450462544   
    450501978   

436631147

    437008857        440930626        441185741        441399607       
450000484        450036629        450072673        450108469        450144167   
    450179635        450215108        450250543        450286026       
450321468        450356738        450392048        450427216        450462551   
    450502026   

436631154

    437008915        440930683        441185808        441399656       
450000492        450036637        450072681        450108477        450144175   
    450179643        450215116        450250550        450286034       
450321476        450356746        450392055        450427224        450462569   
    450502273   

436631246

    437009038        440930717        441185956        441399706       
450000500        450036645        450072699        450108485        450144183   
    450179650        450215124        450250568        450286042       
450321484        450356753        450392063        450427240        450462577   
    450502448   

436632533

    437009111        440930766        441185964        441399821       
450000518        450036652        450072707        450108493        450144191   
    450179668        450215132        450250576        450286059       
450321492        450356761        450392071        450427257        450462585   
    450502794   

436632798

    437009160        440930865        441185972        441399847       
450000526        450036660        450072715        450108501        450144209   
    450179676        450215140        450250584        450286067       
450321500        450356779        450392089        450427265        450462593   
    450502885   

436633044

    437009178        440930881        441185980        441399896       
450000534        450036678        450072723        450108519        450144217   
    450179684        450215157        450250600        450286075       
450321518        450356787        450392097        450427281        450462601   
    450503008   

436633093

    437009269        440930899        441185998        441399904       
450000542        450036686        450072731        450108527        450144225   
    450179692        450215165        450250618        450286083       
450321526        450356795        450392105        450427299        450462619   
    450503107   

436634711

    437009319        440930915        441186020        441399912       
450000567        450036694        450072749        450108535        450144233   
    450179700        450215173        450250626        450286091       
450321542        450356803        450392113        450427307        450462627   
    450503131   

436635171

    437009491        440930949        441186087        441399953       
450000575        450036702        450072756        450108543        450144241   
    450179718        450215181        450250634        450286109       
450321559        450356811        450392121        450427315        450462635   
    450503198   

436635635

    437009525        440930964        441186590        441400074       
450000583        450036710        450072764        450108550        450144258   
    450179726        450215199        450250642        450286117       
450321567        450356829        450392139        450427323        450462643   
    450503487   

436635791

    437009624        440930998        441186657        441400207       
450000591        450036728        450072772        450108568        450144266   
    450179734        450215207        450250659        450286125       
450321575        450356837        450392147        450427331        450462650   
    450503545   

436635999

    437009731        440931046        441186848        441400223       
450000609        450036736        450072780        450108576        450144274   
    450179742        450215215        450250667        450286141       
450321583        450356845        450392154        450427349        450462668   
    450503651   

436636740

    437009806        440931053        441187739        441400272       
450000617        450036744        450072798        450108584        450144282   
    450179759        450215223        450250675        450286158       
450321591        450356852        450392162        450427356        450462676   
    450503800   

436636815

    437009822        440931129        441187762        441400355       
450000641        450036751        450072806        450108592        450144290   
    450179767        450215231        450250683        450286166       
450321609        450356860        450392170        450427364        450462684   
    450504279   

436636849

    437009830        440931194        441187770        441400421       
450000658        450036769        450072814        450108600        450144308   
    450179775        450215249        450250691        450286174       
450321617        450356878        450392188        450427372        450462692   
    450504436   

436636898

    437009970        440931293        441187788        441400470       
450000666        450036777        450072822        450108618        450144316   
    450179783        450215256        450250709        450286182       
450321625        450356886        450392196        450427380        450462700   
    450504485   

436637292

    437010002        440931350        441187796        441400546       
450000674        450036785        450072830        450108626        450144324   
    450179791        450215264        450250717        450286190       
450321633        450356894        450392204        450427398        450462718   
    450504527   

436637813

    437010044        440931475        441187820        441400579       
450000682        450036793        450072848        450108634        450144332   
    450179809        450215272        450250725        450286208       
450321641        450356902        450392212        450427406        450462726   
    450505144   

436638027

    437010085        440931632        441187846        441400595       
450000708        450036801        450072855        450108642        450144357   
    450179817        450215280        450250733        450286216       
450321658        450356910        450392220        450427414        450462734   
    450505318   

436638191

    437010101        440931673        441187853        441400678       
450000716        450036819        450072863        450108659        450144365   
    450179825        450215298        450250741        450286224       
450321666        450356928        450392238        450427422        450462742   
    450505474   

436639355

    437010200        440931723        441187895        441400736       
450000724        450036827        450072871        450108667        450144373   
    450179833        450215306        450250758        450286232       
450321674        450356936        450392246        450427430        450462759   
    450505524   

436639363

    437010358        440932010        441188000        441400744       
450000732        450036835        450072889        450108675        450144381   
    450179841        450215314        450250766        450286240       
450321682        450356944        450392253        450427448        450462767   
    450505698   

436639645

    437010390        440932028        441188075        441400777       
450000740        450036843        450072897        450108683        450144399   
    450179858        450215322        450250774        450286257       
450321690        450356951        450392261        450427455        450462775   
    450505755   

436640296

    437010416        440932176        441188083        441400793       
450000757        450036850        450072905        450108691        450144407   
    450179866        450215330        450250782        450286265       
450321708        450356969        450392279        450427463        450462783   
    450505821   

436640882

    437010424        440932218        441188158        441400835       
450000765        450036868        450072913        450108709        450144415   
    450179874        450215348        450250790        450286273       
450321716        450356977        450392287        450427471        450462791   
    450505904   

436642359

    437010457        440932275        441188224        441400959       
450000773        450036876        450072921        450108717        450144423   
    450179882        450215355        450250808        450286281       
450321724        450356985        450392295        450427489        450462809   
    450506142   

436642490

    437010580        440932374        441188240        441400967       
450000781        450036884        450072939        450108725        450144431   
    450179890        450215363        450250816        450286299       
450321732        450356993        450392303        450427497        450462817   
    450506522   

436642805

    437010614        440932390        441188372        441401072       
450000799        450036892        450072947        450108733        450144449   
    450179908        450215371        450250824        450286307       
450321740        450357009        450392311        450427505        450462825   
    450506571   

436643696

    437010663        440932531        441188398        441401171       
450000807        450036900        450072954        450108741        450144456   
    450179916        450215389        450250832        450286315       
450321757        450357017        450392329        450427513        450462833   
    450506662   

436644892

    437010721        440932796        441188422        441401213       
450000815        450036918        450072962        450108758        450144464   
    450179924        450215397        450250840        450286323       
450321765        450357025        450392337        450427521        450462841   
    450506753   

436645584

    437010739        440932838        441188463        441401387       
450000823        450036926        450072970        450108766        450144472   
    450179932        450215405        450250857        450286331       
450321773        450357033        450392345        450427539        450462858   
    450506795   

436645865

    437010762        440932846        441188489        441401411       
450000831        450036934        450072988        450108774        450144480   
    450179940        450215413        450250865        450286349       
450321781        450357041        450392352        450427547        450462866   
    450506845   

436645873

    437010770        440932895        441188638        441401429       
450000849        450036942        450072996        450108782        450144498   
    450179957        450215421        450250873        450286356       
450321799        450357058        450392360        450427554        450462874   
    450506886   

436645964

    437011018        440932903        441188711        441401486       
450000856        450036959        450073002        450108790        450144506   
    450179965        450215439        450250881        450286364       
450321807        450357066        450392378        450427562        450462882   
    450507140   

436646061

    437011158        440932929        441188794        441401536       
450000864        450036967        450073010        450108808        450144514   
    450179973        450215447        450250899        450286372       
450321815        450357074        450392386        450427570        450462890   
    450508064   

436646236

    437011190        440933158        441188968        441401585       
450000872        450036975        450073028        450108816        450144522   
    450179981        450215454        450250907        450286380       
450321823        450357082        450392394        450427588        450462908   
    450508239   

436646269

    437011216        440933190        441188984        441401668       
450000880        450036983        450073036        450108824        450144530   
    450179999        450215462        450250915        450286398       
450321831        450357090        450392402        450427596        450462916   
    450508502   

436646319

    437011224        440933323        441189198        441401700       
450000898        450036991        450073044        450108832        450144548   
    450180005        450215470        450250923        450286406       
450321849        450357108        450392410        450427604        450462924   
    450508551   

436646533

    437011240        440933422        441189255        441401809       
450000906        450037007        450073051        450108840        450144555   
    450180013        450215488        450250931        450286414       
450321856        450357116        450392428        450427612        450462932   
    431844828   

436646640

    437011539        440933463        441189362        441401833       
450000914        450037015        450073069        450108857        450144563   
    450180021        450215496        450250949        450286422       
450321864        450357124        450392436        450427620        450462940   
    431990068   

436646806

    437011588        440933620        441189396        441401908       
450000922        450037023        450073077        450108865        450144571   
    450180039        450215504        450250956        450286430       
450321872        450357132        450392444        450427638        450462957   
    432303279   

436646897

    437011620        440933828        441189495        441401965       
450000930        450037031        450073085        450108873        450144589   
    450180047        450215512        450250964        450286448       
450321880        450357140        450392451        450427646        450462965   
    432437747   

436647010

    437011745        440933968        441189503        441401999       
450000948        450037049        450073093        450108881        450144597   
    450180054        450215520        450250972        450286455       
450321898        450357157        450392469        450427661        450462973   
    432462844   

436647044

    437011778        440934016        441189545        441402088       
450000955        450037056        450073101        450108899        450144605   
    450180062        450215538        450250980        450286463       
450321906        450357165        450392477        450427679        450462981   
    432496552   

436647051

    437011851        440934107        441189594        441402203       
450000963        450037064        450073119        450108907        450144613   
    450180070        450215546        450250998        450286471       
450321914        450357181        450392485        450427687        450462999   
    432647956   

436647176

    437011885        440934172        441189644        441402237       
450000971        450037072        450073127        450108915        450144621   
    450180088        450215553        450251004        450286489       
450321922        450357199        450392493        450427695        450463005   
    432684090   

436647226

    437011919        440934818        441189685        441402252       
450000989        450037080        450073135        450108923        450144639   
    450180096        450215561        450251012        450286497       
450321930        450357207        450392501        450427703        450463013   
    432700219   

436647267

    437011927        440934842        441189784        441402260       
450000997        450037098        450073143        450108931        450144647   
    450180104        450215579        450251020        450286505       
450321948        450357215        450392519        450427711        450463021   
    432887032   

436647523

    437011935        440934875        441189826        441402377       
450001003        450037106        450073150        450108949        450144662   
    450180120        450215587        450251038        450286513       
450321955        450357223        450392527        450427729        450463039   
    432949113   

436647895

    437011968        440934933        441189883        441402419       
450001011        450037114        450073168        450108956        450144670   
    450180138        450215595        450251046        450286521       
450321963        450357231        450392535        450427737        450463047   
    432988020   

436648042

    437012057        440935005        441190006        441402476       
450001029        450037122        450073176        450108964        450144688   
    450180146        450215603        450251053        450286539       
450321971        450357249        450392543        450427745        450463054   
    433226123   

436648364

    437012222        440935013        441190204        441402658       
450001037        450037130        450073184        450108972        450144696   
    450180153        450215611        450251061        450286547       
450321989        450357256        450392550        450427752        450463062   
    433321114   

436649503

    437013063        440935021        441190238        441402666       
450001045        450037148        450073192        450108980        450144704   
    450180161        450215629        450251079        450286554       
450321997        450357264        450392568        450427760        450463070   
    433528148   

436649966

    437013352        440935153        441190246        441402682       
450001052        450037155        450073200        450108998        450144712   
    450180179        450215637        450251087        450286562       
450322003        450357272        450392576        450427778        450463088   
    433610714   

436650048

    437013378        440935302        441190261        441402690       
450001060        450037171        450073218        450109004        450144720   
    450180187        450215645        450251095        450286570       
450322011        450357280        450392584        450427786        450463096   
    433626579   

436651988

    437013386        440935351        441190394        441402732       
450001078        450037189        450073226        450109012        450144738   
    450180195        450215652        450251103        450286588       
450322029        450357298        450392592        450427794        450463104   
    433673340   

436652507

    437013402        440935369        441190410        441403458       
450001086        450037197        450073242        450109020        450144746   
    450180203        450215660        450251111        450286604       
450322037        450357306        450392600        450427802        450463112   
    433704202   

436653182

    437013436        440935419        441190469        441403557       
450001094        450037205        450073259        450109038        450144753   
    450180211        450215678        450251129        450286612       
450322045        450357314        450392618        450427810        450463120   
    434148136   

436653406

    437013493        440935500        441190493        441403623       
450001102        450037213        450073267        450109046        450144761   
    450180229        450215686        450251137        450286620       
450322052        450357322        450392626        450427828        450463138   
    434157228   

436653455

    437013576        440935526        441190501        441403656       
450001110        450037221        450073275        450109053        450144779   
    450180237        450215694        450251145        450286638       
450322060        450357330        450392634        450427836        450463146   
    434179438   

 

SCH-A-29



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436653505

    437013592        440935682        441190584        441403722       
450001128        450037239        450073283        450109061        450144787   
    450180245        450215702        450251152        450286646       
450322078        450357348        450392642        450427844        450463153   
    434196564   

436653851

    437013600        440935724        441190626        441403755       
450001136        450037247        450073291        450109079        450144795   
    450180252        450215710        450251160        450286653       
450322086        450357355        450392659        450427851        450463161   
    434347977   

436654008

    437013659        440935757        441190642        441403813       
450001144        450037254        450073309        450109087        450144803   
    450180260        450215728        450251178        450286661       
450322094        450357363        450392667        450427869        450463179   
    434372652   

436655294

    437013717        440935765        441190758        441403821       
450001151        450037262        450073317        450109095        450144811   
    450180278        450215736        450251186        450286679       
450322102        450357371        450392675        450427877        450463195   
    434417390   

436655609

    437013758        440935856        441190832        441403979       
450001177        450037270        450073325        450109103        450144829   
    450180286        450215744        450251194        450286687       
450322110        450357389        450392683        450427885        450463203   
    434458105   

436655955

    437013816        440935864        441190972        441403987       
450001185        450037288        450073333        450109111        450144837   
    450180294        450215751        450251202        450286695       
450322128        450357397        450392691        450427893        450463211   
    434487609   

436656565

    437013956        440935872        441190980        441403995       
450001193        450037296        450073341        450109129        450144845   
    450180302        450215769        450251210        450286703       
450322136        450357405        450392709        450427919        450463229   
    434516449   

436656615

    437014046        440935930        441191020        441404019       
450001201        450037304        450073358        450109137        450144852   
    450180310        450215777        450251228        450286711       
450322144        450357413        450392717        450427927        450463237   
    434599387   

436658603

    437014053        440936045        441191061        441404043       
450001219        450037312        450073366        450109145        450144860   
    450180328        450215785        450251236        450286729       
450322151        450357439        450392725        450427935        450463245   
    434636411   

436658702

    437014061        440936110        441191160        441404118       
450001227        450037320        450073374        450109152        450144878   
    450180336        450215793        450251244        450286737       
450322169        450357447        450392733        450427943        450463252   
    434669446   

436658934

    437014194        440938223        441191194        441404175       
450001235        450037338        450073382        450109160        450144886   
    450180344        450215801        450251251        450286745       
450322177        450357454        450392741        450427950        450463260   
    434670162   

436659981

    437014244        440938363        441191202        441404191       
450001250        450037346        450073390        450109178        450144894   
    450180351        450215819        450251277        450286752       
450322185        450357462        450392758        450427968        450463278   
    434672556   

436660138

    437014251        440938405        441191236        441404209       
450001268        450037353        450073408        450109186        450144902   
    450180369        450215827        450251285        450286760       
450322193        450357470        450392766        450427976        450463286   
    434709549   

436660161

    437014491        440938447        441191319        441404225       
450001276        450037361        450073416        450109194        450144910   
    450180377        450215835        450251293        450286778       
450322201        450357488        450392774        450427984        450463294   
    434739538   

436660245

    437014541        440938579        441191350        441404241       
450001284        450037379        450073424        450109202        450144928   
    450180385        450215843        450251301        450286786       
450322219        450357496        450392782        450427992        450463302   
    434803896   

436660260

    437014665        440938637        441191376        441404274       
450001292        450037387        450073432        450109210        450144936   
    450180393        450215850        450251327        450286794       
450322227        450357504        450392790        450428008        450463310   
    434819744   

436660617

    437014715        440938736        441191525        441404407       
450001300        450037395        450073440        450109228        450144944   
    450180401        450215868        450251335        450286802       
450322235        450357512        450392808        450428016        450463328   
    434905238   

436661128

    437014756        440938785        441191582        441404498       
450001318        450037403        450073457        450109236        450144951   
    450180419        450215876        450251343        450286810       
450322243        450357520        450392816        450428024        450463336   
    434935284   

436661474

    437014780        440938835        441191640        441404522       
450001326        450037411        450073465        450109244        450144969   
    450180427        450215884        450251350        450286828       
450322250        450357538        450392824        450428032        450463344   
    434937272   

436661615

    437014798        440938868        441191707        441404597       
450001334        450037429        450073473        450109251        450144977   
    450180435        450215892        450251368        450286836       
450322268        450357546        450392832        450428040        450463351   
    434943262   

436662258

    437014848        440938884        441191830        441404662       
450001342        450037445        450073481        450109269        450144985   
    450180443        450215900        450251376        450286844       
450322276        450357553        450392840        450428057        450463369   
    434946380   

436663884

    437014889        440938918        441191889        441404670       
450001359        450037452        450073499        450109277        450144993   
    450180450        450215918        450251384        450286851       
450322284        450357561        450392857        450428065        450463377   
    434992327   

436664171

    437014905        440938942        441191913        441404688       
450001367        450037460        450073507        450109285        450145008   
    450180468        450215926        450251392        450286869       
450322292        450357579        450392865        450428073        450463385   
    435069984   

436664213

    437014962        440939114        441191954        441404704       
450001375        450037478        450073515        450109293        450145016   
    450180476        450215934        450251400        450286877       
450322300        450357587        450392873        450428081        450463393   
    435075155   

436666325

    437014996        440939205        441191988        441404753       
450001383        450037486        450073523        450109301        450145024   
    450180484        450215942        450251418        450286885       
450322318        450357595        450392881        450428099        450463401   
    435125372   

436666580

    437015134        440939346        441192028        441404977       
450001391        450037494        450073531        450109319        450145032   
    450180492        450215959        450251442        450286893       
450322326        450357603        450392899        450428107        450463419   
    435138185   

436666663

    437015167        440939411        441192044        441405180       
450001409        450037502        450073549        450109327        450145040   
    450180500        450215967        450251459        450286901       
450322334        450357611        450392907        450428115        450463427   
    435146881   

436666689

    437015381        440939445        441192291        441405214       
450001417        450037510        450073556        450109335        450145057   
    450180518        450215975        450251467        450286919       
450322342        450357629        450392915        450428123        450463435   
    435152467   

436667372

    437015480        440939510        441192515        441405321       
450001425        450037528        450073564        450109343        450145065   
    450180526        450215983        450251475        450286927       
450322359        450357637        450392923        450428131        450463443   
    435164116   

436668289

    437015498        440939544        441192564        441405396       
450001433        450037536        450073572        450109350        450145073   
    450180534        450215991        450251483        450286935       
450322367        450357645        450392931        450428149        450463450   
    435183819   

436668354

    437015571        440939577        441192663        441405461       
450001458        450037544        450073580        450109368        450145081   
    450180542        450216007        450251491        450286943       
450322375        450357652        450392949        450428156        450463468   
    435244199   

436668693

    437015605        440939643        441192697        441405479       
450001466        450037551        450073598        450109376        450145099   
    450180559        450216015        450251509        450286950       
450322383        450357660        450392956        450428164        450463476   
    435245469   

436669550

    437015621        440939684        441192747        441405529       
450001474        450037569        450073606        450109384        450145107   
    450180567        450216023        450251517        450286968       
450322391        450357678        450392964        450428172        450463484   
    435246269   

436670178

    437015670        440939700        441192796        441405610       
450001482        450037577        450073614        450109392        450145115   
    450180575        450216031        450251525        450286976       
450322409        450357686        450392972        450428180        450463492   
    435286356   

436670194

    437015761        440939775        441192853        441405727       
450001490        450037585        450073622        450109400        450145123   
    450180583        450216049        450251533        450286984       
450322417        450357694        450392980        450428198        450463500   
    435301643   

436670608

    437015860        440939825        441192952        441405784       
450001508        450037593        450073630        450109418        450145131   
    450180591        450216056        450251541        450286992       
450322425        450357702        450392998        450428206        450463518   
    435311808   

436670624

    437015936        440939916        441192978        441405800       
450001516        450037601        450073648        450109426        450145149   
    450180609        450216064        450251558        450287008       
450322433        450357710        450393004        450428214        450463526   
    435314026   

436671036

    437015985        440940021        441193232        441405818       
450001524        450037619        450073655        450109434        450145156   
    450180625        450216072        450251566        450287016       
450322441        450357728        450393012        450428222        450463534   
    435343926   

436671275

    437016090        440940047        441193323        441405842       
450001532        450037627        450073663        450109442        450145164   
    450180633        450216080        450251574        450287024       
450322458        450357744        450393020        450428230        450463542   
    435378088   

436672562

    437016132        440940054        441193406        441405883       
450001540        450037635        450073671        450109459        450145172   
    450180641        450216098        450251582        450287032       
450322466        450357751        450393038        450428248        450463559   
    435386396   

436672844

    437016256        440940187        441193703        441405941       
450001557        450037643        450073689        450109467        450145180   
    450180658        450216106        450251590        450287040       
450322474        450357769        450393046        450428255        450463567   
    435387782   

436672901

    437016389        440940302        441193729        441406089       
450001565        450037650        450073697        450109475        450145198   
    450180666        450216114        450251608        450287057       
450322482        450357777        450393053        450428263        450463575   
    435414149   

436672968

    437016454        440940443        441193828        441406147       
450001573        450037668        450073705        450109483        450145206   
    450180674        450216122        450251616        450287065       
450322490        450357785        450393061        450428271        450463591   
    435466651   

436673222

    437016488        440940484        441193943        441406196       
450001581        450037676        450073713        450109491        450145214   
    450180682        450216130        450251624        450287073       
450322508        450357793        450393079        450428289        450463609   
    435478623   

436673479

    437016496        440940492        441193968        441406220       
450001599        450037692        450073721        450109509        450145222   
    450180690        450216148        450251632        450287081       
450322516        450357801        450393087        450428297        450463617   
    435524111   

436673735

    437016561        440940518        441194156        441406238       
450001607        450037700        450073739        450109517        450145230   
    450180708        450216155        450251640        450287099       
450322524        450357819        450393095        450428305        450463625   
    435532544   

436673883

    437016694        440940526        441194172        441406287       
450001615        450037718        450073747        450109525        450145248   
    450180716        450216163        450251657        450287107       
450322532        450357827        450393103        450428313        450463633   
    435539655   

436676092

    437016702        440940591        441194206        441406378       
450001623        450037726        450073754        450109533        450145255   
    450180724        450216171        450251665        450287115       
450322540        450357835        450393111        450428321        450463641   
    435547237   

436676340

    437016736        440940633        441194222        441406386       
450001631        450037734        450073770        450109541        450145263   
    450180732        450216189        450251673        450287123       
450322557        450357843        450393129        450428339        450463658   
    435557269   

436677199

    437016777        440940658        441194255        441406410       
450001649        450037742        450073788        450109558        450145271   
    450180740        450216197        450251681        450287131       
450322565        450357850        450393137        450428347        450463666   
    435563549   

436677538

    437016793        440940815        441194321        441406493       
450001656        450037759        450073796        450109566        450145289   
    450180757        450216205        450251699        450287149       
450322573        450357868        450393145        450428354        450463674   
    435566575   

436677728

    437016843        440940864        441194388        441406527       
450001664        450037767        450073804        450109574        450145297   
    450180765        450216213        450251707        450287156       
450322581        450357876        450393152        450428362        450463682   
    435580923   

436678239

    437016991        440940989        441194412        441406576       
450001672        450037775        450073812        450109582        450145305   
    450180773        450216221        450251715        450287164       
450322599        450357884        450393160        450428370        450463690   
    435587803   

436678437

    437017049        440941052        441194511        441406600       
450001680        450037783        450073820        450109590        450145313   
    450180781        450216239        450251723        450287172       
450322607        450357892        450393178        450428388        450463708   
    435590666   

436678742

    437017072        440941128        441194537        441406659       
450001698        450037791        450073838        450109608        450145321   
    450180799        450216247        450251731        450287180       
450322615        450357900        450393186        450428396        450463716   
    435624861   

436679922

    437017213        440941136        441194636        441406667       
450001706        450037809        450073846        450109616        450145339   
    450180807        450216254        450251749        450287198       
450322623        450357918        450393194        450428404        450463724   
    435633086   

436680037

    437017262        440941193        441194644        441406691       
450001714        450037817        450073853        450109624        450145347   
    450180815        450216262        450251756        450287206       
450322631        450357926        450393202        450428412        450463732   
    435672217   

436680136

    437017270        440941235        441194792        441406709       
450001722        450037825        450073861        450109632        450145354   
    450180823        450216270        450251764        450287214       
450322649        450357934        450393210        450428420        450463740   
    435676754   

436680433

    437017288        440941243        441195427        441406725       
450001730        450037833        450073879        450109640        450145362   
    450180831        450216288        450251772        450287222       
450322656        450357942        450393228        450428438        450463757   
    435684675   

436680474

    437017437        440941318        441195468        441406758       
450001748        450037841        450073887        450109657        450145370   
    450180849        450216296        450251780        450287230       
450322664        450357959        450393236        450428446        450463765   
    435694872   

436680987

    437017445        440941375        441195484        441406774       
450001755        450037858        450073895        450109665        450145388   
    450180856        450216304        450251798        450287248       
450322672        450357967        450393244        450428453        450463773   
    435759741   

436681837

    437017486        440941425        441195534        441406899       
450001763        450037866        450073903        450109673        450145396   
    450180864        450216312        450251806        450287255       
450322680        450357975        450393251        450428461        450463781   
    435768155   

436682355

    437017601        440941441        441195641        441406931       
450001771        450037874        450073911        450109681        450145404   
    450180880        450216320        450251814        450287263       
450322698        450357983        450393269        450428479        450463799   
    435787767   

 

SCH-A-30



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436682553

    437017668        440941458        441195658        441407087       
450001789        450037882        450073929        450109699        450145412   
    450180898        450216338        450251822        450287271       
450322706        450357991        450393277        450428487        450463807   
    435821046   

436683981

    437017726        440941474        441195690        441407095       
450001797        450037890        450073937        450109707        450145420   
    450180906        450216346        450251830        450287289       
450322714        450358007        450393285        450428495        450463815   
    435895701   

436684559

    437017767        440941490        441195708        441407103       
450001805        450037908        450073945        450109715        450145438   
    450180914        450216353        450251848        450287297       
450322722        450358015        450393293        450428503        450463823   
    435926969   

436684732

    437017965        440941508        441195732        441407111       
450001813        450037916        450073952        450109731        450145446   
    450180922        450216361        450251855        450287305       
450322730        450358023        450393301        450428511        450463831   
    435943915   

436684799

    437017981        440941516        441195757        441407228       
450001821        450037924        450073960        450109749        450145453   
    450180930        450216379        450251863        450287313       
450322748        450358031        450393319        450428529        450463849   
    435947064   

436684930

    437018021        440941649        441195781        441407384       
450001839        450037932        450073978        450109756        450145461   
    450180948        450216387        450251871        450287321       
450322755        450358049        450393327        450428537        450463856   
    435960992   

436684989

    437018104        440941698        441195856        441407426       
450001847        450037940        450073986        450109764        450145479   
    450180955        450216395        450251889        450287339       
450322763        450358056        450393335        450428545        450463864   
    435962055   

436685036

    437018161        440941722        441195922        441407442       
450001854        450037957        450073994        450109772        450145487   
    450180963        450216403        450251897        450287347       
450322771        450358064        450393343        450428552        450463872   
    435962287   

436685093

    437018211        440941748        441195930        441407467       
450001862        450037965        450074000        450109780        450145495   
    450180971        450216411        450251905        450287354       
450322789        450358072        450393350        450428560        450463880   
    435963921   

436685259

    437018252        440941763        441195963        441407483       
450001870        450037973        450074018        450109798        450145503   
    450180989        450216437        450251913        450287362       
450322797        450358080        450393368        450428578        450463898   
    435964960   

436685440

    437018542        440941805        441196029        441407558       
450001888        450037981        450074026        450109806        450145511   
    450180997        450216445        450251921        450287370       
450322805        450358098        450393376        450428586        450463906   
    435966452   

436686653

    437018633        440941920        441196060        441407681       
450001896        450037999        450074034        450109814        450145529   
    450181003        450216452        450251939        450287388       
450322813        450358106        450393384        450428594        450463914   
    435969852   

436686885

    437018666        440941946        441196078        441407707       
450001904        450038005        450074042        450109830        450145537   
    450181011        450216460        450251947        450287396       
450322821        450358114        450393392        450428602        450463922   
    435973011   

436688808

    437018724        440941961        441196151        441407731       
450001912        450038013        450074059        450109848        450145545   
    450181029        450216478        450251954        450287404       
450322839        450358122        450393400        450428610        450463930   
    435976329   

436689038

    437018807        440941987        441196177        441407764       
450001920        450038021        450074075        450109855        450145552   
    450181045        450216486        450251962        450287412       
450322847        450358130        450393418        450428628        450463948   
    435981642   

436689061

    437018922        440941995        441196201        441407830       
450001938        450038039        450074083        450109863        450145560   
    450181052        450216494        450251970        450287420       
450322854        450358148        450393426        450428636        450463955   
    435982327   

436689095

    437018963        440942084        441196268        441407996       
450001946        450038047        450074091        450109871        450145578   
    450181060        450216502        450251988        450287438       
450322862        450358155        450393434        450428644        450463963   
    435983945   

436689640

    437019276        440942142        441196292        441408010       
450001953        450038054        450074109        450109889        450145586   
    450181078        450216510        450251996        450287446       
450322870        450358163        450393442        450428651        450463971   
    435986302   

436689806

    437019367        440942217        441196425        441408093       
450001961        450038062        450074117        450109897        450145594   
    450181086        450216528        450252002        450287453       
450322888        450358171        450393459        450428669        450463989   
    435994306   

436690937

    437019409        440942282        441196482        441408325       
450001979        450038070        450074125        450109905        450145602   
    450181094        450216536        450252010        450287461       
450322896        450358189        450393467        450428677        450464003   
    435995428   

436690952

    437019441        440942290        441196508        441408333       
450001987        450038088        450074133        450109913        450145610   
    450181102        450216544        450252028        450287479       
450322904        450358197        450393475        450428685        450464011   
    436001069   

436691406

    437019516        440942365        441196581        441408374       
450001995        450038096        450074141        450109921        450145628   
    450181110        450216551        450252036        450287487       
450322912        450358205        450393483        450428693        450464029   
    436001101   

436692719

    437019599        440942373        441196631        441408382       
450002001        450038104        450074158        450109939        450145636   
    450181128        450216569        450252044        450287495       
450322920        450358213        450393491        450428701        450464037   
    436003180   

436692784

    437019706        440942407        441196672        441408390       
450002027        450038112        450074166        450109947        450145644   
    450181136        450216577        450252051        450287503       
450322938        450358221        450393509        450428719        450464045   
    436003594   

436693345

    437019797        440942498        441196730        441408408       
450002035        450038120        450074174        450109954        450145651   
    450181144        450216585        450252069        450287511       
450322946        450358239        450393517        450428727        450464052   
    436004337   

436693378

    437019821        440942548        441196771        441408440       
450002043        450038138        450074182        450109962        450145669   
    450181151        450216593        450252077        450287529       
450322953        450358247        450393525        450428735        450464060   
    436005755   

436693584

    437019888        440942563        441196789        441408457       
450002050        450038146        450074208        450109970        450145677   
    450181169        450216601        450252085        450287537       
450322961        450358254        450393533        450428743        450464078   
    436015044   

436693642

    437019938        440942746        441196870        441408481       
450002068        450038153        450074216        450109988        450145685   
    450181177        450216619        450252093        450287552       
450322979        450358262        450393541        450428750        450464086   
    436018279   

436694657

    437020092        440942787        441196920        441408523       
450002076        450038161        450074224        450109996        450145693   
    450181185        450216627        450252101        450287560       
450322987        450358270        450393558        450428768        450464094   
    436024228   

436694962

    437020118        440942860        441196995        441408572       
450002084        450038179        450074232        450110002        450145701   
    450181193        450216635        450252119        450287578       
450322995        450358288        450393566        450428776        450464102   
    436026462   

436696371

    437020282        440942985        441197035        441408622       
450002092        450038187        450074240        450110010        450145719   
    450181201        450216643        450252127        450287586       
450323001        450358296        450393574        450428784        450464110   
    436028799   

436696462

    437020357        440943058        441197092        441408648       
450002100        450038195        450074257        450110028        450145727   
    450181219        450216650        450252135        450287594       
450323019        450358304        450393582        450428792        450464128   
    436031371   

436696603

    437020415        440943082        441197209        441408663       
450002118        450038203        450074265        450110036        450145735   
    450181227        450216668        450252143        450287602       
450323027        450358312        450393590        450428800        450464136   
    436032320   

436697171

    437020506        440943090        441197225        441408697       
450002126        450038211        450074273        450110044        450145743   
    450181235        450216676        450252150        450287610       
450323035        450358320        450393608        450428818        450464144   
    436036867   

436697544

    437020514        440943157        441197308        441408804       
450002134        450038229        450074281        450110051        450145750   
    450181243        450216684        450252168        450287628       
450323043        450358338        450393616        450428834        450464151   
    436038475   

436697924

    437020555        440943181        441197480        441408820       
450002142        450038237        450074299        450110069        450145768   
    450181250        450216692        450252176        450287636       
450323050        450358346        450393624        450428842        450464169   
    436038830   

436697973

    437020704        440943215        441197522        441408838       
450002159        450038245        450074307        450110077        450145776   
    450181268        450216700        450252184        450287644       
450323068        450358353        450393632        450428859        450464177   
    436040992   

436698203

    437020779        440943306        441197555        441409000       
450002167        450038252        450074315        450110085        450145784   
    450181276        450216718        450252192        450287651       
450323076        450358361        450393640        450428867        450464185   
    436042626   

436698245

    437020878        440943314        441197746        441409018       
450002175        450038260        450074331        450110093        450145792   
    450181284        450216726        450252200        450287669       
450323084        450358379        450393657        450428875        450464193   
    436053433   

436698377

    437020969        440943330        441197753        441409083       
450002183        450038278        450074349        450110101        450145800   
    450181292        450216734        450252218        450287677       
450323092        450358387        450393665        450428883        450464201   
    436053946   

436698476

    437020985        440943363        441197787        441409190       
450002191        450038286        450074356        450110119        450145818   
    450181300        450216742        450252226        450287693       
450323100        450358395        450393673        450428891        450464219   
    436055222   

436698484

    437021025        440943454        441197845        441409240       
450002209        450038294        450074364        450110127        450145826   
    450181318        450216759        450252234        450287701       
450323118        450358403        450393681        450428909        450464227   
    436063101   

436698500

    437021033        440943504        441197860        441409265       
450002217        450038302        450074372        450110135        450145834   
    450181326        450216767        450252242        450287719       
450323126        450358411        450393699        450428917        450464235   
    436065551   

436698575

    437021058        440943595        441197902        441409299       
450002225        450038310        450074380        450110143        450145842   
    450181334        450216775        450252259        450287727       
450323134        450358429        450393707        450428925        450464243   
    436066211   

436698849

    437021124        440943678        441197928        441409398       
450002241        450038328        450074398        450110150        450145859   
    450181342        450216783        450252267        450287735       
450323142        450358437        450393715        450428933        450464250   
    436073282   

436698989

    437021231        440943751        441197985        441409513       
450002258        450038336        450074406        450110168        450145867   
    450181359        450216791        450252275        450287743       
450323159        450358445        450393723        450428941        450464268   
    436077143   

436699045

    437021504        440943793        441198090        441409521       
450002266        450038344        450074414        450110184        450145875   
    450181367        450216809        450252283        450287750       
450323167        450358452        450393731        450428958        450464276   
    436080048   

436699235

    437021538        440943801        441198140        441409588       
450002274        450038351        450074422        450110192        450145883   
    450181375        450216817        450252291        450287768       
450323175        450358460        450393749        450428966        450464284   
    436083661   

436701015

    437021546        440943835        441198215        441409695       
450002282        450038369        450074430        450110200        450145891   
    450181383        450216825        450252309        450287776       
450323183        450358478        450393756        450428974        450464292   
    436083802   

436702815

    437021652        440943876        441198314        441409760       
450002290        450038377        450074448        450110218        450145909   
    450181391        450216833        450252317        450287784       
450323191        450358486        450393764        450428982        450464300   
    436085963   

436703201

    437021710        440943959        441198348        441409778       
450002308        450038385        450074455        450110226        450145917   
    450181409        450216841        450252325        450287792       
450323209        450358494        450393772        450428990        450464318   
    436092464   

436703250

    437021793        440944056        441198397        441409828       
450002316        450038393        450074463        450110234        450145925   
    450181417        450216858        450252333        450287800       
450323217        450358502        450393780        450429006        450464326   
    436097349   

436703524

    437021884        440944072        441198405        441409836       
450002324        450038401        450074471        450110242        450145933   
    450181425        450216866        450252341        450287818       
450323225        450358510        450393798        450429014        450464334   
    436102164   

436703854

    437021991        440944098        441198454        441410008       
450002332        450038419        450074489        450110259        450145941   
    450181433        450216874        450252358        450287826       
450323233        450358528        450393806        450429022        450464342   
    436102545   

436705529

    437022080        440944122        441198462        441410032       
450002340        450038427        450074497        450110267        450145958   
    450181441        450216882        450252366        450287834       
450323241        450358536        450393814        450429030        450464359   
    436103345   

436705610

    437022106        440944130        441198587        441410065       
450002357        450038435        450074505        450110275        450145966   
    450181458        450216890        450252374        450287842       
450323258        450358544        450393822        450429048        450464367   
    436106256   

436705859

    437022114        440944148        441198629        441410123       
450002365        450038443        450074513        450110283        450145974   
    450181466        450216908        450252382        450287859       
450323266        450358551        450393830        450429055        450464375   
    436106751   

436705933

    437022262        440944346        441198637        441410131       
450002373        450038450        450074521        450110291        450145982   
    450181474        450216916        450252390        450287867       
450323274        450358569        450393848        450429063        450464383   
    436109243   

436706972

    437022320        440944411        441198728        441410198       
450002381        450038476        450074539        450110309        450145990   
    450181482        450216924        450252408        450287875       
450323282        450358577        450393855        450429071        450464391   
    436116420   

436707699

    437022361        440944445        441198785        441410230       
450002399        450038484        450074547        450110317        450146006   
    450181490        450216932        450252416        450287883       
450323290        450358585        450393863        450429089        450464409   
    436116792   

436708689

    437022403        440944452        441198827        441410248       
450002407        450038492        450074554        450110325        450146014   
    450181508        450216940        450252432        450287891       
450323308        450358593        450393871        450429097        450464417   
    436119994   

436709026

    437022452        440944510        441198967        441410289       
450002423        450038518        450074562        450110333        450146022   
    450181516        450216957        450252440        450287909       
450323316        450358601        450393889        450429105        450464425   
    436121180   

436709117

    437022528        440944551        441199049        441410297       
450002431        450038526        450074570        450110341        450146030   
    450181524        450216965        450252457        450287917       
450323324        450358619        450393897        450429113        450464433   
    436122287   

 

SCH-A-31



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436710149

    437022650        440944577        441199064        441410305       
450002449        450038534        450074588        450110358        450146048   
    450181532        450216973        450252465        450287925       
450323332        450358627        450393905        450429121        450464441   
    436125843   

436710438

    437022726        440944585        441199197        441410347       
450002456        450038542        450074596        450110366        450146055   
    450181540        450216981        450252473        450287933       
450323340        450358635        450393913        450429139        450464458   
    436127047   

436710768

    437022809        440944593        441199205        441410362       
450002464        450038559        450074604        450110374        450146063   
    450181557        450216999        450252481        450287941       
450323357        450358643        450393921        450429147        450464466   
    436131270   

436711097

    437022874        440944619        441199395        441410412       
450002472        450038567        450074612        450110382        450146071   
    450181565        450217005        450252499        450287958       
450323365        450358650        450393939        450429154        450464474   
    436133490   

436711139

    437023112        440944817        441199437        441410438       
450002480        450038575        450074620        450110390        450146089   
    450181573        450217013        450252507        450287966       
450323373        450358668        450393947        450429162        450464482   
    436134522   

436711352

    437023211        440944841        441199502        441410479       
450002498        450038583        450074638        450110408        450146097   
    450181581        450217021        450252515        450287974       
450323381        450358676        450393954        450429170        450464490   
    436135313   

436711386

    437023286        440944932        441199528        441411105       
450002506        450038591        450074646        450110416        450146105   
    450181599        450217039        450252523        450287982       
450323399        450358684        450393962        450429188        450464508   
    436136055   

436711410

    437023344        440945046        441199551        441411113       
450002514        450038609        450074653        450110424        450146113   
    450181607        450217047        450252531        450287990       
450323407        450358692        450393970        450429196        450464516   
    436138622   

436711436

    437023898        440945053        441199684        441411147       
450002522        450038617        450074661        450110432        450146121   
    450181615        450217054        450252549        450288006       
450323415        450358700        450393988        450429204        450464524   
    436139026   

436711469

    437023906        440945079        441199692        441411162       
450002530        450038633        450074679        450110440        450146139   
    450181623        450217062        450252556        450288014       
450323423        450358718        450393996        450429212        450464532   
    436156004   

436711485

    437024078        440945111        441199833        441411220       
450002548        450038641        450074687        450110457        450146147   
    450181631        450217070        450252564        450288022       
450323431        450358726        450394002        450429220        450464540   
    436156434   

436711527

    437024094        440945285        441199866        441411295       
450002555        450038658        450074695        450110465        450146154   
    450181649        450217088        450252572        450288030       
450323449        450358734        450394010        450429238        450464557   
    436156616   

436711642

    437024227        440945467        441199874        441411386       
450002563        450038666        450074703        450110473        450146162   
    450181656        450217096        450252580        450288048       
450323456        450358742        450394028        450429246        450464565   
    436160279   

436711808

    437024235        440945590        441199981        441411451       
450002571        450038674        450074711        450110481        450146170   
    450181664        450217104        450252598        450288055       
450323464        450358759        450394036        450429253        450464573   
    436160642   

436711816

    437024268        440945616        441200011        441411477       
450002589        450038682        450074729        450110499        450146188   
    450181672        450217112        450252606        450288063       
450323472        450358767        450394044        450429261        450464581   
    436161038   

436711832

    437024367        440945624        441200029        441411501       
450002597        450038690        450074737        450110507        450146196   
    450181680        450217120        450252614        450288089       
450323480        450358775        450394051        450429279        450464599   
    436164115   

436711956

    437024466        440945657        441200060        441411568       
450002605        450038708        450074745        450110523        450146204   
    450181698        450217138        450252622        450288097       
450323498        450358783        450394069        450429287        450464607   
    436166466   

436712111

    437024490        440945715        441200094        441411626       
450002613        450038716        450074752        450110531        450146212   
    450181706        450217146        450252630        450288105       
450323506        450358791        450394077        450429295        450464615   
    436168488   

436712152

    437024532        440945855        441200136        441411733       
450002621        450038724        450074760        450110549        450146220   
    450181714        450217153        450252648        450288113       
450323514        450358809        450394085        450429303        450464623   
    436171565   

436712160

    437025216        440945962        441200300        441411766       
450002639        450038732        450074778        450110556        450146238   
    450181722        450217161        450252655        450288121       
450323522        450358817        450394093        450429311        450464631   
    436174296   

436712244

    437025513        440946044        441200326        441411808       
450002647        450038740        450074786        450110564        450146246   
    450181730        450217179        450252663        450288139       
450323530        450358825        450394101        450429329        450464649   
    436175848   

436712277

    437025539        440946085        441200391        441411816       
450002654        450038757        450074794        450110572        450146253   
    450181748        450217187        450252671        450288147       
450323548        450358833        450394119        450429337        450464656   
    436178222   

436712707

    437025554        440946150        441200417        441411857       
450002662        450038765        450074802        450110580        450146261   
    450181755        450217195        450252689        450288154       
450323555        450358841        450394127        450429345        450464664   
    436178313   

436712756

    437025596        440946200        441200623        441411998       
450002670        450038773        450074810        450110598        450146279   
    450181763        450217203        450252697        450288162       
450323563        450358858        450394135        450429352        450464672   
    436178644   

436714422

    437025646        440946259        441200755        441412095       
450002688        450038781        450074828        450110606        450146287   
    450181771        450217211        450252705        450288170       
450323571        450358866        450394143        450429360        450464680   
    436179923   

436715320

    437025679        440946416        441200904        441412137       
450002696        450038799        450074836        450110614        450146295   
    450181789        450217229        450252713        450288188       
450323589        450358874        450394150        450429378        450464698   
    436182653   

436715346

    437025711        440946531        441200946        441412160       
450002704        450038807        450074844        450110622        450146303   
    450181797        450217237        450252721        450288196       
450323597        450358882        450394168        450429386        450464706   
    436189179   

436715585

    437025737        440946572        441200961        441412277       
450002712        450038815        450074851        450110630        450146311   
    450181805        450217245        450252739        450288204       
450323605        450358890        450394176        450429394        450464714   
    436190458   

436716005

    437025786        440946580        441201035        441412285       
450002720        450038823        450074869        450110648        450146329   
    450181813        450217252        450252747        450288212       
450323613        450358908        450394184        450429402        450464722   
    436192991   

436716039

    437025828        440946598        441201050        441412343       
450002738        450038856        450074877        450110655        450146337   
    450181821        450217260        450252754        450288220       
450323621        450358916        450394192        450429410        450464730   
    436196208   

436716070

    437025885        440946622        441201217        441412368       
450002746        450038864        450074885        450110663        450146345   
    450181839        450217278        450252762        450288238       
450323639        450358924        450394200        450429428        450464748   
    436197164   

436716773

    437025893        440946713        441201274        441412418       
450002753        450038872        450074893        450110671        450146352   
    450181847        450217286        450252770        450288246       
450323647        450358932        450394218        450429436        450464755   
    436197826   

436717615

    437025901        440946853        441201282        441412426       
450002761        450038880        450074901        450110689        450146360   
    450181854        450217294        450252788        450288253       
450323654        450358940        450394226        450429444        450464763   
    436197834   

436717649

    437026016        440946861        441201324        441412475       
450002779        450038898        450074919        450110697        450146378   
    450181862        450217302        450252796        450288261       
450323662        450358957        450394234        450429451        450464771   
    436199335   

436719074

    437026057        440946911        441201357        441412483       
450002787        450038906        450074927        450110705        450146386   
    450181870        450217310        450252804        450288279       
450323670        450358965        450394242        450429469        450464789   
    436207112   

436719447

    437026073        440946978        441201365        441412574       
450002795        450038914        450074935        450110713        450146394   
    450181888        450217328        450252812        450288287       
450323688        450358973        450394259        450429477        450464797   
    436207872   

436719488

    437026081        440946986        441201456        441412582       
450002803        450038922        450074943        450110721        450146402   
    450181896        450217336        450252820        450288295       
450323696        450358981        450394267        450429485        450464805   
    436210280   

436719587

    437026339        440947059        441201472        441412640       
450002811        450038930        450074950        450110739        450146410   
    450181904        450217344        450252838        450288303       
450323704        450358999        450394275        450429493        450464813   
    436212096   

436720270

    437026347        440947166        441201522        441412699       
450002829        450038948        450074968        450110747        450146428   
    450181912        450217351        450252846        450288311       
450323712        450359005        450394283        450429501        450464821   
    436213227   

436721880

    437026396        440947422        441201639        441412806       
450002837        450038955        450074976        450110754        450146436   
    450181920        450217369        450252853        450288329       
450323720        450359013        450394291        450429519        450464839   
    436218192   

436721997

    437026487        440947570        441201654        441412947       
450002845        450038963        450074984        450110762        450146444   
    450181938        450217377        450252861        450288337       
450323738        450359021        450394309        450429527        450464847   
    436222350   

436722979

    437026537        440947588        441201696        441413002       
450002852        450038971        450074992        450110770        450146451   
    450181946        450217385        450252879        450288345       
450323746        450359039        450394317        450429535        450464854   
    436222574   

436722987

    437026578        440947596        441201704        441413051       
450002860        450038989        450075015        450110788        450146469   
    450181961        450217393        450252887        450288352       
450323753        450359047        450394325        450429543        450464862   
    436228431   

436723316

    437026602        440947612        441201779        441413077       
450002878        450038997        450075023        450110796        450146477   
    450181979        450217401        450252895        450288360       
450323761        450359054        450394333        450429550        450464870   
    436233795   

436723589

    437026636        440947638        441201928        441413127       
450002886        450039003        450075031        450110804        450146485   
    450181987        450217419        450252903        450288378       
450323779        450359062        450394341        450429568        450464888   
    436239081   

436723654

    437026677        440947646        441201944        441413168       
450002894        450039011        450075049        450110820        450146493   
    450181995        450217427        450252911        450288386       
450323787        450359070        450394358        450429576        450464896   
    436239594   

436724066

    437026685        440947695        441202082        441413259       
450002902        450039029        450075056        450110838        450146501   
    450182001        450217435        450252929        450288394       
450323795        450359088        450394366        450429584        450464904   
    436244263   

436724868

    437026701        440947703        441202322        441413333       
450002910        450039037        450075064        450110846        450146519   
    450182019        450217443        450252937        450288402       
450323803        450359096        450394374        450429592        450464912   
    436244545   

436724975

    437026768        440947752        441202355        441413432       
450002928        450039045        450075072        450110853        450146527   
    450182027        450217450        450252945        450288410       
450323811        450359104        450394382        450429600        450464920   
    436251979   

436725204

    437026826        440947984        441202405        441413440       
450002936        450039052        450075080        450110861        450146535   
    450182035        450217468        450252952        450288428       
450323829        450359112        450394390        450429618        450464938   
    436254882   

436725287

    437026859        440948008        441202439        441413481       
450002944        450039060        450075098        450110879        450146543   
    450182043        450217476        450252960        450288436       
450323837        450359120        450394408        450429626        450464946   
    436255152   

436725311

    437027006        440948057        441202496        441413499       
450002951        450039078        450075106        450110887        450146550   
    450182050        450217484        450252978        450288444       
450323845        450359138        450394416        450429634        450464953   
    436255566   

436725329

    437027055        440948081        441202504        441413515       
450002969        450039086        450075114        450110895        450146568   
    450182068        450217492        450252986        450288451       
450323852        450359146        450394424        450429642        450464961   
    436256416   

436725428

    437027071        440948149        441202512        441413564       
450002977        450039094        450075122        450110903        450146576   
    450182076        450217500        450253018        450288469       
450323860        450359153        450394432        450429659        450464979   
    436258552   

436725469

    437027097        440948214        441202520        441413614       
450002985        450039102        450075130        450110911        450146584   
    450182084        450217518        450253026        450288477       
450323878        450359161        450394440        450429667        450464987   
    436260400   

436725576

    437027147        440948313        441202538        441413655       
450002993        450039110        450075148        450110929        450146592   
    450182092        450217526        450253034        450288485       
450323886        450359179        450394457        450429675        450464995   
    436262018   

436725634

    437027295        440948529        441202546        441413770       
450003009        450039128        450075155        450110937        450146600   
    450182100        450217534        450253042        450288493       
450323894        450359187        450394465        450429683        450465000   
    436267207   

436725642

    437027329        440948685        441202553        441413788       
450003017        450039136        450075163        450110945        450146618   
    450182118        450217542        450253059        450288501       
450323902        450359195        450394473        450429691        450465018   
    436269872   

436725790

    437027345        440948701        441203189        441413929       
450003033        450039144        450075171        450110952        450146626   
    450182126        450217559        450253067        450288519       
450323910        450359203        450394481        450429709        450465026   
    436270946   

436725881

    437027360        440948743        441203213        441413945       
450003041        450039151        450075189        450110960        450146634   
    450182134        450217567        450253075        450288527       
450323928        450359211        450394499        450429717        450465034   
    436273577   

436726855

    437027436        440949089        441203296        441413952       
450003058        450039169        450075197        450110978        450146642   
    450182142        450217575        450253083        450288535       
450323936        450359229        450394507        450429725        450465042   
    436279517   

436727937

    437027675        440949097        441203304        441414000       
450003066        450039177        450075205        450110986        450146659   
    450182159        450217583        450253091        450288543       
450323944        450359237        450394515        450429733        450465059   
    436280044   

436728919

    437027717        440949279        441203502        441414034       
450003074        450039185        450075213        450110994        450146667   
    450182167        450217591        450253109        450288550       
450323951        450359245        450394523        450429741        450465067   
    436281034   

 

SCH-A-32



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436729248

    437027766        440949303        441203593        441414059       
450003090        450039193        450075221        450111000        450146675   
    450182175        450217609        450253117        450288568       
450323969        450359252        450394531        450429758        450465075   
    436282156   

436729339

    437027790        440949329        441203627        441414067       
450003108        450039219        450075239        450111018        450146683   
    450182183        450217617        450253125        450288576       
450323977        450359260        450394549        450429766        450465083   
    436285852   

436729438

    437027899        440949428        441203718        441414091       
450003116        450039227        450075247        450111026        450146691   
    450182191        450217625        450253133        450288584       
450323985        450359278        450394556        450429774        450465091   
    436286496   

436730576

    437027998        440949477        441203783        441414174       
450003124        450039235        450075254        450111034        450146709   
    450182209        450217633        450253141        450288592       
450323993        450359286        450394564        450429782        450465109   
    436289862   

436730865

    437028004        440949519        441203833        441414224       
450003132        450039243        450075262        450111042        450146717   
    450182217        450217641        450253158        450288600       
450324009        450359294        450394572        450429790        450465117   
    436290894   

436731608

    437028012        440949592        441203841        441414323       
450003140        450039250        450075270        450111059        450146725   
    450182225        450217658        450253166        450288618       
450324017        450359302        450394580        450429808        450465125   
    436293369   

436732986

    437028020        440949600        441203882        441414422       
450003157        450039268        450075288        450111067        450146733   
    450182233        450217666        450253174        450288626       
450324025        450359310        450394598        450429816        450465133   
    436293542   

436733075

    437028160        440949618        441204138        441414430       
450003165        450039276        450075296        450111075        450146741   
    450182241        450217674        450253182        450288634       
450324033        450359328        450394606        450429824        450465141   
    436295729   

436733125

    437028236        440949626        441204229        441414547       
450003173        450039284        450075304        450111083        450146758   
    450182258        450217682        450253190        450288642       
450324041        450359336        450394622        450429832        450465158   
    436301949   

436734560

    437028244        440949691        441204336        441414703       
450003181        450039292        450075312        450111091        450146766   
    450182266        450217690        450253208        450288659       
450324058        450359344        450394630        450429840        450465166   
    436302194   

436734669

    437028301        440949733        441204351        441414711       
450003199        450039300        450075320        450111109        450146774   
    450182274        450217708        450253216        450288667       
450324066        450359351        450394648        450429857        450465174   
    436303929   

436735088

    437028384        440949949        441204369        441414737       
450003207        450039318        450075338        450111117        450146782   
    450182282        450217716        450253224        450288675       
450324074        450359369        450394655        450429865        450465182   
    436308225   

436735120

    437028400        440950053        441204500        441414877       
450003215        450039326        450075346        450111125        450146790   
    450182290        450217724        450253232        450288683       
450324082        450359377        450394663        450429873        450465190   
    436309850   

436735682

    437028483        440950236        441204518        441415106       
450003223        450039334        450075353        450111133        450146808   
    450182308        450217732        450253240        450288691       
450324090        450359393        450394671        450429881        450465208   
    436313696   

436736201

    437028509        440950244        441204575        441415205       
450003231        450039342        450075361        450111141        450146816   
    450182316        450217740        450253257        450288709       
450324108        450359401        450394689        450429899        450465216   
    436320360   

436736516

    437028525        440950293        441204633        441415213       
450003249        450039359        450075379        450111158        450146824   
    450182324        450217757        450253265        450288717       
450324116        450359419        450394697        450429907        450465224   
    436323158   

436736854

    437028582        440950350        441204641        441415445       
450003256        450039367        450075387        450111166        450146832   
    450182332        450217765        450253273        450288725       
450324124        450359427        450394705        450429915        450465232   
    436323315   

436737001

    437028590        440950376        441204682        441415486       
450003264        450039375        450075395        450111174        450146840   
    450182340        450217773        450253281        450288733       
450324132        450359435        450394713        450429923        450465240   
    436330260   

436737019

    437028665        440950442        441204724        441415577       
450003272        450039383        450075403        450111182        450146857   
    450182357        450217781        450253299        450288741       
450324140        450359443        450394721        450429931        450465257   
    436331862   

436737068

    437028798        440950467        441204757        441415619       
450003280        450039391        450075411        450111190        450146865   
    450182365        450217799        450253307        450288758       
450324157        450359450        450394739        450429949        450465265   
    436334171   

436737241

    437029085        440950509        441204906        441415718       
450003298        450039409        450075429        450111208        450146873   
    450182373        450217807        450253315        450288766       
450324165        450359468        450394747        450429956        450465273   
    436335970   

436737282

    437029366        440950558        441204930        441415734       
450003306        450039417        450075437        450111216        450146881   
    450182381        450217815        450253323        450288774       
450324173        450359476        450394754        450429964        450465281   
    436336614   

436737290

    437029374        440950657        441204948        441415783       
450003322        450039425        450075445        450111224        450146899   
    450182399        450217823        450253331        450288782       
450324181        450359484        450394762        450429972        450465299   
    436338123   

436737308

    437029473        440952778        441204971        441415809       
450003330        450039433        450075452        450111232        450146907   
    450182407        450217831        450253349        450288790       
450324199        450359492        450394770        450429980        450465307   
    436338693   

436737332

    437029549        440952794        441204997        441415866       
450003348        450039441        450075460        450111240        450146915   
    450182415        450217849        450253356        450288808       
450324207        450359500        450394788        450429998        450465315   
    436339683   

436737340

    437029697        440952802        441205085        441415890       
450003355        450039458        450075478        450111257        450146923   
    450182423        450217856        450253364        450288816       
450324215        450359518        450394796        450430004        450465323   
    436340392   

436737365

    437029705        440952901        441205143        441415908       
450003363        450039466        450075486        450111265        450146931   
    450182431        450217864        450253372        450288824       
450324223        450359526        450394804        450430012        450465331   
    436344857   

436737415

    437029846        440952919        441205259        441415957       
450003371        450039474        450075494        450111273        450146949   
    450182449        450217872        450253380        450288832       
450324231        450359534        450394812        450430020        450465349   
    436357263   

436737498

    437029929        440952943        441205291        441415981       
450003389        450039482        450075502        450111281        450146956   
    450182456        450217880        450253398        450288840       
450324249        450359542        450394820        450430038        450465356   
    436359871   

436737506

    437030083        440953024        441205341        441416013       
450003397        450039490        450075510        450111299        450146964   
    450182464        450217898        450253406        450288857       
450324256        450359559        450394838        450430046        450465364   
    436364335   

436737597

    437030109        440953081        441205374        441416054       
450003405        450039508        450075528        450111307        450146972   
    450182480        450217906        450253414        450288865       
450324264        450359567        450394846        450430053        450465372   
    436370647   

436737712

    437030364        440953149        441205515        441416070       
450003413        450039516        450075536        450111315        450146980   
    450182498        450217914        450253422        450288873       
450324280        450359575        450394853        450430061        450465380   
    436372239   

436738819

    437030398        440953198        441205531        441416120       
450003421        450039524        450075544        450111323        450146998   
    450182506        450217922        450253430        450288881       
450324298        450359583        450394861        450430079        450465398   
    436373179   

436738900

    437030570        440953230        441205580        441416153       
450003439        450039532        450075551        450111331        450147004   
    450182514        450217930        450253448        450288899       
450324306        450359591        450394879        450430087        450465406   
    436383699   

436740112

    437030612        440953271        441205861        441416195       
450003447        450039540        450075569        450111349        450147012   
    450182522        450217948        450253455        450288907       
450324314        450359609        450394887        450430095        450465414   
    436384879   

436740211

    437030810        440953289        441205960        441416211       
450003454        450039557        450075577        450111356        450147020   
    450182530        450217955        450253463        450288915       
450324322        450359617        450394895        450430103        450465422   
    436387716   

436740393

    437030828        440953388        441205978        441416229       
450003462        450039565        450075585        450111364        450147038   
    450182548        450217963        450253471        450288923       
450324330        450359625        450394903        450430111        450465430   
    436390454   

436740450

    437030992        440953610        441206190        441416237       
450003470        450039573        450075593        450111372        450147046   
    450182555        450217971        450253489        450288931       
450324348        450359633        450394911        450430129        450465448   
    436391049   

436740500

    437031040        440953735        441206273        441416278       
450003488        450039581        450075601        450111380        450147053   
    450182563        450217989        450253497        450288949       
450324355        450359641        450394929        450430137        450465455   
    436402614   

436740955

    437031065        440953750        441206406        441416336       
450003496        450039599        450075619        450111398        450147079   
    450182571        450217997        450253505        450288956       
450324363        450359666        450394937        450430145        450465463   
    436402762   

436741797

    437031099        440953875        441206448        441416435       
450003504        450039607        450075627        450111406        450147087   
    450182589        450218003        450253513        450288964       
450324371        450359674        450394945        450430152        450465471   
    436403315   

436741904

    437031180        440953883        441206463        441416617       
450003512        450039615        450075635        450111422        450147095   
    450182597        450218011        450253521        450288972       
450324389        450359682        450394952        450430160        450465489   
    436405690   

436741938

    437031461        440953933        441206513        441416625       
450003520        450039623        450075643        450111430        450147103   
    450182605        450218029        450253539        450288980       
450324397        450359690        450394960        450430178        450465497   
    436412340   

436742217

    437031495        440953966        441206570        441416633       
450003538        450039631        450075650        450111448        450147111   
    450182613        450218037        450253547        450288998       
450324405        450359708        450394978        450430186        450465505   
    436412415   

436743140

    437031503        440954063        441206620        441416674       
450003546        450039649        450075668        450111455        450147129   
    450182621        450218045        450253554        450289004       
450324413        450359716        450394986        450430194        450465513   
    436413009   

436743561

    437031560        440954089        441206661        441416708       
450003553        450039656        450075676        450111463        450147137   
    450182639        450218052        450253562        450289012       
450324421        450359724        450395009        450430202        450465521   
    436413702   

436743710

    437031610        440954170        441206687        441416740       
450003561        450039664        450075684        450111471        450147145   
    450182647        450218060        450253570        450289020       
450324439        450359732        450395017        450430210        450465539   
    436418172   

436744163

    437031669        440954188        441206703        441416799       
450003579        450039672        450075692        450111489        450147152   
    450182654        450218078        450253588        450289046       
450324447        450359740        450395025        450430228        450465547   
    436418206   

436744775

    437031925        440954204        441206794        441416880       
450003587        450039680        450075700        450111497        450147160   
    450182662        450218086        450253596        450289053       
450324462        450359757        450395033        450430236        450465554   
    436418826   

436745129

    437031974        440954311        441206935        441416898       
450003595        450039698        450075718        450111505        450147178   
    450182670        450218094        450253604        450289061       
450324470        450359765        450395041        450430244        450465562   
    436419923   

436745301

    437032022        440954352        441206943        441416906       
450003603        450039706        450075726        450111513        450147186   
    450182688        450218102        450253612        450289079       
450324488        450359773        450395058        450430251        450465570   
    436424295   

436745434

    437032121        440954543        441206976        441416963       
450003611        450039714        450075734        450111521        450147194   
    450182696        450218110        450253620        450289087       
450324496        450359781        450395066        450430269        450465588   
    436426795   

436745764

    437032154        440954568        441207016        441416971       
450003629        450039722        450075742        450111539        450147202   
    450182704        450218128        450253638        450289095       
450324504        450359799        450395074        450430277        450465596   
    436428650   

436746432

    437032352        440954626        441207149        441417003       
450003637        450039730        450075759        450111547        450147210   
    450182712        450218136        450253646        450289103       
450324512        450359807        450395082        450430285        450465612   
    436429146   

436746598

    437032394        440954634        441207164        441417029       
450003645        450039748        450075767        450111554        450147228   
    450182720        450218144        450253653        450289111       
450324520        450359815        450395090        450430293        450465620   
    436439152   

436746671

    437032410        440954683        441207198        441417094       
450003652        450039755        450075775        450111562        450147236   
    450182738        450218151        450253661        450289129       
450324538        450359823        450395108        450430301        450465638   
    436444194   

436746770

    437032469        440954725        441207214        441417110       
450003660        450039763        450075783        450111570        450147244   
    450182746        450218169        450253679        450289137       
450324546        450359831        450395116        450430319        450465646   
    436446207   

436747059

    437032485        440954766        441207248        441417177       
450003678        450039771        450075791        450111588        450147251   
    450182753        450218177        450253687        450289145       
450324553        450359849        450395124        450430327        450465653   
    436446447   

436747430

    437032519        440954782        441207354        441417185       
450003686        450039789        450075809        450111596        450147269   
    450182761        450218185        450253695        450289152       
450324561        450359856        450395132        450430335        450465661   
    436450191   

436747661

    437032543        440954808        441207420        441417565       
450003694        450039797        450075817        450111604        450147277   
    450182779        450218193        450253703        450289160       
450324579        450359864        450395140        450430343        450465679   
    436450308   

436748198

    437032584        440954873        441207453        441417573       
450003702        450039805        450075825        450111612        450147285   
    450182787        450218201        450253711        450289178       
450324587        450359872        450395157        450430350        450465687   
    436452551   

436748305

    437032592        440954964        441207479        441417664       
450003728        450039813        450075833        450111620        450147293   
    450182795        450218219        450253729        450289194       
450324595        450359880        450395165        450430368        450465695   
    436467062   

436749022

    437032659        440954980        441207495        441417680       
450003736        450039821        450075841        450111638        450147301   
    450182811        450218227        450253737        450289202       
450324603        450359898        450395173        450430376        450465703   
    436467443   

 

SCH-A-33



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436749030

    437032675        440954998        441207537        441417722       
450003744        450039839        450075858        450111646        450147319   
    450182829        450218235        450253745        450289210       
450324611        450359906        450395181        450430384        450465711   
    436468508   

436749220

    437032725        440955086        441207586        441417797       
450003751        450039847        450075866        450111653        450147327   
    450182837        450218243        450253752        450289228       
450324629        450359914        450395199        450430392        450465729   
    436470637   

436750418

    437032915        440955094        441207693        441417888       
450003769        450039854        450075874        450111661        450147335   
    450182845        450218250        450253760        450289236       
450324637        450359922        450395207        450430400        450465737   
    436472310   

436750715

    437032998        440955136        441207776        441417946       
450003777        450039862        450075882        450111679        450147343   
    450182852        450218268        450253778        450289244       
450324645        450359930        450395215        450430418        450465745   
    436478002   

436750822

    437033145        440955177        441207818        441418027       
450003793        450039870        450075890        450111687        450147350   
    450182860        450218276        450253786        450289251       
450324652        450359948        450395223        450430426        450465752   
    436478101   

436750939

    437033160        440955268        441207883        441418217       
450003801        450039888        450075908        450111695        450147368   
    450182878        450218284        450253794        450289269       
450324660        450359955        450395231        450430434        450465760   
    436481816   

436750988

    437033186        440955664        441207909        441418225       
450003819        450039896        450075916        450111703        450147376   
    450182886        450218292        450253802        450289277       
450324678        450359963        450395249        450430442        450465778   
    436482715   

436751473

    437033301        440955706        441208030        441418266       
450003827        450039904        450075924        450111711        450147384   
    450182894        450218300        450253810        450289285       
450324686        450359971        450395256        450430459        450465786   
    436483812   

436752091

    437033368        440955854        441208238        441418274       
450003835        450039912        450075932        450111729        450147392   
    450182902        450218318        450253828        450289293       
450324694        450359989        450395264        450430467        450465794   
    436485353   

436752174

    437033376        440955920        441208501        441418282       
450003843        450039920        450075940        450111737        450147400   
    450182910        450218326        450253836        450289301       
450324702        450359997        450395272        450430475        450465802   
    436489942   

436752638

    437033418        440955938        441208618        441418340       
450003850        450039938        450075957        450111745        450147418   
    450182928        450218334        450253844        450289319       
450324710        450360003        450395280        450430483        450465810   
    436493290   

436754717

    437033434        440956076        441208634        441418373       
450003868        450039946        450075965        450111752        450147426   
    450182936        450218342        450253851        450289327       
450324728        450360011        450395298        450430491        450465828   
    436494868   

436755904

    437033491        440956134        441208675        441418431       
450003876        450039953        450075973        450111760        450147434   
    450182944        450218359        450253869        450289335       
450324736        450360029        450395306        450430509        450465836   
    436496905   

436756290

    437033616        440956183        441208683        441418555       
450003884        450039961        450075981        450111778        450147442   
    450182951        450218367        450253877        450289343       
450324744        450360037        450395314        450430517        450465844   
    436503726   

436756928

    437033624        440956225        441208881        441418605       
450003892        450039979        450075999        450111786        450147459   
    450182969        450218375        450253885        450289350       
450324751        450360045        450395322        450430525        450465851   
    436505382   

436757074

    437033640        440956266        441208949        441418688       
450003900        450039987        450076005        450111794        450147467   
    450182977        450218383        450253893        450289368       
450324769        450360052        450395330        450430533        450465869   
    436505556   

436757876

    437033756        440956357        441209129        441419249       
450003918        450039995        450076013        450111802        450147475   
    450182985        450218391        450253901        450289376       
450324777        450360060        450395348        450430541        450465877   
    436505580   

436758395

    437033798        440956431        441209244        441419355       
450003926        450040001        450076021        450111810        450147483   
    450182993        450218409        450253919        450289384       
450324785        450360078        450395355        450430558        450465885   
    436508964   

436758445

    437034069        440956480        441209285        441419447       
450003934        450040019        450076039        450111828        450147491   
    450183009        450218417        450253927        450289392       
450324793        450360086        450395363        450430566        450465893   
    436510184   

436758452

    437034119        440956514        441209350        441419512       
450003942        450040027        450076047        450111836        450147509   
    450183017        450218425        450253935        450289400       
450324801        450360094        450395371        450430574        450465901   
    436517437   

436758460

    437034135        440956647        441209400        441419595       
450003959        450040035        450076054        450111844        450147517   
    450183033        450218433        450253943        450289418       
450324819        450360102        450395389        450430582        450465919   
    436519730   

436758502

    437034184        440956662        441209459        441419645       
450003967        450040043        450076062        450111851        450147525   
    450183041        450218441        450253950        450289426       
450324827        450360110        450395397        450430590        450465927   
    436519789   

436758668

    437034317        440956688        441209491        441419777       
450003975        450040050        450076070        450111869        450147533   
    450183058        450218458        450253968        450289434       
450324835        450360128        450395405        450430608        450465935   
    436523377   

436758825

    437034358        440956720        441209525        441419827       
450003991        450040068        450076088        450111877        450147541   
    450183066        450218466        450253976        450289442       
450324843        450360136        450395413        450430616        450465943   
    436523781   

436758908

    437034465        440956746        441209533        441419876       
450004007        450040076        450076096        450111885        450147558   
    450183074        450218474        450253984        450289459       
450324850        450360144        450395421        450430624        450465950   
    436523880   

436758940

    437034481        440956761        441209632        441419934       
450004015        450040084        450076104        450111893        450147566   
    450183082        450218482        450253992        450289467       
450324868        450360151        450395439        450430632        450465968   
    436524425   

436759039

    437034523        440956860        441210614        441420064       
450004023        450040092        450076112        450111901        450147574   
    450183090        450218490        450254008        450289475       
450324876        450360169        450395447        450430640        450465976   
    436528715   

436759054

    437034580        440956878        441210671        441420114       
450004031        450040100        450076120        450111919        450147582   
    450183108        450218508        450254016        450289483       
450324884        450360177        450395454        450430657        450465984   
    436531057   

436759070

    437034721        440956886        441210853        441420122       
450004049        450040118        450076138        450111927        450147590   
    450183116        450218516        450254024        450289491       
450324892        450360185        450395462        450430665        450465992   
    436536213   

436759096

    437034739        440956928        441210986        441420148       
450004056        450040126        450076146        450111935        450147608   
    450183124        450218524        450254032        450289509       
450324900        450360193        450395470        450430673        450466008   
    436537534   

436759138

    437035702        440956951        441211141        441420171       
450004064        450040134        450076153        450111943        450147616   
    450183140        450218532        450254040        450289517       
450324918        450360201        450395488        450430681        450466016   
    436543391   

436759369

    437035736        440956969        441211158        441420189       
450004072        450040142        450076161        450111950        450147624   
    450183157        450218540        450254057        450289525       
450324926        450360219        450395496        450430699        450466024   
    436544605   

436759963

    437035751        440956993        441211281        441420197       
450004080        450040159        450076179        450111968        450147632   
    450183165        450218557        450254065        450289533       
450324934        450360227        450395504        450430707        450466032   
    436547673   

436760607

    437035785        440957009        441211349        441420205       
450004098        450040167        450076187        450111976        450147640   
    450183181        450218565        450254073        450289541       
450324942        450360235        450395512        450430715        450466040   
    436547889   

436761555

    437035793        440957090        441211356        441420247       
450004106        450040175        450076195        450111984        450147657   
    450183199        450218573        450254081        450289558       
450324959        450360243        450395520        450430723        450466057   
    436549448   

436762207

    437035801        440957249        441211364        441420320       
450004114        450040183        450076203        450111992        450147665   
    450183207        450218581        450254099        450289566       
450324967        450360250        450395538        450430731        450466065   
    436550040   

436762546

    437035827        440957322        441211430        441420346       
450004130        450040191        450076211        450112008        450147673   
    450183215        450218599        450254107        450289574       
450324975        450360268        450395546        450430749        450466073   
    436556625   

436762884

    437035843        440957371        441211471        441420452       
450004148        450040209        450076229        450112016        450147681   
    450183223        450218607        450254115        450289582       
450324983        450360276        450395553        450430756        450466081   
    436559389   

436763619

    437035884        440957389        441211497        441420460       
450004155        450040217        450076237        450112024        450147699   
    450183231        450218615        450254123        450289590       
450324991        450360284        450395561        450430764        450466099   
    436560189   

436763668

    437035975        440957413        441211521        441420486       
450004163        450040225        450076245        450112032        450147707   
    450183249        450218623        450254131        450289608       
450325006        450360292        450395579        450430772        450466107   
    436560551   

436763692

    437036015        440957447        441211596        441420528       
450004171        450040233        450076252        450112040        450147715   
    450183256        450218631        450254149        450289616       
450325014        450360300        450395587        450430780        450466115   
    436563290   

436764468

    437036122        440957496        441211604        441420569       
450004189        450040241        450076260        450112057        450147723   
    450183264        450218649        450254164        450289624       
450325022        450360318        450395595        450430798        450466123   
    436564777   

436765507

    437036262        440957611        441211612        441420593       
450004197        450040258        450076278        450112065        450147731   
    450183272        450218656        450254172        450289632       
450325030        450360326        450395603        450430806        450466131   
    436570410   

436765622

    437036411        440957652        441211638        441420684       
450004205        450040266        450076286        450112073        450147749   
    450183280        450218664        450254180        450289640       
450325048        450360334        450395611        450430814        450466156   
    436571939   

436766505

    437036478        440957801        441211687        441420734       
450004213        450040274        450076294        450112081        450147756   
    450183298        450218672        450254198        450289657       
450325055        450360342        450395629        450430822        450466164   
    436572093   

436766547

    437036536        440957876        441211695        441420833       
450004221        450040282        450076302        450112099        450147764   
    450183306        450218680        450254206        450289665       
450325063        450360359        450395637        450430830        450466172   
    436573604   

436766836

    437036577        440957918        441211752        441420940       
450004239        450040290        450076310        450112107        450147772   
    450183314        450218698        450254214        450289673       
450325071        450360367        450395645        450430848        450466180   
    436573687   

436766919

    437037419        440957934        441211810        441420973       
450004247        450040308        450076336        450112115        450147780   
    450183322        450218706        450254222        450289681       
450325097        450360375        450395652        450430855        450466198   
    436577894   

436766943

    437037450        440958031        441211844        441420999       
450004254        450040316        450076344        450112123        450147798   
    450183330        450218714        450254230        450289699       
450325105        450360383        450395660        450430863        450466206   
    436577928   

436766950

    437037492        440958114        441211992        441421013       
450004262        450040332        450076351        450112131        450147806   
    450183348        450218722        450254248        450289707       
450325113        450360391        450395678        450430871        450466214   
    436578314   

436767354

    437037500        440958197        441212032        441421021       
450004270        450040340        450076369        450112149        450147814   
    450183355        450218730        450254255        450289715       
450325121        450360409        450395686        450430889        450466222   
    436578702   

436767479

    437037575        440958221        441212057        441421047       
450004288        450040357        450076377        450112156        450147822   
    450183363        450218748        450254263        450289723       
450325139        450360417        450395694        450430897        450466230   
    436580385   

436767974

    437037633        440958379        441212222        441421054       
450004296        450040365        450076385        450112164        450147830   
    450183371        450218755        450254271        450289731       
450325147        450360425        450395702        450430905        450466248   
    436585327   

436768113

    437037674        440958387        441212271        441421062       
450004304        450040373        450076393        450112172        450147848   
    450183389        450218763        450254289        450289749       
450325154        450360433        450395710        450430913        450466255   
    436586408   

436768378

    437037724        440958411        441212305        441421104       
450004320        450040399        450076401        450112180        450147855   
    450183397        450218771        450254297        450289756       
450325162        450360441        450395728        450430921        450466263   
    436592927   

436768709

    437037807        440958437        441212313        441421112       
450004338        450040407        450076419        450112198        450147863   
    450183405        450218789        450254305        450289764       
450325170        450360458        450395736        450430939        450466271   
    436593842   

436768790

    437037831        440958502        441212370        441421138       
450004346        450040415        450076427        450112206        450147871   
    450183413        450218797        450254313        450289772       
450325188        450360466        450395744        450430947        450466289   
    436599336   

436769053

    437037989        440958510        441212396        441421203       
450004353        450040423        450076435        450112214        450147889   
    450183421        450218805        450254321        450289780       
450325196        450360474        450395751        450430954        450466297   
    436599468   

436769251

    437037997        440958569        441212453        441421211       
450004361        450040431        450076443        450112222        450147897   
    450183439        450218813        450254339        450289798       
450325204        450360482        450395769        450430962        450466305   
    436606560   

436769285

    437038011        440958619        441212461        441421229       
450004379        450040449        450076450        450112230        450147905   
    450183447        450218821        450254347        450289806       
450325212        450360490        450395777        450430970        450466313   
    436609572   

436769517

    437038086        440958627        441212495        441421245       
450004387        450040456        450076468        450112248        450147913   
    450183454        450218839        450254354        450289814       
450325220        450360508        450395785        450430988        450466321   
    436612030   

436769798

    437038110        440958825        441212529        441421260       
450004395        450040464        450076476        450112255        450147921   
    450183462        450218847        450254362        450289822       
450325246        450360516        450395793        450430996        450466339   
    436613137   

436770028

    437038250        440958874        441212677        441421302       
450004403        450040472        450076484        450112263        450147939   
    450183470        450218854        450254370        450289830       
450325253        450360524        450395801        450431002        450466347   
    436613848   

 

SCH-A-34



--------------------------------------------------------------------------------

Loan
Number

  Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number  

436770044

    437038292        440958908        441212727        441421377       
450004411        450040480        450076492        450112271        450147947   
    450183488        450218862        450254388        450289848       
450325261        450360532        450395819        450431010        450466354   
    436614762   

436770119

    437038466        440958932        441212834        441421419       
450004429        450040498        450076500        450112289        450147954   
    450183496        450218870        450254396        450289855       
450325279        450360540        450395827        450431028        450466362   
    436617377   

436770135

    437038474        440958940        441212891        441421518       
450004437        450040506        450076518        450112297        450147962   
    450183504        450218888        450254404        450289863       
450325287        450360557        450395835        450431036        450466370   
    436619993   

436770150

    437038581        440959096        441212925        441421526       
450004445        450040514        450076526        450112305        450147970   
    450183512        450218896        450254412        450289871       
450325295        450360565        450395843        450431051        450466388   
    436620934   

436770226

    437038615        440959286        441212933        441421575       
450004460        450040522        450076534        450112313        450147988   
    450183520        450218904        450254420        450289889       
450325303        450360573        450395850        450431069        450466396   
    436621007   

436770317

    437038680        440959302        441212941        441421591       
450004478        450040530        450076542        450112321        450147996   
    450183538        450218912        450254438        450289897       
450325311        450360581        450395868        450431077        450466404   
    436624829   

436770374

    437038722        440959344        441212990        441421609       
450004486        450040548        450076559        450112339        450148002   
    450183546        450218920        450254446        450289905       
450325329        450360599        450395876        450431085        450466412   
    436628093   

436770549

    437038797        440959377        441213121        441421625       
450004494        450040555        450076567        450112347        450148010   
    450183561        450218938        450254453        450289913       
450325337        450360607        450395884        450431093        450466420   
    436629471   

436770861

    437038847        440959401        441213212        441421633       
450004502        450040563        450076575        450112354        450148028   
    450183579        450218946        450254461        450289921       
450325345        450360615        450395892        450431101        450466438   
    436630511   

436770887

    437038920        440959518        441213261        441421666       
450004510        450040571        450076583        450112362        450148036   
    450183587        450218953        450254479        450289939       
450325352        450360623        450395900        450431119        450466446   
    436630719   

436771240

    437038946        440959542        441213279        441421690       
450004528        450040589        450076591        450112370        450148044   
    450183595        450218961        450254487        450289947       
450325360        450360631        450395918        450431127        450466453   
    436637250   

436773527

    437038979        440959559        441213311        441421708       
450004536        450040597        450076609        450112388        450148051   
    450183603        450218979        450254495        450289954       
450325378        450360649        450395926        450431135        450466461   
    436639868   

436773568

    437039050        440959591        441213352        441421781       
450004544        450040605        450076617        450112396        450148069   
    450183611        450218987        450254503        450289962       
450325386        450360656        450395934        450431143        450466479   
    436640536   

436773667

    437039092        440959609        441213386        441421815       
450004551        450040613        450076633        450112404        450148077   
    450183629        450218995        450254511        450289970       
450325394        450360664        450395942        450431150        450466487   
    436646723   

436773683

    437039126        440959872        441213394        441421922       
450004569        450040621        450076641        450112412        450148085   
    450183637        450219001        450254529        450289988       
450325402        450360672        450395959        450431168        450466495   
    436648257   

436773725

    437039373        440959914        441213501        441421930       
450004577        450040639        450076658        450112420        450148093   
    450183645        450219019        450254537        450289996       
450325410        450360680        450395967        450431176        450466503   
    436652788   

436773774

    437039449        440959963        441213527        441421955       
450004585        450040647        450076666        450112438        450148101   
    450183652        450219027        450254545        450290002       
450325428        450360698        450395975        450431184        450466511   
    436652812   

436773808

    437039464        440960011        441213634        441422102       
450004593        450040654        450076674        450112446        450148119   
    450183660        450219035        450254552        450290010       
450325436        450360706        450395983        450431192        450466529   
    436653349   

436773857

    437039472        440960045        441213766        441422169       
450004601        450040662        450076682        450112453        450148127   
    450183678        450219043        450254560        450290028       
450325444        450360714        450395991        450431200        450466537   
    436654842   

436773923

    437039480        440960060        441213832        441422177       
450004619        450040670        450076690        450112479        450148135   
    450183686        450219050        450254578        450290036       
450325451        450360722        450396007        450431218        450466545   
    436656672   

436774004

    437039654        440960136        441213881        441422193       
450004627        450040688        450076708        450112487        450148143   
    450183702        450219068        450254586        450290044       
450325469        450360730        450396015        450431226        450466552   
    436659650   

436774020

    437039670        440960177        441213915        441422201       
450004635        450040696        450076716        450112495        450148150   
    450183710        450219076        450254594        450290051       
450325477        450360748        450396023        450431234        450466560   
    436660849   

436774046

    437039688        440960193        441214004        441422219       
450004643        450040704        450076724        450112503        450148168   
    450183728        450219084        450254602        450290069       
450325485        450360755        450396031        450431242        450466578   
    436664049   

436774160

    437039712        440960201        441214145        441422243       
450004650        450040712        450076732        450112511        450148176   
    450183736        450219092        450254610        450290077       
450325493        450360763        450396049        450431259        450466586   
    436664767   

436774178

    437039761        440960250        441214251        441422250       
450004668        450040720        450076740        450112529        450148184   
    450183744        450219100        450254628        450290085       
450325501        450360771        450396056        450431267        450466594   
    436666986   

436774202

    437039803        440960326        441214269        441422268       
450004676        450040738        450076757        450112537        450148192   
    450183751        450219118        450254636        450290093       
450325519        450360789        450396064        450431275        450466602   
    436667497   

436774210

    437039852        440960359        441214285        441422375       
450004684        450040746        450076765        450112545        450148200   
    450183769        450219126        450254644        450290101       
450325527        450360797        450396072        450431283        450466610   
    436669956   

436774236

    437039894        440960417        441214319        441422383       
450004692        450040753        450076773        450112552        450148218   
    450183777        450219142        450254651        450290119       
450325535        450360805        450396080        450431291        450466628   
    436672042   

436774251

    437039910        440960458        441214459        441422409       
450004700        450040761        450076781        450112560        450148226   
    450183785        450219159        450254669        450290127       
450325543        450360813        450396098        450431309        450466636   
    436673453   

436774368

    437040033        440960615        441214533        441422508       
450004718        450040779        450076799        450112578        450148234   
    450183793        450219175        450254677        450290135       
450325550        450360821        450396106        450431317        450466644   
    436680391   

436774475

    437040165        440960631        441214558        441422516       
450004726        450040787        450076807        450112586        450148242   
    450183801        450219183        450254685        450290143       
450325568        450360839        450396114        450431325        450466669   
    436682306   

436774558

    437040199        440960789        441214566        441422573       
450004734        450040795        450076815        450112594        450148259   
    450183819        450219191        450254693        450290150       
450325576        450360847        450396122        450431333        450466677   
    436682421   

436774574

    437040330        440960805        441214772        441422631       
450004742        450040803        450076823        450112602        450148267   
    450183827        450219209        450254701        450290168       
450325584        450360854        450396130        450431341        450466685   
    436683262   

436774608

    437040355        440960839        441214897        441422680       
450004759        450040811        450076831        450112610        450148275   
    450183835        450219217        450254719        450290176       
450325592        450360862        450396148        450431358        450466693   
    436683403   

436774624

    437040397        440960854        441214939        441422755       
450004767        450040829        450076849        450112628        450148283   
    450183843        450219225        450254727        450290184       
450325600        450360870        450396155        450431366        450466701   
    436683924   

436774673

    437040405        440960870        441214954        441422763       
450004775        450040837        450076856        450112636        450148291   
    450183850        450219233        450254735        450290200       
450325618        450360888        450396163        450431374        450466719   
    436684807   

436774889

    437040439        440960979        441214996        441422854       
450004783        450040845        450076864        450112644        450148309   
    450183868        450219241        450254743        450290218       
450325626        450360896        450396171        450431382        450466727   
    436685077   

436774921

    437040462        440960987        441215027        441422862       
450004809        450040852        450076872        450112651        450148317   
    450183876        450219258        450254750        450290226       
450325634        450360904        450396189        450431390        450466735   
    436689962   

436774970

    437040504        440960995        441215076        441422912       
450004817        450040860        450076880        450112669        450148325   
    450183884        450219266        450254768        450290234       
450325642        450360912        450396197        450431408        450466743   
    436690648   

436775027

    437040587        440961035        441215084        441423126       
450004825        450040878        450076898        450112677        450148333   
    450183892        450219274        450254776        450290242       
450325659        450360920        450396205        450431416        450466750   
    436692206   

436775092

    437040595        440961043        441215191        441423134       
450004833        450040886        450076906        450112685        450148341   
    450183900        450219282        450254784        450290259       
450325667        450360938        450396213        450431424        450466768   
    436693394   

436775225

    437040652        440961076        441215233        441423183       
450004841        450040894        450076914        450112693        450148358   
    450183918        450219290        450254792        450290267       
450325675        450360946        450396221        450431432        450466776   
    436700934   

436775308

    437040678        440961118        441215241        441423225       
450004858        450040902        450076922        450112701        450148366   
    450183926        450219308        450254800        450290275       
450325683        450360953        450396239        450431440        450466784   
    436704050   

436775340

    437040686        440961134        441215324        441423258       
450004866        450040910        450076930        450112719        450148374   
    450183934        450219316        450254818        450290291       
450325691        450360961        450396247        450431457        450466792   
    436704167   

436775357

    437040744        440961175